Exhibit 10.1
 
 
EXECUTION VERSION
 
 
 


 
CREDIT AGREEMENT
 
Dated as of June 14, 2007
 
among
 
OSI RESTAURANT PARTNERS, LLC,
as Borrower,
 
OSI HOLDCO, INC.,
 
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent,
Pre-Funded RC Deposit Bank,
Swing Line Lender and an L/C Issuer,
 
THE OTHER LENDERS PARTY HERETO,
 
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
GENERAL ELECTRIC CAPITAL CORPORATION,
SUNTRUST BANK
 
and
 
COOPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH,
as Co-Documentation Agents for the Term Loan Facility,
 
and
 
LASALLE BANK NATIONAL ASSOCIATION,
WACHOVIA BANK, NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as
 
Co-Documentation Agents for the Working Capital RC and Pre-Funded RC Facilities
 
 
 


 
DEUTSCHE BANK SECURITIES INC. and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Co-Bookrunners
 
 
 

--------------------------------------------------------------------------------

 
 
2
 
TABLE OF CONTENTS
 

                       
  
Page
ARTICLE I Definitions and Accounting Terms
  
2
           
Section 1.01.
 
Defined Terms
  
2
   
Section 1.02.
 
Other Interpretive Provisions
  
58
   
Section 1.03.
 
Accounting Terms
  
59
   
Section 1.04.
 
Rounding
  
59
   
Section 1.05.
 
References to Agreements, Laws, Etc.
  
59
   
Section 1.06.
 
Times of Day
  
60
   
Section 1.07.
 
Timing of Payment of Performance
  
60
   
Section 1.08.
 
Currency Equivalents Generally
  
60
   
Section 1.09.
 
Change of Currency
  
60
   
Section 1.10.
 
Cumulative Growth Amount Transactions
  
60
   
ARTICLE II The Commitments and Credit Extensions
  
60
           
Section 2.01.
 
The Loans
  
60
   
Section 2.02.
 
Borrowings, Conversions and Continuations of Loans
  
61
   
Section 2.03.
 
Letters of Credit
  
63
   
Section 2.04.
 
Swing Line Loans
  
71
   
Section 2.05.
 
Pre-Funded RC Deposits
  
74
   
Section 2.06.
 
Prepayments
  
77
   
Section 2.07.
 
Termination or Reduction of Commitments
  
81
   
Section 2.08.
 
Repayment of Loans
  
82
   
Section 2.09.
 
Interest
  
82
   
Section 2.10.
 
Fees
  
83
   
Section 2.11.
 
Computation of Interest and Fees
  
84
   
Section 2.12.
 
Evidence of Indebtedness
  
84
   
Section 2.13.
 
Payments Generally
  
85
   
Section 2.14.
 
Sharing of Payments
  
87
   
ARTICLE III Taxes, Increased Costs Protection and Illegality
  
88
           
Section 3.01.
 
Taxes
  
88
   
Section 3.02.
 
Illegality
  
90
   
Section 3.03.
 
Inability to Determine Rates
  
90
   
Section 3.04.
 
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans
  
90
   
Section 3.05.
 
Funding Losses
  
92
   
Section 3.06.
 
Matters Applicable to All Requests for Compensation
  
92
   
Section 3.07.
 
Replacement of Lenders under Certain Circumstances
  
94
   
Section 3.08.
 
Survival
  
95
   
ARTICLE IV Conditions Precedent to Credit Extensions
  
95
           
Section 4.01.
 
Conditions of Initial Credit Extension
  
95

 
(i)
TABLE OF CONTENTS
(continued)
 

                       
  
Page
   
Section 4.02.
 
Conditions to All Credit Extensions
  
98
   
Section 4.03.
 
Conditions to Release of Funds from the Capital Expenditures Account
  
98
   
ARTICLE V Representations and Warranties
  
99
           
Section 5.01.
 
Existence, Qualification and Power; Compliance with Laws
  
99
   
Section 5.02.
 
Authorization; No Contravention
  
99
   
Section 5.03.
 
Governmental Authorization; Other Consents
  
100
   
Section 5.04.
 
Binding Effect
  
100
   
Section 5.05.
 
Financial Statements; No Material Adverse Effect
  
100
   
Section 5.06.
 
Litigation
  
101
   
Section 5.07.
 
No Default
  
102
   
Section 5.08.
 
Ownership of Property; Liens
  
102
   
Section 5.09.
 
Environmental Compliance
  
102
   
Section 5.10.
 
Taxes
  
103
   
Section 5.11.
 
ERISA Compliance
  
103
   
Section 5.12.
 
Subsidiaries; Equity Interests
  
103
   
Section 5.13.
 
Margin Regulations; Investment Company Act
  
104
   
Section 5.14.
 
Disclosure
  
104
   
Section 5.15.
 
Intellectual Property; Licenses, Etc.
  
104
   
Section 5.16.
 
Solvency
  
105
   
Section 5.17.
 
Subordination of Junior Financing
  
105
   
Section 5.18.
 
Labor Matters
  
105
   
Section 5.19.
 
Perfection, Etc.
  
105
   
ARTICLE VI Affirmative Covenants
  
105
           
Section 6.01.
 
Financial Statements
  
105
   
Section 6.02.
 
Certificates; Other Information
  
107
   
Section 6.03.
 
Notices
  
108
   
Section 6.04.
 
Payment of Taxes
  
109
   
Section 6.05.
 
Preservation of Existence, Etc.
  
109
   
Section 6.06.
 
Maintenance of Properties
  
109
   
Section 6.07.
 
Maintenance of Insurance
  
109
   
Section 6.08.
 
Compliance with Laws
  
110
   
Section 6.09.
 
Books and Records
  
110
   
Section 6.10.
 
Inspection Rights
  
110
   
Section 6.11.
 
Covenant to Guarantee Obligations and Give Security
  
111
   
Section 6.12.
 
Compliance with Environmental Laws
  
113
   
Section 6.13.
 
Further Assurances and Post-Closing Conditions
  
113
   
Section 6.14.
 
Designation of Subsidiaries
  
114
   
Section 6.15.
 
Corporate Separateness
  
115
   
ARTICLE VII Negative Covenants
  
115
           
Section 7.01.
 
Liens
  
115

 
 
TABLE OF CONTENTS
(continued)
 

                       
  
Page
   
Section 7.02.
 
Investments
  
118
   
Section 7.03.
 
Indebtedness
  
123
   
Section 7.04.
 
Fundamental Changes
  
128
   
Section 7.05.
 
Dispositions
  
130
   
Section 7.06.
 
Restricted Payments
  
133
   
Section 7.07.
 
Change in Nature of Business
  
136
   
Section 7.08.
 
Transactions with Affiliates
  
137
   
Section 7.09.
 
Burdensome Agreements
  
138
   
Section 7.10.
 
Use of Proceeds; etc.
  
139
   
Section 7.11.
 
Financial Covenants
  
139
   
Section 7.12.
 
Accounting Changes
  
139
   
Section 7.13.
 
Prepayments, Etc. of Indebtedness
  
140
   
Section 7.14.
 
Equity Interests of the Borrower and Restricted Subsidiaries
  
141
   
Section 7.15.
 
Holding Company
  
141
   
Section 7.16.
 
Capital Expenditures.
  
141
   
ARTICLE VIII Events of Default and Remedies
  
142
           
Section 8.01.
 
Events of Default
  
142
   
Section 8.02.
 
Remedies Upon Event of Default
  
145
   
Section 8.03.
 
Exclusion of Immaterial Subsidiaries
  
146
   
Section 8.04.
 
Application of Funds
  
146
   
Section 8.05.
 
Borrower’s Right to Cure
  
147
   
ARTICLE IX Administrative Agent and Other Agents
  
147
           
Section 9.01.
 
Appointment and Authorization of Agents
  
147
   
Section 9.02.
 
Delegation of Duties
  
149
   
Section 9.03.
 
Liability of Agents
  
149
   
Section 9.04.
 
Reliance by Agents
  
149
   
Section 9.05.
 
Notice of Default
  
150
   
Section 9.06.
 
Credit Decision; Disclosure of Information by Agents
  
150
   
Section 9.07.
 
Indemnification of Agents
  
151
   
Section 9.08.
 
Agents in their Individual Capacities
  
151
   
Section 9.09.
 
Successor Agents
  
151
   
Section 9.10.
 
Administrative Agent May File Proofs of Claim
  
152
   
Section 9.11.
 
Collateral and Guaranty Matters
  
153
   
Section 9.12.
 
Other Agents; Arrangers and Managers
  
154
   
Section 9.13.
 
Appointment of Supplemental Administrative Agents
  
154
   
ARTICLE X Miscellaneous
  
155
           
Section 10.01.
 
Amendments, Etc.
  
155
   
Section 10.02.
 
Notices and Other Communications; Facsimile Copies
  
158
   
Section 10.03.
 
No Waiver; Cumulative Remedies
  
159
   
Section 10.04.
 
Attorney Costs, Expenses and Taxes
  
159

 
(iii)
 
TABLE OF CONTENTS
(continued)
 

                       
  
Page
   
Section 10.05.
 
Indemnification by the Borrower
  
159
   
Section 10.06.
 
Payments Set Aside
  
160
   
Section 10.07.
 
Successors and Assigns
  
161
   
Section 10.08.
 
Confidentiality
  
165
   
Section 10.09.
 
Setoff
  
166
   
Section 10.10.
 
Interest Rate Limitation
  
166
   
Section 10.11.
 
Counterparts
  
167
   
Section 10.12.
 
Integration
  
167
   
Section 10.13.
 
Survival of Representations and Warranties
  
167
   
Section 10.14.
 
Severability
  
167
   
Section 10.15.
 
Tax Forms
  
167
   
Section 10.16.
 
GOVERNING LAW
  
169
   
Section 10.17.
 
WAIVER OF RIGHT TO TRIAL BY JURY
  
169
   
Section 10.18.
 
Binding Effect
  
170
   
Section 10.19.
 
Lender Action
  
170
   
Section 10.20.
 
USA PATRIOT Act
  
170

 
SCHEDULES
 

     
1.01B
 
Certain Security Interests and Guarantees
1.01E
 
Existing Letters of Credit
1.01G
 
Excluded Subsidiary
1.01H
 
Foreign Subsidiary
1.01I
 
Certain Restaurant L.P.’s
2.01
 
Commitments
5.01
 
Good Standing Exception
5.06
 
Certain Litigation
5.12
 
Subsidiaries and Other Equity Investments
7.01(b)
 
Existing Liens
7.02(f)
 
Existing Investments
7.03(b)
 
Existing Indebtedness
7.05(l)
 
Dispositions
7.08
 
Transactions with Affiliates
7.09
 
Existing Restrictions
10.02
 
Administrative Agent’s Office, Certain Addresses for Notices

 
(iv)
 
TABLE OF CONTENTS
(continued)
 
EXHIBITS
 

     
Form of
   
A
 
Committed Loan Notice
B
 
Swing Line Loan Notice
C-1
 
Term Note
C-2
 
Working Capital RC Note
C-3
 
Swing Line Note
C-4
 
Pre-Funded RC Note
D
 
Compliance Certificate
E
 
Assignment and Assumption
F
 
Guaranty
G
 
Security Agreement
H
 
Mortgage
I
 
Opinion Matters — Counsel to Loan Parties
J
 
Request for Release of Capital Expenditure Funds
K
 
Intercompany Note
L
 
Capital Expenditures Account Security Agreement

 
(v)
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of June 14, 2007, among
OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company (formerly
known as OSI Restaurant Partners, Inc., a Delaware corporation, the “Borrower”),
OSI HOLDCO, INC., a Delaware corporation (“Holdings”), DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent, Pre-Funded RC Deposit Bank, Swing Line Lender
and an L/C Issuer, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as Syndication
Agent, and GENERAL ELECTRIC CAPITAL CORPORATION, SUNTRUST BANK, COOPERATIEVE
CENTRALE RAIFFEISEN – BOERENLEENBANK B.A., “RABOBANK NEDERLAND,” NEW YORK
BRANCH, LASALLE BANK NATIONAL ASSOCIATION, WACHOVIA BANK, NATIONAL ASSOCIATION
AND WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.
 
PRELIMINARY STATEMENTS
 
Pursuant to the Merger Agreement (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.01 below), Kangaroo
Acquisition, Inc., a Delaware corporation and a wholly owned Subsidiary of
Holdings (“Acquisition Sub”), shall be merged with the Borrower, with the
Borrower as the surviving corporation (the “Merger”).
 
The Borrower has requested that substantially simultaneously with the
consummation of the Merger, the Lenders extend credit to the Borrower in the
form of (i) Term Loans in an initial aggregate principal amount of
$1,310,000,000, (ii) a Working Capital RC Facility in an aggregate principal
amount of $150,000,000 and (iii) a Pre-Funded RC Facility in an aggregate
principal amount of $100,000,000. The Working Capital RC Facility may include
one or more Swing Line Loans and one or more Letters of Credit from time to
time.
 
The proceeds of the Term Loans made on the Closing Date, together with the
proceeds of (i) the issuance of the Senior Notes, (ii) the Specified Lease
Transactions and (iii) the cash portion of the Equity Contributions, will be
used to finance the Debt Prepayment and pay the Merger Consideration and the
Transaction Expenses. Additional proceeds of Working Capital RC Loans made on
the Closing Date will be used to fund (i) working capital adjustments, if any,
required under the Merger Agreement, seasonal working capital needs and
variations from working capital projected on the Closing Date, (ii) amounts not
to exceed $11,500,000 to finance the Debt Prepayment and pay the Merger
Consideration and the Transaction Expenses, and (iii) any escrow accounts,
reserve deposits or similar amounts in respect of the Master Lease or related
Sub-Leases.
 
The proceeds of Working Capital RC Loans and Swing Line Loans made after the
Closing Date will be used for working capital, Capital Expenditures and other
general corporate purposes of the Borrower and the Restricted Subsidiaries,
including the financing of Permitted Acquisitions; provided that if, as of the
last day of the immediately preceding Test Period (after giving Pro Forma Effect
to such Borrowing and any other Borrowing to occur on such date) the Rent
Adjusted Leverage Ratio is greater than or equal to 5.25:1.00, proceeds of
Working Capital RC Loans and Swing Line Loans may be utilized solely for working
capital and other general
 
corporate purposes (including Capital Expenditures, but excluding Capital
Expenditures for the establishment of new restaurants and refurbishments of
existing restaurants). Letters of Credit will be used for general corporate
purposes of the Borrower and the Restricted Subsidiaries.
 
The proceeds of Pre-Funded RC Loans will be used solely to fund Capital
Expenditures.
 
The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
 
Definitions and Accounting Terms
 
Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA (and in the component
financial definitions used therein) were references to such Acquired Entity or
Business or Converted Restricted Subsidiary and its Subsidiaries), all as
determined on a consolidated basis for such Acquired Entity or Business or
Converted Restricted Subsidiary.
 
“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.
 
“Acquisition Sub” has the meaning set forth in the Preliminary Statements of
this Agreement.
 
“Act” has the meaning set forth in Section 10.20.
 
“Administrative Agent” means DBNY, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent. Unless the
context otherwise requires, the term “Administrative Agent” as used herein and
in the other Loan Documents shall include the Collateral Agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.
 
-2-
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
 
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
 
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Co-Documentation Agents and the Supplemental
Administrative Agents (if any).
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Aggregate Credit Exposures” means, at any time, the sum of (a) the unused
portion of each Working Capital RC Commitment then in effect, (b) the unused
portion of each Term Commitment then in effect, (c) the unused portion of each
Pre-Funded RC Commitment then in effect and (d) the Total Outstandings at such
time.
 
“Agreement” means this Credit Agreement.
 
“Applicable Rate” means a percentage per annum equal to:
 
(a) with respect to Term Loans, (A) for Eurocurrency Rate Loans, 2.25%, and
(B) for Base Rate Loans, 1.25%, less, in each case, 0.25% (the “Term Loan
Stepdown”) if (but only if) the Moody’s Applicable Corporate Rating then most
recently published is B1 or higher (with at least a stable outlook),
 
(b) with respect to Pre-Funded RC Loans, (A) for Eurocurrency Rate Loans, 2.25%,
and (B) for Base Rate Loans, 1.25%, less, in each case, the Term Loan Stepdown
if (but only if) the Moody’s Applicable Corporate Rating then most recently
published is B1 or higher (with at least a stable outlook),
 
(c) with respect to unused Working Capital RC Commitments and the commitment fee
therefor, (i) until delivery of financial statements pursuant to Section 6.01
for the second full fiscal quarter of the Borrower ending after the Closing
Date, 0.50%, and (ii) thereafter, the percentages per annum set forth in the
table below applicable to commitment fees, based upon the Total Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b),
 
-3-
 
(d) with respect to Working Capital RC Loans and Letter of Credit fees,
(i) until delivery of financial statements pursuant to Section 6.01 for the
second full fiscal quarter of the Borrower ending after the Closing Date,
(A) for Eurocurrency Rate Loans, 2.50%, (B) for Base Rate Loans, 1.50% and
(C) for Letter of Credit fees, 2.50%, and (ii) thereafter, the following
percentages per annum applicable to Working Capital RC Loans or Letter of Credit
fees, as the case may be, based upon the Total Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):
 

                 
 
Pricing
Level
 
  
Total Leverage Ratio
  
Eurocurrency Rate
for Working
Capital RC Loans
and Letter of Credit Fees
  
Base Rate for
Working Capital
RC Loans
  
Commitment Fee
for unused
Working Capital
RC Commitments
1
  
Less than 4.00:1.00
  
2.00%
  
1.00%
  
0.375%
2
  
Greater than or equal to 4.00:1.00 but less than 5.25:1.00
  
2.25%
  
1.25%
  
0.50%
3
  
Greater than or equal to 5.25:1.00
  
2.50%
  
1.50%
  
0.50%

 
With respect to clauses (c) or (d) above, any increase or decrease in the
Applicable Rate resulting from a change in the Total Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided that
at the option of the Administrative Agent or the Required Lenders, the highest
Pricing Level shall apply (x) as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).
 
In addition, with respect to clauses (a) and (b) above, any increase or decrease
in the Applicable Rate resulting from a change of Moody’s Applicable Corporate
Rating shall become effective as of the first Business Day immediately following
the date of any change to such rating; provided, that, the Term Loan Stepdown
shall not be available for any period (commencing as of the first Business Day
during any such period) that either (x) an Event of Default under
Section 8.01(a) shall have occurred and be continuing or (y) the Borrower fails
to have a Moody’s Applicable Corporate Rating for any reason.
 
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) with respect to any Letters of Credit issued
pursuant to Section 2.03(a), the Working Capital RC Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Working Capital RC
Lenders.
 
-4-
“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.
 
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
 
“Arrangers” means DBSI and BAS, each in its capacity as a Joint Lead Arranger
and a Co-Bookrunner under this Agreement.
 
“Assignees” has the meaning specified in Section 10.07(b).
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
 
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
 
“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries as of each of December 31, 2006, 2005 and
2004, and the related audited consolidated statements of income, stockholders’
equity and cash flows for the Borrower and its Subsidiaries for the fiscal years
ended December 31, 2006, 2005 and 2004, respectively, as any of the foregoing
may have been restated prior to the date hereof.
 
“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
 
“Bain Entities” means, collectively, Bain Capital, LLC, its Affiliates (other
than any portfolio companies) and any investment funds advised or managed by any
of the foregoing.
 
“BAS” means Banc of America Securities, LLC and any successor thereto by merger,
consolidation or otherwise.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus  1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by DBNY as its
“prime rate.” The “prime rate” is a rate set by DBNY based upon various factors
including DBNY’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by DBNY shall take effect at the opening of business on the day
specified in the public announcement of such change.
 
-5-
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning provided in the introductory paragraph of this
Agreement.
 
“Borrower Guaranty” means the Borrower Guaranty made by the Borrower in favor of
the Administrative Agent on behalf of the Secured Parties, substantially in the
form of Exhibit F.
 
“Borrower Retained Prepayment Amounts” has the meaning specified in
Section 2.06(b)(ix).
 
“Borrowing” means a Working Capital RC Borrowing, a Swing Line Borrowing, a Term
Borrowing or a Pre-Funded RC Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan or
the Pre-Funded RC Deposits, any fundings, disbursements, settlements and
payments in respect of any such Eurocurrency Rate Loan or the Pre-Funded RC
Deposits, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan or the Pre-Funded RC Deposits, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the relevant interbank eurodollar market.
 
“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries and (b) the value of all assets under
Capitalized Leases incurred by the Borrower and the Restricted Subsidiaries
during such period; provided that the term “Capital Expenditures” shall not
include (i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
substituted, restored or repaired or (y) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (iii) the purchase of plant, property or
equipment or software to the extent financed with the proceeds of Dispositions
that are not required to be applied to prepay Term Loans pursuant to
Section 2.06(b), (iv) expenditures that constitute any part of Consolidated
Lease Expense, (v) expenditures that are accounted for as capital expenditures
by the Borrower or any Restricted Subsidiary and that actually are paid for, or
reimbursed to the Borrower or any Restricted Subsidiary in cash or Cash
Equivalents, by a Person other than the Borrower or any Restricted Subsidiary
and for which neither the Borrower nor any Restricted Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation (other than
 
-6-
 
rent) in respect of such expenditures to such Person or any other Person
(whether before, during or after such period), (vi) the book value of any asset
owned by the Borrower or any Restricted Subsidiary prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period, provided that (x) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period in which such expenditure actually is made and (y) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired, (vii) expenditures that constitute Permitted Acquisitions,
(viii) for purposes of Section 7.16 only, interest capitalized during such
period, (ix) the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (A) used or
surplus equipment traded in at the time of such purchase and (B) the proceeds of
a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, or (x) expenditures relating to the construction,
acquisition, replacement, reconstruction, development, refurbishment, renovation
or improvement of any property which has been transferred to a Person other than
the Borrower or a Restricted Subsidiary during the same fiscal year in which
such expenditures were made pursuant to a sale-leaseback transaction permitted
under Section 7.05(f) to the extent of the cash proceeds received by the
Borrower or such Restricted Subsidiary pursuant to such sale-leaseback
transaction.
 
“Capital Expenditures Account” means a blocked account of the Borrower under the
sole dominion control of the Administrative Agent, and otherwise established in
a manner reasonably satisfactory to the Administrative Agent and the proceeds of
which shall be used to fund Capital Expenditures and for certain other limited
purposes in each case as (and to the extent) provided herein. The initial
Capital Expenditures Account is Account 59171 maintained with DBNY at 60 Wall
Street, New York, New York 10005.
 
“Capital Expenditures Account Security Agreement” means the Capital Expenditures
Account Security Agreement, substantially in the form of Exhibit L.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP (except for temporary treatment of construction-related expenditures
under EITF 97-10 “The Effects of Lessee Involvement in Asset Construction” which
will ultimately be treated as operating leases upon a sale-leaseback
transaction), recorded on the balance sheet as capitalized leases; provided that
for all purposes hereunder the amount of obligations under any Capitalized Lease
shall be the amount thereof accounted for as a liability in accordance with
GAAP. Notwithstanding the foregoing and for the avoidance of doubt, Capitalized
Leases shall not include any Master Lease or any Sub-Lease of the properties
thereunder.
 
“Carry-Back Amount” has the meaning specified in Section 7.16(c).
 
“Cash Collateral” has the meaning specified in Section 2.03(g).
 
“Cash Collateral Account” means a blocked account at DBNY (or another commercial
bank selected in compliance with Section 9.09) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.
 
-7-
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:
 
(a) Dollars or, in the case of any Foreign Subsidiary, such local currencies
held by it from time to time in the ordinary course of business;
 
(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States,
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
 
(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;
 
(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 24 months from the date of acquisition
thereof;
 
(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of the United States, in which such Person shall have
a perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations;
 
(f) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision, taxing authority agency or
instrumentality of any such state, commonwealth or territory or by any foreign
government having an investment grade rating from either S&P or Moody’s (or the
equivalent thereof);
 
(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
 
-8-
 
(h) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition, in each case in Dollars or another currency
permitted above in this definition;
 
(i) in the case of Foreign Subsidiaries only, instruments equivalent to those
referred to in clauses (a) through (h) above or clause (j) below in each case
denominated in any foreign currency comparable in credit quality and tenor to
those referred to in such clauses above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Foreign Subsidiary organized in such jurisdiction; or
 
(j) Investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such investments are of the character, quality and maturity described in
clauses (a) through (g) of this definition.
 
“Cash Management Banks” means any Lender or any Affiliate of a Lender providing
Cash Management Services to Holdings, the Borrower or any Restricted Subsidiary.
 
“Cash Management Obligations” means obligations owed by Holdings, the Borrower
or any Restricted Subsidiary to any Cash Management Bank in respect of any Cash
Management Services.
 
“Cash Management Services” means treasury, depository and/or cash management
services or any automated clearing house transfer services.
 
“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
 
“Catterton Entities” means one or more investment funds affiliated with, and
managed by, Catterton Management Company, LLC.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“Change of Control” means the earliest to occur of (a) the Permitted Holders
ceasing to have the power, directly or indirectly, to vote or direct the voting
of securities having a majority of the ordinary voting power for the election of
directors of Holdings; provided that the occurrence of the foregoing event shall
not be deemed a Change of Control if,
 
-9-
 
(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings or (B) the Permitted Holders own, directly or indirectly,
of record and beneficially an amount of common stock of Holdings equal to an
amount more than fifty percent (50%) of the amount of common stock of Holdings
owned, directly or indirectly, by the Permitted Holders of record and
beneficially as of the Closing Date and such ownership by the Permitted Holders
represents the largest single block of voting securities of Holdings held by any
Person or related group for purposes of Section 13(d) of the Exchange Act, or
 
(ii) at any time after the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) no “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person and its Subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than any one
or more of the Permitted Holders, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) thirty-five percent (35%) of the shares outstanding
of Holdings and (y) the percentage of the then outstanding voting stock of
Holdings owned, directly or indirectly, beneficially by the Permitted Holders,
and (B) during each period of twelve (12) consecutive months, the board of
directors of Holdings shall consist of a majority of the Continuing Directors;
or
 
(b) any “Change of Control” (or any comparable term) in any document pertaining
to (i) the Senior Notes or Indebtedness which constitutes a Permitted
Refinancing thereof, (ii) any Permitted Holdings Debt, (iii) any other Junior
Financing with an aggregate outstanding principal amount in excess of the
Threshold Amount or (iv) Disqualified Equity Interests with an aggregate
liquidation preference in excess of the Threshold Amount; or
 
(c) at any time prior to a Qualifying IPO of the Borrower, the Borrower ceasing
to be a directly or indirectly wholly owned Subsidiary of Holdings.
 
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Working Capital RC Lenders, Term Lenders or Pre-Funded RC Lenders, (b) when
used with respect to Commitments, refers to whether such Commitments are Working
Capital RC Commitments, Term Commitments or Pre-Funded RC Commitments and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Working Capital RC Loans,
Term Loans or Pre-Funded RC Loans.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01.
 
“CMBS Facilities” means the mortgage financing and mezzanine financing
arrangements between certain of the Specified Lease Entities and the CMBS
Lender, dated as of the Closing Date, in the aggregate principal amount of
$790,000,000, and any modification, refinancing, refunding, renewal, extension
or replacement thereof.
 
-10-
 
“CMBS Facilities Documentation” means, collectively, (i) the Loan and Security
Agreement, dated as of June 14, 2007, among a Specified Lease Entity, as
borrower, and the lenders party thereto, (ii) each Mezzanine Loan and Security
Agreement, dated as of June 14, 2007, among a Specified Lease Entity, as
borrower, and the lenders party thereto, (iii) each of the promissory notes
entered into by a Specified Lease Entity in connection with the foregoing,
(iv) each of the mortgages, assignments of leases and rents, pledge agreements
and other security instruments entered into by a Specified Lease Entity in
connection with the foregoing, (v)the Environmental Indemnity, Environmental
Indemnity (First Mezzanine), Environmental Indemnity (Second Mezzanine),
Environmental Indemnity (Third Mezzanine) and Environmental Indemnity (Fourth
Mezzanine), each dated as of June 14, 2007, among Holdings, German American
Capital Corporation (“GACC”), and Bank of America, N.A. (“Bank of America” and,
together with GACC, collectively, the “CMBS Lender”), (vi) the Environmental
Indemnity, Environmental Indemnity (First Mezzanine), Environmental Indemnity
(Second Mezzanine), Environmental Indemnity (Third Mezzanine) and Environmental
Indemnity (Fourth Mezzanine), each dated as of June 14, 2007, among PRP
Holdings, LLC and the CMBS Lender, (vii) the Environmental Indemnity,
Environmental Indemnity (First Mezzanine), Environmental Indemnity (Second
Mezzanine), Environmental Indemnity (Third Mezzanine) and Environmental
Indemnity (Fourth Mezzanine), each dated as of June 14, 2007, among Private
Restaurant Master Lessee, LLC and the CMBS Lender, (viii) the Guaranty of
Recourse Obligations, Guaranty of Recourse Obligations (First Mezzanine),
Guaranty of Recourse Obligations (Second Mezzanine), Guaranty of Recourse
Obligations (Third Mezzanine) and Guaranty of Recourse Obligations (Fourth
Mezzanine) each dated as of June 14, 2007, between Holdings and the CMBS Lender,
each entered into by Holdings and (ix) a guaranty of the Master Leases by the
Borrower or any of its Subsidiaries, in each case as amended, restated,
extended, amended and restated, refinanced, replaced or otherwise modified from
time to time.
 
“CMBS Intercreditor Agreement” means the Intercreditor Agreement dated as of
June 14, 2007 by and among the Administrative Agent and the CMBS Lender.
 
“CMBS Lender” has the meaning specified in the definition of CMBS Facilities
Documentation.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and rules and
regulations related thereto.
 
“Co-Documentation Agents” means each of General Electric Capital Corporation,
SunTrust Bank, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, LaSalle Bank National Association, Wachovia Bank,
National Association and Wells Fargo Bank, National Association.
 
“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.
 
“Collateral Agent” means the Administrative Agent, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.
 
-11-
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or
pursuant to Section 6.11 at such time, duly executed by each Loan Party thereto;
 
(b) all Obligations shall have been unconditionally guaranteed by Holdings, the
Borrower (in the case of Obligations under clauses (y) and (z) of the first
sentence of the definition thereof) and each Restricted Subsidiary that is a
Domestic Subsidiary and not an Excluded Subsidiary;
 
(c) all guarantees issued or to be issued in respect of (x) the Junior Financing
(other than the Senior Notes) (i) shall be subordinated to the Guarantees to the
same extent that the Junior Financing is subordinated to the Obligations and
(ii) shall provide for their automatic release upon a release of the
corresponding Guarantee and (y) the Senior Notes shall provide for their
automatic release upon a release of the corresponding Guarantee;
 
(d) the Obligations and the Guarantees shall have been secured by a
first-priority perfected security interest in (i) all the Equity Interests of
the Borrower and (ii) all Equity Interests (other than (w) Equity Interests of
any Unrestricted Subsidiaries, (x) Equity Interests of each Excluded Subsidiary
set forth on Schedule 1.01G, (y) Equity Interests in any Employment
Participation Subsidiary and (z) any Equity Interest of any Restricted
Subsidiary pledged to secure Indebtedness permitted under Section 7.03(g)(ii)
but only so long as such Indebtedness is outstanding) of each Subsidiary
directly owned by the Borrower or any Guarantor; provided that (x) no Loan Party
shall be required to pledge more than 65% of the issued and outstanding voting
Equity Interests of any Foreign Subsidiary at any time, (y) in any event, such
pledges of Equity Interests shall specifically include all of the Equity
Interests in any Restricted Subsidiary that is a Restaurant LP on the Closing
Date, and (z) the creation and priority of security interests in Equity
Interests of any Subsidiary shall be limited to the extent the pledge conflicts
with or violates applicable law and, in the case of any Subsidiary other than a
Loan Party, Permitted Liens or other permitted agreements (including permitted
leases, licenses and stockholders agreements but excluding the organizational
and other constituent documents of Holdings, the Borrower and its Restricted
Subsidiaries (other than such documents with third parties that are not officers
or employees of Holdings, the Borrower or any of its Restricted Subsidiaries));
 
(e) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
security interest in, and mortgages on, substantially all tangible and
intangible assets of Holdings, the Borrower and each other Guarantor (including
accounts receivable, inventory, equipment, investment property, contract rights,
intellectual property, other general intangibles, owned Material Real Property
and proceeds of the foregoing), in each case, with the priority required by the
Collateral Documents; provided that (i) actions, other than the filing of UCC-1
(or similar) Financing Statements, to perfect security interests in
 
-12-
 
the following assets shall not be required to be taken: (w) motor vehicles or
other assets subject to certificates of title, (x) deposit, commodities or
securities accounts (other than the Capital Expenditures Account and the Cash
Collateral Account) and (y) any property or assets specifically excluded from
the Collateral under the terms of any applicable Collateral Document,
(ii) security interests in real property shall be limited to the Mortgaged
Properties, (iii) no documents, agreements, instruments or actions shall be
required with respect to assets located in a foreign jurisdiction (including no
delivery or recordation of recordable security documents with respect to
intellectual property registered in non-U.S. jurisdictions) and (iv) no
documents, agreements, instruments or actions (other than the execution of the
applicable Collateral Documents) shall be required to establish “control”
(within the meaning of the Uniform Commercial Code) by the Administrative Agent
or any Secured Party in any deposit accounts in order to perfect any security
interests therein or to enforce any security interest (other than with respect
to the Capital Expenditures Account and the Cash Collateral Account);
 
(f) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and
 
(g) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to any Material Real Property required to be delivered pursuant to
Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01 together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (iii) such existing surveys, existing abstracts, existing
appraisals and other documents as the Administrative Agent may reasonably
request with respect to any such Mortgaged Property, provided that nothing in
this clause (iii) shall require the Borrower to update existing surveys or order
new surveys with respect to any Mortgaged Property and (iv) flood certificates
covering each Mortgaged Property in form and substance reasonably acceptable to
the Collateral Agent, certified to the Collateral Agent in its capacity as such
and certifying whether or not each such Mortgaged Property is located in a flood
hazard zone by reference to the applicable FEMA map.
 
The foregoing definition shall not require (A) for the avoidance of doubt, the
guarantee of Obligations by, or pledge of any Equity Interests or any property
or assets of, the Specified Lease Entities or (B) the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance or
surveys with respect to, particular assets if and for so long as, in the
reasonable judgment of the Collateral Agent (confirmed in writing by notice to
the Borrower), the cost of creating or perfecting such pledges or security
interests in such assets or obtaining title insurance or surveys in respect of
such assets shall be excessive in view of the practical benefits to be obtained
by the Lenders therefrom. The Collateral Agent may grant extensions of time for
the perfection of security interests in or the obtaining of title insurance with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.
 
-13-
 
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents and, to the extent appropriate in the applicable jurisdiction, as
agreed between the Collateral Agent and the Borrower.
 
“Collateral Documents” means, collectively, the Security Agreement, the Capital
Expenditures Account Security Agreement, the Mortgages, each of the mortgages,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Collateral Agent pursuant to Section 6.11 or
Section 6.13, the Guaranty and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee in favor of the
Collateral Agent or the Administrative Agent for the benefit of the Secured
Parties.
 
“Commitment” means a Term Commitment, a Working Capital RC Commitment or a
Pre-Funded RC Commitment, as the context may require.
 
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Working
Capital RC Borrowing, (c) a Pre-Funded RC Borrowing, (d) a conversion of Loans
from one Type to the other, or (e) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
 
“Compensation Period” has the meaning specified in Section 2.13(c)(ii).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
 
(a) without duplication and (in each case) to the extent already deducted (and
not added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:
 
(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, or other derivative
instruments and costs of surety bonds in connection with financing activities,
and any financing fees (including commitment, underwriting, funding, “rollover”
and similar fees and commissions, discounts, yields and other fees, charges and
amounts incurred in connection with the issuance or incurrence of Indebtedness
and all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Contracts) and annual agency, unused line, facility or similar fees paid under
definitive documentation related to Indebtedness,
 
-14-
 
(ii) provision for Income Taxes of the Borrower and the Restricted Subsidiaries
paid or accrued during such period (including tax distributions by the Borrower
in respect thereof),
 
(iii) depreciation and amortization, including amortization of deferred
financing fees and debt discounts,
 
(iv) Non-Cash Charges,
 
(v) unusual or non-recurring losses, charges or expenses (including without
limitation, relating to the Transaction) and any charges, losses or expenses
related to signing, retention or completion bonuses or recruiting costs, costs
and expenses relating to any registration statement, or registered exchange
offer, in either case in respect of the Senior Notes, and, to the extent related
to Permitted Acquisitions, integration and systems establishment costs; provided
that such integration and systems establishment costs are certified as such in a
certificate of a Responsible Officer delivered to the Administrative Agent,
 
(vi) severance, relocation costs, curtailments or modifications to pension and
post-retirement employee benefit plans, catch-up or transition expenses for
“Partner Equity Plans” to the extent relating to employee services rendered in
prior periods, and pre-opening, opening, closing and consolidation costs and
expenses with respect to any facilities and restaurants,
 
(vii) cash restructuring charges or reserves (including restructuring costs
related to acquisitions after the date hereof); provided that such adjustments
are certified as restructuring charges or reserves in a certificate of a
Responsible Officer delivered to the Administrative Agent,
 
(viii) to the extent permitted to be paid under 7.08(e), the amount of
management, monitoring, consulting, transaction and advisory fees (including
termination fees), related indemnities and expenses and any other fees and
expenses paid to, or for the benefit of, the Sponsors and the Founders or their
Affiliates (including, without duplication, Restricted Payments with respect
thereto,
 
(ix) any costs or expenses (excluding Non-Cash Charges) incurred by the Borrower
or a Restricted Subsidiary pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of an issuance of Equity Interests of the Borrower
(other than Disqualified Equity Interests),
 
-15-
 
(x) to the extent (1) covered by insurance under which the insurer has been
properly notified and has affirmed or consented to coverage in writing, expenses
with respect to liability or casualty events or business interruption, and
(2) actually reimbursed in cash, expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with the Transaction
or a Permitted Acquisition,
 
(xi) cash receipts (or reduced cash expenditures) to the extent of non-cash
gains relating to such income that were deducted in the calculation of
Consolidated EBITDA pursuant to clause (b)(ii) below for any prior period,
 
(xii) the amount of net cost savings and synergies projected by the Borrower in
good faith to be realized as a result of specified actions taken during such
period (calculated on a pro forma basis as though such cost savings and
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized during such period from such actions, provided that
(A) such cost savings and synergies are reasonably identifiable and factually
supportable, (B) such actions are taken within 18 months after the Closing Date,
(C) no cost savings or synergies shall be added pursuant to this clause (xii) to
the extent duplicative of any expenses or charges relating to such cost savings
or synergies that are included in another clause of this definition with respect
to such period and (D) the aggregate amount of cost savings and synergies added
pursuant to this clause (xii) shall not exceed $20,000,000 for any period
consisting of four consecutive quarters,
 
(xiii) the amount of any minority interest consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income except to the extent of cash dividends declared or paid
on Equity Interests of such non-wholly owned Subsidiaries held by third parties,
and
 
(xiv) to the extent that any Holdings Specified Expenses would have been added
back to Consolidated EBITDA pursuant to clauses (a)(i) through (xiii) above had
such charge, tax or expense been incurred directly by the Borrower, such
Holdings Specified Expenses, less
 
(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
 
(i) unusual or non-recurring gains,
 
(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period, or is in respect of cash received in a
prior period to the extent not included in Consolidated EBITDA in prior
periods), and
 
-16-
 
(iii) rent expense paid in cash during such period over and above rent expense
as determined in accordance with GAAP for such period,
 
in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that, to the extent
included in Consolidated Net Income,
 
(A) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from Swap Contracts for currency
exchange risk),
 
(B) there shall be excluded in determining Consolidated EBITDA rent expense as
determined in accordance with GAAP not actually paid in cash during such period
(net of rent expense paid in cash during such period over and above rent expense
as determined in accordance with GAAP for such period),
 
(C) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (i) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by the Borrower or such Restricted Subsidiary
(each such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”) during such period, and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary (each, a “Converted Restricted Subsidiary”), in each case
based on the actual Acquired EBITDA of such Acquired Entity or Business or
Converted Restricted Subsidiary for such period (including the portion thereof
occurring prior to such acquisition or conversion) and (ii) solely for the
purposes of the definition of the term “Permitted Acquisition” and
Sections 7.02(o), 7.03(h), 7.04, 7.06(j), 7.11 and 7.13(a)(v), an adjustment in
respect of each Acquired Entity or Business or Converted Restricted Subsidiary
equal to the amount of the Pro Forma Adjustment with respect to such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the
Administrative Agent (it being understood that this clause (C) is not intended
to address Acquired EBITDA of the Borrower acquired pursuant to the Merger,
which is addressed in the last sentence of this definition),
 
(D) for purposes of determining the Total Leverage Ratio, the Rent Adjusted
Leverage Ratio and the Interest Coverage Ratio only, there shall be excluded in
determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property,
 
-17-
 
business or asset so sold or disposed of, a “Sold Entity or Business”), based on
the actual Disposed EBITDA of such Sold Entity or Business for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition), and
 
(E) there shall be excluded in determining Consolidated EBITDA any net after-tax
income (loss) from the early extinguishment of Indebtedness or hedging
obligations or other derivative instruments.
 
For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) any impairment charge or asset write-off or write-down related to
intangible assets, long-lived assets and other assets (including licenses or
other approvals for the sale of alcoholic beverages), and investments in debt
and equity securities pursuant to GAAP, (b) stock-based awards compensation
expense including, but not limited to, non-cash charges arising from stock
options, restricted stock or other equity incentive programs, and (c) other
non-cash charges (provided that if any non-cash charges, expenses and
write-downs referred to in this paragraph represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period). Notwithstanding anything to the contrary contained herein, for
purposes of determining Consolidated EBITDA under this Agreement for any period
that includes any of the fiscal quarters ended or ending (as applicable)
December 31, 2006 and March 31, 2007, Consolidated EBITDA for such fiscal
quarters shall be deemed to be $85,560,000 and $99,250,000, respectively.
 
“Consolidated Interest Expense” means, for any period, the sum of (i) the
interest expense (including that attributable to Capitalized Leases), net of
interest income, of the Borrower and the Restricted Subsidiaries, determined on
a consolidated basis in accordance with GAAP, and limited to such interest paid
or payable in cash or received or receivable in cash during such period, with
respect to all outstanding Indebtedness of the Borrower and the Restricted
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Contracts, (ii) any cash payments made during such period in
respect of the interest expense on such obligations referred to in clause
(b) below relating to Funded Debt that were amortized or accrued in a previous
period (other than any such obligations resulting from the discounting of
Indebtedness in connection with the application of purchase accounting in
connection with the Transaction, any acquisition consummated prior to the
Closing Date or any Permitted Acquisition) and (iii) from and after the date
that a Holdings Restricted Payments Election is made, the amount of all
Restricted Payments from the Borrower to Holdings used to fund cash interest
payments by Holdings, but excluding, however, (a) amortization of deferred
financing costs and any other amounts of non-cash interest, (b) the accretion or
accrual of discounted liabilities during such period, (c) all non-recurring cash
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP, (d) fees and expenses associated
with the consummation of the Transaction, (e) annual agency fees paid to the
Administrative Agent and/or Collateral Agent, and (f) costs associated with
obtaining Swap Contracts; provided that (A) except as provided in clause
(B) below, there shall be excluded from Consolidated
 
-18-
 
Interest Expense for any period the cash interest expense (or income) of all
Unrestricted Subsidiaries for such period to the extent otherwise included in
Consolidated Interest Expense, (B) solely for purposes of the definition of the
term “Permitted Acquisition” and Sections 7.02(o), 7.03(h), 7.04, 7.06(j), 7.11
and 7.13(a)(v), there shall be included in determining Consolidated Interest
Expense for any period the cash interest expense (or income) of any Acquired
Entity or Business acquired during such period and of any Converted Restricted
Subsidiary converted during such period, in each case based on the cash interest
expense (or income) relating to any Indebtedness incurred or assumed as part of
an acquisition of an Acquired Entity or Business or as part of the conversion of
a Converted Restricted Subsidiary for such period (including the portion thereof
occurring prior to such acquisition or conversion) assuming any Indebtedness
incurred or repaid in connection with any such acquisition or conversion had
been incurred or repaid on the first day of such period and (C) solely for
purposes of the definition of the term “Permitted Acquisition” and Sections
7.02(o), 7.03(h), 7.04, 7.06(j), 7.11 and 7.13(a)(v), there shall be excluded
from determining Consolidated Interest Expense for any period the cash interest
expense (or income) of any Sold Entity or Business Disposed of during such
period, based on the cash interest expense (or income) relating to any
Indebtedness relieved or repaid in connection with any such Disposition of such
Sold Entity or Business for such period (including the portion thereof occurring
prior to such Disposition) assuming such Indebtedness relieved or repaid in
connection with such Disposition has been relieved or repaid on the first day of
such period. Notwithstanding anything to the contrary contained herein, for
purposes of determining Consolidated Interest Expense for any period ending
prior to the first anniversary of the Closing Date, Consolidated Interest
Expense shall be an amount equal to actual Consolidated Interest Expense from
the Closing Date through the date of determination multiplied by a fraction the
numerator of which is 365 and the denominator of which is the number of days
from the Closing Date through the date of determination.
 
“Consolidated Lease Expense” means, for any period, all rental expenses paid or
payable of the Borrower and the Restricted Subsidiaries (net of rental income
received or receivable) during such period under operating leases for real or
personal property (including, without limitation, rental expense paid or payable
(i) in connection with sale-leaseback transactions permitted by Section 7.05(f),
(ii) to any Unrestricted Subsidiary and (iii) under any Master Lease) (but
excluding real estate taxes, insurance costs and common area maintenance charges
and similar amounts in the case of gross leases and non-cash portion of
operating lease expense recorded under SFAS 13 related to the excess accrual (or
reversals thereof) of straight-line rent expense amounts, and net of sublease
income) other than (a) obligations under vehicle leases entered into in the
ordinary course of business, (b) all such rental expenses associated with assets
acquired pursuant to a Permitted Acquisition to the extent such rental expenses
relate to operating leases in effect at the time of (and immediately prior to)
such acquisition and related to periods prior to such acquisition, and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP. Notwithstanding anything to the contrary contained
herein, for purposes of determining Consolidated Lease Expense for any period
ending prior to the first anniversary of the Closing Date, Consolidated Lease
Expense with respect to the Master Lease shall be an amount equal to actual
Consolidated Lease Expense with respect to the Master Lease from the Closing
Date through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.
 
-19-
 
“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (adjusted to reflect any Holdings
Specified Expenses during such period as though such Holdings Specified Expenses
had been incurred by the Borrower), excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) in the case of any period that includes a period
ending prior to June 30, 2008, Transaction Expenses, (d) any fees and expenses
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed), (e) any income (loss) for such period
attributable to the early extinguishment of Indebtedness, (f) accruals and
reserves that are established within twelve months after the Closing Date that
are so required to be established as a result of the Transaction in accordance
with GAAP, (g) in the case of determining the Rent Adjusted Leverage Ratio only,
any sub-lease income for such period, (h) any unrealized net gains and losses
resulting from Hedging Obligations or embedded derivatives that require similar
accounting treatment and the application of Statement of Financial Accounting
Standards No. 133 and related pronouncements, (i) any net after-tax effect of
gains and losses attributable to asset dispositions in connection with the
Transaction, (j) any after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations and any after-tax effect of gains and
losses (less all fees and expenses related thereto) attributable to asset
dispositions other than in the ordinary course of business, (k) any net income
(loss) for such period of any Person that is not a Subsidiary, or that is an
Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, provided that Consolidated Net Income shall be increased by the
amount of dividends or distributions that are actually paid in cash (or
converted into cash) to the Borrower or a Restricted Subsidiary in respect of
such net income in such period, (l) cash expenses related to deferred
compensation or change of control payment obligations, buyout of employee
options and employee bonus programs, in each case, to the extent related to the
Transaction and funded on the Closing Date with proceeds from the financing
transactions included in the Transaction and (m) in the case of determining the
Interest Coverage Ratio only, any interest income for such period. There shall
be excluded from Consolidated Net Income for any period the purchase accounting
effects of adjustments, including to property, equipment, inventory and software
and other intangible assets (including favorable and unfavorable leases and
contracts) and deferred revenue in component amounts required or permitted by
GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to Holdings, the Borrower and the Restricted
Subsidiaries), as a result of the Transaction, any acquisition consummated prior
to the Closing Date, any Permitted Acquisitions, or the amortization, write-off
or write-down of any amounts thereof.
 
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding (x) the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transaction or any Permitted Acquisition and (y) for the avoidance of doubt, all
obligations of the Specified Lease Entities), consisting of Indebtedness for
borrowed money,
 
-20-
 
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Sections 7.01(a), 7.01(l) and clauses (i) and (ii) of Section 7.01(t)) included
in the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date (but, in any event, excluding all cash and Cash
Equivalents held in, or credited to, the Capital Expenditures Account).
 
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and L/C Obligations to
the extent otherwise included therein, (iii) the current portion of accrued
interest and (iv) the current portion of current and deferred income taxes.
 
“Continuing Directors” means the directors of Holdings on the Closing Date, as
elected or appointed after giving effect to the Merger and the other
transactions contemplated hereby, and each other director, if, in each case,
such other directors’ nomination for election to the board of directors of
Holdings (or the Borrower after a Qualifying IPO of the Borrower) is recommended
by a majority of the then Continuing Directors or such other director receives
the vote of one or more of the Permitted Holders in his or her election by the
stockholders of Holdings (or the Borrower after a Qualifying IPO of the
Borrower).
 
“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow”.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” has the meaning specified in the definition of “Affiliate”.
 
“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA”.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Cumulative Excess Cash Flow” means, at any time, the sum of (i) Excess Cash
Flow (which may not be less than zero) for the period commending on the Closing
Date and ending on December 31, 2007 and (ii) Excess Cash Flow (which may not be
less than zero in any period) for each succeeding and completed fiscal year of
the Borrower at such time.
 
-21-
 
“Cumulative Growth Amount” shall mean, on any date of determination, the sum of,
without duplication,
 
(A) the Cumulative Excess Cash Flow that was not required to be applied to
prepay the Term Loans pursuant to Section 2.06(b)(i), provided that, for
purposes of Sections 7.02(o), 7.06(j) and 7.13(a)(v), the amount in this clause
(A) shall only be available if the Rent Adjusted Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b) was less than 5.25:1.00 determined on a Pro Forma
Basis after giving effect to any such Investment, Restricted Payment or
prepayment, redemption or repurchase actually made pursuant to Section 7.02(o),
7.06(j) or 7.13(a)(v), plus
 
(B) the amount of Net Cash Proceeds of Permitted Equity Issuances (other than
amounts in respect of a Permitted Equity Issuance made pursuant to Section 8.05)
after the Closing Date to the extent that such Net Cash Proceeds shall have been
actually received by the Borrower (through a capital contribution of such Net
Cash Proceeds by Holdings to the Borrower) on or prior to such date of
determination and to the extent not used to make payments under Section 7.03(j)
or make Restricted Payments pursuant to Section 7.06(g), plus
 
(C) the amount of Net Cash Proceeds from the issuance of Permitted Holdings Debt
after the Closing Date to the extent that such Net Cash Proceeds shall have been
actually received by the Borrower (through a capital contribution of such Net
Cash Proceeds by Holdings to the Borrower) on or prior to such date of
determination, plus
 
(D) other than for the purpose of making any Capital Expenditures pursuant to
Section 7.16(a)(ii), the amount of proceeds available in the Capital
Expenditures Account (but not to exceed $100,000,000 in the aggregate during the
term of this Agreement) to the extent that (i) the Rent Adjusted Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b) was less than 5.25:1.00,
determined on a Pro Forma Basis after giving effect to the respective
Investment, Restricted Payment or prepayment, redemption or repurchase actually
made pursuant to Sections 7.02(o), 7.06(j) and 7.13(a)(v), and (ii) no
Pre-Funded RC Loans are then outstanding, plus
 
(E) solely for the purpose of making Capital Expenditures pursuant to
Section 7.16(a)(ii), Borrower Retained Prepayment Amounts, plus
 
(F) an amount equal to the aggregate Returns in respect of any Investment made
since the Closing Date pursuant to Section 7.02(o) to the extent that such
Returns did not increase Consolidated Net Income, plus
 
(G) the aggregate amount of Specified Proceeds actually received by the Borrower
on or prior to such date of determination; provided that, for purposes of
Sections 7.02(o) (to the extent made in an Unrestricted Subsidiary, Holdings,
any direct or indirect parent of Holdings, or any direct or indirect shareholder
of Holdings) and 7.06(j), the amount otherwise available in this clause
(G) shall not exceed $25,000,000 in any fiscal year unless the Rent Adjusted
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b) was less than 5.25:1.00
determined on a Pro Forma Basis after giving effect to any such Investment or
Restricted Payment actually made pursuant to Section 7.02(o) or 7.06(j), minus
 
-22-
 
(H) the sum at the time of determination of (i) the aggregate amount of
Investments made since the Closing Date pursuant to Section 7.02(o), (ii) the
aggregate amount of Restricted Payments made since the Closing Date pursuant to
Section 7.06(j), (iii) the aggregate amount of prepayments, redemptions or
repurchases made since the Closing Date pursuant to Section 7.13(a)(v) and
(iv) the aggregate amount of Capital Expenditures made since the Closing Date
pursuant to Section 7.16(a)(ii).
 
“DBNY” means Deutsche Bank AG New York Branch and any successor thereto by
merger, consolidation or otherwise.
 
“DBSI” means Deutsche Bank Securities Inc. and any successor thereto by merger,
consolidation or otherwise.
 
“Debt Prepayment” means the prepayment by the Borrower on the Closing Date of
any Indebtedness outstanding under the Existing Credit Agreements.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Pre-Funded RC Loans, Working Capital RC Loans, participations in
L/C Obligations or participations in Swing Line Loans required to be funded by
it hereunder within one (1) Business Day of the date required to be funded by it
hereunder, unless the subject of a good faith dispute or subsequently cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, unless the subject of a good faith
dispute or subsequently cured, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
 
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
Fair Market Value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).
 
-23-
 
“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA (and in the component
financial definitions used therein) were references to such Sold Entity or
Business and its Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date of the Term Loans.
 
“Disqualified Institutions” means any banks, financial institutions or other
Persons separately identified by the Borrower to the Joint Lead Arrangers in
writing prior to the Closing Date.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
 
“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).
 
“Employment Participation Subsidiary” means a limited partnership or other
entity that is a Restricted Subsidiary of the Borrower (i) which contracts to
provide services to one or more other Subsidiaries of the Borrower which operate
one or more restaurants, (ii) which engages in no other material business
activities and has no material assets other than those related to clause
(i) above and (iii) in which restaurant employees of the Borrower and its
Subsidiaries have an equity ownership interest.
 
-24-
 
“Employment Participation Subsidiary Conversion” means the purchase by one or
more Restricted Subsidiaries of the Borrower of the ownership interests of
restaurant employees in limited partnership Subsidiaries of the Borrower
existing as of the Closing Date and which operate restaurants and the
simultaneous use of the proceeds of such purchase by such restaurant employees
to acquire ownership interests in one or more Employment Participation
Subsidiaries.
 
“Environmental Laws” means any and all Federal, state, local and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Contributions” means, collectively, (a) the contribution by the Sponsors
and the other Equity Investors of an aggregate amount of cash, together with any
rollover equity, of approximately $803,000,000 to Holdings or one or more direct
or indirect holding company parents of Holdings (less the aggregate amount used
in connection with the Founders Stock Purchase Transaction), (b) the further
contribution to Acquisition Sub or the Borrower of the portion of such cash
contribution proceeds specified in clause (a) above that are not directly
received by Acquisition Sub or the Borrower, applied in connection with the
Founders Stock Purchase Transaction, used by Holdings or one or more direct or
indirect holding company parents of Holdings to pay Transaction Expenses, and of
which $100,000,000 shall be deposited on the Closing Date into the Capital
Expenditures Account and (c) the Founders Stock Purchase Transaction.
 
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
 
-25-
 
“Equity Investors” means the Sponsors, the Founders, the Management Stockholders
and other co-investors with the Sponsors on the Closing Date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; or (g) the failure of any Pension Plan to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA.
 
“Eurocurrency Rate” means (a) the offered quotation to first class banks in the
New York interbank Eurodollar market by the Administrative Agent for Dollar
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the Eurocurrency Rate Loan of the Administrative Agent (in
its capacity as a Lender) (or, if the Administrative Agent is not a Lender with
respect thereto, taking the average principal amount of the Eurocurrency Rate
Loan then being made by the various Lenders pursuant thereto)) with maturities
comparable to the Interest Period applicable to such Eurocurrency Rate Loan
commencing two (2) Business Days thereafter as of 10:00 A.M. (New York City
time) on the applicable date of determination, divided (and rounded upward to
the nearest 1/16 of 1%) by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).
 
-26-
 
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
 
(a) the sum, without duplication, of:
 
(i) Consolidated Net Income,
 
(ii) depreciation, amortization and other non-cash charges and expenses incurred
during such period, to the extent deducted in arriving at such Consolidated Net
Income,
 
(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions and non-ordinary course Dispositions by
the Borrower and the Restricted Subsidiaries completed during such period),
 
(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,
 
(v) an amount equal to all cash received for such period on account of any net
non-cash gain or income from Investments deducted in a previous period pursuant
to clause(b)(iv)(B) below in this definition,
 
(vi) an amount equal to all cash income and gains included in clauses (a) and
(e) of the definition of Consolidated Net Income, and
 
(vii) rent expense as determined in accordance with GAAP during such period over
and above rent expense paid in cash during such period, over
 
(b) the sum, without duplication, of:
 
(i) an amount equal to all non-cash credits included in arriving at such
Consolidated Net Income and cash losses, charges and expenses included in
clauses (a), (c), (d), (e), (f), (i) and (j) of the definition of Consolidated
Net Income,
 
(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period pursuant to Section 7.16, except to the extent that such
Capital Expenditures were financed with the proceeds of Indebtedness (other than
Working Capital RC Loans and loans under any other revolving credit line or
similar facility (other than the Pre-Funded RC Facility)) of the Borrower or any
Restricted Subsidiary,
 
-27-
 
(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.06(b)(ii) to the extent required
due to a Disposition that resulted in an increase to Consolidated Net Income and
not in excess of the amount of such increase but excluding (X) all other
prepayments of Term Loans pursuant to Section 2.06, (Y) all prepayments of
Working Capital RC Loans, Pre-Funded RC Loans and Swing Line Loans and (Z) the
Debt Prepayment) made during such period (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), except to the extent financed with the proceeds of
other Indebtedness of the Borrower or the Restricted Subsidiaries,
 
(iv) an amount equal to the sum of (A) the aggregate net non-cash gain on
Dispositions by the Borrower and the Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income and (B) the aggregate net
non-cash gain or income from Investments to the extent included in arriving at
Consolidated Net Income,
 
(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions and non-ordinary course Dispositions by
the Borrower and the Restricted Subsidiaries during such period),
 
(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness,
 
(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a) or 7.02(o)) to the
extent that such Investments and acquisitions were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries,
 
(viii) the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(d), (g), (i) and (m) in each case to the extent such Restricted
Payments were financed with internally generated cash flow of the Borrower and
the Restricted Subsidiaries,
 
(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures were not
expensed during such period,
 
(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,
 
-28-
 
(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions or Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Borrower following
the end of such period, provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions or Capital Expenditures during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,
 
(xii) the amount of cash taxes paid and, without duplication, cash distributions
for payment of taxes, in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,
 
(xiii) the aggregate amount of all mandatory principal payments of Pre-Funded RC
Loans made during such period pursuant to Section 2.06(b)(v),
 
(xiv) the aggregate amount of all deposits into the Capital Expenditures Account
made during such period pursuant to Section 2.06(b)(v),
 
(xv) the aggregate amount of all mandatory principal prepayments of Term Loans
made during such period pursuant to Section 2.08(a),
 
(xvi) cash expenditures made in respect of Swap Contracts to the extent not
reflected in the computation of Consolidated Net Income for such period,
 
(xvii) to the extent not otherwise deducted in determining Consolidated Net
Income for such period and to the extent paid in cash with internally generated
cash flow during such period, the amount of management, monitoring, consulting,
transaction and advisory fees (including termination fees), related indemnities
and expenses and any other fees and expenses paid or accrued during such period
to, or for the benefit of, the Sponsors and the Founders or their Affiliates to
the extent permitted by Section 7.08(e) (including, without duplication,
Restricted Payments with respect thereto), and
 
(xviii) rent expense paid in cash during such period over and above rent expense
as determined in accordance with GAAP for such period.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
-29-
 
“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.
 
“Excluded Concept Subsidiaries” means any Restricted Subsidiaries other than
(i) wholly owned domestic Restricted Subsidiaries in the Borrower’s Outback,
Carrabba’s and Cheeseburger in Paradise concepts (which, for the avoidance of
doubt, also shall include each such Subsidiary that is the general partner of
each Employment Participation Subsidiary associated with such concepts);
provided, that if after the Closing Date, the portion of Consolidated EBITDA
attributable to wholly owned domestic Excluded Concept Subsidiaries (taken as a
group) exceeds 10% of the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for any Test Period, then the Borrower shall designate certain
domestic wholly owned Excluded Concept Subsidiaries to become Guarantors
(including, in any event, any Subsidiary that is the general partner of each
Employment Participation Subsidiary associated with such Excluded Concept
Subsidiaries designated to become Guarantors), which shall cease to be Excluded
Concept Subsidiaries, such that the portion of Consolidated EBITDA attributable
to the remaining wholly owned domestic Excluded Concept Subsidiaries (after
giving effect to such designated domestic wholly owned Subsidiaries ceasing to
be Excluded Concept Subsidiaries) no longer exceeds 10% of the Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for such Test Period,
(ii) any co-issuer of the Senior Notes, (iii) any wholly owned domestic
Restricted Subsidiary that is a tenant or lessee under a Master Lease, (iv) any
wholly owned domestic Restricted Subsidiary that owns, or otherwise licenses or
has the right to use, trademarks and other intellectual property material to the
operation of the Borrower and its Restricted Subsidiaries (excluding any
Excluded Concept Subsidiaries) and (v) OS Restaurant Services (or any successor
to the business conducted by it on the Closing Date).
 
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) each Subsidiary listed on Schedule 1.01G, (c) any Subsidiary
that is prohibited by applicable Law from guaranteeing the Obligations, (d) any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) any
Restricted Subsidiary acquired pursuant to a Permitted Acquisition financed with
secured Indebtedness incurred pursuant to Section 7.03(g)(ii) and each
Restricted Subsidiary thereof that guarantees such Indebtedness; provided that
each such Restricted Subsidiary shall cease to be an Excluded Subsidiary under
this clause (e) if such secured Indebtedness is repaid or becomes unsecured or
if such Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable, (f) any Immaterial Subsidiary, (g) any Employment Participation
Subsidiary, (h) any Excluded Concept Subsidiary, and (i) any other Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Borrower), the cost or other consequences
(including any adverse tax consequences) of providing a Guarantee shall be
excessive in view of the practical benefits to be obtained by the Lenders
therefrom.
 
-30-
 
“Existing Credit Agreements” means, collectively, (a) the Credit Agreement,
dated as of April 27, 2004, between Outback Steakhouse, Inc. and Wachovia Bank,
National Association (as amended, restated, modified and/or supplemented from
time to time), (b) the Amended and Restated Credit Agreement, dated as of
March 10, 2006, among Outback Steakhouse, Inc., Wachovia Bank, National
Association, as Agent, Wachovia Capital Markets, LLC, as Sole Arranger, SunTrust
Bank, as Syndication Agent, Bank of America, N.A. and Wells Fargo Bank, National
Association, as Co-Documentation Agents, and the lenders party thereto (as
amended, restated, modified and/or supplemented from time to time), and (c) the
Credit Agreement, dated as of October 12, 2006, between OSI Restaurant Partners,
Inc. and Wachovia Bank, National Association (as amended, restated, modified
and/or supplemented from time to time).
 
“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01E.
 
“Facility” or “Facilities” means the Term Loans, the Working Capital RC
Facility, the Pre-Funded RC Facility, the Swing Line Sublimit or the Letter of
Credit Sublimit, as the context may require.
 
“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
 
“Foreign Lender” has the meaning specified in Section 10.15(a)(i).
 
“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which (a) is not a Domestic Subsidiary or (b) is set forth on
Schedule 1.01H.
 
“Founders” means (i) Christopher T. Sullivan, Robert D. Basham and J. Timothy
Gannon; (ii) the spouses, ancestors, siblings, descendants (including children
or grandchildren by adoption) and the descendants of any of the siblings of the
Persons referred to in preceding clause (i); (iii) in the event of the
incompetence or death of any of the Persons described in preceding clauses
(i) or (ii), such Person’s estate, executor, administrator, committee or other
personal representative, in each case who at any particular date shall be the
beneficial owner or have the right to acquire, directly or indirectly, capital
stock of the Borrower or Holdings (or any other direct or indirect parent of the
Borrower); (iv) any trust created for the sole benefit of the Persons described
in any of preceding clauses (i) through (iii) or any trust for the benefit of
any such trust; or (v) any Person Controlled by any of the Persons described in
any of preceding clauses (i) through (iv).
 
-31-
 
“Founders Stock Purchase Transaction” means (a) the purchase for cash for a
purchase price of $40.0 per share of certain Equity Interests of the Borrower
(immediately prior to giving effect to the Merger) held by the Founders by one
or more of the Sponsors immediately prior to the consummation of the Merger and
(b) either the contribution to Holdings (and further contribution to the
Borrower) of the acquired Equity Interest or the cancellation thereof.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States or any successor thereto.
 
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
 
“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Granting Lender” has the meaning specified in Section 10.07(h).
 
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such
 
-32-
 
Indebtedness or other monetary obligation of the payment or performance of such
Indebtedness or other monetary obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other monetary obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other monetary obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other monetary obligation of any other Person, whether or not such
Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
 
“Guarantee Supplement” has the meaning provided in the Guaranty.
 
“Guarantors” means Holdings, the Borrower and each Subsidiary Guarantor.
 
“Guaranty” means, collectively, the Holdings Guaranty, the Borrower Guaranty and
the Subsidiary Guaranty.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto, and such Person’s successors and assigns.
 
“Holdings” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F.
 
“Holdings Restricted Payments Election” has the meaning specified in
Section 7.06(c).
 
-33-
 
“Holdings Specified Expenses” means any charge, tax or expense incurred or
accrued by Holdings (or any parent company thereof) during any period to the
extent that the Borrower has made any Restricted Payment to Holdings (or any
parent company thereof) in respect thereof pursuant to Sections 7.06(c) and
(h)(i), (h)(ii), (h)(iii), (h)(v) (to the extent such Investment would have
reduced Consolidated Net Income had it been made by the Borrower) and (h)(vi).
 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“Immaterial Subsidiary” means any Restricted Subsidiary designated in writing by
the Borrower to the Administrative Agent as an Immaterial Subsidiary that is not
already a Guarantor and that does not, as of the last day of the most recently
completed fiscal quarter of the Borrower, have assets with a value in excess of
1.0% of the consolidated total assets of the Borrower and the Restricted
Subsidiaries and did not, as of the four-quarter period ending on the last day
of such fiscal quarter, have revenues exceeding 1.0% of the consolidated
revenues of the Borrower and the Restricted Subsidiaries; provided that if
(a) such Restricted Subsidiary shall have been designated in writing by the
Borrower to the Administrative Agent as an Immaterial Subsidiary, and (b) if
(i) the aggregate assets then owned by all Restricted Subsidiaries of the
Borrower that would otherwise constitute Immaterial Subsidiaries shall have a
value in excess of 5.0% of the consolidated total assets of the Borrower and the
Restricted Subsidiaries as of the last day of such fiscal quarter or (ii) the
combined revenues of all Restricted Subsidiaries of the Borrower that would
otherwise constitute Immaterial Subsidiaries shall exceed 5.0% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries for such
four-quarter period, the Borrower shall redesignate one or more of such
Restricted Subsidiaries to not be Immaterial Subsidiaries within ten
(10) Business Days after delivery of the Compliance Certificate for such fiscal
quarter such that only those such Restricted Subsidiaries as shall then have
aggregate assets of less than 5.0% of the consolidated total assets of the
Borrower and the Restricted Subsidiaries and combined revenues of less than 5.0%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries
shall constitute Immaterial Subsidiaries. Notwithstanding the foregoing, in no
event shall (A) any “co-issuer” of the Senior Notes, (B) any Restricted
Subsidiary that is a tenant or lessee under a Master Lease, (C) any wholly owned
domestic Restricted Subsidiary that owns, or otherwise licenses or has the right
to use, trademarks and other intellectual property material to the operation of
the Borrower and its Restricted Subsidiaries (excluding any Excluded Concept
Subsidiaries), (D) any general partner of an Employment Participation Subsidiary
or (E) OS Restaurant Services (or any successor to the business conducted by it
on the Closing Date) in any such case be designated as an Immaterial Subsidiary.
 
“Income Taxes” means, with respect to any Person, the foreign, federal, state
and local taxes based on income or profits or capital, including, without
limitation, state, franchise and similar taxes (such as the Pennsylvania capital
tax and Texas margin tax) and withholding taxes of such Person.
 
-34-
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;
 
(c) net obligations of such Person under any Swap Contract;
 
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and deferred gift
card revenue in the ordinary course of business and (ii) any earn-out obligation
or purchase price adjustment until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP);
 
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
 
(f) all Attributable Indebtedness;
 
(g) all obligations of such Person in respect of Disqualified Equity Interests;
and
 
(h) all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the Fair Market Value of the property encumbered thereby.
Notwithstanding anything to the contrary contained in this definition, for the
avoidance of doubt, any indebtedness or other obligations of the Specified Lease
Entities in respect of the Specified Lease Transactions and the CMBS Facilities
shall not be treated as Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary for any purpose under this Agreement so long as neither Holdings, the
Borrower nor any Restricted Subsidiary expressly guarantees the obligations
under the CMBS Facilities (other than as, and to the extent, set forth in the
documents with respect thereto as of the Closing Date) nor becomes a borrower or
issuer thereunder.
 
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
 
-35-
 
“Indemnitees” has the meaning set forth in Section 10.05.
 
“Information” has the meaning specified in Section 10.08.
 
“Intercompany Note” means the Intercompany Note, substantially in the form of
Exhibit K.
 
“Interest Coverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Borrower for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense for such Test Period.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.
 
“Interest Period” means:
 
(i) as to each Eurocurrency Rate Loan, the period commencing on the date such
Eurocurrency Rate Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent agreed to by each Lender of such Eurocurrency Rate
Loan, nine or twelve months or less than one month thereafter, as selected by
the Borrower in its Committed Loan Notice; provided that:
 
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
 
(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made; and
 
(ii) as to any investment of the Pre-Funded RC Deposits, the interest period
applicable thereto selected pursuant to, and otherwise subject to the provisions
of, Section 2.05(e).
 
“Intermediate Holding Company” shall have the meaning provided in the definition
of “Qualifying IPO”.
 
-36-
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by way of merger or consolidation), (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. Subject to Section 6.14 (in the case of
deemed Investments in Unrestricted Subsidiaries), for purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
(in the case of any non-cash asset invested, taking the Fair Market Value
thereof at the time the investment is made), without adjustment for subsequent
increases or decreases in the value of such Investment.
 
“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.
 
“IP Rights” has the meaning set forth in Section 5.15.
 
“IRS” means the United States Internal Revenue Service.
 
“Junior Financing” has the meaning specified in Section 7.13.
 
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Working Capital RC Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Working Capital RC Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
 
-37-
 
“L/C Issuer” means DBNY, Wachovia (in respect of the Existing Letters of Credit)
and any other Lender (which also may include Wachovia) or Affiliate of a Lender
that becomes an L/C Issuer in accordance with Section 2.03(k) or 10.07(j), in
each case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
 
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued hereunder. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Working Capital RC
Facility (or, if such day is not a Business Day, the next preceding Business
Day).
 
“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $75,000,000 and (b) the aggregate amount of the Working Capital RC
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Working Capital RC Facility.
 
“LIBOR Rate” means, for any Interest Period with respect to the investment of
the Pre-Funded RC Deposits, the rate for deposits in Dollars for a period equal
to such Interest Period which appears on Telerate Page 3750 (or any successor
page) as of 11:00 a.m. (London time) on the day that is two (2) Business Days
preceding the beginning of such Interest Period. If such rate does not appear on
Telerate Page 3750 (or any successor page), the rate for that Interest Period
will be the rate determined in good faith by the Administrative Agent on the
basis of the rates at which deposits in Dollars are offered by four major banks
in the London interbank market at approximately 11:00 a.m. (London time), on the
day that is two (2) Business Days preceding the beginning of the new Interest
Period to prime banks in the London interbank market for a period of one month
commencing on the beginning of the new Interest Period and in the then
outstanding amount of the Credit-Linked Deposits. The Administrative Agent will
request the principal London office of each of such four major banks in the
London interbank market to provide a quotation of its rate. If at least two such
quotations are provided, the rate for
 
-38-
 
that new Interest Period will be the arithmetic mean of the quotations. If fewer
than two quotations are provided as requested, the rate for that Interest Period
will be the arithmetic mean of the rates quoted by major banks in New York City,
selected by the Administrative Agent, at approximately 11:00 a.m. (New York City
time), on the beginning of the new Interest Period for loans in Dollars to
leading European banks for such Interest Period commencing on the beginning of
the new Interest Period and in the amount of the Pre-Funded RC Deposits.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term Loan, a Working Capital RC Loan, a Swing Line Loan or a
Pre-Funded RC Loan.
 
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) each Guaranty, (iv) the Collateral Documents, (v) the Intercompany Note
and (vi) each Letter of Credit Application.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Management Stockholders” means the members of management of the Borrower or its
Subsidiaries (excluding the Founders) who are investors in Holdings or any
direct or indirect parent thereof.
 
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
 
“Master Lease” means each of the Master Leases entered into (or to be entered
into) by any Loan Party with a Specified Lease Entity, including without
limitation, with Private Restaurant Properties, LLC on the Closing Date, and any
and all modifications thereto, substitutions therefore and replacements thereof.
 
“Material Adverse Change” means any facts, circumstances, events or changes that
are materially adverse to the business, financial condition or long-term
profitability of the Borrower and its Subsidiaries, taken as a whole, but shall
not include facts, circumstances, events or changes (a) generally affecting the
casual dining or restaurant industries in the United States or the economy or
the financial or securities markets in the United States or elsewhere in the
world, including regulatory and political conditions or developments (including
any outbreak or escalation of hostilities or acts of war or terrorism) or
changes in interest rates or (b) to the extent resulting from (i) the
announcement or the existence of, or compliance with, the Merger Agreement or
the announcement of the Merger or any of the other transaction contemplated by
the Merger Agreement (provided that compliance by the Borrower with the
requirement to operate in the ordinary course of business as required by
Section 5.1(a) of the Merger Agreement shall not be excluded), (ii) any
litigation arising from allegations of a breach of fiduciary duty or
 
-39-
 
other violation of applicable Law relating to the Merger Agreement or the
transactions contemplated by the Merger Agreement, (iii) changes in applicable
Laws, GAAP or accounting standards, (iv) changes in the market price or trading
volume of any issued and outstanding shares of common stock of the Borrower,
(v) changes in any analyst’s recommendations, any financial strength rating or
any other recommendations or ratings as to the Borrower or its Subsidiaries
(including, in and of itself, any failure to meet analyst projections) or
(vi) the failure of the Borrower to meet any expected or projected financial or
operating performance target publicly announced prior to the date of the Merger
Agreement, as well as any change by the Borrower in any expected or projected
financial or operating performance target as compared with any target publicly
announced prior to the date of the Merger Agreement, provided, however, that any
change, effect, development, event or occurrence described in the foregoing
clause (a) above shall not constitute or give rise to a Material Adverse Change
only if and to the extent that such change, effect, development, event or
occurrence does not have a disproportionate effect on the Borrower and its
Subsidiaries as compared to other Persons in the casual dining or restaurant
industries and provided further that the facts, circumstances or events
underlying the change or failure in each of clauses (b)(iv), (b)(v) or (b)(vi)
of this paragraph shall not be excluded to the extent such facts, circumstances
or events would otherwise constitute a Material Adverse Change.
 
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Borrower or the Loan Parties (taken as a whole) to
perform their respective payment obligations under any Loan Document to which
the Borrower or any of the Loan Parties is a party or (c) a material adverse
effect on the rights and remedies of the Lenders under any Loan Document.
 
“Material Real Property” means any real property owned by any Loan Party with a
Fair Market Value of $2,500,000 or more.
 
“Maturity Date” means (a) with respect to the Working Capital RC Facility and
Swing Line Loans, June 14, 2013, (b) with respect to the Term Loans, June 14,
2014 and (c) with respect to the Pre-Funded RC Facility, June 14, 2013.
 
“Maximum Rate” has the meaning specified in Section 10.10.
 
“Merger” has the meaning set forth in the preliminary statements to this
Agreement.
 
“Merger Agreement” means the Agreement and Plan of Merger, dated as of
November 5, 2006, among Kangaroo Holdings, Inc., Acquisition Sub and the
Borrower, as amended by that certain Amendment, dated as of May 21, 2007, among
Kangaroo Holdings, Inc., Acquisition Sub and the Borrower, and as further
amended, supplemented or modified from time to time in accordance with the terms
of this Agreement.
 
“Merger Consideration” means the total funds required to consummate the Merger.
 
-40-
 
“Minimum Free Cash Flow” means, for any period, an amount equal to the excess
of: (a) the sum, without duplication, of:
 
(i) Consolidated EBITDA for such period,
 
(ii) the aggregate amount of all Net Cash Proceeds actually received by the
Borrower after the Closing Date and during such period (through a capital
contribution of such Net Cash Proceeds by Holdings to the Borrower) from a
Permitted Equity Issuance by Holdings or the Borrower (other than any such Net
Cash Proceeds from a Permitted Equity Issuance pursuant to Section 8.05 unless
such amounts are to cure an Event of Default under Section 7.11(b)), and
 
(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions and non-ordinary course Dispositions by
the Borrower and the Restricted Subsidiaries completed during such period), over
 
(b) the sum, without duplication of:
 
(i) Consolidated Interest Expense for such period,
 
(ii) without duplication of amounts deducted pursuant to clause (iii) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period pursuant to Section 7.16 (other than clause (a)(ii) thereof),
except to the extent that such Capital Expenditures were financed with the
proceeds of Indebtedness (other than Working Capital RC Loans and loans under
any other revolving credit line or similar facility (other than the Pre-Funded
RC Facility)) of the Borrower or the Restricted Subsidiaries,
 
(iii) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions and non-ordinary course Dispositions by
the Borrower and the Restricted Subsidiaries during such period), and
 
(iv) the amount of cash taxes paid in such period.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Moody’s Applicable Corporate Rating” means the corporate family rating assigned
to the Borrower by Moody’s.
 
“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties substantially in form and substance
reasonably satisfactory to the Collateral Agent (taking account of relevant
local Law matters), and any other mortgages executed and delivered pursuant to
Section 6.11.
 
“Mortgage Policies” has the meaning specified in Section 6.13(b)(iii).
 
-41-
 
“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement”.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a) with respect to the Disposition of any asset by Holdings, the Borrower or
any Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the
Borrower or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event (other than in the case of a Foreign Subsidiary) and that is
required to be repaid (and is timely repaid) in connection with such Disposition
or Casualty Event (other than Indebtedness under, or that is secured by, the
Loan Documents), (B) the out-of-pocket expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by Holdings, the Borrower or such Restricted Subsidiary in
connection with such Disposition or Casualty Event, (C) taxes paid or reasonably
estimated to be actually payable in connection therewith, and (D) any reserve
for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by Holdings, the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and it being understood that “Net Cash Proceeds” shall include
any cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by Holdings, the Borrower or any Restricted Subsidiary in
any such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in preceding clause (D) or, if such liabilities have not been
satisfied in cash and such reserve is not reversed within three hundred and
sixty-five (365) days after such Disposition or Casualty Event, the amount of
such reserve; provided that (x) no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed $2,500,000 and (y) no such net cash proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed
$10,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and
 
-42-
 
(b) with respect to the incurrence or issuance of any Indebtedness by Holdings,
the Borrower or any Restricted Subsidiary, the excess, if any, of (i) the sum of
the cash received in connection with such incurrence or issuance over (ii) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by Holdings, the
Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance.
 
“Non-Cash Charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA”.
 
“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).
 
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
 
“Note” means a Term Note, a Working Capital RC Note, a Swing Line Note or a
Pre-Funded RC Note, as the context may require.
 
“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document (including each Guaranty) or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, (y) obligations of any Loan Party and its Subsidiaries
arising under any Secured Hedge Agreement and (z) Cash Management Obligations,
in each of clauses (x), (y) and (z) including interest and fees that accrue
after the commencement by or against any Loan Party or Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
premium, interest, Letter of Credit commissions, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party or its Subsidiaries under any Loan Document and (b) the
obligation of any Loan Party or any of its Subsidiaries to reimburse any amount
in respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party or such Subsidiary.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
 
-43-
 
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“OS Restaurant Services” means OS Restaurant Services, Inc., a wholly-owned
domestic Restricted Subsidiary of the Borrower.
 
“Other Parent Subsidiaries” means Subsidiaries of the direct parent company of
the Borrower other than the Borrower and its Restricted Subsidiaries.
 
“Other Taxes” has the meaning specified in Section 3.01(b).
 
“Outstanding Amount” means (a) with respect to the Term Loans, Working Capital
RC Loans, Pre-Funded RC Loans and Swing Line Loans on any date, the outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans, Working Capital RC Loans (including any refinancing
of outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions
as a Working Capital RC Borrowing), Pre-Funded RC Loans and Swing Line Loans, as
the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the outstanding amount thereof on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Working Capital RC Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.
 
“Participant” has the meaning specified in Section 10.07(e).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCAOB” has the meaning specified in Section 6.01(a).
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years.
 
“Permits” means any and all franchises, licenses, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, and other rights, privileges and approvals required for the
operation of the Borrower’s or its applicable Subsidiary’s business under its
organizational documents or under any loan treaty, rule or regulation or
determination of an arbitrator or a court other Governmental Authority, in each
case applicable or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
-44-
 
“Permitted Acquisition” has the meaning specified in Section 7.02(i).
 
“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings or a capital contribution to Holdings in respect of its
Equity Interests (and, after a Qualifying IPO, of the Borrower or any
Intermediate Holding Company) to the extent permitted hereunder.
 
“Permitted Holders” means each of (i) the Bain Entities, (ii) the Catterton
Entities, (iii) the Founders and (iv) the Management Stockholders; provided that
if the Management Stockholders own beneficially or of record more than ten
percent (10%) of the outstanding voting stock of Holdings in the aggregate, they
shall be treated as Permitted Holders of only ten percent (10%) of the
outstanding voting stock of Holdings at such time; and provided further that if
the Founders own beneficially or of record more than fifteen percent (15%) of
the outstanding voting stock of Holdings in the aggregate, they shall be treated
as Permitted Holders of only fifteen percent (15%) of the outstanding voting
stock of Holdings at such time.
 
“Permitted Holdings Debt” has the meaning specified in Section 7.03(r).
 
“Permitted Liens” means any Lien permitted to be outstanding pursuant to
Section 7.01.
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, extension or replacement of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
extended or replaced except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, extension or replacement and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, extension
or replacement has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, extended or replaced, (c) other than
with respect to a Permitted Refinancing in respect of Indebtedness permitted
pursuant to Section 7.03(e), at the time thereof, no Event of Default shall have
occurred and be continuing, and (d) if such Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced is Indebtedness permitted
pursuant to Section 7.03(b), 7.03(t), 7.03(u) or 7.13(a), (i) to the extent such
Indebtedness being modified, refinanced, refunded, renewed, extended or replaced
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, extension or replacement is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, extended or replaced, (ii) the terms
and conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
 
-45-
 
refinanced, refunded, renewed, extended or replaced Indebtedness, taken as a
whole, are not materially less favorable to the Loan Parties or the Lenders than
the terms and conditions of the Indebtedness being modified, refinanced,
refunded, renewed, extended or replaced; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(iii) such modification, refinancing, refunding, renewal, extension or
replacement is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed, extended or replaced.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Section 302 or Title IV
of ERISA, any ERISA Affiliate.
 
“Pledged Debt” has the meaning specified in the Security Agreement.
 
“Pledged Equity” has the meaning specified in the Security Agreement.
 
“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
conversion of an Unrestricted Subsidiary to a Converted Restricted Subsidiary,
the period beginning on the date such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated.
 
“Pre-Funded RC Borrowing” means a borrowing consisting of simultaneous
Pre-Funded RC Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Pre-Funded RC Lenders
pursuant to Section 2.01(c).
 
“Pre-Funded RC Commitment” means, as to each Pre-Funded RC Lender, its
obligation to make a Pre-Funded RC Loan to the Borrower pursuant to
Section 2.01(c) in an aggregate principal amount not to exceed the amount set
forth opposite such Pre-Funded RC Lender’s name on Schedule 2.01 under the
caption “Pre-Funded RC Commitment” or in the Assignment and Assumption pursuant
to which such Pre-Funded RC Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The aggregate Pre-Funded RC Commitments of all Pre-Funded RC Lenders on the
Closing Date is $100,000,000.
 
-46-
 
“Pre-Funded RC Deposit” means, as to each Pre-Funded RC Lender, the cash deposit
made by such Pre-Funded RC Lender pursuant to Section 2.05(a), as such deposit
may be (x) reduced from time to time pursuant to the terms of this Agreement and
(y) reduced or increased from time to time pursuant to assignments to or by such
Pre-Funded RC Lender pursuant to Section 3.07 or 10.07. The initial amount of
each Pre-Funded RC Lender’s Pre-Funded RC Deposit shall be equal to the amount
of its Pre-Funded RC Commitment on the Closing Date or on the date that such
Person becomes a Pre-Funded RC Lender pursuant to Section 3.07 or 10.07.
 
“Pre-Funded RC Deposit Account” means the account of, and established by, the
Pre-Funded RC Deposit Bank under its sole and exclusive control and maintained
at the office of the Pre-Funded RC Deposit Bank, and designated as the “Outback
Pre-Funded RC Deposit Account” that shall be used solely for the purposes set
forth in Section 2.05.
 
“Pre-Funded RC Deposit Bank” means DBNY.
 
“Pre-Funded RC Deposit Cost Amount” means an amount (expressed in basis points)
reasonably determined by the Administrative Agent from time to time in
consultation with the Borrower to represent the cost of investing the Pre-Funded
RC Deposits by the Pre-Funded RC Deposit Bank (or an affiliate thereof) until
the then next occurring Scheduled Investment Termination Date.
 
“Pre-Funded RC Exposure” means, at any time, the aggregate principal amount of
all Pre-Funded RC Loans outstanding at such time.
 
“Pre-Funded RC Facility” means, at any time, the aggregate amount of the
Pre-Funded RC Lenders’ Pre-Funded RC Commitments at such time.
 
“Pre-Funded RC Interest Payment Date” means the last day of each Interest Period
applicable to Pre-Funded RC Deposits and the Maturity Date of the Pre-Funded RC
Facility.
 
“Pre-Funded RC Lender” means each Lender having a Pre-Funded RC Commitment or
which has any outstanding Pre-Funded RC Loans at such time.
 
“Pre-Funded RC Loan” has the meaning specified in Section 2.01(c).
 
“Pre-Funded RC Note” means a promissory note of the Borrower payable to a
Pre-Funded RC Lender or its registered assigns in substantially the form of
Exhibit C-4 hereto evidencing the aggregate Indebtedness of the Borrower to such
Pre-Funded RC Lender resulting from the Pre-Funded RC Loans made by such
Pre-Funded RC Lender.
 
“Principal L/C Issuer” means DBNY and any L/C Issuer that has issued Letters of
Credit having an aggregate Outstanding Amount in excess of $500,000.
 
“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or a Converted
Restricted Subsidiary or
 
-47-
 
the Consolidated EBITDA of the Borrower, the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected
by the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business or such
Converted Restricted Subsidiary with the operations of the Borrower and the
Restricted Subsidiaries; provided that, so long as such actions are taken during
such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, the cost savings related to such actions
or such additional costs, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided,
further, that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
cost savings or additional costs already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such Test Period.
 
“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(a)(ii).
 
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in or assets of any Subsidiary of the Borrower or any
division, product line, or facility used for operations of the Borrower or any
of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition, conversion of an Unrestricted Subsidiary to a Converted Restricted
Subsidiary or Investment described in the definition of “Specified Transaction”,
shall be included, (b) any retirement or repayment of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to clause (A) above, the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including cost savings, synergies and operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Borrower and the Restricted
Subsidiaries and (z) reasonably identifiable and factually supportable or
(ii) otherwise consistent with the definition of Pro Forma Adjustment, provided,
further, that no pro forma adjustments shall apply to the consummation of the
Transaction except as expressly contemplated in the definitions of “Consolidated
EBITDA”, “Consolidated Interest Expense” and “Consolidated Lease Expense”.
 
-48-
 
“Pro Forma Financial Statements” has the meaning set forth in
Section 5.05(a)(ii).
 
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments of all Lenders under the applicable
Facility or Facilities at such time; provided that if such Commitment has been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.
 
“Projections” has the meaning set forth in Section 6.01(c).
 
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
 
“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings, any Subsidiary (an “Intermediate Holding Company”) of Holdings
that, directly or indirectly, owns 100% of the issued and outstanding Equity
Interests of the Borrower or the Borrower of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act (whether
alone or in connection with a secondary public offering).
 
“Refinanced Pre-Funded RC Loans” has the meaning specified in Section 10.01.
 
“Refinanced Term Loans” has the meaning specified in Section 10.01.
 
“Register” has the meaning set forth in Section 10.07(d).
 
“Regulation D” shall mean Regulation D of the FRB as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.
 
“Regulation S-X” means Regulation S-X of the Securities Act as from time to time
in effect and any successor to all or a portion thereof.
 
“Rejected Amounts” has the meaning set forth in Section 2.06(b)(ix).
 
“Rejection Notice” has the meaning set forth in Section 2.06(b)(ix).
 
“Rent Adjusted Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) the sum of (i) Consolidated Total Debt as of the last day of such Test
Period plus (ii) the product of (x) Consolidated Lease Expense for such Test
Period multiplied by (y) 8 to (b) the sum of (i) Consolidated EBITDA for such
Test Period plus (ii) Consolidated Lease Expense for such Test Period.
 
-49-
 
“Replacement Pre-Funded RC Loans” has the meaning specified in Section 10.01.
 
“Replacement Term Loans” has the meaning specified in Section 10.01.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans, Working Capital RC Loans or Pre-Funded RC Loans,
a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter
of Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line
Loan Notice.
 
“Request for Release of Capital Expenditure Funds” means a written request by
the Borrower for the Administrative Agent to release funds on deposit in the
Capital Expenditures Account, which shall be substantially in the form of
Exhibit J.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments, (c) aggregate unused Working
Capital RC Commitments and (d) aggregate unused Pre-Funded RC Commitments,
provided that the unused Term Commitment, unused Working Capital RC Commitment
and unused Pre-Funded RC Commitments of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restaurant LP” means a Domestic Subsidiary which is organized as a limited
partnership (or similar entity) (a) in which either the Borrower or a
wholly-owned Restricted Subsidiary is the sole general partner and (b) which
operates a restaurant that it owns or leases. As of the Closing Date and except
as set forth on Schedule 1.01I, all of the Restaurant LP’s are wholly-owned
Restricted Subsidiaries, and, in the case of the ones that are Domestic
Subsidiaries, are Guarantors.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings, or the Borrower’s stockholders, partners or
members (or the equivalent Persons thereof).
 
-50-
 
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
 
“Returns” means, with respect to any Investment, any repayments, interest,
returns, profits, distributions, proceeds, fees and similar amounts actually
received in cash or Cash Equivalents (or converted into cash or Cash
Equivalents) by the Borrower or any of its Restricted Subsidiaries.
 
“Rollover Amount” has the meaning set forth in Section 7.16(b).
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Same Day Funds” means, with respect to disbursements and payments, immediately
available funds in Dollars.
 
“Scheduled Investment Termination Date” means, when referring to the Pre-Funded
RC Deposits on deposit in the Pre-Funded RC Deposit Account, the respective
maturity date for the investment that the Pre-Funded RC Deposits have been so
invested in. The respective maturity date for such investments shall be the date
agreed to by the Borrower and the Administrative Agent from time to time,
provided that if no such agreement shall be reached, the Scheduled Investment
Termination Date shall be the last day of the then current Interest Period
applicable to the Pre-Funded RC Deposits.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party or any Restricted Subsidiary
and any Hedge Bank.
 
“Secured Obligations” has the meaning specified in the Security Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Pre-Funded
RC Deposit Bank, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c) or 9.01(d).
 
“Securities Act” means the Securities Act of 1933.
 
“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.
 
-51-
 
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
 
“Senior Notes” means $550,000,000 in aggregate principal amount of the
Borrower’s 10% senior unsecured notes due June 14, 2015 and any registered
senior unsecured notes having substantially identical terms and issued pursuant
to the Senior Notes Indenture in exchange for the initial, unregistered senior
unsecured notes.
 
“Senior Notes Documentation” means the Senior Notes, and all documents executed
and delivered in connection with the Senior Notes, including the Senior Notes
Indenture.
 
“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
June 14, 2007.
 
“Senior Subordinated Notes Precedent” has the meaning specified in
Section 7.03(h).
 
“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“SPC” has the meaning specified in Section 10.07(h).
 
“Specified Lease Entities” means (i) one or more non-Subsidiary Affiliates of
the Borrower, which is a wholly-owned Subsidiary of the direct parent company of
the Borrower, to which the Borrower and/or its Restricted Subsidiaries has sold,
transferred or assigned (or will sell, transfer and assign) in the Specified
Lease Transactions certain real property interests and related improvements, and
(ii) their direct and indirect parent companies (provided, that any direct or
indirect parent entity of the Borrower shall not be a Specified Lease Entity).
 
“Specified Lease Transactions” means the sale, transfer or assignment to one or
more Specified Lease Entities of real property interests, including improvements
thereon, operated by the Borrower or its Restricted Subsidiaries as restaurants,
substantially all of the net proceeds of which shall be applied (except as
otherwise required pursuant to the CMBS
 
-52-
 
Facilities) substantially concurrently to finance the Transaction or to
refinance any interim or other financing used to finance the Transaction, to the
extent that the Borrower or a Restricted Subsidiary has leased such real
property interests, including improvements thereon, or otherwise arranged for
the rights to use and operate such properties, in each case pursuant to the
Master Leases.
 
“Specified Proceeds” means contributions made to the common equity of the
Borrower in cash by Holdings (other than contributions made with the cash
proceeds from financing activities of Holdings or from other equity
contributions to Holdings or from dividends or other distributions or payments
received by Holdings from Other Parent Subsidiaries that are unrelated to the
businesses conducted by the Other Parent Subsidiaries on the Closing Date after
giving effect to the Transaction); provided that the first $11,500,000 of such
contributions shall be excluded.
 
“Specified Transaction” means, with respect to any period, any Investment,
Disposition of all or substantially all of the Equity Interests in or assets of
any Restricted Subsidiary or any division, product line or facility (including,
without limitation, any individual restaurant facility) used for the operations
of the Borrower or any of the Restricted Subsidiaries, incurrence or repayment
of Indebtedness, Restricted Payment or Subsidiary designation that by the terms
of this Agreement requires “Pro Forma Compliance” with a test or covenant
hereunder or requires such test or covenant to be calculated on a “Pro Forma
Basis”.
 
“Sponsor Management Agreement” means the Management Agreement and the Financial
Advisory Agreement, in each case between certain of the management companies
associated with the Sponsors, the Founders (as applicable), Holdings, certain
direct and indirect parents of Holdings and the Borrower.
 
“Sponsors” means the Bain Entities and the Catterton Entities, and their
respective Affiliates, but not including, however, any portfolio companies of
any of the foregoing.
 
“Sub-Lease” means each of the sub-leases entered into (or to be entered into) by
any Loan Party with one or more of its Restricted Subsidiaries the terms of
which shall mirror the terms of the Master Leases, any related sub-sub-leases,
and any and all modifications thereto, substitutions therefor and extensions,
renewals and replacements thereof.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding the foregoing, no Specified Lease Entity shall,
for any purpose of this Agreement or any other Loan Document (other than for the
definition of Specified Lease Entities), be considered a Subsidiary of Holdings
or the Borrower.
 
-53-
 
“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.
 
“Subsidiary Guaranty” means, collectively, (a) the Subsidiary Guaranty made by
the Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F and (b) each other
guaranty and guaranty supplement delivered pursuant to Section 6.11.
 
“Successor Company” has the meaning specified in Section 7.04(d).
 
“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
 
“Swing Line Lender” means DBNY, in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
-54-
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3,
evidencing the aggregate Indebtedness of the Borrower to such Swing Line Lender
resulting from the Swing Line Loans made by such Swing Line Lender.
 
“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the aggregate amount of the Working Capital RC Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Working Capital RC Commitments.
 
“Syndication Agent” means Bank of America, N.A., as Syndication Agent under this
Agreement.
 
“Taxes” has the meaning specified in Section 3.01(a).
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.
 
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Term Commitment” or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term Commitments is
$1,310,000,000.
 
“Term Lender” means, at any time, any Lender that has a Term Commitment or an
outstanding Term Loan at such time.
 
“Term Loan” means a Loan made pursuant to Section 2.01(a).
 
“Term Loan Stepdown” has the meaning specified in clause (a) of the definition
of “Applicable Rate”.
 
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1, evidencing
the aggregate Indebtedness of the Borrower to such Term Lender resulting from
the Term Loans made by such Term Lender.
 
“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended, provided that for
purposes of any calculation of Consolidated Interest Expense and Consolidated
Lease Expense for any “Test
 
-55-
 
Period” ending prior to the first anniversary of the Closing Date, Consolidated
Interest Expense and Consolidated Lease Expense shall be calculated in
accordance with the last sentence appearing in the respective definitions of
“Consolidated Interest Expense” and “Consolidated Lease Expense”.
 
“Threshold Amount” means $35,000,000.
 
“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.
 
“Total Tangible Assets” means, as of any date, the total tangible assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis, as shown on
the most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries.
 
“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.
 
“Transaction” means the transactions contemplated by the Merger Agreement, the
Equity Contributions, the issuance of the Senior Notes, the borrowings
hereunder, the Specified Lease Transactions, the conversion of the Borrower and
any of its Subsidiaries from corporations to limited liability companies,
intercompany restructurings and reorganizations to effect or facilitate the
Transaction (including the Employment Participation Subsidiary Conversion), the
consummation of any other transactions in connection with the foregoing, and the
payment of the fees and expenses incurred in connection with any of the
foregoing, each as in effect on the Closing Date, and the application of
proceeds therefrom.
 
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
any direct or indirect parent holding company of Holdings, the Borrower or any
Restricted Subsidiary in connection with the Transaction, this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.
 
“True Cash Flow” means, for any period, an amount equal to the excess of:
(a) the sum, without duplication, of:
 
(i) Excess Cash Flow for such period,
 
(ii) the amount of Capital Expenditures made in cash during such period pursuant
to Section 7.16 to the extent financed with proceeds of Pre-Funded RC Loans or
the Capital Expenditures Account to the extent that such Capital Expenditures
reduced Excess Cash Flow for such period,
 
(iii) the aggregate amount of all Investments made in cash during such period
pursuant to Sections 7.02(c)(iv) (to the extent made by a Loan Party) and
(m) (to the extent that the underlying Restricted Payment would have otherwise
been included in clause (iv) below), in each case to the extent that such
Investments reduced Excess Cash Flow for such period, and
 
-56-
 
(iv) the aggregate amount of all Restricted Payments made in cash during such
period pursuant to Section 7.06 (other than Sections 7.06(d) and (m) or
otherwise in respect of taxes or amounts permitted to be paid pursuant to
Section 7.08(e)) to the extent that such Restricted Payments reduced Excess Cash
Flow for such period (except to the extent that such Restricted Payments
otherwise reduced Consolidated Net Income), over
 
(b) the aggregate amount of all voluntary principal payments of the Term Loans
made during such period to the extent financed with internally generated cash
flow of the Borrower and the Restricted Subsidiaries generated in such period or
made with Working Capital RC Loans, Swing Line Loans or revolving loans under
any other revolving credit line or similar facility (other than under the
Pre-Funded RC Facility).
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
 
“Unaudited Financial Statements” has the meaning set forth in Section 4.01(g).
 
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
 
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date, in each case until such time (if
any) as the board of directors of the Borrower designates any such Subsidiary as
a Restricted Subsidiary pursuant to Section 6.14.
 
“U.S. Lender” has the meaning specified in Section 10.15(c).
 
“Wachovia” means Wachovia Bank, National Association.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
 
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
 
-57-
 
“Working Capital RC Borrowing” means a borrowing consisting of simultaneous
Working Capital RC Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Working Capital RC
Lenders pursuant to Section 2.01(b).
 
“Working Capital RC Commitment” means, as to each Working Capital RC Lender, its
obligation to (a) make Working Capital RC Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Working Capital RC Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Working Capital RC Commitments of all Working Capital RC Lenders shall be
$150,000,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.
 
“Working Capital RC Exposure” means, at any time, as to each Working Capital RC
Lender, the sum of the outstanding principal amount of such Working Capital RC
Lender’s Working Capital RC Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.
 
“Working Capital RC Facility” means, at any time, the aggregate amount of the
Working Capital RC Lenders’ Working Capital RC Commitments at such time.
 
“Working Capital RC Lender” means, at any time, any Lender that has a Working
Capital RC Commitment at such time or which has outstanding Working Capital RC
Loans at such time.
 
“Working Capital RC Loan” has the meaning specified in Section 2.01(b).
 
“Working Capital RC Note” means a promissory note of the Borrower payable to any
Working Capital RC Lender or its registered assigns, in substantially the form
of Exhibit C-2, evidencing the aggregate Indebtedness of the Borrower to such
Working Capital RC Lender resulting from the Working Capital RC Loans made by
such Working Capital RC Lender.
 
Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b) (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
 
-58-
 
(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
 
(iii) The term “including” is by way of example and not limitation.
 
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
 
(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
Section 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.
 
(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio, the Rent Adjusted Leverage Ratio and the Interest Coverage Ratio shall be
calculated with respect to such period and such Specified Transaction on a Pro
Forma Basis.
 
Section 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
Section 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, amendments and restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, amendments and restatements, extensions,
supplements and other modifications are permitted by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.
 
-59-
 
Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
Section 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period or in
Section 2.05(e)) or performance shall extend to the immediately succeeding
Business Day.
 
Section 1.08. Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two (2) Business Days later). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.
 
Section 1.09. Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent to appropriately
reflect a change in currency of any country and any relevant market conventions
or practices relating to such change in currency.
 
Section 1.10. Cumulative Growth Amount Transactions. If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Cumulative Growth Amount immediately
prior to the taking of such action, the permissibility of the taking of such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously.
 
ARTICLE II
 
The Commitments and Credit Extensions
 
Section 2.01. The Loans. (a) The Term Borrowings. Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make to the
Borrower a single loan denominated in Dollars in a principal amount equal to
such Term Lender’s Term
 
-60-
 
Commitment on the Closing Date. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
 
(b) The Working Capital RC Borrowings. Subject to the terms and conditions set
forth herein, each Working Capital RC Lender severally agrees to make loans
denominated in Dollars to the Borrower (each such loan, a “Working Capital RC
Loan”) from time to time, on any Business Day until the Maturity Date for the
Working Capital RC Facility, in an aggregate principal amount not to exceed at
any time outstanding the amount of such Lender’s Working Capital RC Commitment;
provided that after giving effect to any Working Capital RC Borrowing, the
aggregate Outstanding Amount of the Working Capital RC Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Working Capital RC Commitment. Within the
limits of each Lender’s Working Capital RC Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.06, and reborrow under this Section 2.01(b). Working
Capital RC Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.
 
(c) The Pre-Funded RC Borrowings. Subject to the terms and conditions set forth
herein, each Pre-Funded RC Lender severally agrees to make loans denominated in
Dollars to the Borrower (each such loan, a “Pre-Funded RC Loan”) from time to
time, on any Business Day until the Maturity Date for the Pre-Funded RC
Facility, in an aggregate principal amount not to exceed at any time outstanding
the amount of such Lender’s Pre-Funded RC Commitment; provided that after giving
effect to any Pre-Funded RC Borrowing, the aggregate Outstanding Amount of the
Pre-Funded RC Loans of any Lender shall not exceed such Lender’s Pre-Funded RC
Commitment. Within the limits of each Lender’s Pre-Funded RC Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(c), repay under Section 2.06, and reborrow under this
Section 2.01(c). Pre-Funded RC Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.
 
Section 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Working Capital RC Borrowing, each Pre-Funded RC Borrowing, each
conversion of Term Loans, Working Capital RC Loans or Pre-Funded RC Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:30 p.m. (i) except for notices delivered
prior to the Closing Date, three (3) Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans, and (ii) one (1) Business Day before
the requested date of any Borrowing of Base Rate Loans or conversion of any
Eurocurrency Rate Loans to Base Rate Loans. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base
 
-61-
 
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Working Capital RC Borrowing, a Pre-Funded RC Borrowing, a conversion of Term
Loans, Working Capital RC Loans or Pre-Funded RC Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans, Working Capital RC Loans or Pre-Funded RC Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails
to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans, Working Capital RC Loans or Pre-Funded RC Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
 
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m., in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above. Each
Pre-Funded RC Lender hereby irrevocably authorizes the Administrative Agent to
fund each Pre-Funded RC Loan to be made by such Pre-Funded RC Lender hereunder
solely by requesting the Pre-Funded RC Deposit Bank (and the Pre-Funded RC
Deposit Bank hereby agrees) to withdraw such Pre-Funded RC Lender’s Pro Rata
Share of the Pre-Funded RC Deposits on deposit with the Pre-Funded RC Deposit
Bank in the Pre-Funded RC Deposit Account and to pay same over to the
Administrative Agent.
 
(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05(a) in connection
 
-62-
 
therewith. During the existence of an Event of Default, the Administrative Agent
or the Required Lenders may require that no Loans may be converted to or
continued as Eurocurrency Rate Loans.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
DBNY’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
 
(e) After giving effect to all Term Borrowings, all Working Capital RC
Borrowings, all Pre-Funded RC Borrowings, all conversions of Term Loans, Working
Capital RC Loans or Pre-Funded RC Loans from one Type to the other, and all
continuations of Term Loans, Working Capital RC Loans or Pre-Funded RC Loans as
the same Type, there shall not be more than ten (10) Interest Periods in effect
(or such greater number as may be acceptable to the Administrative Agent).
 
(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
 
Section 2.03. Letters of Credit. (a) The Letter of Credit Commitment. (i) On and
after the Closing Date, the Existing Letters of Credit will constitute Letters
of Credit under this Agreement and for purposes hereof will be deemed to have
been issued on the Closing Date. Subject to the terms and conditions set forth
herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the other
Working Capital RC Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars on a
sight basis for the account of the Borrower (provided that any Letter of Credit
may be for the benefit of any Subsidiary of the Borrower) and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drafts under the Letters of Credit and (B) the Working Capital
RC Lenders severally agree to participate in Letters of Credit issued pursuant
to this Section 2.03; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the Working Capital RC Exposure of any Lender would
exceed such Lender’s Working Capital RC Commitment or (y) the Outstanding Amount
of the L/C Obligations would exceed the Letter of Credit Sublimit. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.
 
-63-
 
(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);
 
(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;
 
(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Working Capital RC Lenders have
approved such expiry date;
 
(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;
 
(E) such Letter of Credit is in an initial amount less than $50,000 (or such
lesser amount as may be acceptable to the respective L/C Issuer); or
 
(F) any Working Capital RC Lender is a Defaulting Lender at such time, unless
such L/C Issuer has entered into arrangements reasonably satisfactory to it and
the Borrower to eliminate such L/C Issuer’s risk with respect to the
participation in Letters of Credit by such Defaulting Lender, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the L/C Obligations.
 
(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:30 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter
 
-64-
 
of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.
 
(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Working Capital RC Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.
 
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Nonrenewal Notice Date”) in each such twelve month period to be agreed upon at
the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the relevant L/C Issuer to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that the relevant L/C Issuer shall not permit
any such renewal if (A) the relevant L/C Issuer has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of Section 2.03(a)(ii)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Nonrenewal Notice Date from the Administrative Agent, any Working Capital RC
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.
 
-65-
 
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
Business Day immediately following any payment by an L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), the Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing, together with interest on the amount so paid or disbursed by such
L/C Issuer, to the extent not reimbursed on the date of such payment of
disbursement. If the Borrower does not reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Appropriate Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Appropriate Lender’s Pro Rata Share thereof. In such
event, the Borrower shall be deemed to have requested a Working Capital RC
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans but
subject to the amount of the unutilized portion of the Working Capital RC
Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
(ii) Each Appropriate Lender (including any Appropriate Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C
Issuer, in Dollars, at the Administrative Agent’s Office for payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Appropriate Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the relevant L/C Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Working Capital RC Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Appropriate Lender’s payment
to the Administrative Agent for the account of the relevant L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 
-66-
 
(iv) Until each Appropriate Lender funds its Working Capital RC Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.
 
(v) Each Working Capital RC Lender’s obligation to make Working Capital RC Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Working Capital RC Lender’s obligation to make
Working Capital RC Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.
 
(vi) If any Working Capital RC Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of the relevant L/C Issuer submitted
to any Working Capital RC Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.
 
(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Working
Capital RC Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
 
-67-
 
(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
 
(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or
 
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;
 
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.
 
-68-
 
(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any draft, demand, certificate
or other document expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a draft, demand, certificate or other
document strictly complying with the terms and conditions of a Letter of Credit.
In furtherance and not in limitation of the foregoing, each L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g) Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (ii) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such Event of Default), and shall do so not later
than 2:00 p.m. on (x) in the case of the immediately preceding clause (i),
(1) the Business Day that the Borrower receives notice thereof, if such notice
is received on such day prior to 12:00 Noon, or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice and (y) in the case of the immediately preceding clause (ii), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
 
-69-
 
substance reasonably satisfactory to the Administrative Agent and the relevant
L/C Issuer (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at DBNY and may be invested in readily available Cash
Equivalents. If at any time the Administrative Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Administrative Agent (on behalf of the Secured Parties) or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at DBNY as aforesaid, an amount equal to the excess
of (a) such aggregate Outstanding Amount over (b) the total amount of funds, if
any, then held as Cash Collateral that the Administrative Agent reasonably
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Law, to
reimburse the relevant L/C Issuer. To the extent the amount of any Cash
Collateral exceeds the then Outstanding Amount of such L/C Obligations and so
long as no Event of Default has occurred and is continuing, the excess shall be
refunded to the Borrower. To the extent any Event of Default giving rise to the
requirement to Cash Collateralize any Letter of Credit pursuant to this
Section 2.03(g) is cured or otherwise waived by the Required Lenders, then so
long as no other Event of Default has occurred and is continuing, all Cash
Collateral pledged to Cash Collateralize such Letter of Credit shall be refunded
to the Borrower.
 
(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Working Capital RC Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Letter of Credit issued pursuant to
this Agreement equal to the remainder of (x) the Applicable Rate times the daily
maximum amount then available to be drawn under such Letter of Credit
(determined without regard to whether any conditions to drawing could then be
met) minus (y) the fronting fee paid to the relevant L/C Issuer for each such
Letter of Credit for the relevant period pursuant to Section 2.03(i). Such
Letter of Credit fees shall be computed on a quarterly basis in arrears. Such
Letter of Credit fees shall be due and payable in Dollars on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
 
(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (determined without regard to whether any conditions to
drawing could then be met). Such fronting fees shall be (x) computed on a
quarterly basis in arrears and (y) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and
 
-70-
 
thereafter on demand. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.
 
(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.
 
(k) Addition of an L/C Issuer. A Working Capital RC Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Working Capital RC Lender. The
Administrative Agent shall notify the Working Capital RC Lenders of any such
additional L/C Issuer.
 
Section 2.04. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day (other than the Closing Date) until the Maturity Date for the
Working Capital RC Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Working Capital RC Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Working
Capital RC Commitment; provided that (i) after giving effect to any Swing Line
Loan, the aggregate Outstanding Amount of the Working Capital RC Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Working Capital RC Commitment
then in effect and (ii) notwithstanding the foregoing, the Swing Line Lender
shall not be obligated to make any Swing Line Loans at a time when a Working
Capital RC Lender is a Defaulting Lender, unless the Swing Line Lender has
entered into arrangements reasonably satisfactory to it and the Borrower to
eliminate the Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Line Loans, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the outstanding amount of Swing Line
Loans; provided further that, the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.06, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Swing Line Loans shall only be denominated in Dollars. Immediately upon
the making of a Swing Line Loan, each Working Capital RC Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.
 
(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall
 
-71-
 
specify (i) the amount to be borrowed, which shall be a minimum of $100,000 or a
whole multiple of $100,000 in excess thereof, and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Working Capital RC Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.
 
(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Working Capital RC Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Working Capital RC
Commitments and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Working
Capital RC Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Working Capital RC
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Working Capital RC Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Working
Capital RC Lenders fund its risk participation in the relevant Swing Line Loan
and each Working Capital RC Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
 
(iii) If any Working Capital RC Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid
 
-72-
 
by such Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
 
(iv) Each Working Capital RC Lender’s obligation to make Working Capital RC
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Working Capital RC Lender’s obligation to make Working Capital RC Loans pursuant
to this Section 2.04(c) is subject to the conditions set forth in Section 4.02.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
 
(d) Repayment of Participations. (i) At any time after any Working Capital RC
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Working Capital RC Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.
 
(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Working Capital RC Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
 
-73-
 
Section 2.05. Pre-Funded RC Deposits. (a) On the Closing Date and subject to the
satisfaction of the applicable conditions precedent set forth in Article IV,
each Pre-Funded RC Lender on such date shall pay to the Pre-Funded RC Deposit
Bank such Pre-Funded RC Lender’s Pre-Funded RC Deposit. The Pre-Funded RC
Deposits shall be held by the Pre-Funded RC Deposit Bank in (or credited to) the
Pre-Funded RC Deposit Account and applied as necessary to fund Pre-Funded RC
Borrowings, and no Person other than the Pre-Funded RC Deposit Bank shall have a
right of withdrawal from the Pre-Funded RC Deposit Account or any other right or
power with respect to the Pre-Funded RC Deposits. Notwithstanding anything
herein to the contrary, the funding obligation of each Pre-Funded RC Lender in
respect of its participation in Pre-Funded RC Borrowings shall be satisfied in
full upon the funding of its Pre-Funded RC Deposit.
 
(b) Each of the Pre-Funded RC Deposit Bank, the Administrative Agent and each
Pre-Funded RC Lender hereby acknowledges and agrees that (i) each Pre-Funded RC
Lender is funding its Pre-Funded RC Deposit to the Pre-Funded RC Deposit Bank
for application in the manner contemplated by Section 2.01(c), (ii) the
Pre-Funded RC Deposit Bank may invest the Pre-Funded RC Deposits in such
investments as may be determined from time to time by the Pre-Funded RC Deposit
Bank and (iii) the Pre-Funded RC Deposit Bank has agreed to pay to the
Administrative Agent, who shall in turn pay to each Pre-Funded RC Lender, a
return on its Pre-Funded RC Deposit (except (x) during periods when such
Pre-Funded RC Deposits are used to fund Pre-Funded RC Loans or (y) as otherwise
provided in Sections 2.05(d) and (f)) for each Pre-Funded RC Lender equal at any
time to the LIBOR Rate for the Interest Period in effect for the Pre-Funded RC
Deposits at such time less the Pre-Funded RC Deposit Cost Amount at such time.
Such interest will be paid to the Pre-Funded RC Lenders by the Administrative
Agent (solely from amounts received by it from the Pre-Funded RC Deposit Bank)
at the LIBOR Rate for the Interest Period in effect for the Pre-Funded RC
Deposits at such time (or at an amount determined in accordance with
Section 2.05(d) or (f), as applicable) less, in each case, the Pre-Funded RC
Deposit Cost Amount as in effect from time to time in arrears on each Pre-Funded
RC Interest Payment Date.
 
(c) Neither the Borrower nor any other Loan Party shall have any right, title or
interest in or to the Pre-Funded RC Deposit Account or the Pre-Funded RC
Deposits and no obligations with respect thereto (except to repay Pre-Funded RC
Loans and all related Obligations, it being acknowledged and agreed by the
parties hereto that the funding of the Pre-Funded RC Deposits by the Pre-Funded
RC Lenders to the Pre-Funded RC Deposit Bank for deposit in the Pre-Funded RC
Deposit Account and the application of the Pre-Funded RC Deposits in the manner
contemplated by Section 2.02(b) constitute agreements among the Pre-Funded RC
Deposit Bank, the Administrative Agent and each Pre-Funded RC Lender with
respect to its participation in the Pre-Funded RC Loans and do not constitute
any loan or extension of credit to the Borrower). Without limiting the
generality of the foregoing, each party hereto acknowledges and agrees that no
amount on deposit at any time in the Pre-Funded RC Deposit Account shall be the
property of any Secured Party (other than the Pre-Funded RC Deposit Bank) or any
of any Loan Party or any of its Subsidiaries or Affiliates. In addition, each
Pre-Funded RC Lender hereby grants to the Pre-Funded RC Deposit Bank a security
interest in, and rights of offset against, its rights and interests in such
Pre-Funded RC Lender’s Pre-Funded RC Deposit, and investments thereof and
proceeds of any of the foregoing, to secure the obligations of such Pre-Funded
RC Lender hereunder. Each Pre-Funded RC Lender agrees that
 
-74-
 
its right, title and interest with respect to the Pre-Funded RC Deposit Account
shall be limited to the right to require its Pre-Funded RC Deposit to be used as
expressly set forth herein and that it will have no right to require the return
of its Pre-Funded RC Deposit other than as expressly provided herein (each
Pre-Funded RC Lender hereby acknowledges that its Pre-Funded RC Deposit
constitutes payment for its obligations under Sections 2.01(c) and 2.02(b) and
that the Administrative Agent (on behalf of the respective Pre-Funded RC Lender)
will be advancing Pre-Funded RC Loans to the Borrower in reliance on the
availability of such Pre-Funded RC Lender’s Pre-Funded RC Deposit to discharge
such Pre-Funded RC Lender’s obligations in respect thereof).
 
(d) If the Pre-Funded RC Deposit Bank is not offering Dollar deposits (in the
applicable amounts) in the applicable eurodollar interbank market, or the
Pre-Funded RC Deposit Bank determines that adequate and fair means do not
otherwise exist for ascertaining the LIBOR Rate for the Pre-Funded RC Deposits
(or any part thereof), then the Pre-Funded RC Deposits (or such parts, as
applicable) shall be invested so as to earn a return equal to the greater of the
Federal Funds Rate and a rate determined by the Pre-Funded RC Deposit Bank in
accordance with banking industry rules on interbank compensation.
 
(e) The Borrower shall have the right to elect the Interest Period to be
applicable to the Pre-Funded RC Deposits from time to time, which Interest
Period shall, at the option of the Borrower, be a one, two or three month
period, provided that (in each case):
 
(i) the Pre-Funded RC Deposits shall at all times have the same Interest Period;
 
(ii) the initial Interest Period for the Pre-Funded RC Deposits shall commence
on the Closing Date and each Interest Period occurring thereafter in respect of
the Pre-Funded RC Deposits shall commence on the day on which the next preceding
Interest Period applicable thereto expires, provided that (x) if any Interest
Period for the Pre-Funded RC Deposits begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month, and (y) if any Interest Period for the Pre-Funded Deposits would
otherwise expire on a day which is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day, although if any Interest
Period for the Pre-Funded Deposits would otherwise expire on a day which is not
a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day; and
 
(iii) until the Borrower notifies the Administrative Agent of a change in the
Interest Period as provided below, each Interest Period for the Pre-Funded
Deposits shall be a period of one month.
 
The Borrower shall have the right to elect a new Interest Period to be
applicable to the Pre-Funded Deposits so long as the Borrower notifies the
Administrative Agent of such election in writing by 12:30 p.m. on the third
Business Day prior to the expiration of the Interest Period then in effect for
the Pre-Funded Deposits; provided, however, if the Borrower has failed to so
notify the Administrative Agent of such Interest Period, the Borrower shall be
deemed to have elected an Interest Period of one month effective as of the
expiration of such current Interest Period.
 
-75-
 
(f) If any Pre-Funded RC Loan is repaid on a day other than on the last day of
an Interest Period or Scheduled Investment Termination Date applicable to the
Pre-Funded RC Deposits, the Administrative Agent shall, upon receipt thereof,
pay over such amounts to the Pre-Funded RC Deposit Bank which will invest the
amount so reimbursed in overnight or short-term cash equivalent investments
until the end of the Interest Period or Scheduled Investment Termination Date at
the time in effect and the Borrower shall pay to the Pre-Funded RC Deposit Bank,
upon the Pre-Funded RC Deposit Bank’s request therefor, the amount, if any, by
which the interest accrued on a like amount of the Pre-Funded RC Deposits at the
LIBOR Rate for the Interest Period in effect therefor shall exceed the interest
earned through the investment of the amount so reimbursed for the period from
the date of such repayment or reimbursement through the end of the applicable
Interest Period, as determined by the Pre-Funded RC Deposit Bank (such
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto) and set forth in the request for payment delivered to the
Borrower. In the event that the Borrower shall fail to pay any amount due under
this Section 2.05(f), the interest payable by the Pre-Funded RC Deposit Bank to
the Pre-Funded RC Lenders on their Pre-Funded RC Deposits under Section 2.05(b)
shall be correspondingly reduced and the Pre-Funded RC Lenders shall without
further act succeed, ratably in accordance with their Pro Rata Shares, to the
rights of the Pre-Funded RC Deposit Bank with respect to such amount due from
the Borrower. All repayments of Pre-Funded RC Loans that have been funded by the
Pre-Funded RC Lenders from the Pre-Funded RC Deposits, in each case received by
the Administrative Agent prior to the termination of the aggregate Pre-Funded RC
Commitment, shall be paid over to the Pre-Funded RC Deposit Bank which will
deposit same in the Pre-Funded RC Deposit Account.
 
(g) (i) If the Administrative Agent and/or the Pre-Funded RC Deposit Bank is
enjoined from taking any action referred to in this Section 2.05 and/or in
Section 2.01(c) or 2.02(b) (in each case in respect of a Pre-Funded RC Loan), or
if the Administrative Agent and/or the Pre-Funded RC Deposit Bank reasonably
determines that, by operation of law, it may reasonably be precluded from taking
any such action, or if any Loan Party or Pre-Funded RC Lender challenges in any
legal proceeding any of the acknowledgments, agreements or characterizations set
forth in any of this Section 2.05 and/or in Section 2.01(c) or 2.02(b) (in each
case in respect of Pre-Funded RC Loans), then, in any such case (and so long as
such event or condition shall be continuing), and notwithstanding anything
contained herein to the contrary, the Administrative Agent shall not be required
to advance any Pre-Funded RC Loan on behalf of the affected Pre-Funded RC Lender
or Pre-Funded RC Lenders.
 
(ii) In the event any payment of a Pre-Funded RC Loan shall be required to be
refunded to the Borrower after the return of the Pre-Funded RC Deposits to the
Pre-Funded RC Lenders as permitted hereunder, each Pre-Funded RC Lender agrees
to acquire and fund a participation in such refunded amount equal to the lesser
of its applicable Pro Rata Share thereof and the amount of its Pre-Funded RC
Deposit that shall have been so returned. The obligations of the Pre-Funded RC
Lenders under this clause (ii) shall survive the payment in full of the
Pre-Funded RC Deposits and the termination of this Agreement.
 
-76-
 
Notwithstanding anything to the contrary contained in this Agreement, following
the repayment by the Borrower of any Pre-Funded RC Loan, in no event shall the
Pre-Funded RC Deposit Bank be required to return to any Pre-Funded RC Lender any
proceeds of such Pre-Funded RC Lender’s Pre-Funded RC Deposit prior to the 90th
day following such repayment unless the respective Pre-Funded RC Lender shall
have sufficiently indemnified the Pre-Funded RC Deposit Bank (in the sole
discretion of the Pre-Funded RC Deposit Bank) for any losses the Pre-Funded RC
Deposit Bank may incur as a result of preference claims brought by any creditor
of the Borrower with respect to the proceeds of such repayment.
 
Section 2.06. Prepayments. (a) Optional. (i) Except as otherwise provided below
in this Section 2.06(a), the Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans, Working
Capital RC Loans and Pre-Funded RC Loans in whole or in part without premium or
penalty; provided that (1) such notice must be received by the Administrative
Agent not later than 12:30 p.m. (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding; and
provided further, however, that, unless all Pre-Funded RC Loans are to be repaid
in full and all Pre-Funded RC Commitments are to be terminated at the time of
such prepayment, voluntary prepayments of Pre-Funded RC Loans only may be made
with cash proceeds actually received by the Borrower after the Closing Date
(including through capital contributions received from Holdings) from a
Permitted Equity Issuance by Holdings or the Borrower. Each such notice shall
specify the date and amount of such prepayment, the Class(es) and Type(s) of
Loans to be prepaid and (i) in the case of a prepayment of Term Loans, the
manner in which the Borrower elects to have such prepayment applied to the
remaining repayments thereof; provided that in the event such notice fails to
specify the manner in which the respective prepayment of Term Loans shall be
applied to repayments thereof required pursuant to Section 2.08(a), such
prepayment of Term Loans shall be applied in direct order of maturity to
repayments thereof required pursuant to Section 2.08(a), and (ii) in the case of
a partial prepayment of Pre-Funded RC Loans, a certification that such
prepayment is being made with new cash equity proceeds as provided above in this
Section 2.06(a). The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05(a). Each
prepayment of the Loans pursuant to this Section 2.06(a) shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares.
 
(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of
 
-77-
 
$100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.06(a)(i) or
2.06(a)(ii) if such prepayment would have resulted from a refinancing in total
of a Facility, which refinancing shall not be consummated or shall otherwise be
delayed.
 
(b) Mandatory. (i) Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), the Borrower shall
cause to be prepaid Term Loans in an aggregate principal amount equal to (A) 50%
of Excess Cash Flow, if any, for the fiscal year (or, in the case of the fiscal
year ending December 31, 2007, for the period commencing on the Closing Date and
ending on December 31, 2007) covered by such financial statements (commencing
with the fiscal year ending December 31, 2007) minus (B) the sum of (without
duplication) (i) all voluntary prepayments of Term Loans during such fiscal
year, (ii) all voluntary prepayments of Working Capital RC Loans during such
fiscal year to the extent the Working Capital RC Commitments are permanently
reduced by the amount of such payments, and (iii) all mandatory prepayments of
Term Loans pursuant to Section 2.06(b)(iv) in respect of such fiscal year, but
in the case of each of the immediately preceding clauses (i) and (ii), to the
extent such prepayments are not funded with the proceeds of Indebtedness;
provided that (x) the percentage of Excess Cash Flow specified in clause
(A) above shall instead be 25% if the Rent Adjusted Leverage Ratio as of the
last day of the fiscal year covered by such financial statements was less than
or equal to 5.25:1.00 but greater than 4.00:1.00 and (y) no payment of any Term
Loans shall be required under this Section 2.06(b)(i) if the Rent Adjusted
Leverage Ratio as of the last day of the fiscal year covered by such financial
statements was less than or equal to 4.00:1.00.
 
(ii) (A) If (x) Holdings, the Borrower or any Restricted Subsidiary Disposes of
any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition by any Restricted Subsidiary to a Loan Party), (e), (g), (h), (i),
(j) or (n) or (y) any Casualty Event occurs, which in the aggregate results in
the realization or receipt by Holdings, the Borrower or such Restricted
Subsidiary of Net Cash Proceeds, the Borrower shall cause to be prepaid on or
prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds, Term Loans in an aggregate
principal amount equal to 100% of all Net Cash Proceeds received; provided that
no such prepayment shall be required pursuant to this Section 2.06(b)(ii) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intent to reinvest in accordance with Section 2.06(b)(ii)(B) (which notice
may only be provided if no Event of Default has occurred and is then
continuing);
 
(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of
 
-78-
 
Section 2.06(b)(ii)(A)) or any Casualty Event, at the option of the Borrower,
the Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for its business or its Restricted Subsidiaries within (x) twelve
(12) months following receipt of such Net Cash Proceeds or (y) if the Borrower
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within twelve (12) months following receipt thereof, within the later of (a) one
hundred and eighty (180) days following the date of such legally binding
commitment and (b) twelve (12) months following receipt of such Net Cash
Proceeds; provided that (i) so long as an Event of Default shall have occurred
and be continuing, the Borrower (x) shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and
(y) shall not be required to apply such Net Cash Proceeds which have been
previously applied to prepay Working Capital RC Loans to the prepayment of Term
Loans until such time as the relevant investment period has expired and no Event
of Default is continuing and (ii) if any Net Cash Proceeds are no longer
intended to be or cannot be so reinvested (whether because the applicable
reinvestment period has expired or otherwise) at any time after delivery of a
notice of reinvestment election, an amount equal to any such Net Cash Proceeds
shall be applied within five (5) Business Days after the Borrower reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested to the prepayment of the Term Loans as set forth in this
Section 2.06.
 
(iii) If Holdings, the Borrower or any Restricted Subsidiary incurs or issues
any Indebtedness not expressly permitted to be incurred or issued pursuant to
any clause of Section 7.03 (other than clause (t) of said Section), the Borrower
shall cause to be prepaid Term Loans in an aggregate principal amount equal to
100% of all Net Cash Proceeds received therefrom on or prior to the date which
is five (5) Business Days after the receipt of such Net Cash Proceeds.
 
(iv) Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrower shall, to the extent
that the Rent Adjusted Leverage Ratio as of the last day of the fiscal year
covered by such financial statements was equal to or greater than 5.25:1.00,
cause to be prepaid Term Loans in an aggregate principal amount equal to the
remainder of (A) the lesser of (x) (i) in the case of the fiscal year ended
December 31, 2007, $50,000,000 and (ii) in the case of each fiscal year ending
thereafter, $75,000,000 and (y) 100% of Minimum Free Cash Flow, if any, for the
fiscal year (or, in the case of the fiscal year ended December 31, 2007, for the
period commencing on the Closing Date and ending on December 31, 2007) covered
by such financial statements (commencing with the fiscal year ended December 31,
2007) minus (B) the sum of (i) all voluntary prepayments of Term Loans during
such fiscal year (except to the extent funded with the proceeds of
Indebtedness), (ii) all voluntary prepayments of Working Capital RC Loans during
such fiscal year (except to the extent funded with the proceeds of Indebtedness)
to the extent the Working Capital RC Commitments are permanently reduced by the
amount of such payments and (iii) all repayments or payments of Term Loans
during such fiscal year pursuant to Section 2.08(a).
 
(v) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered
 
-79-
 
pursuant to Section 6.02(b), the Borrower shall cause an amount equal to 100% of
True Cash Flow, if any, for the fiscal year (or, in the case of the fiscal year
ending December 31, 2007, for the period commencing on the Closing Date and
ending on December 31, 2007) covered by such financial statements (commencing
with the fiscal year ending December 31, 2007) to be applied (i) first, to repay
principal of outstanding Pre-Funded RC Loans and (ii) second, to the extent in
excess of the amount required to be applied pursuant to preceding clause (i), to
be delivered to the Administrative Agent for deposit by the Administrative Agent
into the Capital Expenditures Account, provided that the maximum amount required
to be so delivered to the Administrative Agent and deposited into the Capital
Expenditures Account in respect of any fiscal year shall not exceed the
remainder of (A) $100,000,000 minus (B) the aggregate amount of funds then on
deposit in (or credited to) the Capital Expenditures Account. Amounts repaid or
prepaid in respect of Pre-Funded RC Loans or deposited in the Capital
Expenditures Account, in each case pursuant to this Section 2.08(b)(v), may be
redrawn or reborrowed, as applicable, in each case in accordance with the terms
of this Agreement.
 
(vi) If for any reason the aggregate Working Capital RC Exposures at any time
exceeds the aggregate Working Capital RC Commitments then in effect, the
Borrower shall promptly prepay or cause to be promptly prepaid Working Capital
RC Loans and Swing Line Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess; provided that the Borrower shall not
be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(b)(vi) unless after the prepayment in full of the Working Capital
RC Loans and Swing Line Loans, such aggregate Outstanding Amount exceeds the
aggregate Working Capital RC Commitments then in effect.
 
(vii) If for any reason the aggregate Pre-Funded RC Exposures at any time
exceeds the aggregate Pre-Funded RC Commitment then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Pre-Funded RC Loans in an
aggregate amount equal to such excess.
 
(viii) Each prepayment of Term Loans pursuant to this Section 2.06(b) shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.08(a) and shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares, subject to clause (ix) of this Section 2.06(b)
in respect of Term Loans. Any prepayment of a Eurocurrency Rate Loan pursuant to
this Section 2.06(b) shall be accompanied by all accrued interest thereon.
 
(ix) The Borrower shall notify the Administrative Agent in writing of (x) any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.06(b) and (y) any mandatory prepayment of
Pre-Funded RC Loans and/or mandatory deposit into the Capital Expenditures
Account pursuant to clause (v) of this Section 2.06(b), in each case at least
three (3) Business Days prior to the date of any such prepayment or deposit.
Each such notice shall specify the date of such prepayment and/or deposit, as
applicable, and provide a reasonably detailed calculation of the amount of such
prepayment and/or deposit. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrower’s prepayment notice and of
such Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate
Lender may reject all or a portion of its Pro Rata Share of any mandatory
prepayment of Term Loans required to be made pursuant to clauses (i) through
 
-80-
 
(iii) of this Section 2.06(b) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent no later than 5:00 p.m. one Business Day
after the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender (such amounts so rejected, “Rejected Amounts”). If a
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory repayment of Term
Loans. In the event a Lender rejects all or any portion of its Pro Rata Share of
any mandatory prepayment of Term Loans required pursuant to clauses (i) through
(iii) of this Section 2.06(b), the rejected portion of such Lender’s Pro Rata
share of such prepayment shall be retained by the Borrower (such Rejected
Amounts, the “Borrower Retained Prepayment Amounts”).
 
(c) Funding Losses, Etc. All prepayments under this Section 2.06 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date prior to the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05(a).
Notwithstanding any of the other provisions of this Section 2.06(b), so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.06(b) (but
excluding prepayments required under clauses (vi) or (vii) of this
Section 2.06(b)), prior to the last day of the Interest Period therefor, in lieu
of making any payment pursuant to this Section 2.06(b) in respect of any such
Eurocurrency Rate Loan prior to the last day of the Interest Period therefor,
the Borrower may, in its sole discretion, deposit the amount of any such
prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.06(b). Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.06(b).
 
Section 2.07. Termination or Reduction of Commitments. (a) Optional. The
Borrower may, upon written notice to the Administrative Agent, terminate the
unused Commitments of any Class, or from time to time permanently reduce the
unused Commitments of any Class; provided that (i) any such notice shall be
received by the Administrative Agent at least three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $500,000 or any whole multiple of $100,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Working
Capital RC Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Working Capital RC Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Working Capital RC Commitment reduction shall not be applied to the Letter of
Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Borrower. At the time of any termination or reduction of the Pre-Funded RC
Commitments, the Administrative Agent shall request the Pre-Funded RC Deposit
Bank to (and the Pre-Funded RC Deposit Bank agrees that it will promptly)
withdraw from the Pre-Funded RC Deposit
 
-81-
 
Account and to pay same over to the Administrative Agent, and the Administrative
Agent shall return to the Pre-Funded RC Lenders (ratably in accordance with
their respective Pro Rata Shares) their Pre-Funded RC Deposits in an aggregate
amount equal to such reduction or the amount of such Pre-Funded RC Commitment
being terminated, as the case may be. Notwithstanding the foregoing, the
Borrower may rescind or postpone any notice of termination of the Commitments if
such termination would have resulted from a refinancing in total of a Facility,
which refinancing shall not be consummated or otherwise shall be delayed.
 
(b) Mandatory. The Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the making of such Term Lender’s Term Loans
pursuant to Section 2.01(a).
 
(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.07. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.
 
Section 2.08. Repayment of Loans. (a) Term Loans. The Borrower shall repay to
the Administrative Agent for the ratable account of the Term Lenders (i) on the
last Business Day of each March, June, September and December, commencing with
the last Business Day of September, 2007, an aggregate amount equal to 0.25% of
the aggregate principal amount of all Term Loans outstanding on the Closing Date
(which payments shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.06) and (ii) on
the Maturity Date for the Term Loans, the aggregate principal amount of all Term
Loans outstanding on such date.
 
(b) Working Capital RC Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the Working Capital RC Facility the aggregate principal amount of all of its
Working Capital RC Loans outstanding on such date.
 
(c) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Swing Line
Loan is made and (ii) the Maturity Date for the Working Capital RC Facility.
 
(d) Pre-Funded RC Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Pre-Funded RC Facility the aggregate principal amount of all of its Pre-Funded
RC Loans outstanding on such date.
 
Section 2.09. Interest. (a) Subject to the provisions of Section 2.09(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each
 
-82-
 
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Working Capital RC Loans.
 
(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
 
(d) All computations of interest hereunder shall be made in accordance with
Section 2.11.
 
Section 2.10. Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
 
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Working Capital RC Lender in accordance with its Pro Rata Share,
a commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Working Capital RC
Commitment exceeds the sum of (A) Outstanding Amount of Working Capital RC Loans
and (B) the Outstanding Amount of L/C Obligations; provided that any commitment
fee accrued with respect to any of the Working Capital RC Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided, further, that no commitment fee shall accrue
on any of the Working Capital RC Commitments of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. The commitment fee shall accrue at all
times from the date hereof until the Maturity Date for the Working Capital RC
Facility, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Maturity Date
for the Working Capital RC Facility. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
 
(b) Pre-Funded RC Facility Fee. The Borrower shall pay to the Administrative
Agent for account of each Pre-Funded RC Lender in accordance with its Pro Rata
 
-83-
 
Share, a facility fee equal to the sum of (I) the Applicable Rate with respect
to Pre-Funded RC Loans maintained as Eurocurrency Rate Loans times the actually
daily aggregate amount of the unapplied Pre-Funded RC Deposits from time to time
plus (II) a rate per annum equal to the Pre-Funded RC Deposit Cost Amount as in
effect from time to time multiplied by the actual daily aggregate amount of the
unapplied Pre-Funded RC Deposits from time to time. The facility fee shall
accrue at all times from the date hereof until the Maturity Date for the
Pre-Funded RC Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date for the Pre-Funded RC Facility. The facility fee shall be
calculated quarterly in arrears.
 
(c) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).
 
Section 2.11. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by DBNY’s “prime rate” shall be
made on the basis of a year of three hundred and sixty-five (365) days (or three
hundred and sixty six (366) days, as the case may be) and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
three hundred and sixty (360) day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one (1) day. In
computing interest on any Loan, the first day of an Interest Period applicable
to such Loan or, with respect to a Base Rate Loan being converted from a
Eurocurrency Rate Loan, the date of conversion of such Eurodollar Rate Loan to
such Base Rate Loan, as the case may be, shall be included, and the expiration
date of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted to a Eurocurrency Rate Loan, the date of conversion of
such Base Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be
excluded. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
Section 2.12. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest
 
-84-
 
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in Section 2.12(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.12(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.12(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
 
Section 2.13. Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
 
(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.
 
(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the
 
-85-
 
Administrative Agent may assume that the Borrower or such Lender, as the case
may be, has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a corresponding amount to the Person
entitled thereto. If and to the extent that such payment was not in fact made to
the Administrative Agent in Same Day Funds, then:
 
(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate
from time to time in effect; and
 
(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect.
When such Lender makes payment to the Administrative Agent (together with all
accrued interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.13(c) shall be conclusive, absent
manifest error.
 
(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
 
(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
 
-86-
 
(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
 
Section 2.14. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.14 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.14 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
 
-87-
 
ARTICLE III
 
Taxes, Increased Costs Protection and Illegality
 
Section 3.01. Taxes. (a) Except as provided in this Section 3.01, any and all
payments by the Borrower (the term Borrower under this Article III being deemed
to include any Subsidiary for whose account a Letter of Credit is issued) to or
for the account of any Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, (i) taxes imposed on or measured by its net income or net profits
(including branch profits), and franchise (and similar) taxes imposed on it in
lieu of net income taxes, by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Agent or such Lender, as the case may be,
is organized or maintains a Lending Office, (ii) taxes imposed on a Lender or
Agent solely by reason of any connection between the Lender or Agent and the
respective taxing jurisdiction other than by entering into any Loan Document and
receiving payments thereunder, and (iii) all liabilities (including additions to
tax, penalties and interest) with respect to clauses (i) and (ii) hereof (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes
or Other Taxes from or in respect of any sum payable under any Loan Document to
any Agent or any Lender, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), the Borrower
shall furnish to such Agent or Lender (as the case may be) the original or a
certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to any Agent or any Lender the required receipts or other
required documentary evidence, the Borrower shall indemnify such Agent or
Lender, as applicable, for any incremental taxes, interest or penalties that may
become payable by such Agent or such Lender arising out of such failure.
 
(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).
 
(c) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Closing Date (or, if later, the date such Lender or Agent becomes a party
to this Agreement) as a result of a change in
 
-88-
 
the place of organization of such Lender or Agent or a change in the lending
office of such Lender, except to the extent that any such change is requested or
required in writing by the Borrower (and provided that nothing in this clause
(c) shall be construed as relieving the Borrower from any obligation to make
such payments or indemnification in the event of a change in lending office or
place of organization that precedes a change in Law to the extent such Taxes
result from a change in Law).
 
(d) Notwithstanding anything else herein to the contrary, if a Lender or an
Agent is subject to withholding tax imposed by any jurisdiction in which the
Borrower is formed or organized at a rate in excess of zero percent at the time
such Lender or such Agent, as the case may be, first becomes a party to this
Agreement, withholding tax imposed by such jurisdiction at such rate shall be
considered excluded from Taxes unless and until such Lender or Agent, as the
case may be, provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided that, if at the
date of the Assignment and Acceptance pursuant to which a Lender becomes a party
to this Agreement, the Lender assignor was entitled to payments under clause
(a) of this Section 3.01 in respect of withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) withholding tax, if any, applicable with respect
to the Lender assignee on such date.
 
(e) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund or overpayment credit in respect of any Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by the
Loan Parties pursuant to this Section 3.01, it shall promptly remit such refund
or the amount of such credit (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 3.01 with respect
to the Taxes or Other Taxes giving rise to such refund (or such credit) plus any
interest included in such refund by the relevant taxing authority attributable
thereto) to the Borrower, net of all out-of-pocket expenses of the Lender or
Agent, as the case may be and without interest (other than any interest paid by
the relevant taxing authority with respect to such refund); provided that the
Borrower, upon the request of the Lender or Agent, as the case may be, agrees
promptly to return such refund (or such credit) to such party in the event such
party is required to repay such refund (or such credit) to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund (or such credit) received from
the relevant taxing authority (provided that such Lender or Agent may delete any
information therein that such Lender or Agent deems confidential). Nothing
herein contained shall interfere with the right of a Lender or Agent to arrange
its tax affairs in whatever manner it thinks fit nor oblige any Lender or Agent
to claim any tax refund or to make available its tax returns or disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.
 
(f) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) with respect to such Lender it will, if requested
by the Borrower, use commercially reasonable efforts (subject to such Lender’s
overall internal policies of general application and legal and regulatory
restrictions) to designate another Lending Office for any
 
-89-
 
Loan or Letter of Credit affected by such event; provided that such efforts are
made on terms that, in the sole judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no economic, legal or regulatory disadvantage,
and provided, further, that nothing in this Section 3.01(f) shall affect or
postpone any of the Obligations of the Borrower or the rights of such Lender
pursuant to Section 3.01(a).
 
(g) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.
 
Section 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05(a).
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.
 
Section 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the applicable interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
 
Section 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. (a) If any Lender determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the date hereof, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing
 
-90-
 
to make or making, funding or maintaining Eurocurrency Rate Loans or (as the
case may be) issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes as to which
Section 3.01 shall govern, (ii) changes in taxation of overall net income or
overall gross income (including branch profits), and franchise (and similar)
taxes imposed in lieu of net income taxes, by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or maintains a Lending Office and (iii) reserve
requirements contemplated by Section 3.04(c), then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.
 
(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.
 
(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.
 
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation except to the extent set forth in the first sentence of
Section 3.06(b).
 
-91-
 
(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).
 
Section 3.05. Funding Losses. (a) Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(i) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan; or
 
(ii) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
 
(b) Upon demand of the Pre-Funded RC Deposit Bank, the Borrower shall promptly
compensate the Pre-Funded RC Deposit Bank and hold the Pre-Funded RC Deposit
Bank harmless from any loss, cost or expense incurred by the Pre-Funded RC
Deposit Bank as a result:
 
(x) any withdrawals from the Pre-Funded RC Deposit Account pursuant to the terms
of this Agreement prior to the end of the applicable Interest Period or
Scheduled Investment Termination Date for the Pre-Funded RC Deposits; or
 
(y) the termination or reduction of any of the Pre-Funded RC Commitments (and
the related termination of the investment of the funds held in the Pre-Funded RC
Deposit Account) prior to the end of any applicable Interest Period or Schedule
Investment Termination Date for the Pre-Funded RC Deposits.
 
Section 3.06. Matters Applicable to All Requests for Compensation. (a) Any
Agent, any Lender or the Pre-Funded RC Deposit Bank claiming compensation under
this
 
-92-
 
Article III shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.
 
(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.
 
(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:
 
(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and
 
(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.
 
(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.
 
-93-
 
Section 3.07. Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) the Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurocurrency Rate Loans
as a result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Borrower may, on five (5) Business Days’ prior written notice
to the Administrative Agent and such Lender, replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person; and provided, further, that (A) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.
 
(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. Without the consent
of the Pre-Funded RC Deposit Bank, the Pre-Funded RC Deposit funded by any
Pre-Funded RC Lender shall not be released in connection with any assignment of
its Pre-Funded RC Commitment, but shall instead be purchased by the relevant
assignee and continue to be held for application (if not already applied)
pursuant to Section 2.05 in respect of such assignee’s obligations under the
Pre-Funded RC Commitment assigned to it.
 
(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.
 
-94-
 
(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.
 
Section 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 
ARTICLE IV
 
Conditions Precedent to Credit Extensions
 
Section 4.01. Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder and the obligation of each
Pre-Funded RC Lender to fund its Pre-Funded RC Deposit hereunder are subject to
satisfaction of the following conditions precedent:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:
 
(i) executed counterparts of this Agreement and each Guaranty;
 
(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Closing Date;
 
(iii) each Collateral Document set forth on Schedule 1.01B, duly executed by
each Loan Party thereto, together with:
 
(A) certificates, if any, representing the Pledged Equity referred to therein
(except as otherwise set forth on Schedule 1.01B) accompanied by undated stock
powers executed in blank and instruments evidencing the Pledged Debt indorsed in
blank, and
 
(B) evidence that all other actions, recordings and filings (except as otherwise
set forth on Schedule 1.01B) that the Administrative Agent may deem reasonably
necessary to satisfy the Collateral and Guarantee Requirement shall have been
taken, completed or otherwise provided for in a manner reasonably satisfactory
to the Administrative Agent;
 
(iv) such certificates of resolutions or other action, incumbency
 
-95-
 
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date;
 
(v) opinion from Ropes & Gray LLP, New York counsel to the Loan Parties
substantially in the form of Exhibit I;
 
(vi) a certificate signed by a Responsible Officer of the Borrower, certifying
that there has been no event, development or state of circumstances since
December 31, 2005 that has had, individually or in the aggregate, a Material
Adverse Change;
 
(vii) a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) on the Closing Date after giving effect to the Transaction, from the
Chief Financial Officer of the Borrower;
 
(viii) evidence that all insurance (other than title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as loss payee under each insurance
policy with respect to such insurance as to which the Administrative Agent shall
have reasonably requested to be so named;
 
(ix) certified copies of the Merger Agreement, the CMBS Facilities Documentation
and the Senior Notes Documentation, in each case duly executed by the parties
thereto, together with all material agreements and instruments and other
material documents delivered in connection therewith as the Administrative Agent
shall reasonably request, each including certification by a Responsible Officer
of the Borrower that such documents are in full force and effect as of the
Closing Date; and
 
(x) a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension.
 
(b) All fees and expenses required to be paid hereunder and invoiced before the
Closing Date shall have been paid in full in cash.
 
(c) Prior to, or substantially simultaneously with, the initial Credit
Extensions, (i) the Equity Contributions shall have been consummated and
(ii) the Merger shall be consummated in accordance with the terms and conditions
of the Merger Agreement (and no provision of the Merger Agreement shall have
been waived, amended, supplemented or otherwise modified in a manner material
and adverse to the Lenders without the consent of the Arrangers (not to be
unreasonably withheld or delayed).
 
-96-
 
(d) Substantially simultaneously with the initial Credit Extensions, the
Borrower shall have received (i) at least $550,000,000 in gross cash proceeds
from the issuance of the Senior Notes and (ii) at least $987,655,000 in gross
cash proceeds from the consummation of the Specified Lease Transactions (of
which approximately $790,000,000 shall have been received by the Specified Lease
Entities from the CMBS Facilities).
 
(e) Prior to, or substantially simultaneously with, the initial Credit
Extensions, the Borrower shall have terminated the Existing Credit Agreements
and taken all other necessary actions such that, after giving effect to the
Transaction, (i) Holdings and its Subsidiaries shall have outstanding no
Indebtedness (including Disqualified Equity Interests), other than (A) the Loans
and L/C Obligations, (B) the Senior Notes, and (C) Indebtedness otherwise
permitted under 7.03, (ii) Holdings shall have outstanding no Equity Interests
(or securities convertible into or exchangeable for Equity Interests or rights
to acquire Equity Interests) other than Qualified Equity Interests beneficially
owned, directly or indirectly, by the Equity Investors, and (iii) the Borrower
shall have outstanding no Equity Interests (or securities convertible into or
exchangeable for Equity Interests or rights or options to acquire Equity
Interest) other than Equity Interests owned by Holdings.
 
(f) Prior to, or substantially simultaneously with, the initial Credit
Extensions, the Administrative Agent shall have received, for deposit into the
Capital Expenditures Account, $100,000,000 of cash proceeds funded by a portion
of the Equity Contributions.
 
(g) The Arrangers and the Lenders shall have received (i) the Audited Financial
Statements and the audit report for such financial statements and (ii) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries, as may have been
restated prior to the date hereof, for (A) each subsequent fiscal quarter ended
after December 31, 2006 and at least forty five (45) days before the Closing
Date (the “Unaudited Financial Statements”), and (B) to the extent reasonably
available and, in any event, excluding footnotes, each fiscal month after the
most recent fiscal period for which financial statements were received by the
Arrangers and the Lenders as described above and ended at least thirty (30) days
before the Closing Date, which financial statements described in preceding
clauses (i) and (ii)(A) shall be prepared in accordance with GAAP.
 
(h) The Arrangers and the Lenders shall have received the Pro Forma Financial
Statements.
 
(i) There not having occurred, since December 31, 2005, any event, development
or state of circumstance that has had, individually or in the aggregate, a
Material Adverse Change.
 
-97-
 
Section 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans), and the obligation of each Pre-Funded RC Lender to
fund its Pre-Funded RC Deposit on the Closing Date, are subject to the following
conditions precedent:
 
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document (except, in the case of the
initial Credit Extensions and the Pre-Funded RC Deposits made on the Closing
Date, the representations contained in (A) Sections 5.03, 5.05, 5.06, 5.07,
5.08, 5.09, 5.10, 5.11, 5.12, 5.14, 5.15, 5.16, 5.18 and, except to the extent
that the Collateral Agent’s security interest in the Collateral may be perfected
by control of the Capital Expenditures Account or the filing of a Uniform
Commercial Code financing statement, 5.19 and (B) any other Loan Document) shall
be true and correct in all material respects on and as of the date of such
Credit Extension; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates (except, in the case of the initial Credit Extension only,
any such representation and warranty that is qualified by the term “Material
Adverse Effect” shall instead be deemed to be qualified by the term “Material
Adverse Change”).
 
(b) Except in the case of the initial Credit Extensions, no Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds therefrom.
 
(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
(d) In the case of any incurrence of Pre-Funded RC Loans only, (i) no funds
shall be on deposit in (or credited to) the Capital Expenditures Account at the
time of such incurrence and (ii) the applicable Committed Loan Notice shall
contain a certification by a Responsible Officer of the Borrower that the
proceeds of such Pre-Funded RC Loans are to be utilized for Capital
Expenditures.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
Section 4.03. Conditions to Release of Funds from the Capital Expenditures
Account. The obligation of the Administrative Agent to release funds in the
Capital Expenditures Account to the Borrower is subject to the following
conditions precedent:
 
-98-
 
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such release; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that, any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates.
 
(b) Except to the extent set forth in Section 8.05(a)(y), no Default shall
exist, or would result from such proposed release or from the application of the
proceeds therefrom.
 
(c) There shall be no Pre-Funded RC Loans outstanding at such time.
 
(d) The Administrative Agent shall have received, no later than 10:00 am. on the
Business Day of the requested release date, a Request for Release of Capital
Expenditure Funds in accordance with the requirements hereof.
 
Each Request for Release of Capital Expenditure Funds submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.03(a), (b) and (c) have been satisfied on and as of the
date of the applicable release.
 
ARTICLE V
 
Representations and Warranties
 
The Borrower represents and warrants to the Agents and the Lenders that:
 
Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and, except as set forth on Schedule 5.01, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents,
 
-99-
 
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (i) (x) any Senior Notes Documentation, any Junior
Financing Documentation and any other indenture, mortgage, deed of trust or loan
agreement evidencing Indebtedness in an aggregate principal amount in excess of
the Threshold Amount or (y) any Master Lease or other Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any material order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any material Law; except with
respect to any conflict, breach or contravention or payment (but not creation of
Liens) referred to in clause (b)(i)(y), to the extent that such conflict,
breach, contravention or payment, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
Section 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect, and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
Section 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to Debtor Relief Laws, general
principles of equity (whether considered in a proceeding in equity or law) and
an implied covenant of good faith and fair dealing.
 
Section 5.05. Financial Statements; No Material Adverse Effect. (a) (i) The
Audited Financial Statements and the Unaudited Financial Statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein
(subject, in the case of the Unaudited Financial Statements, to normal year-end
audit adjustments and the absence of footnotes). During the period from
December 31, 2005 to and including the Closing Date, there has been (i) no sale,
transfer or other disposition by the Borrower or any of its Subsidiaries of any
material part of the business or property of the Borrower or any of its
Subsidiaries, taken as a whole and (ii) no purchase or other acquisition by the
Borrower or any of its Subsidiaries of any business or property (including any
Equity
 
-100-
 
Interests of any other Person) material in relation to the consolidated
financial condition of the Borrower and its Subsidiaries taken as a whole, in
each case, which is not reflected in the foregoing financial statements or in
the notes thereto or has not otherwise been disclosed in writing to the
Administrative Agent prior to the Closing Date.
 
(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2007 (including the notes thereto) (the “Pro Forma
Balance Sheet”) and the unaudited pro forma consolidated statement of operations
of the Borrower and its Subsidiaries for the three and twelve month period ended
March 31, 2007 (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Transaction, each material acquisition by the Borrower or any of its
Subsidiaries consummated after March 31, 2007 and prior to the Closing Date and
all other material transactions that would be required to be given pro forma
effect by Regulation S-X promulgated under the Exchange Act (including other
adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers). The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof,
and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of the Borrower and its
Subsidiaries as at March 31, 2007 and their estimated results of operations for
the periods covered thereby, assuming that the events specified in the preceding
sentence had actually occurred at such date or at the beginning of the periods
covered thereby.
 
(b) Since December 31, 2006, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Closing Date until the seventh anniversary of the Closing Date, copies
of which have been furnished to the Administrative Agent prior to the Closing
Date in a form reasonably satisfactory to it, have been prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.
 
(d) As of the Closing Date, neither the Borrower nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) such liabilities as are set forth in the financial statements described
in clause (a) of this Section 5.05, (ii) obligations arising under the Loan
Documents or otherwise permitted under Article VII and (iii) liabilities
incurred in the ordinary course of business) that, either individually or in the
aggregate, have had or could reasonably be expected to have a Material Adverse
Effect.
 
Section 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings or any of its Subsidiaries or against any of
their properties or revenues that, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. The
representations and warranties made in this Section 5.06 are subject to Schedule
5.06.
 
-101-
 
Section 5.07. No Default. Neither any Loan Party nor any Subsidiary is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
Section 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
Section 5.09. Environmental Compliance. (a) There are no claims, actions, suits,
or proceedings alleging potential liability or responsibility for violation of,
or otherwise relating to, any Environmental Law that could, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b) Except as could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect: (i) none of the properties
currently or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(ii) there are no and never have been any underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned, leased or operated by any Loan Party or any of its
Subsidiaries or, to its knowledge, on any property formerly owned or operated by
any Loan Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (iv) Hazardous Materials have not
been released, discharged or disposed of by any Person on any property currently
or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries and Hazardous Materials have not otherwise been released,
discharged or disposed of by any of the Loan Parties and their Subsidiaries at
any other location.
 
(c) The properties owned, leased or operated by any Loan Party or any of its
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could reasonably be expected to give rise to liability
under, Environmental Laws, which violations, remedial actions and liabilities,
either individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.
 
(d) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened
 
-102-
 
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for such
investigation or assessment or remedial or response action that, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, either individually or in the aggregate, in a
Material Adverse Effect.
 
(f) Except as could not reasonably be expected to result, either individually or
in the aggregate, in a Material Adverse Effect, none of the Loan Parties and
their Subsidiaries has contractually assumed any liability or obligation under
or relating to any Environmental Law.
 
Section 5.10. Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Borrower and the Borrower’s Subsidiaries have filed all Federal
and other tax returns and reports required to be filed, and have paid all
Federal and state and other taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those (a) which are not overdue by more than
thirty (30) days or (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.
 
Section 5.11. ERISA Compliance. (a) Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance in with the applicable provisions of ERISA, the Code
and other Federal or state Laws.
 
(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency” (as
defined in Section 412 of the Code), whether or not waived; (iii) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
either individually or in the aggregate, to result in a Material Adverse Effect.
 
Section 5.12. Subsidiaries; Equity Interests. As of the Closing Date, (a) no
Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests in material
Subsidiaries of the Loan Parties have been validly
 
-103-
 
issued, are fully paid and nonassessable and all Equity Interests owned by a
Loan Party are owned free and clear of all Liens except (i) those created under
the Collateral Documents and (ii) any nonconsensual Lien that is permitted under
Section 7.01. As of the Closing Date and after giving effect to the Transaction,
Schedule 5.12 (a) sets forth the name and jurisdiction of each Subsidiary of the
Loan Parties, (b) sets forth the ownership interest of Holdings, the Borrower
and any other Subsidiary of the Loan Parties in each Subsidiary (excluding any
Restaurant LP set forth on Schedule 1.01I and any Employment Participation
Subsidiary), including the percentage of such ownership and (c) identifies each
Subsidiary of the Loan Parties, the Equity Interests of which are required to be
pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.
 
Section 5.13. Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged nor will engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used for the purpose of purchasing
or carrying margin stock or any other any purpose that violates Regulation U.
 
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
 
Section 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.
 
Section 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, right
of privacy and publicity, and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted, and, without conflict with the rights of any Person,
except to the extent such conflicts, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. The
operation of the respective businesses of any Loan Party or Subsidiary as
currently conducted does not infringe upon misuse, misappropriate or violate any
rights held by any Person except for such infringements, misuses,
misappropriations or violations which could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any IP Rights, is pending or, to the knowledge of the
Borrower, threatened against any Loan Party or Subsidiary, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
-104-
 
Section 5.16. Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.
 
Section 5.17. Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation that is (or is required to be) subordinated to the
Obligations.
 
Section 5.18. Labor Matters. Except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes against any of Holdings, the Borrower or
its Subsidiaries pending or, to the knowledge of Holdings or the Borrower,
threatened; (b) hours worked by and payment made to employees of each of
Holdings, the Borrower or its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Laws dealing with such matters;
and (c) all payments due from any of Holdings, the Borrower or its Subsidiaries
on account of employee health and welfare insurance have been paid or accrued as
a liability on the books of the relevant party.
 
Section 5.19. Perfection, Etc. All filings and other actions necessary or
desirable to perfect and protect the Lien in the Collateral created under the
Collateral Documents (except for such actions that the Security Agreement
specifically excepts the Borrower from performing) have been or will, within the
required time periods under the Collateral Documents, be duly made or taken or
otherwise provided for and are (or so will be) in full force and effect, and the
Collateral Documents create in favor of the Administrative Agent for the benefit
of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority Lien in the Collateral to the extent required
by the Collateral Documents, securing the payment of the Secured Obligations,
subject only to Permitted Liens.
 
ARTICLE VI
 
Affirmative Covenants
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each of Holdings
and the Borrower shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:
 
Section 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:
 
(a) as soon as available, but in any event within ninety (90) days (or within
105 days for the 2007 fiscal year) after the end of each fiscal year of the
Borrower beginning with the 2007 fiscal year, a consolidated balance sheet of
the Borrower and its
 
-105-
 
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with Public Company Oversight Board (“PCAOB”) auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
 
(b) as soon as available, but in any event within forty-five (45) days (or
within 75 days for the fiscal quarter ending on June 30, 2007 and 60 days for
the fiscal quarter ending September 30, 2007) after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related (x) consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and
(y) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
 
(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected income
and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”);
 
(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b), the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; and
 
(e) simultaneously with the delivery of each set of financial statements
referred to in Sections 6.01(a) and (b) above, the information required to be
delivered to the trustee under the Senior Notes Indenture pursuant to Sections
4.03(a)(1) and (2) of the Senior Notes Indenture for the respective fiscal year
or fiscal quarter, as the case may be.
 
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any direct or indirect parent of Holdings)
or (B) the Borrower’s or Holdings’ (or any direct or indirect parent thereof),
as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to
 
-106-
 
each of preceding clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the Borrower and the Restricted Subsidiaries on
a stand-alone basis, on the other hand, and (ii) to the extent such information
is in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with PCAOB auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit.
 
Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
 
(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default under Section 7.11 or, if any such Event of Default shall exist,
stating the nature and status of such event;
 
(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower and, if such Compliance
Certificate demonstrates an Event of Default of any covenant under Section 7.11,
any of the Equity Investors may deliver, together with such Compliance
Certificate, notice of their intent to cure (a “Notice of Intent to Cure”) such
Event of Default pursuant to Section 8.05; provided that the delivery of a
Notice of Intent to Cure shall in no way affect or alter the occurrence,
existence or continuation of any such Event of Default or the rights, benefits,
powers and remedies of the Administrative Agent and the Lenders under any Loan
Document;
 
(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Borrower files with the SEC or with any Governmental Authority that may
be substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
 
(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) from, or material statements or material reports furnished to, any
holder of debt securities of any Loan Party or of any of its Subsidiaries
pursuant to the terms of any Senior Notes Documentation, CMBS Facilities
Documentation or Junior Financing Documentation in a principal amount greater
than the Threshold Amount or any Master Lease and (in each case) not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 6.02;
 
-107-
 
(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b) with respect to financial statements delivered pursuant to
Section 6.01(a), (i) a report setting forth the information required by
Section 3.03(c) of the Security Agreement or confirming that there has been no
change in such information since the Closing Date or, if later, the date of the
last such report), (ii) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.06(b) and (iii) an updated list of each
Subsidiary that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate (or confirming that there has been no change in such information
since the Closing Date or the date of the last such update); and
 
(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party, any Subsidiary or any
Specified Lease Entity, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents. For purposes of this Section 6.02, paper copies shall
include copies delivered by facsimile transmission or electronically (such as
“tif”, “pdf” or similar file formats delivered by email).
 
Section 6.03. Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent:
 
(a) of the occurrence of any Default; and
 
-108-
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event.
 
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.
 
Section 6.04. Payment of Taxes. Pay, discharge or otherwise satisfy as the same
shall become due and payable, all of its obligations and liabilities in respect
of taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, except in each case, to the
extent the failure to pay or discharge the same, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business except (i) to the extent that failure to do
so could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or 7.05.
 
Section 6.06. Maintenance of Properties. Except if the failure to do so could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.
 
Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries or otherwise consistent with past
practices) as are customarily carried under similar circumstances by such other
Persons.
 
-109-
 
(a) Requirements of Insurance. All such insurance shall (i) provide that the
insurer affording coverage will endeavor to mail 30 days written notice of
cancellation of such insurance coverage to the Collateral Agent (in the case of
property and liability insurance), (ii) name the Collateral Agent as mortgagee
(in the case of property insurance) or additional insured on behalf of the
Secured Parties (in the case of liability insurance) or loss payee (in the case
of property insurance), as applicable, (iii) be reasonably satisfactory in all
other respects to the Administrative Agent.
 
(b) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any improvements located on any Mortgaged Property is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set for the in the Flood Disaster Protection
Act of 1973, as amended from time to time.
 
Section 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
Section 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Borrower or such Subsidiary, as the case may be.
 
Section 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such independent public accountants’ customary policies
and procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided,
further, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
 
-110-
 
Section 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:
 
(a) upon the formation or acquisition of any new direct or indirect wholly owned
Domestic Subsidiary (in each case, other than an Unrestricted Subsidiary or an
Excluded Subsidiary) by any Loan Party or the designation in accordance with
Section 6.14 of any existing direct or indirect wholly owned Domestic Subsidiary
as a Restricted Subsidiary (other than an Excluded Subsidiary):
 
(i) within thirty (30) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its discretion:
 
(A) cause each such Restricted Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Material Real Properties owned by such Restricted
Subsidiary, in detail reasonably satisfactory to the Administrative Agent;
 
(B) cause (x) each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
Guarantee Supplements and Mortgages with respect to the Material Real Properties
which are identified to the Administrative Agent pursuant to
Section 6.11(a)(i)(A), Security Agreement Supplements, a counterpart of the
Intercompany Note and other security agreements and documents (including, with
respect to such Mortgages, the documents listed in Section 6.13(b)), as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement and
other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement and (y) each direct
or indirect parent of each such Restricted Subsidiary that is required to be a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent such Security Agreement Supplements and
other security agreements as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Security Agreements in effect on the Closing Date), in each case granting Liens
required by the Collateral and Guarantee Requirement;
 
(C) (x) cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the
 
-111-
 
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the intercompany Indebtedness held by such Restricted Subsidiary and
required to be pledged pursuant to the Collateral Documents, indorsed in blank
to the Collateral Agent and (y) cause each direct or indirect parent of such
Restricted Subsidiary that is required to be a Guarantor pursuant to the
Collateral and Guarantee Requirement to deliver any and all certificates
representing the outstanding Equity Interests (to the extent certificated) of
such Restricted Subsidiary that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the intercompany Indebtedness issued by such Restricted Subsidiary
and required to be pledged in accordance with the Collateral Documents, indorsed
in blank to the Collateral Agent;
 
(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guaranty Requirement to take whatever action (including the
recording of Mortgages, the filing of Uniform Commercial Code financing
statements and delivery of stock and membership interest certificates) may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, subject to Debtor Relief Laws, general principles of equity (whether
considered in a proceeding in equity or at law) and an applied covenant of good
faith and fair dealing,
 
(ii) within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and
 
(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of Material Real Property that is owned by such Restricted Subsidiary,
any existing title reports, surveys or environmental assessment reports.
 
(b) (i) the Borrower shall obtain the security interests, Guarantees and related
items set forth on Schedule 1.01B on or prior to the dates corresponding to such
security interests, Guarantees and related items set forth on Schedule 1.01B;
 
(ii) after the Closing Date, promptly following (x) the acquisition of
 
-112-
 
any material personal property by any Loan Party or (y) the acquisition of any
owned Material Real Property by any Loan Party, and such personal property or
owned Material Real Property shall not already be subject to a perfected Lien
pursuant to the Collateral and Guarantee Requirement, the Borrower shall give
notice thereof to the Administrative Agent and promptly thereafter shall cause
such assets to be subjected to a Lien to the extent required by the Collateral
and Guarantee Requirement and will take, or cause the relevant Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, including, as
applicable, the actions referred to in Section 6.13(b) with respect to real
property; and
 
(iii) within thirty (30) days after the Closing Date, each Loan Party and each
other Subsidiary of Holdings which is an obligee or obligor with respect to any
Intercompany Indebtedness shall have duly authorized, executed and delivered the
Intercompany Note, and the Intercompany Note shall be in full force and effect.
 
(c) Notwithstanding the foregoing, the Borrower shall not be required to deliver
any Mortgages or related documentation prior to the date that is 90 days after
the Closing Date, or such later date as the Administrative Agent may so agree
to.
 
Section 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.
 
Section 6.13. Further Assurances and Post-Closing Conditions. (a) Promptly upon
reasonable request by the Administrative Agent (i) correct any material defect
or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of the Collateral Documents (subject to the
limitations set forth therein and in the definition of Collateral and Guarantee
Requirement).
 
(b) (i) In the case of any Material Real Property referred to in
Section 6.11(a)(i)(A) or 6.11(b)(ii), provide the Administrative Agent with
Mortgages with respect to such owned Material Real Property within thirty
(30) days of the acquisition thereof together with:
 
(ii) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;
 
-113-
 
(iii) fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies or the equivalent or other form available in each
applicable jurisdiction (the “Mortgage Policies”) in form and substance, with
endorsements and in amount, reasonably acceptable to the Administrative Agent
(not to exceed the value of the real properties covered thereby), issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid subsisting Liens on the
property described therein, free and clear of all defects and encumbrances,
subject to Permitted Liens, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;
 
(iv) opinions of local counsel for the Loan Parties in states in which such real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;
 
(v) flood certificates covering each Mortgaged Property in form and substance
reasonably acceptable to the Collateral Agent, certified to the Collateral Agent
in its capacity as such and certifying whether or not each such Mortgaged
Property is located in a flood hazard zone by reference to the applicable FEMA
map; and
 
(vi) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.
 
Section 6.14. Designation of Subsidiaries. The board of directors of Holdings
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 7.11
(and, as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance), (iii) the
Borrower may not be designated as an Unrestricted Subsidiary, (iv) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of the Senior Notes or any other Junior Financing,
as applicable, and (v) the Investment resulting from the designation of such
Subsidiary as an Unrestricted Subsidiary as
 
-114-
 
described in the immediately succeeding sentence is permitted by Section 7.02.
The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the Fair Market Value of the net assets of the respective Subsidiary at
the time that such Subsidiary is designated an Unrestricted Subsidiary. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.
 
Section 6.15. Corporate Separateness. (a) Satisfy, and cause each of its
Restricted Subsidiaries and Unrestricted Subsidiaries to satisfy, customary
corporate and other formalities.
 
(b) Ensure that (i) no bank account of any Unrestricted Subsidiary shall be
commingled with any bank account of the Borrower or any of the Borrower’s
Restricted Subsidiaries, and (ii) any financial statements distributed to any
creditors of any Unrestricted Subsidiary shall clearly establish or indicate the
corporate separateness of such Unrestricted Subsidiary from Holdings, the
Borrower and the Borrower’s Restricted Subsidiaries.
 
ARTICLE VII
 
Negative Covenants
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Borrower shall not, nor shall they permit any of their Restricted Subsidiaries
to, directly or indirectly:
 
Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
 
(a) Liens pursuant to any Loan Document;
 
(b) Liens existing on the date hereof and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed or refinanced by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;
 
(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
-115-
 
(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate actions diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
 
(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiary;
 
(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;
 
(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects or minor irregularities affecting
real property which, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of the Borrower or any Restricted
Subsidiary or the use of the property for its intended purpose;
 
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
 
(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens (including
reconstruction, refurbishment, renovation and development of real property),
(ii) such Liens do not at any time encumber any property (except for accessions
to such property) other than the property financed by such Indebtedness and the
proceeds and the products thereof and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
accessions to such assets) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender;
 
(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not interfere in any material respect with the
business of the Borrower or any Restricted Subsidiary or secure any
Indebtedness;
 
-116-
 
(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
 
(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;
 
(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i), (n) or (o) to
be applied against the purchase price for such Investment, and (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;
 
(n) Liens on property (i) of any Foreign Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Foreign Subsidiaries permitted under Section 7.03;
 
(o) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);
 
(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary) and the replacement, extension
or renewal of any Lien permitted by this clause (p) upon or in the same property
previously subject thereto in connection with the replacement, extension or
renewal (without increase in the amount or any change in any direct or
contingent obligor) of the Indebtedness secured thereby; provided that (i) such
Lien was not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e), (g), (h), or
(k);
 
(q) any interest or title of a lessor under leases entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
(including in favor of a Specified Lease Entity, as a lessor, under any Master
Lease);
 
-117-
 
(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;
 
(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02; provided that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement;
 
(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Holdings,
the Borrower or any Restricted Subsidiary in the ordinary course of business;
 
(u) Liens solely on any cash earnest money deposits made by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
 
(v) (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(g) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure a Guarantee by such Restricted Subsidiary and its
Subsidiaries of any such Indebtedness incurred pursuant to Section 7.03(g);
 
(w) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;
 
(x) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
 
(y) ground leases in respect of real property on which facilities or equipment
owned or leased by the Borrower or any of its Subsidiaries are located;
 
(z) Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; and
 
(aa) other Liens securing Indebtedness and other obligations of the Borrower and
its Restricted Subsidiaries in an aggregate outstanding principal amount not to
exceed $40,000,000.
 
Section 7.02. Investments. Make or hold any Investments, except:
 
(a) Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;
 
-118-
 
(b) loans or advances to (A) officers, directors, consultants and employees of
Holdings, the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of Holdings (or any direct or indirect parent thereof or, after
a Qualifying IPO, the Borrower or any Intermediate Holding Company) (provided
that the amount of such loans and advances shall be contributed to the Borrower
in cash as common equity) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding not to exceed
$5,000,000, and (B) restaurant employees of Employment Participation
Subsidiaries to fund such employees purchase of Equity Interests of an
Employment Participation Subsidiary in the ordinary course of business;
 
(c) Investments (i) by Holdings, the Borrower or any Restricted Subsidiary in
any Loan Party (excluding Holdings), (ii) by any Restricted Subsidiary that is
not a Loan Party in any other such Restricted Subsidiary that is also not a Loan
Party, (iii) by the Borrower or any Restricted Subsidiary in any Domestic
Subsidiary that is a Restricted Subsidiary but not a Loan Party that do not
exceed the sum of $15,000,000 and the amount equal to the aggregate Returns in
respect of such Investments, and (iv) by the Borrower or any Restricted
Subsidiary (A) in any Foreign Subsidiary, provided that the aggregate amount of
such Investments in Foreign Subsidiaries pursuant to this Section 7.02(c)(A)
(together with, but without duplication, the aggregate consideration paid in
respect of Permitted Acquisitions of Persons that do not become Loan Parties
pursuant to Section 7.02(i)(B)) shall not exceed the sum of $50,000,000 and an
amount equal to the aggregate Returns in respect of such Investments), and
(B) in any Foreign Subsidiary consisting of a contribution of Equity Interests
of any other Foreign Subsidiary held directly by the Borrower or such Restricted
Subsidiary and if the Foreign Subsidiary to which such contribution is made is
not a wholly-owned Foreign Subsidiary, such contribution shall be in exchange
for Indebtedness, Equity Interests (including increases in capital accounts) or
a combination thereof of the Foreign Subsidiary to which such contribution is
made, provided that the Equity Interests of a wholly owned Foreign Subsidiary
only may be contributed to another wholly owned Foreign Subsidiary under this
sub-clause (B), and (C) constituting Guarantees of Indebtedness or other
monetary obligations of Foreign Subsidiaries owing to any Loan Party (other than
Holdings) (for the avoidance of doubt, it being understood that Investments made
pursuant to clause (ii) above shall not be deemed to be a utilization of, or an
Investment made pursuant to, this clause (iv));
 
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
 
-119-
 
(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05, 7.06 and 7.13, respectively;
 
(f) Investments (i) existing or contemplated on the date hereof and set forth on
Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the date hereof by the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, exchange in kind, renewal or extension thereof; provided that
(x) the amount of the original Investment is not increased except by the terms
of such Investment or as otherwise permitted by this Section 7.02 and (y) any
Investment in the form of Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be subject to the subordination terms
set forth in the Intercompany Note;
 
(g) Investments in Swap Contracts permitted under Section 7.03;
 
(h) (i) promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05 and (ii) Investments received solely
from (x) equity contributions to Holdings (which in turn are contributed by
Holdings to the Borrower) from its shareholder or shareholders and
(y) distributions to the Borrower and the Restricted Subsidiaries from Persons
that are not Restricted Subsidiaries; provided that, with respect to each
Investment described in this clause (h)(ii):
 
(A) any Subsidiary acquired as a result of such Investment (other than an
Excluded Subsidiary) (and, to the extent required under the Collateral and
Guarantee Requirement, the Subsidiaries of such acquired Subsidiary) shall be a
Guarantor and shall have complied with the requirements of Section 6.11, within
the times specified therein;
 
(B) after giving effect to such Investment, the Borrower and the Restricted
Subsidiaries shall be in compliance with Section 7.07;
 
(C) immediately before and immediately after giving Pro Forma Effect to any such
Investment, no Default shall have occurred and be continuing and (2) immediately
after giving effect to such Investment, the Borrower and the Restricted
Subsidiaries shall be in Pro Forma Compliance with (x) the covenant set forth in
Section 7.11(a) and (y) in the case of a distribution from an Unrestricted
Subsidiary, the covenant set forth in Section 7.11(b), each such compliance to
be determined on the basis of the financial information most recently delivered
to the Administrative Agent and the Lenders pursuant to Section 6.01(a) or
(b) as though such Investment had been consummated as of the first day of the
fiscal period covered thereby and, in the case of a given Investment the
aggregate Fair Market Value for which is in excess of $20,000,000, evidenced by
a certificate from the Chief Financial Officer of the Borrower demonstrating
such compliance calculation in reasonable detail; and
 
(D) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such
 
-120-
 
Investment is consummated, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this clause (h)(ii) have been satisfied or
will be satisfied on or prior to the consummation of such purchase or other
acquisition;
 
(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Restricted Subsidiary of the
Borrower (including as a result of a merger or consolidation); provided that,
with respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):
 
(A) subject to clause (B) below, any such newly created or acquired Subsidiary
(and, to the extent required under the Collateral and Guarantee Requirement, the
Subsidiaries of such created or acquired Subsidiary) shall be a Guarantor and
shall have complied with the requirements of Section 6.11, within the times
specified therein;
 
(B) the aggregate amount of consideration paid in respect of acquisitions of
Persons that do not become Loan Parties shall not exceed the sum of $50,000,000
and an amount equal to the aggregate Returns in respect of such Investments);
 
(C) after giving effect to such purchase or acquisition, the Borrower and the
Restricted Subsidiaries shall be in compliance with Section 7.07;
 
(D) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition (and any concurrent Disposition), the Borrower and the Restricted
Subsidiaries shall be in Pro Forma Compliance with all of the covenants set
forth in Section 7.11, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such purchase or other
acquisition (and any concurrent Disposition) had been consummated as of the
first day of the fiscal period covered thereby and, in the case of a given
acquisition or purchase the aggregate consideration for which is in excess of
$20,000,000, evidenced by a certificate from the Chief Financial Officer of the
Borrower demonstrating such compliance calculation in reasonable detail; and
 
(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
 
-121-
 
(j) the Transaction and Investments made in connection with the Transaction;
 
(k) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
 
(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
 
(m) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Section 7.06(h), (i), (j) or (k);
 
(n) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing, other Investments that do not exceed the
sum of $100,000,000 and an amount equal to the aggregate Returns in respect of
such Investments;
 
(o) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing, and the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, other Investments in an amount not to exceed the Cumulative Growth
Amount immediately prior to the time of the making of such Investment;
 
(p) advances of payroll payments to employees in the ordinary course of
business;
 
(q) Investments to the extent that payment for such Investments is made solely
with capital stock of Holdings (or, after a Qualifying IPO of the Borrower or an
Intermediate Holding Company, the Borrower or such Intermediate Holding Company,
as the case may be);
 
(r) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date, to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
 
(s) Guarantees by Holdings, the Borrower or any Restricted Subsidiary of leases
(other than Capitalized Leases) or of other obligations of the Borrower or any
Restricted Subsidiary otherwise permitted hereunder that do not constitute
Indebtedness, in each case entered into in the ordinary course of business; and
 
-122-
 
(t) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons so long as such licensing
arrangements do not limit in any material respect the Collateral Agent’s
security interest (if any) in the intellectual property so licensed.
 
provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder, to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of the Senior
Notes or other Junior Financings that would otherwise not be permitted under
Section 7.13 (and any such prepayment, redemption, purchase, defeasance and
other payment shall be treated as having been made pursuant to Section 7.13).
 
Section 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a) Indebtedness of Holdings, the Borrower and any of its Subsidiaries under the
Loan Documents;
 
(b) Indebtedness (i) outstanding on the date hereof and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) intercompany
Indebtedness outstanding on the date hereof;
 
(c) Guarantees by Holdings, the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any Restricted Subsidiary otherwise
permitted hereunder; provided that (A) no Guarantee by any Restricted Subsidiary
of any Senior Note or other Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the Subsidiary Guaranty and (B) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;
 
(d) Indebtedness of Holdings, the Borrower or any Restricted Subsidiary owing to
Holdings, the Borrower or any other Restricted Subsidiary, to the extent
constituting an Investment expressly permitted by Section 7.02(c), (m) or
(s) or, in the case of Indebtedness of the Borrower or any Restricted Subsidiary
owing to Holdings, the Borrower or any other Restricted Subsidiary,
Section 7.02(n); provided that all such Indebtedness of any Loan Party owed to
any Person that is not a Loan Party shall be subject to the subordination terms
set forth in the Intercompany Note;
 
(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Borrower and the Restricted Subsidiaries financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets (including reconstruction, refurbishment, renovation and
development of real property); provided that such Indebtedness is incurred
concurrently with or within two hundred and seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness of the Borrower and the Restricted
 
-123-
 
Subsidiaries arising out of sale-leaseback transactions permitted by
Section 7.05(f) and (iii) any Permitted Refinancing of any Indebtedness set
forth in the immediately preceding clauses (i) and (ii);
 
(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates risks or commodities pricing incurred in the
ordinary course of business and not for speculative purposes;
 
(g) Indebtedness of the Borrower or any Restricted Subsidiaries:
 
(i) consisting of Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) of a Person financing fixed or capital assets of such Person
(including real property) assumed in connection with any Permitted Acquisition
that is secured only by the assets subject to such Attributable Indebtedness or
the assets financed by such other Indebtedness, as the case may be (provided
that neither such Attributable Indebtedness nor such other Indebtedness is
incurred in contemplation of such Permitted Acquisition) and any Permitted
Refinancing thereof and so long as both immediately prior and after giving
effect thereto, (A) no Default shall exist or result therefrom, (B) the Borrower
and the Restricted Subsidiaries will be in Pro Forma Compliance with the
covenants set forth in Section 7.11, and (C) in the case of any Indebtedness
secured by real property, such real property would not otherwise constitute a
Material Real Property; and
 
(ii) incurred to finance a Permitted Acquisition that is secured only by the
assets or business acquired in the applicable Permitted Acquisition (including
any acquired Equity Interests) and so long as both immediately prior and after
giving effect thereto, (A) no Default shall exist or result therefrom, (B) the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenants set forth in Section 7.11, and (C) the aggregate principal amount
of such Indebtedness and all Indebtedness resulting from any Permitted
Refinancing thereof at any time outstanding pursuant to this clause (g)(ii) does
not exceed $25,000,000;
 
(h) Indebtedness of the Borrower and the Guarantors (A) assumed in connection
with any Permitted Acquisition (provided that such Indebtedness is not incurred
in contemplation of such Permitted Acquisition) or (B) incurred to finance a
Permitted Acquisition and, in the case of either (A) or (B), any Permitted
Refinancing thereof; provided, in each case that such Indebtedness and all
Indebtedness resulting from any Permitted Refinancing thereof, (w) is unsecured
and is subordinated to the Obligations on terms no less favorable to the Lenders
than the subordination terms consistent with indentures in connection with
senior subordinated notes issued in high yield transactions with the Sponsors
(“Senior Subordinated Notes Precedent”) or otherwise reasonably acceptable to
the Administrative Agent, (x) both immediately prior and after giving effect
thereto, (1) no Default shall exist or result therefrom, (2) the Borrower and
the Restricted Subsidiaries will be in Pro Forma Compliance with the covenants
set forth in Section 7.11 and (3) to the extent that Holdings is the issuer,
borrower or obligor of such Indebtedness, the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with an Interest Coverage Ratio of
at least 2.00:1.00
 
-124-
 
(and determined as if the Borrower was the issuer, borrower or obligor of such
Indebtedness), (y) matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the Maturity
Date of the Term Loans (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemptions provisions satisfying the
requirement of clause (z) hereof), and (z) has terms and conditions (other than
interest rate, redemption premiums and subordination terms), taken as a whole,
that are not materially less favorable to Holdings, the Borrower or any of the
Restricted Subsidiaries as the terms and conditions of the Senior Notes are to
the Borrower and the Restricted Subsidiaries as of the Closing Date or otherwise
reasonably satisfactory to the Administrative Agent; provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower or Holdings, as applicable, has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower or Holdings, as applicable,
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);
 
(i) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;
 
(j) Indebtedness consisting of promissory notes (A) issued by any Loan Party to
current or former officers, directors, consultants and employees, their
respective estates, heirs, permitted transferees, spouses or former spouses to
finance the purchase or redemption of Equity Interests of Holdings permitted by
Section 7.06; provided that (i) such Indebtedness shall be subordinated in right
of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent and (ii) the aggregate amount of all cash payments (whether
principal or interest) made by the Loan Parties in respect of such notes in any
calendar year, when combined with the aggregate amount of Restricted Payments
made pursuant to Section 7.06(g) in such calendar year, shall not exceed
$10,000,000 (or, after a Qualifying IPO, $30,000,000), provided that any unused
amounts in any calendar year may be carried over to succeeding calendar years,
so long as the aggregate amount of all cash payments made in respect of such
notes in any calendar year (after giving effect to such carry forward), when
aggregated with the aggregate amount of Restricted Payments made pursuant to
Section 7.06(g) in such calendar year (after giving effect to such carry
forward), shall not exceed $20,000,000 (or, after a Qualifying IPO,
$40,000,000), provided, further, that such amount in any calendar year may be
increased by an amount not to exceed the remainder of (x) the sum of (1) the
amount of Net Cash Proceeds of Permitted Equity Issuances (other than Permitted
Equity Issuances made pursuant to Section 8.05) to the extent that such Net Cash
Proceeds shall have been actually received by the Borrower through a capital
contribution of such Net Cash Proceeds by Holdings (and to the extent not used
to make an Investment pursuant to Section 7.02(o), prepay Senior Notes or other
Junior Financings pursuant to Section 7.13(a)(v), make Restricted Payments
pursuant to Section 7.06(g) or (j) or make Capital Expenditures pursuant to
Section 7.16(a)(ii)), in each case to employees, directors,
 
-125-
 
officers, members of management or consultants of Holdings (or any direct or
indirect parent of Holdings) or of its Subsidiaries that occurs after the
Closing Date plus (2) the net cash proceeds of key man life insurance policies
received by Holdings, the Borrower or any of its Restricted Subsidiaries after
the Closing Date less (y) the aggregate amount of all cash payments made in
respect of any promissory notes pursuant to this Section 7.03(j) after the
Closing Date with the net cash proceeds described in preceding clause
(x) (2) less (z) the aggregate amount of all Restricted Payments made after the
Closing Date in reliance on the last proviso appearing in Section 7.06(g), and
(B) issued by Employment Participation Subsidiaries to current or former
restaurant employees, and development partners of Employment Participation
Subsidiaries as consideration in respect of repurchases, redemptions or
acquisitions of Equity Interests in Employment Participation Subsidiaries
permitted under Section 7.06(m) in the ordinary course of business and
consistent with past practice;
 
(k) Indebtedness incurred by Holdings, the Borrower or the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in any such case solely constituting
indemnification obligations or obligations in respect of purchase price or other
similar adjustments;
 
(l) Indebtedness consisting of obligations of Holdings, the Borrower or the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
 
(m) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;
 
(n) Indebtedness of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount not to exceed $100,000,000 at any time outstanding;
 
(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
 
(p) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;
 
(q) obligations in respect of performance, bid, stay, custom, appeal and surety
bonds and other obligations of a like nature and performance and completion
guarantees and similar obligations provided by the Borrower or any of the
Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practices;
 
-126-
 
(r) unsecured Indebtedness of Holdings (“Permitted Holdings Debt”) (i) that is
not subject to any Guarantee by the Borrower or any Restricted Subsidiary,
(ii) that will not mature prior to the date that is ninety-one (91) days after
the Maturity Date of the Term Loans, (iii) that has no scheduled amortization or
payments of principal (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirements of clause (v) hereof), (iv) that does not require any payments in
cash of interest or other amounts in respect of the principal thereof prior to
the earlier to occur of (A) the date that is four (4) years from the date of the
issuance or incurrence thereof and (B) the date that is ninety-one (91) days
after the Maturity Date of the Term Loans, (v) that has mandatory prepayment,
repurchase or redemption, covenant, default and remedy provisions customary for
senior discount notes of an issuer that is the parent of a borrower under senior
secured credit facilities, and in any event, with respect to covenant, default
and remedy provisions, no more restrictive than those set forth in the Senior
Notes Indenture as of the Closing Date, taken as a whole (other than provisions
customary for senior discount notes of a holding company), and (vi) that is
subordinated to the Obligations on subordination terms no less favorable to the
Lenders than the subordination terms set forth in the Senior Subordinated Notes
Precedent or otherwise reasonably acceptable to the Administrative Agent;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees); provided, further that any
such Indebtedness shall constitute Permitted Holdings Debt only if (1) both
before and after giving effect to the issuance or incurrence thereof, no Default
shall have occurred and be continuing and (2) the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11 (it being understood that any capitalized or paid-in-kind or
accreted principal on such Indebtedness is not subject to this proviso);
 
(s) Indebtedness of the Borrower and the Restricted Subsidiaries supported by a
Letter of Credit, in a principal amount not to exceed the face amount of such
Letter of Credit;
 
(t) Indebtedness of Holdings, the Borrower and the Restricted Subsidiaries so
long as (u) the Net Cash Proceeds therefrom are used to prepay Term Loans
pursuant to Section 2.06(b)(iii) (unless applied to effect a Permitted
Refinancing of any Indebtedness theretofore issued under this Section 7.03(t)),
(x) such Indebtedness is subordinated to the Obligations on terms no less
favorable to the Lenders than the subordination terms set forth in the Senior
Subordinated Notes Precedent or otherwise reasonably acceptable to the
Administrative Agent, (y) both immediately prior and after giving effect
thereto, (1)
 
-127-
 
no Default shall exist or result therefrom, (2) the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11 and (3) to the extent that Holdings is the issuer, borrower or
obligor of such Indebtedness, the Borrower and the Restricted Subsidiaries will
be in Pro Forma Compliance with an Interest Coverage Ratio of at least 2.00:1.00
(and determined as if the Borrower was the issuer, borrower or obligor of such
Indebtedness) and (z) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
Maturity Date of the Term Loans (it being understood that such Indebtedness may
have mandatory prepayment, repurchase or redemptions provisions satisfying the
requirement of clause (y) hereof), (y) such Indebtedness has terms and
conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable to the Borrower
and the Restricted Subsidiaries as the terms and conditions of the Senior Notes
as of the Closing Date; provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees); and (z) such Indebtedness is incurred by the Borrower or a Guarantor
and (ii) any Permitted Refinancing of the Indebtedness referred to in preceding
clause (i);
 
(u) Indebtedness in respect of the Senior Notes and any Permitted Refinancing
thereof;
 
(v) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding; and
 
(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above.
 
Section 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
 
(a) any Restricted Subsidiary may merge with (i) the Borrower (including a
merger, the sole purpose of which is to reorganize the Borrower into a new
jurisdiction); provided, that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Borrower ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;
 
-128-
 
(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary of the Borrower may liquidate or
dissolve or change its legal form (subject, (x) in the case of any change of
legal form, to any such Restricted Subsidiary that is a Guarantor remaining a
Guarantor and (y) in the case of a liquidation or distribution of a Loan Party,
the assets of such Loan Party are transferred to a Loan Party and the security
interests of the Collateral Agent in the assets so transferred remain perfected
at least to the same extent that such security interests were perfected
immediately prior thereto) if Holdings determines in good faith that such action
is in the best interests of Holdings and its Subsidiaries and such change is not
materially disadvantageous to the Lenders;
 
(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor or the Borrower, then (i) the transferee must either be the Borrower
or a Guarantor or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;
 
(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee shall apply to
the Successor Company’s obligations under this Agreement, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Company’s obligations under this Agreement,
(E) each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage confirmed that its obligations thereunder shall apply to the
Successor Company’s obligations under this Agreement, (F) immediately after
giving effect to such merger or consolidation, the Successor Company and the
Restricted Subsidiaries shall be in Pro Forma Compliance with all of the
covenants set forth in Section 7.11, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such merger
or consolidation had been consummated as of the first day of the fiscal period
covered thereby and
 
-129-
 
evidenced by a certificate from the Chief Financial Officer of the Successor
Company demonstrating such compliance calculation in reasonable detail, and
(G) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, the
Borrower under this Agreement;
 
(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;
 
(f) the Borrower and the Restricted Subsidiaries may consummate the Merger and
the other Transactions; and
 
(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
 
Section 7.05. Dispositions. Make any Disposition, except:
 
(a) (x) Dispositions of obsolete or worn out property and assets, whether now
owned or hereafter acquired, in the ordinary course of business, and
(y) Dispositions of property or assets no longer used or useful in the conduct
of the business of the Borrower and the Restricted Subsidiaries;
 
(b) Dispositions of inventory and assets of de minimus value, in any case in the
ordinary course of business;
 
(c) Dispositions of property in the ordinary course of business to the extent
that (x) such property is exchanged for credit against the purchase price of
similar replacement property or (y) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property;
 
(d) Dispositions of property to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is the Borrower or a Guarantor,
(i) the transferee thereof must either be a Guarantor or the Borrower or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;
 
(e) Dispositions permitted by Sections 7.04 and 7.06, Investments permitted by
Section 7.02, Liens permitted by Section 7.01 and Dispositions of Equity
Interests in Employment Participation Subsidiaries to restaurant employees of,
and development partners with, the Borrower and its Subsidiaries;
 
(f) Dispositions of property (other than IP Collateral) for cash pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by the
 
-130-
 
Borrower and the Restricted Subsidiaries on the Closing Date, the Fair Market
Value of all property so Disposed of after the Closing Date (taken together with
the aggregate Fair Market Value of all property Disposed of pursuant to
Section 7.05(k)) shall not exceed $35,000,000, and (ii) with respect to such
property acquired by the Borrower or any Restricted Subsidiary after the Closing
Date, the applicable sale-leaseback transaction occurs within two hundred and
seventy (270) days after the acquisition or construction (as applicable) of such
property or any material repair, replacement or improvement thereof (including
reconstruction, refurbishment, renovation and development of real property);
 
(g) Dispositions of Cash Equivalents;
 
(h) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof and not as part of a
financing transaction;
 
(i) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
Holdings, the Borrower and the Restricted Subsidiaries;
 
(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;
 
(k) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate Fair Market Value of all property Disposed of in
reliance on this clause (k) (taken together with the aggregate Fair Market Value
of all property Disposed of pursuant to Section 7.05(f)) does not exceed
$35,000,000, and (iii) with respect to any Disposition pursuant to this clause
(k) for a purchase price in excess of $2,500,000, the Borrower or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents (in each case, free and clear of all Liens at the time
received, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(l) and clauses (i) and (ii) of Section 7.01(t));
provided, however, that for the purposes of this clause (iii), (A) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations) that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of the applicable
Disposition and (C) any Designated Non-Cash Consideration received by the
Borrower or such Restricted Subsidiary in respect of such Disposition having an
aggregate Fair Market Value, taken together with all other Designated Non-Cash
 
-131-
 
Consideration received pursuant to this clause (C) and Section 7.05(l) that is
at that time outstanding, the greater of (1) $20,000,000 and (2) 1% of Total
Tangible Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;
 
(l) Dispositions listed on Schedule 7.05(l); provided that with respect to any
Disposition pursuant to this clause (l) for a purchase price in excess of
$2,500,000, the Borrower or a Restricted Subsidiary shall receive not less than
75% of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(l) and clauses
(i) and (ii) of Section 7.01(t)); provided, however, that for the purposes of
this clause (ii), (A) any liabilities (as shown on the Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary (other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations) that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash (to the extent of the cash received) within 180 days following the closing
of the applicable Disposition shall be deemed to be cash and (C) any Designated
Non-Cash Consideration received by the Borrower or such Restricted Subsidiary in
respect of such Disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) and Section 7.05(k)(iii) that is at that time outstanding, the
greater of (1) $20,000,000 and (2) 1% of Total Tangible Assets at the time of
the receipt of such Designated Non-Cash Consideration, with the Fair Market
Value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash;
 
(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
 
(n) Dispositions as part of the Transaction; and
 
(o) Dispositions of Equity of Unrestricted Subsidiaries;
 
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a)(y), (d), (e), (j) and (n) and except for
Dispositions from a Loan Party to another Loan Party), shall be for no less than
the Fair Market Value of such property at the time of such Disposition. To the
extent any Collateral is Disposed of as expressly permitted by this Section 7.05
to any Person other than Holdings, the Borrower or any Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.
 
-132-
 
Section 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
 
(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);
 
(b) Holdings, the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;
 
(c) (i) so long as no Default shall have occurred and be continuing or would
result therefrom, from and after the date the Borrower delivers an irrevocable
written notice to the Administrative Agent stating that the Borrower will make
Restricted Payments to Holdings that are used by Holdings solely to fund cash
interest payments required to be made by Holdings with respect to Indebtedness
permitted to be incurred by Holdings pursuant to Sections 7.03(h), (j), (l),
(r) and (t) (the “Holdings Restricted Payments Election”), the Borrower may make
such Restricted Payments to Holdings in each case so long as immediately after
giving effect to such Restricted Payment, the Borrower and the Restricted
Subsidiaries shall be in Pro Forma Compliance with an Interest Coverage Ratio of
at least 2.00:1.00 for the Test Period then most recently ended for which
financial information has been delivered to the Administrative Agent and the
Lenders pursuant to Section 6.01(a) or (b) and evidenced by a certificate from
the Chief Financial Officer of the Borrower demonstrating such compliance
calculation in reasonable detail;
 
(d) Restricted Payments made on the Closing Date used to fund the Transaction
(including any amounts to be paid under, or contemplated by, the Merger
Agreement) and the fees and expenses related thereto or owed to Affiliates, in
each case with respect to any Restricted Payment to or owed to an Affiliate to
the extent permitted by Section 7.08 and including any payment to holders of
Equity Interests of the Borrower (immediately prior to giving effect to the
Transaction) after the Closing Date in connection with, or as a result of, their
exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect to such appraisal rights
(in each case) as a result of the Merger;
 
(e) to the extent constituting Restricted Payments, Holdings, the Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 (other than Sections 7.08(f)
and (g));
 
-133-
 
(f) repurchases of Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;
 
(g) Holdings (or, after a Qualifying IPO of the Borrower or an Intermediate
Holding Company, the Borrower or such Intermediate Holding Company, as the case
may be) may (i) pay (or make Restricted Payments to allow any direct or indirect
parent thereof to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of Holdings (or of any parent of
Holdings or, after a Qualifying IPO of the Borrower or an Intermediate Holding
Company, the Borrower or such Intermediate Holding Company, as the case may be)
by any future, present or former employee, consultant or director of Holdings
(or any direct or indirect parent of Holdings) or any of its Subsidiaries or
(ii) make Restricted Payments in the form of distributions to allow any direct
or indirect parent of Holdings to pay principal or interest on promissory notes
that were issued to any future, present or former employee, consultant or
director of Holdings (or any direct or indirect parent of Holdings) or any of
its Subsidiaries in lieu of cash payments for the repurchase, retirement or
other acquisition or retirement for value of such Equity Interests held by such
Persons, in each case, pursuant to any employee or director equity plan,
employee or director stock option plan or any other employee or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, consultant or director of Holdings (or any direct
or indirect parent of Holdings) or any of its Subsidiaries; provided that the
aggregate amount of Restricted Payments made pursuant to this clause (g) in any
calendar year, when combined with the aggregate amount of all cash payments
(whether principal or interest) made by the Loan Parties in respect of any
promissory notes pursuant to Section 7.03(j) in such calendar year, shall not
exceed $10,000,000 (or, after a Qualifying IPO, $30,000,000), provided that any
unused amounts in any calendar year may be carried over to succeeding calendar
years, so long as the aggregate amount of all Restricted Payments made pursuant
to this Section 7.06(g) in any calendar year (after giving effect to such carry
forward), when aggregated with the aggregate amount of all cash payments made in
respect of promissory notes pursuant to Section 7.03(j) in such calendar year
(after giving effect to such carry forward), shall not exceed $20,000,000 (or,
after a Qualifying IPO, $40,000,000); provided that any cancellation of
Indebtedness owing to the Borrower in connection with and as consideration for a
repurchase of Equity Interests of Holdings (or any of its direct or indirect
parents) shall not be deemed to constitute a Restricted Payment for purposes of
this clause (g); provided, further, that such amount in any calendar year may be
increased by an amount not to exceed the remainder of (x) the sum of (1) the
amount of Net Cash Proceeds of Permitted Equity Issuances (other than Permitted
Equity Issuances made pursuant to Section 8.05) to the extent that such Net Cash
Proceeds shall have been actually received by the Borrower through a capital
contribution of such Net Cash Proceeds by Holdings (and to the extent not used
to make an Investment pursuant to Section 7.02(o), a payment pursuant to
Section 7.03(j), a prepayment of Senior Notes or other Junior Financings
pursuant to Section 7.13(a)(v), make Restricted Payments pursuant to
Section 7.06(g) or (j) or make Capital Expenditures pursuant to
Section 7.16(a)(ii)), in each case to employees, directors, officers, members of
management or consultants of Holdings (or any direct or indirect parent of
Holdings) or of its Subsidiaries that occurs after the Closing Date plus (2) the
 
-134-
 
net cash proceeds of key man life insurance policies received by Holdings, the
Borrower or any of its Restricted Subsidiaries after the Closing Date less
(y) the aggregate amount of all Restricted Payments made after the Closing Date
with the net cash proceeds described in preceding clause (x) (2) less (z) the
aggregate amount of all cash payments made in respect of any promissory notes
pursuant to Section 7.03(j) after the Closing Date in reliance on the last
proviso appearing in Section 7.03(j);
 
(h) the Borrower and the Restricted Subsidiaries may make Restricted Payments to
Holdings:
 
(i) the proceeds of which will be used to pay (or to make Restricted Payments to
allow any direct or indirect parent of Holdings to pay) the amount any direct or
indirect parent company of the Borrower would be required to pay in respect of
Income Taxes attributable to the income of such direct or indirect parent
company, the Borrower and its Restricted Subsidiaries and Other Parent
Subsidiaries; provided, however, that in each case the amount of such payments
in any tax year are reduced by Income Taxes required to be paid by such direct
or indirect parent company arising from businesses that are unrelated to the
businesses conducted by the Other Parent Subsidiaries on the Closing Date after
giving effect to the Transactions (except Income Taxes attributable to the
income of Unrestricted Subsidiaries shall not reduce such payments to the extent
such payments would otherwise be reduced by such Income Taxes and amounts are
received from Unrestricted Subsidiaries to pay such Income Taxes);
 
(ii) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay)
its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $2,500,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
any parent thereof) attributable to the ownership or operations of the Borrower
and its Subsidiaries;
 
(iii) the proceeds of which shall be used by Holdings to pay franchise taxes and
other fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;
 
(iv) the proceeds of which shall be used by Holdings to make Restricted Payments
permitted to be made by Holdings pursuant to this Section 7.06;
 
(v) to finance any Investment permitted to be made by Holdings pursuant to
Section 7.02 (other than clause (e) thereof); provided that (A) such Restricted
Payment shall be made substantially concurrently with the closing of such
Investment and (B) Holdings shall, immediately following the closing
 
-135-
 
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or its Restricted Subsidiaries or (2) the merger
(to the extent permitted in Section 7.04) of the Person formed or acquired into
the Borrower or its Restricted Subsidiaries in order to consummate such
Permitted Acquisition, in each case, in accordance with the requirements of
Section 6.11; and
 
(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering permitted by this Agreement;
 
(i) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may make additional Restricted Payments to Holdings the
proceeds of which may be utilized by Holdings to make additional Restricted
Payments, in an aggregate amount, together with the aggregate amount of
(1) prepayments, redemptions, purchases, defeasances and other payments in
respect of Senior Notes and other Junior Financings made pursuant to
Section 7.13(a)(iv) and (2) loans and advances to Holdings made pursuant to
Section 7.02(m) in lieu of Restricted Payments permitted by this clause (i),
$50,000,000;
 
(j) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may make additional Restricted Payments to Holdings the
proceeds of which may be utilized by Holdings to make additional Restricted
Payments, in an amount not to exceed the Cumulative Growth Amount immediately
prior to the making of such Restricted Payment;
 
(k) cash payments in lieu of the issuance of fractional shares or interests in
connection with the exercise of warrants, options or other rights or securities
convertible into or exchangeable for Equity Interests of Holdings or any direct
or indirect parent of Holdings; provided, that any such cash payment shall not
be for the purpose of evading the limitation of this covenant (as determined in
good faith by the Board of Directors of the Borrower);
 
(l) Holdings may make Restricted Payments with the Net Cash Proceeds of
Permitted Holdings Debt and Permitted Equity Issuances by Holdings (in each
case, to the extent any such proceeds are not otherwise contributed to (or
required to be contributed to) the Borrower); and
 
(m) repurchases, redemptions and other acquisitions of Equity Interests in
Employment Participation Subsidiaries held by current or former restaurant
employees of, and development partners with, the Borrower or any of its
Restricted Subsidiaries.
 
Section 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the date hereof or any business
reasonably related or ancillary thereto.
 
-136-
 
Section 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction in each case to the extent that such transactions are not
otherwise prohibited by this Agreement, (b) on terms substantially as favorable
to Holdings, the Borrower or such Restricted Subsidiary as would be obtainable
by Holdings, the Borrower or such Restricted Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
(c) consummation of the Transaction, including the payment of fees and expenses
related to the Transaction, (d) the issuance of Equity Interests of Holdings
(other than Disqualified Equity Interests) to the Sponsors, or to any director,
officer, consultant or employee of the Borrower or any of its Subsidiaries in
connection with the Transaction, (e) the payment (including Restricted Payments
to permit payment) of management, consulting, monitoring, transaction and
advisory fees to, or for the benefit of, the Sponsors and the Founders or their
respective Affiliates in an aggregate amount in any fiscal year not to exceed
the amount permitted to be paid (including accrued amounts) pursuant to the
Sponsor Management Agreement, as in effect on the Closing Date and any
amendment, modification or replacement thereof or any similar agreement that is
not, when taken as a whole, less favorable to the Lenders in any material
respect as compared to the Sponsor Management Agreement as in effect on the
Closing Date (it being agreed, however, that termination fees (or similar
amounts) payable upon the occurrence of an initial public offering or a Change
of Control (or any events or circumstances of a substantially similar nature
(including with respect to a Change of Control as defined in the Senior Notes
Indenture)) not to exceed an amount equal to the present value (as determined
(or pursuant to a determination agreed to) by the Borrower in good faith) of the
aggregate amount of any fees that would otherwise have been payable under the
Sponsor Management Agreement as in effect on the Closing Date during the stated
term thereof shall in any event be permitted) and related indemnities,
reimbursements and reasonable expenses, (f) Restricted Payments permitted under
Section 7.06, (g) loans and other transactions by Holdings, the Borrower and the
Restricted Subsidiaries to the extent permitted under this Article VII,
(h) employment, consulting and severance arrangements between Holdings, the
Borrower and the Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business, (i) payments by Holdings (and any
direct or indirect parent thereof), the Borrower and the Restricted Subsidiaries
pursuant to the tax sharing agreements among Holdings (and any such parent
thereof), the Borrower and the Restricted Subsidiaries on customary terms to the
extent attributable to the ownership or operations of the Borrower and the
Restricted Subsidiaries, (j) the payment of customary fees and reasonable out of
pocket costs and expenses to, and indemnities provided on behalf of, directors,
officers and employees of Holdings, the Borrower and the Restricted Subsidiaries
in the ordinary course of business to the extent attributable to the ownership
or operation of Holdings, the Borrower and the Restricted Subsidiaries,
(k) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect, and
(l) customary payments by Holdings, the Borrower and any Restricted Subsidiaries
to the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions, divestitures or securities
offerings), which payments are approved by the majority of the members of the
board of directors or a majority of the disinterested members of the board of
directors of Holdings or the Borrower, in good faith (it
 
-137-
 
being agreed that fees of up to 1.0% of the gross amount of any applicable
transaction shall in any event be permitted), and (m) transactions with
suppliers, joint venture partners or purchasers or sellers of goods or services,
in each case in the ordinary course of business and otherwise in compliance with
the terms of this Agreement and the Senior Notes Indenture which are fair to the
Borrower and the Restricted Subsidiaries, in the reasonable determination of the
board of directors of the Borrower or the senior management thereof, or are on
terms at least as favorable as would reasonably have been obtained at such time
from an unaffiliated party.
 
Section 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower that is
not a Guarantor to make Restricted Payments, intercompany loans or other
advances to the Borrower or any Guarantor or (b) the Borrower or any Loan Party
to create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Secured Parties with respect to the Facilities and the
Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which (i) (x) exist on
the date hereof and (to the extent not otherwise permitted by this Section 7.09)
are listed on Schedule 7.09 and (y) to the extent Contractual Obligations
permitted by preceding clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not expand the scope of such Contractual Obligation in any
material respect, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower;
provided further that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.14, (iii) represent Indebtedness of a Restricted
Subsidiary of the Borrower which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (viii) comprise restrictions
imposed by any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(e) or 7.03(g), to the extent that such restrictions apply only to
the property or assets securing such Indebtedness or, in the case of
Indebtedness incurred pursuant to Section 7.03(g) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, and (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business.
 
-138-
 
Section 7.10. Use of Proceeds; etc. (a) Use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement.
 
(b) Use the proceeds of any funds in (or credited to) the Capital Expenditures
Account, whether directly or indirectly, for any purpose other than (i) to
finance Capital Expenditures, (ii) to make any mandatory prepayment of Term
Loans otherwise required pursuant to Section 2.06(b)(iv) or 8.05(a) and (iii) to
make Investments, Restricted Payments, prepayments or redemptions, as, and to
the extent, permitted under the definition “Cumulative Growth Amount.”
 
(c) Deposit, or cause to be deposited, whether directly or indirectly, any funds
into the Capital Expenditures Account other than (i) with True Cash Flow as, and
to the extent, required by Section 2.06(b)(v) and (ii) with the Net Cash
Proceeds from Permitted Equity Issuances after the Closing Date (other than
Permitted Equity Issuances made pursuant to Section 8.05).
 
Section 7.11. Financial Covenants. (a) Total Leverage Ratio. Permit the Total
Leverage Ratio as of the last day of any Test Period (beginning with the Test
Period ending on September 30, 2007) to be greater than the ratio set forth
below opposite the last day of such Test Period:
 

                 
 
Fiscal Year
 
  
March 31
  
June 30
  
September 30
  
December 31
2007
  
—  
  
—  
  
6.50:1.00
  
6.50:1.00
2008
  
6.50:1.00
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00
2009
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00
2010
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00
2011
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00
2012
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00
2013
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00
2014
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00
  
6.00:1.00

 
(b) Minimum Free Cash Flow. If the Rent Adjusted Leverage Ratio as of the last
day of any fiscal year of the Borrower (beginning with its fiscal year ending
December 31, 2007) is greater than or equal to 5.25:1.00, permit Minimum Free
Cash Flow for any Test Period ending on such date to be less than (i) in the
case of the Borrower’s fiscal year ended December 31, 2007, $50,000,000, and
(ii) in the case of each fiscal year of the Borrower thereafter, $75,000,000.
 
Section 7.12. Accounting Changes. Make any change in fiscal quarter or fiscal
year; provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal quarter or fiscal year to any other
fiscal quarter or fiscal year reasonably acceptable to the Administrative Agent,
in which case, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal quarter or fiscal year.
 
-139-
 
Section 7.13. Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) the Senior Notes, any Permitted Holdings Debt, any Indebtedness
incurred under Section 7.03(h)(B) or (t), any other Indebtedness that is
required to be subordinated to the Obligations pursuant to the terms of the Loan
Documents or any Permitted Refinancing of any of the foregoing Indebtedness (all
of the foregoing items of Indebtedness, collectively, “Junior Financing”) or
make any payment in violation of any subordination terms of any Junior Financing
Documentation that is subordinated to the Obligations, except, so long as no
Default shall have occurred and be continuing or would result therefrom, (i) the
refinancing thereof with the Net Cash Proceeds of Permitted Holdings Debt or any
Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing and, if applicable, is permitted pursuant to Section 7.03(h)), to
the extent not required to prepay any Loans or Facility pursuant to
Section 2.06(b), (ii) the conversion of any Senior Notes or Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (iii) the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary to the Borrower or any Restricted
Subsidiary to the extent permitted by the subordination provisions contained in
the Intercompany Note, (iv) prepayments, redemptions, purchases, defeasances and
other payments in respect of Senior Notes and other Junior Financings prior to
their scheduled maturity in an aggregate amount, together with the aggregate
amount of (1) Restricted Payments made pursuant to Section 7.06(i) and (2) loans
and advances to Holdings made pursuant to Section 7.02(m) in lieu of Restricted
Payments permitted by Section 7.06(i), not to exceed $50,000,000,
(v) prepayments, redemptions, purchases, defeasances and other payments in
respect of the Senior Notes and other Junior Financings prior to their scheduled
maturity in an aggregate amount not to exceed the Cumulative Growth Amount
immediately prior to the making of such payment and (vi) prepayments,
redemptions, purchases, defeasances and other payments in respect of Permitted
Holdings Debt and other Junior Financing incurred by Holdings with the Net Cash
Proceeds of Permitted Equity Issuances by Holdings (to the extent any such
proceeds are not otherwise contributed to (or required to be contributed to) the
Borrower).
 
(b) Amend, modify or change (x) the subordination provisions of any Junior
Financing Documentation (and the component definitions as used therein) or
(y) any other term or condition of the Senior Notes Documentation or any other
Junior Financing Documentation, in the case of this clause (y) in any manner
materially adverse to the interests of the Lenders, in any such case without the
consent of the Administrative Agent.
 
(c) Designate any Indebtedness (or related interest obligations) as “Designated
Senior Debt” or any similar term (as defined in any Junior Financing
Documentation that is subordinated to the Obligations), in each case, except for
Obligations of the type described in clause (x) of the definition thereof.
 
(d) Amend, modify or waive any of its rights under (a) any Master Lease or
(b) the nature of the obligations under any guaranty of recourse obligations or
any environmental indemnity agreement executed and delivered in connection with
the CMBS Facilities, in each case to the extent that such amendment,
modification or waiver, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
-140-
 
Section 7.14. Equity Interests of the Borrower and Restricted Subsidiaries.
Permit any Domestic Subsidiary that is a Restricted Subsidiary to be (or become)
a non-wholly owned Subsidiary, except (i) such non-wholly owned Domestic
Subsidiaries existing on the Closing Date, (ii) as a result of or in connection
with a dissolution, liquidation, merger, consolidation, or Disposition of a
Restricted Subsidiary permitted by Section 7.04 or 7.05 or an Investment in any
Person permitted under Section 7.02 or (iii) so long as such Restricted
Subsidiary continues to be a Guarantor.
 
Section 7.15. Holding Company. In the case of Holdings, conduct, transact or
otherwise engage in any business or operations other than those incidental to
(i) its ownership of the Equity Interests of the Borrower and the Specified
Lease Entities, (ii) the maintenance of its legal existence, (iii) the
performance of the Loan Documents, the Merger Agreement and the other agreements
contemplated by the Merger Agreement, (iv) any public offering of its common
stock or any other issuance of its Equity Interests not prohibited by Article
VII, (v) the entering into and performance of customary guaranty of recourse
obligations and environmental indemnity agreements under the applicable CMBS
Facilities Documentation and (vi) any transaction that Holdings is permitted to
enter into or consummate under this Article VII.
 
Section 7.16. Capital Expenditures.
 
(a) Make any Capital Expenditure (i) except for Capital Expenditures not
exceeding, in the aggregate for the Borrower and the Restricted Subsidiaries on
a consolidated basis during each fiscal year set forth below, the amount set
forth opposite such fiscal year:
 

       
 
Fiscal Year
 
  
Amount
2007
  
$
235,000,000
2008
  
$
200,000,000
2009
  
$
210,000,000
2010
  
$
240,000,000
2011
  
$
250,000,000
2012
  
$
250,000,000
2013
  
$
250,000,000
2014
  
$
250,000,000

 
; provided that the amount of Capital Expenditures permitted to be made in
respect of any fiscal year shall be increased after the consummation of any
Permitted Acquisition in an amount equal to 115% of the average annual capital
expenditures of the Acquired Entity or Business so acquired during the fiscal
year of such Acquired Entity or Business for the period of 36 consecutive months
prior to such Permitted Acquisition (which increase, however, shall be pro rated
for the fiscal year in which such Permitted Acquisition occurs).
 
(ii) In addition, so long as no Default shall have occurred and being continuing
or would result therefrom, the Borrower and the Restricted Subsidiaries may make
Capital Expenditures in an amount not to exceed the Cumulative Growth Amount
immediately prior to the making of such Capital Expenditures.
 
-141-
 
(b) Notwithstanding anything to the contrary contained in clause (a) above, to
the extent that the aggregate amount of Capital Expenditures made by the
Borrower and the Restricted Subsidiaries in any fiscal year pursuant to
Section 7.16(a)(i) is less than the maximum amount of Capital Expenditures
permitted by Section 7.16(a)(i) with respect to such fiscal year, the amount of
such difference (the “Rollover Amount”) may be carried forward and used to make
additional Capital Expenditures in the immediately succeeding fiscal year;
provided that Capital Expenditures in any fiscal year shall be counted against
the base amount set forth in Section 7.16(a) with respect to such fiscal year
prior to being counted against any Rollover Amount available with respect to
such fiscal year.
 
(c) Notwithstanding anything to the contrary contained in clause (a)(i) or
(b) above, in the event that the Borrower and the Restricted Subsidiaries have
made Capital Expenditures in any fiscal year of the Borrower pursuant to clauses
(a)(i) and (b) above in an amount equal to the maximum aggregate amount
permitted to be made by the Borrower and the Restricted Subsidiaries during such
fiscal year and so long as no Default then exists or would result therefrom, the
Borrower and the Restricted Subsidiaries may utilize up to 50% of the applicable
permitted scheduled Capital Expenditure amount as set forth in clause (a)(i)
above for the immediately succeeding fiscal year of the Borrower (the
“Carry-Back Amount”) to make additional Capital Expenditures in the then current
fiscal year of the Borrower (which shall reduce the base amount of Capital
Expenditures permitted to be made in such succeeding fiscal year pursuant to
Section 7.16(a)(i) by the Carry-Back Amount so utilized).
 
(d) Notwithstanding anything to the contrary contained above in this
Section 7.16, if on the last day of any fiscal year of the Borrower (after
giving pro forma effect to any repayments and deposits actually made from True
Cash Flow pursuant to Section 2.06(b)(v) as if such repayments and deposits had
been made on such day) both (i) the Capital Expenditures Account is fully
utilized with a zero balance on such date and (ii) the Rent Adjusted Leverage
Ratio as of such date is greater than or equal to 5.25:1.00, then the aggregate
amount of Capital Expenditures permitted to be made by the Borrower and the
Restricted Subsidiaries in the succeeding fiscal year pursuant to Sections
7.16(a)(i) and (c) shall be limited to $100,000,000 until the earlier to occur
of (x) the date on which no Pre-Funded RC Loans are outstanding and the amount
on deposit in the Capital Expenditures Account is greater than zero and (y) the
Rent Adjusted Leverage Ratio as of the last day of any Test Period thereafter is
less than 5.25:1.00.
 
ARTICLE VIII
 
Events of Default and Remedies
 
Section 8.01. Events of Default. Any of the following shall constitute an Event
of Default:
 
(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or
 
-142-
 
(b) Specific Covenants. Holdings or the Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a), 6.05(a)
(solely with respect to Holdings and the Borrower) or Article VII; provided that
any Event of Default under Section 7.11 is subject to cure as contemplated by
Section 8.05; or
 
(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or
 
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder),
together with any other Indebtedness (other than Indebtedness hereunder) in
respect of which such a payment default exists, having an aggregate principal
amount for all such Indebtedness of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness having an aggregate principal amount for all such Indebtedness
of not less than the Threshold Amount, or any other event occurs (other than,
with respect to Indebtedness consisting of Swap Agreements, termination events
or equivalent events pursuant to the terms of such Swap Agreements), the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; or
 
(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
 
-143-
 
(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or
 
(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) and such judgments or orders
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days; or
 
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or
 
(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document or any Lien on any material portion of the Collateral created thereby;
or any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or
 
(k) Change of Control. There occurs any Change of Control; or
 
(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents on and security interest in any
material portion of the Collateral purported to be covered thereby, subject to
Permitted Liens, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent or the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage, or
(ii) any of the Equity Interests of the Borrower ceasing to be pledged pursuant
to the Security Agreement free of Liens other than Liens created by the Security
Agreement or any nonconsensual Liens arising solely by operation of Law; or
 
-144-
 
(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation
that is subordinated (or required to be subordinated) to the Obligations and
having an aggregate principal amount (for all such Junior Financing
Documentation) of not less than the Threshold Amount, (ii) the subordination
provisions set forth in any Junior Financing Documentation shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing having an aggregate
principal amount (for all such Junior Financing Documentation) of not less than
the Threshold Amount, if applicable or (iii) any Loan Party contests in writing
the validity or enforceability of any subordination provision set forth in any
Junior Financing Documentation; or
 
(n) Termination of Master Lease. Any Master Lease is terminated for any reason
either (i) as to all or substantially all of the properties subject thereto as a
result of which the Borrower or its Restricted Subsidiaries no longer have the
right to use such properties or any similar substitute properties on
substantially the same basis as immediately prior to such termination or
(ii) the result of which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
 
provided that upon the occurrence of an actual or deemed entry of an Event of
Default under Section 8.01(f) with respect to the Borrower, the obligation of
each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
 
-145-
 
Section 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Immaterial Subsidiary (it being
agreed that all Immaterial Subsidiaries affected by any event or circumstance
referred to in any such clause shall be considered together, as a single
consolidated Immaterial Subsidiary, for purposes of determining whether the
condition specified above is satisfied).
 
Section 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each of the Administrative Agent and the Collateral
Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees (other
than commitment fees, letter of credit fees and facility fees), indemnities and
other amounts (other than principal and interest) payable to the Lenders
(including Attorney Costs payable under Section 10.04 and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid commitment fees, letter of credit fees, facilities fees and interest on
the Loans and L/C Borrowings, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the termination value under Secured
Hedge Obligations and the Cash Management Obligations, ratably among the Lenders
and the other Secured Parties in proportion to the respective amounts described
in this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
 
-146-
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.
 
Section 8.05. Borrower’s Right to Cure. (a) Notwithstanding anything to the
contrary contained in Section 8.01, (x) in the event of any Event of Default
under any covenant set forth in Section 7.11 and until the expiration of the
tenth (10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder, Holdings or
the Borrower may engage in a Permitted Equity Issuance to any of the Equity
Investors and apply the amount of the Net Cash Proceeds thereof to increase
Consolidated EBITDA with respect to such applicable quarter; provided that such
Net Cash Proceeds (i) are actually received by the Borrower (including through
capital contribution of such Net Cash Proceeds by Holdings to the Borrower) no
later than ten (10) days after the date on which financial statements are
required to be delivered with respect to such fiscal quarter hereunder and
(ii) do not exceed the aggregate amount necessary to cure such Event of Default
under Section 7.11 for any applicable period, and (y) in the event of any Event
of Default under Section 7.11(b) and until the expiration of the tenth
(10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal year hereunder, the Borrower may
direct the Administrative Agent to withdraw amounts from the Capital
Expenditures Account solely to cure such Event of Default and the amount of such
withdrawal shall be treated as the receipt of cash proceeds from a Permitted
Equity Issuance by the Borrower with respect to such applicable fiscal year (and
not as an increase to Consolidated EBITDA with respect to such applicable fiscal
year); provided that (i) such withdrawal does not exceed the aggregate amount
necessary to cure such Event of Default under Section 7.11(b) for any applicable
fiscal year and (ii) such funds are immediately applied to repay (and the
Borrower hereby authorizes the Administrative Agent to repay) outstanding Term
Loans. The parties hereby acknowledge that this Section 8.05(a) may not be
relied on for purposes of calculating any financial ratios other than as
applicable to Section 7.11 and shall not result in any adjustment to any amounts
other than the amount of the Consolidated EBITDA referred to in the immediately
preceding sentence.
 
(b) Notwithstanding the provisions of Section 8.05(a), in each period of four
consecutive fiscal quarters, there shall be at least two (2) fiscal quarters in
which no cure set forth in Section 8.05(a) is made.
 
ARTICLE IX
 
Administrative Agent and Other Agents
 
Section 9.01. Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such
 
-147-
 
action on its behalf under the provisions of this Agreement and each other Loan
Document (which, for purposes of this Article IX, and for purposes of Sections
10.04 and 10.05, shall include the CMBS Intercreditor Agreement) and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Loan Document, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
 
(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.
 
(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
(including, Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
(d) The Administrative Agent shall also act as the Pre-Funded RC Deposit Bank
under this Agreement, and each of the Pre-Funded RC Lenders hereby irrevocably
appoints and authorizes the Administrative Agent to act as Pre-Funded RC Deposit
Bank for the purposes set forth in this Agreement. In this connection, the
Administrative Agent, as “Pre-Funded RC Deposit Bank”, shall be entitled to the
benefits of all provisions of this Article IX (including, Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “Pre-Funded RC
Deposit Bank” under this Agreement) as if set forth in full herein with respect
thereto.
 
-148-
 
Section 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).
 
Section 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
 
Section 9.04. Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
 
-149-
 
(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
Section 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.
 
Section 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.
 
-150-
 
Section 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower and without
limiting the Borrower’s obligation to do so. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.
 
Section 9.08. Agents in their Individual Capacities. DBNY and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though DBNY were not the Administrative
Agent, the Swing Line Lender, the Pre-funded RC Deposit Bank or an L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, DBNY or its Affiliates may
receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, DBNY shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, the Swing Line Lender, the Pre-Funded RC Deposit Bank
or an L/C Issuer, and the terms “Lender” and “Lenders” include DBNY in its
individual capacity.
 
Section 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or
(g) (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation of the
 
-151-
 
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article IX and Sections 10.04
and 10.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents. After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article IX shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as the Administrative Agent.
 
Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.10 and 10.04)
allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
-152-
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
Section 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree:
 
(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (or upon cash
collateralization of all Letters of Credit in a manner and pursuant to
arrangements reasonably satisfactory to the Administrative Agent or receipt of
backstop letters of credit, in form and substance and from a financial
institution, reasonably satisfactory to the Administrative Agent), (ii) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Loan Document to any Person other than Holdings, the Borrower or any other
Guarantor (whether as a Disposition or Investment), (iii) subject to
Section 10.01, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders, or (iv) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under its Guaranty pursuant to clause (c) below;
 
(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i); and
 
(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder (including as a
result of a Guarantor being redesignated as an Unrestricted Subsidiary);
provided that no such release shall occur if such Guarantor continues (after
giving effect to the consummation of such transaction or designation) to be a
guarantor in respect of the Senior Notes or any other Junior Financing.
 
-153-
 
Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 10.01)
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11 In each case as specified in this Section 9.11, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11
 
Section 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent”, “joint bookrunner” or “arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.
 
Section 9.13. Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).
 
(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
 
-154-
 
Administrative Agent, and (ii) the provisions of this Article 9 and of
Section 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.
 
(c) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.
 
ARTICLE X
 
Miscellaneous
 
Section 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment, modification, supplement or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the other applicable Loan
Party, as the case may be, and each such waiver, amendment, modification,
supplement or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no such amendment,
modification, supplement, waiver or consent shall:
 
(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);
 
(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.08 or 2.09 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans or the
Pre-Funded RC Loans shall not constitute a postponement of any date scheduled
for the payment of principal or interest;
 
(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, it being
 
-155-
 
understood that any change to the definition of Total Leverage Ratio, Rent
Adjusted Leverage Ratio or in the component definitions of each thereof shall
not constitute a reduction in the rate; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;
 
(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.07(c), 8.04 or 2.14 without the
written consent of each Lender directly affected thereby;
 
(e) other than in connection with a transaction permitted under Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;
 
(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender; or
 
(g) except as expressly permitted by Section 7.04(d), consent to the assignment
or transfer by Holdings or the Borrower of any of its rights or obligations
under this Agreement or any other Loan Document;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) no amendment, waiver
or consent shall, unless in writing and signed by the Pre-Funded RC Deposit Bank
in addition to the Lenders required above, affect the rights or duties of, or
any fees or other amounts payable to, the Pre-Funded RC Deposit Bank under this
Agreement or any other Loan Document; (v) Section 10.07(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (vi) the consent of Lenders holding
more than 50% of any Class of Commitments shall be required with respect to any
amendment that by its terms adversely affects the rights of such Class in
respect of payments hereunder in a manner different than such amendment affects
other Classes. Any such waiver and any such amendment, modification or
supplement in accordance with the terms of this Section 10.01 shall apply
equally to each of the Lenders and shall be binding on the Loan Parties, the
Lenders, the Agents and all future holders of the Loans and Commitments.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders).
 
-156-
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, the Working Capital RC Loans and the Pre-Funded RC Loans
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.
 
In addition, notwithstanding the foregoing, (a) this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding Term Loans (“Refinanced Term Loans”) with a replacement term
loan tranche denominated in Dollars (“Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable Rate for such Replacement Term Loans shall not be higher than
the Applicable Rate for such Refinanced Term Loans, (c) the Weighted Average
Life to Maturity of such Replacement Term Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Term Loans at the time of
such refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Term Loans) and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing, and (b) this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Pre-Funded RC Loans to permit the
refinancing of all outstanding Pre-Funded RC Loans (“Refinanced Pre-Funded RC
Loans”) with a replacement pre-funded revolving credit loan tranche denominated
in Dollars (“Replacement Pre-Funded RC Loans”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Pre-Funded RC Loans shall not
exceed the aggregate principal amount of such Refinanced Pre-Funded RC Loans and
the aggregate unused Pre-Funded RC Commitments at such time, (b) the Applicable
Rate for such Replacement Pre-Funded RC Loans and facility fee in respect
thereof shall not be higher than the Applicable Rate for such Refinanced
Pre-Funded RC Loans and facility fee in respect thereof, (c) the Weighted
Average Life to Maturity of such Replacement Pre-Funded RC Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Pre-Funded
RC Loans at the time of such refinancing and (d) all other terms applicable to
such Replacement Pre-Funded RC Loans shall be substantially identical to, or
less favorable to the Lenders providing such Replacement Pre-Funded RC Loans
than, those applicable to such Refinanced Pre-Funded RC Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of the Pre-Funded RC Loans in effect
immediately prior to such refinancing.
 
-157-
 
Section 10.02. Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Loan Document shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
 
(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
 
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers, the Pre-Funded RC Deposit Bank and the
Swing Line Lender.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers, the Pre-Funded RC
Deposit Bank and the Swing Line Lender pursuant to Article II shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.
 
(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.
 
(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices, Swing Line Loan Notices and Requests for Release of
Capital Expenditure Funds) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.
 
-158-
 
Section 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.
 
Section 10.04. Attorney Costs, Expenses and Taxes. The Borrower agrees (a) if
the Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent, each Co-Documentation Agent and the Arrangers for all
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby, including all Attorney
Costs of White & Case LLP, and (b) to pay or reimburse the Administrative Agent,
the Syndication Agent, each Co-Documentation Agent, the Arrangers and each
Lender for all out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel (including local counsel in each relevant
jurisdiction) to the Administrative Agent and all Attorney Costs of one joint
counsel to the Lenders as a group (except to the extent that the use of joint
counsel for the Lenders as a group could reasonably be expected to give rise to
any conflict of interest for any such counsel or any Lender shall have
determined that it may have legal defenses available to it that are different
from, additional to or in conflict with those available to any other Lender in
which case the affected Lenders may have separate counsel)). The foregoing costs
and expenses shall include all reasonable search, filing, recording and title
insurance charges and fees and taxes related thereto, and other (reasonable, in
the case of Section 10.04(a)) out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.
 
Section 10.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including
 
-159-
 
Attorney Costs) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (c) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability
related in any way to the Borrower, any Subsidiary or any other Loan Party, or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from the gross negligence or willful misconduct of such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee as determined by a court of competent
jurisdiction in a final and non-appealable decision. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
or contribution rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
Section 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion)
 
-160-
 
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.
 
Section 10.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Holdings
nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (except
as expressly permitted by Section 7.04(d)) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee, (ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) and (i) or (iv) to an SPC in
accordance with the provisions of Section 10.07(h) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(e) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to Disqualified
Institutions) (“Assignees”) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:
 
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, any Assignee;
 
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan or a Pre-Funded RC Loan to a Lender, an Affiliate of a Lender or an
Approved Fund or (ii) to an Agent or an Affiliate of an Agent;
 
(C) each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment of a
Term Loan or a Pre-Funded RC Loan or any assignment to an Agent or an Affiliate
of an Agent; and
 
(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or a Pre-Funded RC Loan or
any assignment to an Agent or an Affiliate of an Agent.
 
-161-
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund of a Lender or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Working Capital RC Facility), or $1,000,000 (in
the case of the Pre-Funded RC Facility and in the case of a Term Loan) unless
each of the Borrower and the Administrative Agent otherwise consents, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;
 
(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, unless waived or reduced by the Administrative
Agent in its sole discretion, provided that only one such fee shall be payable
in the event of simultaneous assignments from any Lender or its Approved Funds
to one or more other Approved Funds; and
 
(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.
 
(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 3.01, 3.04, 3.05, 10.04 and 10.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e). Without the
consent of the Pre-Funded RC Deposit Bank, the Pre-Funded RC Deposit funded by
any Pre-Funded RC Lender shall not be released in connection with any assignment
of its Pre-Funded RC Commitment, but shall instead be purchased by the relevant
assignee and continue to be held for application (if not already applied)
pursuant to Section 2.05 in respect of such assignee’s obligations under the
Pre-Funded RC Commitment assigned to it.
 
-162-
 
(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents, the Pre-Funded RC Deposit Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that directly affects such Participant.
Subject to Section 10.07(f), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 3.01, 3.04 and 3.05 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c) but shall not be entitled to recover greater amounts under such
Sections than the selling Lender would be entitled to recover. To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.14 as though it were a Lender.
 
(f) Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 10.15 as though it were a Lender.
 
(g) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such
 
-163-
 
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may, without the consent of the Borrower or the
Administrative Agent, grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
 
(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may, without the consent of the Borrower or the Administrative Agent, in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may, without the consent of the Borrower or the Administrative
Agent, create a security interest in all or any portion of the Loans owing to it
and the Note, if any, held by it to the trustee for holders of obligations owed,
or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 10.07, (i) no
such pledge shall release the pledging Lender from any of its obligations under
the Loan Documents and (ii) such trustee shall not be entitled to exercise any
of the rights of a Lender under the Loan Documents even though such trustee may
have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
 
(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer,
the Swing Line Lender or the Pre-Funded RC Deposit Bank may, upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as an L/C Issuer, the
Swing Line Lender or the Pre-Funded RC Deposit Bank, respectively; provided that
on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer, the Swing Line Lender or the Pre-Funded RC
Deposit Bank shall have identified a successor L/C Issuer, Swing Line
 
-164-
 
Lender or Pre-Funded RC Deposit Bank reasonably acceptable to the Borrower
willing to accept its appointment as successor L/C Issuer, Swing Line Lender or
Pre-Funded RC Deposit Bank, as applicable. In the event of any such resignation
of an L/C Issuer, the Swing Line Lender or the Pre-Funded RC Deposit Bank, the
Borrower shall be entitled to appoint from among the Lenders willing to accept
such appointment a successor L/C Issuer, Swing Line Lender or Pre-Funded RC
Deposit Bank hereunder; provided that no failure by the Borrower to appoint any
such successor shall affect the resignation of the relevant L/C Issuer, the
Swing Line Lender or the Pre-Funded RC Deposit Bank, as the case may be, except
as expressly provided above. If an L/C Issuer resigns as an L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).
 
Section 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any Lender
or its Affiliates; or (i) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender). In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from any Loan Party
relating to any Loan Party or its business, other than any such information that
is publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08; provided that,
in the case of information received from a Loan Party after the date hereof,
such information is clearly identified at the time of delivery as confidential
or (ii) is delivered pursuant to Section 6.01, Section 6.02 or 6.03.
 
-165-
 
Section 10.09. Setoff. (a) In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Agent, each Lender and their respective Affiliates is authorized
at any time and from time to time, without prior notice to the Borrower or any
other Loan Party, any such notice being waived by the Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Agent, such Lender and/or such
Affiliates to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Agent, such Lender and/or such
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set off and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Agent and each Lender under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that such Agent and such Lender may have.
 
(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER OR AGENT SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE
ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF
THE REQUIRED LENDERS OR, TO THE EXTENT REQUIRED BY Section 10.01 OF THIS
AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN WRITING BY THE ADMINISTRATIVE
AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE
COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY AGENT OF ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.
 
Section 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
 
-166-
 
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
Section 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.
 
Section 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
 
Section 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied (other than Obligations
under Secured Hedge Agreements, Cash Management Obligations or contingent
indemnification obligations, in any such case, not then due and payable) or any
Letter of Credit shall remain outstanding.
 
Section 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
Section 10.15. Tax Forms. (a) Each Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”)
agrees to complete
 
-167-
 
and to deliver to the Borrower, prior to the date on which the first payment to
the Lender is due hereunder and (so long as it remains eligible to do so) from
time to time thereafter, two copies of (i) an Internal Revenue Service Form
W-8BEN certifying that it is entitled to benefits under an income tax treaty to
which the United States is a party that reduces the rate of withholding tax on
payments of interest or (ii) an Internal Revenue Service Form W-8ECI certifying
that the income receivable pursuant to this Agreement is effectively connected
with the conduct of a trade or business in the United States or (iii) if the
Lender is not a bank described in Section 881(c)(3)(A) of the Code an accurate
and complete original signed copy of Internal Revenue Service Form W-8BEN,
certifying that the Lender is not a United States person, together with a
statement certifying that such Lender is not a bank described in
Section 881(c)(3)(A) of the Code, as appropriate. The Lender further agrees to
complete and to deliver to the Borrower from time to time, so long as it is
eligible to do so, two copies of any successor or additional form required by
the Internal Revenue service or reasonably requested by the Borrower in order to
secure an exemption from, or reduction in the rate of, U.S. withholding tax.
 
(b) (i) Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the Borrower and
the Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of the Borrower
or the Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above, to establish
the portion of any such sums paid or payable with respect to which such Foreign
Lender acts for its own account that is not subject to United States withholding
tax, and (B) two duly signed completed copies of IRS Form W 8IMY (or any
successor thereto), together with any information such Foreign Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.
 
(c) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “U.S. Lender”) agrees to deliver to the
Borrower a duly completed and executed copy of Internal Revenue Service Form W-9
or successor form establishing that such U.S. Lender is a United States person
that is not subject to U.S. backup withholding tax.
 
(d) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender to the extent
Taxes would not have been imposed but for the failure of such Foreign Lender to
satisfy the provisions of Section 10.15(a) or (b) as applicable, or (B) any U.S.
Lender to the extent would not have been imposed but for the failure of such
U.S. Lender to satisfy the provisions of Section 10.15(c); provided that (i) if
such Lender shall have satisfied the requirement of Section 10.15(a), (b) or
(c), as applicable, on the date such Lender became a Lender or ceased to act for
its own account with respect to any payment under any of the Loan Documents,
nothing in this Section 10.15 shall relieve the Borrower of its obligation to
pay any amounts pursuant to Section 3.01 in the event that, as a result of any
change in any applicable Law, treaty or governmental rule,
 
-168-
 
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate and (ii) nothing in this
Section 10.15 shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that the requirements of 10.15(a)(ii) have
not been satisfied if the Borrower is entitled, under applicable Law, to rely on
any applicable forms and statements required to be provided under this
Section 10.15 by the Foreign Lender that does not act or has ceased to act for
its own account under any of the Loan Documents, including in the case of a
typical participation.
 
Section 10.16. GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
 
(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
 
Section 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS Section 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
-169-
 
Section 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender, each L/C Issuer, the Swing Line
Lender and the Pre-Funded RC Deposit Bank that each such Lender, each such L/C
Issuer, the Swing Line Lender and the Pre-Funded RC Deposit Bank has executed it
and thereafter shall be binding upon and inure to the benefit of the Borrower,
each Agent, each Lender, each L/C Issuer, the Swing Line Lender and the
Pre-Funded RC Deposit Bank and their respective successors and assigns, except
that neither Holdings nor the Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders, except for the Borrower as permitted by Section 7.04(d).
 
Section 10.19. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.19 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.
 
Section 10.20. USA PATRIOT Act. Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Act.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
-170-
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

     
OSI RESTAURANT PARTNERS, LLC,
as the Borrower
   
By:
 
/s/ Dirk A. Montgomery
Name:
 
Dirk A. Montgomery
Title:
 
Chief Financial Officer and
Senior Vice President

 

     
OSI HOLDCO, INC.,
as Holdings and a Guarantor
   
By:
 
/s/ Andrew Balson
Name:
   
Title:
   

 

     
DEUTSCHE BANK AG NEW YORK BRANCH,
Individually and as Administrative Agent, L/C Issuer, Swing Line Lender and
Pre-Funded RC Deposit Bank
   
By:
 
/s/ Scottye Lindsey
Name:
 
Scottye Lindsey
Title:
 
Director
   
By:
 
/s/ Evelyn Thierry
Name:
 
Evelyn Thierry
Title:
 
Vice President

 

     
BANK OF AMERICA, N.A.
   
By:
 
/s/ Bradford Jones
Name:
 
Bradford Jones
Title:
 
Managing Director


3461654_1.DOC



NEWYORK 5862090 v26 (2K)
   



 
 

--------------------------------------------------------------------------------

 


 





 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A


 
[FORM OF]


 
COMMITTED LOAN NOTICE
 
To:           Deutsche Bank AG New York Branch, as Administrative Agent
 
100 Plaza One, 8th Floor
 
Jersey City, NJ 07311
 
Attention: James Cullenl
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of June 14, 2007 (as amended,
supplemented, restated and/or otherwise modified from time to time, the "Credit
Agreement"), among OSI Restaurant Partners, LLC (the "Borrower"), OSI Holdco,
Inc., the lenders from time to time party thereto (the "Lenders"), Deutsche Bank
AG New York Branch, as Administrative Agent (in such capacity, the
"Administrative Agent"), Pre-Funded RC Deposit Bank, Swing Line Lender and an
L/C Issuer, Bank of America, N.A., as Syndication Agent, and General Electric
Capital Corporation, SunTrust Bank, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New York Branch, LaSalle
Bank National Association, Wachovia Bank, National Association and Wells Fargo
Bank, National Association, as Co-Documentation Agents. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.


 
The undersigned Borrower hereby requests (select one):


 
- A Borrowing of new Loans


 
- A conversion of Loans


 
- A continuation of Loans


 
to be made on the terms set forth below:


 
(A) Class of
Borrowing2                                                      ____________________________


(B) Date of Borrowing,
conversion or continuation
(which is a Business
Day)                                                      __________________
 


 
(C) Principal
amount                                                      __________________
 


 
(D) Type of Loan
3                                                      __________________


 
1 For Pre-Funded RC Loans Notices, with a copy to: Deutsche Bank AG New York
Branch, 60 Wall Street, MS
 
NYC60-0208, New York, NY 10005, Attention: Scottye Lindsey.
 
2 Term Loans, Working Capital RC Loans or Pre-Funded RC Loans.
 
NEWYORK 5896428 (2K)
 
Exhibit A
 
Page 2
(E) Interest
Period4                                                      __________________
 
The above request has been made to the Administrative Agent by telephone at
[(___) ____ ____].
































































































 
3 Specify Eurocurrency or Base Rate.
 
4 Applicable for Eurocurrency Borrowings/Loans only.








 
NEWYORK 5896428 (2K)

 
 

--------------------------------------------------------------------------------

 



 
[The Borrower hereby represents and warrants to the Administrative Agent and the
 
Lenders that, on the date of this Committed Loan Notice and on the date of the
related
 
Borrowing, [(i)] the conditions to lending specified in paragraphs (a) and (b)
of Section 4.02 of
 
the Credit Agreement have been satisfied [and (ii) the conditions to the lending
specified in
paragraph (d) of Section 4.02 of the Credit Agreement have been satisfied and
the proceeds of
the Pre-Funded RC Loans requested hereby are to be utilized for Capital
Expenditures only].]5


 
OSI RESTAURANT PARTNERS, LLC




 
By:
Name:
Title:
























































 
5  Insert bracketed language if the Borrower is requesting a Borrowing of new
Loans.












 
NEWYORK 5896428 (2K)



 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
[FORM OF]


 
SWING LINE LOAN NOTICE
 
To:           Deutsche Bank AG New York Branch,
 
as Swing Line Lender and Administrative Agent 100 Plaza One, 8th Floor
Jersey City, NJ 07311
Attention: James Cullen
 
[Date]


 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of June 14, 2007 (as amended,
supplemented, restated and/or otherwise modified from time to time, the "Credit
Agreement"), among OSI Restaurant Partners, LLC (the "Borrower"), OSI Holdco,
Inc., the lenders from time to time party thereto (the "Lenders"), Deutsche Bank
AG New York Branch, as Administrative Agent (in such capacity, the
"Administrative Agent"), Pre-Funded RC Deposit Bank, Swing Line Lender and an
L/C Issuer, Bank of America, N.A., as Syndication Agent, and General Electric
Capital Corporation, SunTrust Bank, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New York Branch, LaSalle
Bank National Association, Wachovia Bank, National Association and Wells Fargo
Bank, National Association, as Co-Documentation Agents. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The undersigned Borrower hereby gives you notice
pursuant to Section 2.04(b) of the Credit Agreement that it requests a Swing
Line Borrowing under the Credit Agreement, and in that connection sets forth
below the terms on which such Swing Line Borrowing is requested to be made:


(A) Principal Amount to be
Borrowed'                                                      _______________


(B)           Date of Borrowing
(which is a Business
Day)                                                      _______________


The above request has been made to the Swing Line Lender and Administrative
Agent by
telephone at [(__) _-_____].
 
The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Swing Line Loan Notice and on
the date of the related Swing Line Borrowing, the conditions to lending
specified in paragraphs (a) and (b) of
 
Section 4.02 of the Credit Agreement have been satisfied.
 
' Shall be a minimum of $100,000.
 
NEWYORK 5896438 (2K)

 
 

--------------------------------------------------------------------------------

 



 
Exhibit B
 
Page 2
 
OSI RESTAURANT PARTNERS, LLC
 




By: ____________________________
Name:
Title:




 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
NEWYORK 5896438 (2K)

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT C-1
 
LENDER: [•]
 
PRINCIPAL AMOUNT: $[•]


 
[FORM OF] TERM NOTE
 
New York, New York
 
[Date]
 
FOR VALUE RECEIVED, the undersigned, OSI RESTAURANT PARTNERS,
 
LLC, a Delaware limited liability company (the "Borrower"), hereby promises to
pay to the
 
Lender set forth above (the "Lender") or its registered assigns, in lawful money
of the United
 
States of America in immediately available funds at the Administrative Agent's
Office (such
 
term, and each other capitalized term used but not defined herein, having the
meaning assigned
 
to it in the Credit Agreement dated as of June 14, 2007 (as the same may be
amended,
 
supplemented, restated and/or otherwise modified from time to time, the "Credit
Agreement"),
 
among the Borrower, OSI Holdco, Inc., the lenders from time to time party
thereto, Deutsche
 
Bank AG New York Branch, as Administrative Agent, Pre-Funded RC Deposit Bank,
Swing
 
Line Lender and an L/C Issuer, Bank of America, N.A., as Syndication Agent, and
General
 
Electric Capital Corporation, SunTrust Bank, Cooperatieve Centrale
Raiffeisen-Boerenleenbank
 
B.A., "Rabobank Nederland", New York Branch, LaSalle Bank National Association,
Wachovia Bank, National Association and Wells Fargo Bank, National Association,
as Co-Documentation Agents, (i) on the dates set forth in the Credit Agreement,
the principal amounts set forth in the Credit Agreement with respect to Term
Loans made by the Lender to the Borrower pursuant to the Credit Agreement and
(ii) on each Interest Payment Date, interest at the rate or rates per annum as
provided in the Credit Agreement on the unpaid principal amount of all Term
Loans made by the Lender to the Borrower pursuant to the Credit Agreement.
 
The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.
 
The Borrower hereby waives diligence, presentment, demand, protest and notice
 
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in
 
any particular instance shall not constitute a waiver thereof in that or any
subsequent instance.
 
All borrowings evidenced by this note and all payments and prepayments of the
 
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the
 
holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof
 
which shall be attached hereto and made a part hereof, or otherwise recorded by
such holder in
 
its internal records; provided, however, that the failure of the holder hereof
to make such a
 
notation or any error in such notation shall not affect the obligations of the
Borrower under this
 
note.
 
This note is one of the Term Notes referred to in the Credit Agreement that,
 
among other things, contains provisions for the acceleration of the maturity
hereof upon the
 
happening of certain events, for optional and mandatory prepayment of the
principal hereof prior


 
NEWYORK 5896443 (2K)

 
 

--------------------------------------------------------------------------------

 





 
to the maturity hereof and for the amendment or waiver of certain provisions of
the Credit Agreement, all upon the terms and conditions therein specified.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




 
OSI RESTAURANT PARTNERS, LLC




 
By: ___________________________________
 
Name:
 
Title:
























































































































 
NEWYORK 5896443 (2K)

 
 

--------------------------------------------------------------------------------

 

 




 
Exhibit C- 1
 


 
LENDER: [•]
 
PRINCIPAL AMOUNT: $[•]






 
LOANS AND PAYMENTS
 


 
Name of
 
Payments of                         Principal                          Person
Making
 
Date           Amount of Loan                             Maturity,
Date                                                     Principal/Interest
Balance of Note the Notation


























































































































































 
NEWYORK 5896443 (2K)
EXHIBIT C-2
LENDER: [•]
PRINCIPAL AMOUNT: $[•]




[FORM OF] WORKING CAPITAL RC NOTE


New York, New York
[Date]


FOR VALUE RECEIVED, the undersigned, OSI RESTAURANT PARTNERS,
LLC, a Delaware limited liability company (the "Borrower"), hereby promises to
pay to the
Lender set forth above (the "Lender") or its registered assigns, in lawful money
of the United
States of America in immediately available funds at the Administrative Agent's
Office (such
term, and each other capitalized term used but not defined herein, having the
meaning assigned
to it in the Credit Agreement dated as of June 14, 2007 (as amended,
supplemented, restated
and/or otherwise modified from time to time, the "Credit Agreement"), among the
Borrower,
OSI Holdco, Inc., the lenders from time to time party thereto, Deutsche Bank AG
New York
Branch, as Administrative Agent, Pre-Funded RC Deposit Bank, Swing Line Lender
and an L/C
Issuer, Bank of America, N.A., as Syndication Agent, and General Electric
Capital Corporation,
SunTrust Bank, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank
Nederland",
New York Branch, LaSalle Bank National Association, Wachovia Bank, National
Association
and Wells Fargo Bank, National Association, as Co-Documentation Agents, (A) on
the dates set
forth in the Credit Agreement, the lesser of (i) the principal amount set forth
above and (ii) the
aggregate unpaid principal amount of all Working Capital RC Loans made by the
Lender to the
Borrower pursuant to the Credit Agreement, and (B) interest from the date hereof
on the
principal amount from time to time outstanding on each such Working Capital RC
Loan at the
rate or rates per annum and payable on such dates as provided in the Credit
Agreement.


The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.


The Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in
any particular instance shall not constitute a waiver thereof in that or any
subsequent instance.


All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the
holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof
which shall be attached hereto and made a part hereof, or otherwise recorded by
such holder in
its internal records; provided, however, that the failure of the holder hereof
to make such a
notation or any error in such notation shall not affect the obligations of the
Borrower under this
note.


This note is one of the promissory notes referred to in the Credit Agreement
that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the
happening of certain events, for optional and mandatory prepayment of the
principal hereof prior






NEWYORK 5896448 (2K)




Exhibit C-2
Page 2


to the maturity hereof and for the amendment or waiver of certain provisions of
the Credit Agreement, all upon the terms and conditions therein specified.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
















































































NEWYORK 5896448 (2K)


OSI RESTAURANT PARTNERS, LLC




By: _________________________________
Name:
Title:
























































































NEWYORK 5896448 (2K)

 
 

--------------------------------------------------------------------------------

 









 
LOANS AND PAYMENTS
 


 
Name of
 
Payments of                         Principal                          Person
Making
 
Date           Amount of Loan                             Maturity,
Date                                                     Principal/Interest
Balance of Note the Notation














































































NEWYORK 5896448 (2K)



 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT C-3
 
LENDER: [•]
 
PRINCIPAL AMOUNT: $[•]
 
[FORM OF] SWING LINE NOTE
 
New York, New York
 
[Date]
 
FOR VALUE RECEIVED, the undersigned, OSI RESTAURANT PARTNERS,
 
LLC, a Delaware limited liability company (the "Borrower"), hereby promises to
pay to the
 
Lender set forth above (the "Lender") or its registered assigns, in lawful money
of the United
 
States of America in immediately available funds at the Administrative Agent's
Office (such
 
term, and each other capitalized term used but not defined herein, having the
meaning assigned
 
to it in the Credit Agreement dated as of June 14, 2007 (as amended,
supplemented, restated
 
and/or otherwise modified from time to time, the "Credit Agreement"), among the
Borrower,
 
OSI Holdco, Inc., the lenders from time to time party thereto, Deutsche Bank AG
New York
 
Branch, as Administrative Agent, Pre-Funded RC Deposit Bank, Swing Line Lender
and an L/C
 
Issuer, Bank of America, N.A., as Syndication Agent, and General Electric
Capital Corporation,
 
SunTrust Bank, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank
Nederland",
 
New York Branch, LaSalle Bank National Association, Wachovia Bank, National
Association
 
and Wells Fargo Bank, National Association, as Co-Documentation Agents, (A) on
the dates set
 
forth in the Credit Agreement, the lesser of (i) the principal amount set forth
above and (ii) the
 
aggregate unpaid principal amount of all Swing Line Loans made by the Lender to
the Borrower
 
pursuant to the Credit Agreement, and (B) interest from the date hereof on the
principal amount
 
from time to time outstanding on each such Swing Line Loan at the rate or rates
per annum and
 
payable on such dates as provided in the Credit Agreement.
 
The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.
 
The Borrower hereby waives diligence, presentment, demand, protest and notice
 
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in
 
any particular instance shall not constitute a waiver thereof in that or any
subsequent instance.
 
All borrowings evidenced by this note and all payments and prepayments of the
 
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the
 
holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof
 
which shall be attached hereto and made a part hereof, or otherwise recorded by
such holder in
 
its internal records; provided, however, that the failure of the holder hereof
to make such a
 
notation or any error in such notation shall not affect the obligations of the
Borrower under this
 
note.


 
This note is one of the promissory notes referred to in the Credit Agreement
that,
 
among other things, contains provisions for the acceleration of the maturity
hereof upon the
 
happening of certain events, for optional and mandatory prepayment of the
principal hereof prior


 
NEWYORK 5896452 (2K)




 
Exhibit C-3
 
Page 2
 
to the maturity hereof and for the amendment or waiver of certain provisions of
the Credit Agreement, all upon the terms and conditions therein specified.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]






































































































































 
NEWYORK 5896452 (2K)




 
OSI RESTAURANT PARTNERS, LLC




 
By: ____________________________________
 
Name:
 
Title:














































































































































































 
NEWYORK 5896452 (2K)

 
 

--------------------------------------------------------------------------------

 





 
LOANS AND PAYMENTS
 


 
Name of
 
Payments of                         Principal                          Person
Making
 
Date           Amount of Loan                             Maturity,
Date                                                     Principal/Interest
Balance of Note the Notation


































































































































































 
NEWYORK 5896452 (2K)



 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT C-4
 
LENDER: [•]
 
PRINCIPAL AMOUNT: $[•]
 
[FORM OF] PRE-FUNDED RC NOTE
 
New York, New York
 
[Date]
 
FOR VALUE RECEIVED, the undersigned, OSI RESTAURANT PARTNERS,
 
LLC, a Delaware limited liability company (the "Borrower"), hereby promises to
pay to the
 
Lender set forth above (the "Lender") or its registered assigns, in lawful money
of the United
 
States of America in immediately available funds at the Administrative Agent's
Office (such
 
term, and each other capitalized term used but not defined herein, having the
meaning assigned
 
to it in the Credit Agreement dated as of June 14, 2007 (as amended,
supplemented, restated
 
and/or otherwise modified from time to time, the "Credit Agreement"), among the
Borrower,
 
OSI Holdco, Inc., the lenders from time to time party thereto, Deutsche Bank AG
New York
 
Branch, as Administrative Agent, Pre-Funded RC Deposit Bank, Swing Line Lender
and an L/C
 
Issuer, Bank of America, N.A., as Syndication Agent, and General Electric
Capital Corporation,
 
SunTrust Bank, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank
Nederland",
 
New York Branch, LaSalle Bank National Association, Wachovia Bank, National
Association
 
and Wells Fargo Bank, National Association, as Co-Documentation Agents, (A) on
the dates set
 
forth in the Credit Agreement, the lesser of (i) the principal amount set forth
above and (ii) the
 
aggregate unpaid principal amount of all Pre-Funded RC Loans made by the Lender
to the
 
Borrower pursuant to the Credit Agreement, and (B) interest from the date hereof
on the
 
principal amount from time to time outstanding on each such Pre-Funded RC Loan
at the rate or
 
rates per annum and payable on such dates as provided in the Credit Agreement.
 
The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.
 
The Borrower hereby waives diligence, presentment, demand, protest and notice
 
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in
 
any particular instance shall not constitute a waiver thereof in that or any
subsequent instance.
 
All borrowings evidenced by this note and all payments and prepayments of the
 
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the
 
holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof
 
which shall be attached hereto and made a part hereof, or otherwise recorded by
such holder in
 
its internal records; provided, however, that the failure of the holder hereof
to make such a
 
notation or any error in such notation shall not affect the obligations of the
Borrower under this
 
note.
 
This note is one of the promissory notes referred to in the Credit Agreement
that,
 
among other things, contains provisions for the acceleration of the maturity
hereof upon the
 
happening of certain events, for optional and mandatory prepayment of the
principal hereof prior




















 
NEWYORK 5898665 (2K)




 
Exhibit C-4
 
Page 2
 
to the maturity hereof and for the amendment or waiver of certain provisions of
the Credit Agreement, all upon the terms and conditions therein specified.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


























































































































































 
NEWYORK 5898665 (2K)




 
OSI RESTAURANT PARTNERS, LLC




 
By: _______________________________
 
Name:
 
Title:






















































































































































































 
NEWYORK 5898665 (2K)

 
 

--------------------------------------------------------------------------------

 











 
LOANS AND PAYMENTS
 


 
Name of
 
Payments of                         Principal                          Person
Making
 
Date           Amount of Loan                             Maturity,
Date                                                     Principal/Interest
Balance of Note the Notation




































































































































































 
NEWYORK 5898665 (2K)



 
 

--------------------------------------------------------------------------------

 

Exhibit D


[FORM OF]


COMPLIANCE CERTIFICATE


Reference is made to the Credit Agreement dated as of June 14, 2007 (as amended,
supplemented, waived, restated and/or otherwise modified from time to time, the
"Credit Agreement"), among OSI Restaurant Partners, LLC, OSI HoldCo, Inc., the
lenders from time to time party thereto (the "Lenders"), Deutsche Bank AG New
York Branch, as Administrative Agent (in such capacity, the "Administrative
Agent"), Pre--Funded RC Deposit Bank, Swing Line Lender and an L/C Issuer, Bank
of America, N.A., as Syndication Agent, and General Electric Capital
Corporation, SunTrust Bank, Cooperative Centrale Raiffeisen-Boerenleenbank B.A.,
"Rabobank Nederland", New York Branch, LaSalle Bank National Association,
Wachovia Bank, National Association and Wells Fargo Bank, National Association,
as Co-Documentation Agents (capitalized terms used herein have the meanings
attributed thereto in the Credit Agreement unless otherwise defined herein).
Pursuant to Section 6.02(b) of the Credit Agreement, the undersigned, in his/her
capacity as a Responsible Officer of the Borrower, certifies as follows:


 
1,
[Attached hereto as Exhibit [A] is the audited consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 20[ ] and related consolidated
statements of income or operations, stockholders' equity and cash flows for the
fiscal year then ended, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
[_____________], prepared in accordance with generally accepted auditing
standards in the United States and not subject to any "going concern" or like
qualification or exception or any qualification or exception as to the scope of
such audit.]



 
2.
[Attached hereto as Exhibit [B] is the consolidated balance sheet of the
Borrower and its Subsidiaries as of [__________] and the related (i)
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail. These present fairly in all material respects the
financial condition, results of operations, stockholders' equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.]



 
3.
To my knowledge, except as otherwise disclosed to the Administrative Agent in
writing pursuant to the Credit Agreement, at no time during the period between
[_______] and [_______________] (the "Certificate Period") did a Default or an
Event of Default exist. [If unable to provide the foregoing certification, fully
describe the reasons therefor and circumstances thereof and any action taken or
proposed to be taken with respect thereto (including the delivery of a "Notice
of Intent to Cure" concurrently with delivery of this Compliance Certificate) on
Annex A attached hereto.]















Exhibit D
 
Page 2



 
4.
The following represent true and accurate calculations, as of the last day of
the Certificate Period, to be used to determine whether the Borrower is in
compliance with the covenants set forth in Section 7.11 of the Credit Agreement:



(i)           Total Leverage Ratio.


Consolidated Total
Debt=                                                                [           ]
Consolidated
EBITDA=                                                                [           ]
Actual
Ratio=                                                                [           ]
to 1.0
Required
Ratio=                                                                [           ]
to 1.0


[(ii)           Minimum Free Cash Flow.


Consolidated Total
Debt=                                                                [           ]
Consolidated Lease
Expense=                                                                [           ]
Consolidated Lease Expense multiplied by
8                                                                           [           ]
Consolidated
EBITDA=                                                                [           ]
Rent Adjusted Leverage
Ratio=                                                                [           ]
to 1.0
Actual Minimum Free Cash
Flow=                                                                [           ]
Required Minimum Free Cash
Flow=                                                                [           ]1]2


 
Supporting detail showing the calculation of Consolidated Total Debt is attached
hereto as Schedule 1. Supporting detail showing the calculation of Consolidated
EBITDA is attached hereto as Schedule 2. [Supporting detail showing the
calculation of Consolidated Lease Expense is attached hereto as Schedule 3.
Supporting detail showing the calculation of Minimum Free Cash Flow is attached
hereto as Schedule 4.]3



 
5.
The Borrower and its Restricted Subsidiaries are in compliance with Section 7.16
of the Credit Agreement. For the current fiscal year, the limit on Capital
Expenditures pursuant to Sections 7.16(a)(i) and 7.16(b) of the Credit Agreement
is $[___], which amount includes $[_______] of unused amounts carried forward
from previous fiscal years pursuant to Section 7.16(b) of the Credit Agreement
and reflects any adjustments required to be made as a result of Capital
Expenditures made pursuant to Section 7.16(c) of the Credit Agreement. The
amount of such Capital Expenditures incurred by the Borrower and the Restricted
Subsidiaries in the current fiscal year through the end of the fiscal quarter
most recently ended is $[________]. In addition, the Borrower and the Restricted
Subsidiaries have made additional Capital Expenditures in the current fiscal
year through the end of the fiscal quarter most recently ended pursuant to
Section 7.16(c) of the Credit Agreement in the amount of $[_____] The
calculation of the foregoing amounts is set out in reasonable detail in Schedule
5 attached hereto.



_________________
'Insert N/A if Rent Adjusted Leverage Ratio is less than 5.25:1.00.
 
2Insert only for Compliance Certificates delivered in respect of a Test Period
ending on December 31 of each fiscalyear of the Borrower.

 
3Insert only for Compliance Certificates delivered in respect of a Test Period
ending on December 31 of each fiscal year of the Borrower.






 
 

--------------------------------------------------------------------------------

 

Exhibit D
Page 3




IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this _____ day of
______, 200__.


OSI RESTAURANT PARTNERS, LLC




By:           _______________________________________
Name:
Title:





 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT E
[FORM OF]
 
ASSIGNMENT AND ASSUMPTION
 
 
This Assignment and Assumption (this "Assignment and Assumption") is dated
 
as of the Effective Date set forth below and is entered into by and between the
Assignor (as
 
defined below) and the Assignee (as defined below). Capitalized terms used in
this Assignment
 
and Assumption and not otherwise defined herein have the meanings specified in
the Credit
 
Agreement, dated as of June 14, 2007 (as amended, supplemented, restated and/or
otherwise
 
modified from time to time, the "Credit Agreement"), among OSI Restaurant
Partners, LLC, OSI
 
Holdco, Inc., the lenders from time to time party thereto (the "Lenders"),
Deutsche Bank AG
 
New York Branch, as Administrative Agent (in such capacity, the "Administrative
Agent"), Pre-
 
Funded RC Deposit Bank, Swing Line Lender and an L/C Issuer, Bank of America,
N.A., as
 
Syndication Agent, and General Electric Capital Corporation, SunTrust Bank,
Cooperatieve
 
Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New York Branch,
LaSalle
 
Bank National Association, Wachovia Bank, National Association and Wells Fargo
Bank,
 
National Association, as Co-Documentation Agents, receipt of a copy of which is
hereby
 
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1
 
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this
 
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to
 
the Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor,
 
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement,
 
as of the Effective Date inserted by the Administrative Agent as contemplated
below, (i) all of
 
the Assignor's rights and obligations in its capacity as a Lender under the
Credit Agreement and
 
any other documents or instruments delivered pursuant thereto to the extent
related to the amount
 
and percentage interest identified below of all of such outstanding rights and
obligations of the
 
Assignor under the facility identified below (including participations in any
Letters of Credit or
 
Swing Line Loans included in such facility) and (ii) to the extent permitted to
be assigned under
 
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its
 
capacity as a Lender) against any Person, whether known or unknown, arising
under or in
 
connection with the Credit Agreement, any other documents or instruments
delivered pursuant
 
thereto or the loan transactions governed thereby or in any way based on or
related to any of the
 
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory
 
claims and all other claims at law or in equity related to the rights and
obligations sold and
 
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to
 
clauses (i) and (ii) above being referred to herein collectively as the
"Assigned Interest"). Such
 
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this
 
Assignment and Assumption, without representation or warranty by the Assignor.


1.  
Assignor (the "Assignor"):

 
2.  
Assignee (the "Assignee"):

 
Assignee is an Affiliate of.                                           [Name of
Lender]
 
NEWYORK 5896461 (2K)
 
 
Exhibit E
 
Page 2
 
Assignee is an Approved Fund
of.                                                           [Name of Lender]
 
3.          Borrower:


 
4.          Administrative Agent:


 
5.          Assigned Interest:
 



 
Aggregate Amount of
Amount of
   
Commitment/Loans of
Commitment/Loans
Percentage Assigned of
Facility
all Lenders
Assigned
Commitment/ Loans'
Working
Capital RC
Facility
$
$
%
Pre-Funded RC Facility
$
$
%
Term Loans
$
$
%
 
$
$
%



 
Effective Date:












































 
1           Set forth, to at least 8 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.












 
NEWYORK 5896461 (2K)



 
 

--------------------------------------------------------------------------------

 



 
The terms set forth in this Assignment and Assumption are hereby agreed to:




 
[NAME OF ASSIGNOR], as Assignor






 
By: _________________________________
 
Name:
 
Title:




 
[NAME OF ASSIGNEE], as Assignee




 
By: _________________________________
 
Name:
 
Title:
























































































 
NEWYORK 5896461 (2K)

 
 

--------------------------------------------------------------------------------

 



 
[Consented to and]2 Accepted:


 
DEUTSCHE BANK AG NEW YORK BRANCH
 
as Administrative Agent






 
By: ___________________________________
 
Name:
 
Title:




 
By: ___________________________________
 
Name:
 
Title:


 
[Consented to:


 
[PRINCIPAL L/C ISSUER], as L/C Issuer




 
By: ___________________________________
 
Name:
 
Title:




 
By: ___________________________________
 
Name:
 
Title:


 
DEUTSCHE BANK AG NEW YORK BRANCH, as Swing Line Lender


 
By: ___________________________________
 
Name:
 
Title:


 
By: ___________________________________
 
Name:
 
Title: ]]3


2           No consent of the Administrative Agent shall be required for (i) an
assignment to an Agent or an Affiliate of an
Agent or (ii) an assignment of a Term Loan or a Pre-Funded RC Loan to a Lender,
an Affiliate of a Lender or an
Approved Fund.


 
NEWYORK 5896461 (2K)


 
OSI RESTAURANT PARTNERS, LLC




 
By: _____________________________________
 
Name:
 
Title:]4






































































 
3           No consent of any Principal L/C Issuer or the Swing Line Lender
shall be required for (i) an assignment to an
 
Agent or an Affiliate of an Agent or (ii) an assignment of a Term Loan or a
Pre-Funded RC Loan.


 
4           No consent of the Borrower shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved
 
Fund or, if an Event of Default under Section 8.01(a), (f) or (g) of the Credit
Agreement has occurred and is
 
continuing, any other assignee.



 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 
CREDIT AGREEMENT'


 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION


 
1. Representations and Warranties.
 
1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal
 
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any
 
lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken
 
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate
 
the transactions contemplated hereby; and (b) assumes no responsibility with
respect to (i) any
 
statements, warranties or representations made in or in connection with the
Credit Agreement,
 
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the
 
Credit Agreement, (iii) the financial condition of Holdings, the Borrower or any
of their
 
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by Holdings, the Borrower
or any of their Subsidiaries or Affiliates or any other Person of any of their
obligations under the Credit Agreement.


 
1.2           Assignee. The Assignee (a) represents and warrants that (i) it has
full power
 
and authority, and has taken all action necessary, to execute and deliver this
Assignment and
 
Assumption and to consummate the transactions contemplated hereby and to become
a Lender
 
under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit
 
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and
 
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of
 
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall
 
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement,
 
together with copies of the most recent financial statements delivered pursuant
to Section 6.01
 
thereof, and such other documents and information as it has deemed appropriate
to make its own
 
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the
 
Assigned Interest on the basis of which it has made such analysis and decision
independently and
 
without reliance on any Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to
 
this Assignment and Assumption is any documentation required to be delivered by
it pursuant to
 
Section 10.15 of the Credit Agreement, duly completed and executed by the
Assignee; and
 
(b) agrees that (i) it will, independently and without reliance on the Assignor,
any Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.


 
2. Payments. From and after the Effective Date, the Administrative Agent shall
 
t
Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Credit
Agreement dated of June 14, 2007 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among OSI Restaurant Partners, LLC,
OSI Holdco, Inc., the lenders from time to time party thereto (the "Lenders"),
Deutsche Bank AG New York Branch, as Administrative Agent (in such capacity, the
"Administrative Agent"), Pre-Funded RC Deposit Bank, Swing Line Lender and an
LJC Issuer, Bank of America, N.A., as Syndication Agent, and General Electric
Capital Corporation, SunTrust Bank, Cooperatieve Centrale
RaiffeisenBoerenleenbank B.A., "Rabobank Nederland", New York Branch, LaSalle
Bank National Association, Wachovia Bank, National Association and Wells Fargo
Bank, National Association, as Co-Documentation Agents.


 
NEWYORK 5896461 (2K)

 
 

--------------------------------------------------------------------------------

 





 
Annex 1
 
Page 2
 
make all payments in respect of the Assigned Interest (including payments of
principal, interest,
 
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the
 
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective
 
Date.
 
3. General Provisions. This Assignment and Assumption shall be binding upon
 
and inure to the benefit of the parties hereto and their respective successors
and assigns. This
 
Assignment and Assumption may be executed in any number of counterparts, which
together
 
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this
 
Assignment and Assumption by facsimile or other electronic transmission shall be
as effective as
 
delivery of a manually executed counterpart of this Assignment and Assumption.
This
 
Assignment and Assumption shall be construed in accordance with and governed by
the law of
 
the State of New York.












































































































 
NEWYORK 5896461 (2K)



NEWYORK 6154457 v1 (2K)
i
 



 
 

--------------------------------------------------------------------------------

 

 
Exhibit F
 


 


 


 


 
[FORM OF]
 
GUARANTEE AGREEMENT
 
dated as of
 
June 14, 2007,
 
among
OSI RESTAURANT PARTNERS, LLC,
OSI HOLDCO, INC.,
 
THE SUBSIDIARIES OF OSI RESTAURANT PARTNERS, LLC
 
IDENTIFIED HEREIN


 
and


 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as Administrative Agent





 
NEWYORK 6154457 v1 (2K)
   



 
 

--------------------------------------------------------------------------------

 

 
 
Table of Contents

 
 
ARTICLE I  Definitions
 

 
 
Section 1.01.  Credit Agreement

 
Section 1.02.  Other Defined Terms

 
ARTICLE II  Guarantee
 

 
 
Section 2.01.  Guarantee

 
Section 2.02.  Guarantee of Payment

 
Section 2.03.  No Limitations

 
Section 2.04.  Reinstatement

 
Section 2.05.  Agreement To Pay; Subrogation

 
Section 2.06.  Information

 
ARTICLE III  Indemnity, Subrogation and Subordination
 

 
 
Section 3.01.  Indemnity and Subrogation.

 
Section 3.02.  Contribution and Subrogation.

 
Section 3.03.  Subordination

 
ARTICLE IV  Miscellaneous
 

 
 
Section 4.01.  Notices

 
Section 4.02.  Waivers; Amendment

 
Section 4.03.  Administrative Agent’s Fees and Expenses; Indemnification

 
Section 4.04.  Successors and Assigns

 
Section 4.05.  Survival of Agreement.

 
Section 4.06.  Counterparts; Effectiveness; Several Agreement

 
Section 4.07.  Severability

 
Section 4.08.  Right of Set-Off

 
Section 4.09.  Governing Law; Jurisdiction; Consent to Service of Process

 
Section 4.10.  WAIVER OF JURY TRIAL

 
Section 4.11.  Headings

 
Section 4.12.  Obligations Absolute

 
Section 4.13.  Termination or Release

 
Section 4.14.  Additional Restricted Subsidiaries

 
Section 4.15.  Recourse

 
Section 4.16.  Limitation on Guaranteed Obligations



SCHEDULES
Schedule I                      -           Subsidiary Parties


EXHIBITS
Exhibit 1                      -           Form of Guarantee Supplement



 
NEWYORK 6154457 v1 (2K)
   



 
 

--------------------------------------------------------------------------------

 

GUARANTEE AGREEMENT dated as of June 14, 2007 among OSI RESTAURANT PARTNERS, LLC
(the “Borrower”), OSI HOLDCO, INC. (“Holdings”), the Subsidiaries of the
Borrower identified herein and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent.
 
Reference is made to the Credit Agreement dated as of June 14, 2007 (as amended,
restated, supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, each Lender from time to time party
thereto, Deutsche Bank AG New York Branch, as Administrative Agent, Pre-Funded
RC Deposit Bank, Swing Line Lender and an L/C Issuer, Bank of America, N.A., as
Syndication Agent, and General Electric Capital Corporation, SunTrust Bank,
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, LaSalle Bank National Association, Wachovia Bank, National
Association and Wells Fargo Bank, National Association, as Co-Documentation
Agents.
 
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
enter into and/or maintain one or more Secured Hedge Agreements on the terms and
conditions set forth therein and the Cash Management Banks have agreed to
provide and/or maintain Cash Management Services on the terms and conditions
agreed upon by the Borrower or the respective Restricted Subsidiary and such
Cash Management Bank.  The obligations of the Lenders to extend such credit, the
obligation of the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the obligation of the Cash Management Banks to provide and/or
maintain Cash Management Services are, in each case, conditioned upon, among
other things, the execution and delivery of this Agreement by each
Guarantor.  Holdings, the Borrower and the Subsidiary Parties are affiliates of
one another, are an integral part of a consolidated enterprise and will derive
substantial direct and indirect benefits from (i) the extensions of credit to
the Borrower pursuant to the Credit Agreement, (ii) the entering into and/or
maintaining by the Hedge Banks of Secured Hedge Agreements with the Borrower
and/or one or more of its Restricted Subsidiaries and (iii) the providing and/or
maintaining of Cash Management Services by the Cash Management Banks to the
Borrower and/or one or more of its Restricted Subsidiaries, and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit, the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the Cash Management Banks to provide and/or maintain such Cash
Management Services.
 
Accordingly, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Parties and hereby covenants
and agrees with each other Guarantor and the Administrative Agent for the
benefit of the Secured Parties as follows:
 


 
ARTICLE 1
 


 
Definitions
 
Section 1.01. Credit Agreement.  (a)Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.
 
(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.
 
Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
 
“Agreement” means this Guarantee Agreement.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Guarantee Agreement Supplement” means an instrument substantially in the form
of Exhibit I hereto.
 
“Guaranteed Obligations” mean the “Obligations” as defined in the Credit
Agreement.
 
“Guaranteed Party” means Holdings, the Borrower, each Subsidiary Guarantor and
each Restricted Subsidiary of the Borrower party to any Secured Hedge Agreement.
 
“Guarantor” means each of Holdings, the Borrower and each Subsidiary Party.
 
“Secured Credit Document” shall mean each Loan Document, each Secured Hedge
Agreement and any agreement evidencing any Cash Management Obligation.
 
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Pre-Funded
RC Deposit Bank, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c) or Section 9.01(d) of the Credit Agreement.
 
“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.
 
ARTICLE II
 
Guarantee
 
Section 2.01. Guarantee.  Each Guarantor irrevocably, absolutely and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Guaranteed Obligations, in each case, whether such Guaranteed
Obligations are now existing or hereafter incurred under, arising out of or in
connection with any Secured Credit Document, and whether at maturity, by
acceleration or otherwise.  Each of the Guarantors further agrees that the
Guaranteed Obligations may be extended, increased or renewed, in whole or in
part, without notice to, or further assent from such Guarantor, and that such
Guarantor will remain bound upon its guarantee notwithstanding any extension,
increase or renewal of any Guaranteed Obligation.  Each of the Guarantors
waives, to the fullest extent permitted under applicable law, presentment to,
demand of payment from, and protest to, the applicable Guaranteed Party or any
other Loan Party of any of the Guaranteed Obligations, and also waives, to the
fullest extent permitted under applicable law, notice of acceptance of its
guarantee and notice of protest for nonpayment.
 
Section 2.02. Guarantee of Payment.  Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Guaranteed Obligations, or to any balance of any deposit account
or credit on the books of the Administrative Agent or any other Secured Party in
favor of any Guaranteed Party or any other Person.  The obligations of each
Guarantor hereunder are independent of the obligations of any other Guarantor,
any other guarantor, the Borrower or any other Guaranteed Party, and a separate
action or actions may be brought and prosecuted against each Guarantor whether
or not action is brought against any other Guarantor, any other guarantor, the
Borrower or any other Guaranteed Party and whether or not any other Guarantor,
any other guarantor, the Borrower or any other Guaranteed party be joined in any
such action or actions.  Any payment required to be made by a Guarantor
hereunder may be required by the Administrative Agent or any other Secured Party
on any number of occasions.
 
Section 2.03. No Limitations .  (a)Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.13, but without
prejudice to Section 2.04, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations, or otherwise.  Without limiting
the generality of the foregoing, except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.13, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Secured
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Secured Credit Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Secured Credit Document or any other agreement, including
with respect to any other Guarantor under this Agreement; (iii) the release of
any security held by the Collateral Agent or any other Secured Party for the
Guaranteed Obligations; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; (v) the failure to
perfect any security interest in, or the release of, any of the Collateral held
by or on behalf of the Collateral Agent or any other Secured party; (vi) the
lack of legal existence of the Borrower or any Guarantor or legal obligation to
discharge any of the Guaranteed Obligations by Borrower or any Guarantor for any
reason whatsoever, including, without limitation, in any insolvency, bankruptcy
or reorganization of any Loan party; or (vii)  any other act or omission that
may or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Guaranteed
Obligations).  Each Guarantor expressly authorizes the applicable Secured
Parties to take and hold security for the payment and performance of the
Guaranteed Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Guaranteed Obligations all without affecting the obligations of any
Guarantor hereunder.
 
(b) Except for termination of a Guarantor’s obligations hereunder as expressly
permitted in Section 4.13, but without prejudice to Section 2.04, to the fullest
extent permitted by applicable law, each Guarantor waives any defense based on
or arising out of any defense of the Borrower of any other Guaranteed Party or
the unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Guaranteed Party, other than the indefeasible payment in full in cash of
all the Guaranteed Obligations.  The Administrative Agent and the other Secured
Parties may in accordance with the terms of the Collateral Documents, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Guaranteed Obligations make
any other accommodation with the Borrower or any other Guaranteed Party or
exercise any other right or remedy available to them against the Borrower or any
other Guaranteed Party, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Guaranteed Obligations have
been indefeasibly paid in full in cash.  To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guaranteed Party,
as the case may be, or any security.
 
Section 2.04. Reinstatement .  Notwithstanding anything to the contrary
contained in this Agreement, each of the Guarantors agrees that (i) its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any other Secured Party upon the bankruptcy or reorganization of the
Borrower or any other Guaranteed Party or otherwise and (ii) the provisions of
this Section 2.04 shall survive termination of this Agreement.
 
Section 2.05. Agreement To Pay; Subrogation .  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Guaranteed Party to pay
any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Parties in cash
the amount of such unpaid Guaranteed Obligation.  Upon payment by any Guarantor
of any sums to the Administrative Agent as provided above, all rights of such
Guarantor against the Borrower or any other Guaranteed Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article III.
 
Section 2.06. Information .  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.
 
ARTICLE III
 


 
Indemnity, Subrogation and Subordination
 
Section 3.01. Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), each Guaranteed Party agrees that in the event a
payment shall be made by any Guarantor under this Agreement on account of any
Guaranteed Obligation owed directly by such Guaranteed Party (i.e., other than
any obligation arising under this Agreement), such Guaranteed Party shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment.
 
Section 3.02. Contribution and Subrogation.    At any time a payment by any
Subsidiary Party in respect of the Guaranteed Obligations is made under this
Agreement that shall not have been fully indemnified as provided in Section
3.01, the right of contribution of each Subsidiary Party against each other
Subsidiary Party shall be determined as provided in the immediately succeeding
sentence, with the right of contribution of each Subsidiary Party to be revised
and restated as of each date on which an unreimbursed payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Agreement.  At any
time that a Relevant Payment is made by a Subsidiary Party that results in the
aggregate payments made by such Subsidiary Party in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Subsidiary Party’s Contribution Percentage (as defined below) of the aggregate
payments made by all Subsidiary Parties in respect of the Guaranteed Obligations
to and including the date of the Relevant Payment (such excess, the “Aggregate
Excess Amount”), each such Subsidiary Party shall have a right of contribution
against each other Subsidiary Party who has made payments in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment in an
aggregate amount less than such other Subsidiary Party’s Contribution Percentage
of the aggregate payments made to and including the date of the Relevant Payment
by all Subsidiary Parties in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Subsidiary Party and the denominator of which is the Aggregate Excess
Amount of all Subsidiary Parties multiplied by (y) the Aggregate Deficit Amount
of such other Subsidiary Party.  A Subsidiary Party’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that all
contribution rights of such Subsidiary Party shall be subject to Section
3.03.  As used in this Section 3.02:  (i) each Subsidiary Party’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Subsidiary Party by (y) the aggregate Adjusted
Net Worth of all Subsidiary Parties; (ii) the “Adjusted Net Worth” of each
Subsidiary Party shall mean the greater of (x) the Net Worth (as defined below)
of such Subsidiary Party and (y) zero; and (iii) the “Net Worth” of each
Subsidiary Party shall mean the amount by which the fair saleable value of such
Subsidiary Party’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Agreement
or any guaranteed obligations arising under any guaranty of any Junior
Financing) on such date.  Notwithstanding anything to the contrary contained
above, any Subsidiary Party that is released from this Agreement pursuant to
Section 4.13 hereof shall thereafter have no contribution obligations, or
rights, pursuant to this Section 3.02, and at the time of any such release, if
the released Subsidiary Party had an Aggregate Excess Amount or an Aggregate
Deficit Amount, same shall be deemed reduced to $0, and the contribution rights
and obligations of the remaining Subsidiary Parties shall be recalculated on the
respective date of release (as otherwise provided above) based on the payments
made hereunder by the remaining Subsidiary Parties.  Each of the Subsidiary
Parties recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution.  In this connection, each Subsidiary Party has the right to waive
its contribution right against any other Subsidiary Party to the extent that
after giving effect to such waiver such Subsidiary Party would remain solvent,
in the determination of the Required Lenders.
 
Section 3.03. Subordination .  Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations; provided, that if any amount shall be paid
to such Guarantor on account of such subrogation rights at any time prior to the
irrevocable payment in full in cash of all the Guaranteed Obligations, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited and applied against
the Guaranteed Obligations, whether matured or unmatured, in accordance with
Section 8.04 of the Credit Agreement.  No failure on the part of the Borrower or
any Guarantor to make the payments required by Sections 3.01 and 3.02 (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder, and subject to Section 4.16, each Guarantor shall remain
liable for the full amount of the obligations of such Guarantor hereunder.
 
ARTICLE IV
 


 
Miscellaneous
 
Section 4.01. Notices .  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.  All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower as provided
in Section 10.02 of the Credit Agreement.
 
Section 4.02. Waivers; Amendment .  (a)No failure or delay by the Administrative
Agent, any L/C Issuer, any Lender or any other Secured Party in exercising any
right, remedy, power or privilege hereunder or under any other Secured Credit
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, remedy, power or privilege,
preclude any other or further exercise thereof, or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
of the Secured Parties hereunder and under the other Secured Credit Documents
are cumulative and are not exclusive of any rights, remedies, powers or
privileges that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time.  No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.
 
(c) Each Guarantor hereby acknowledges and affirms that it understands that to
the extent the Guaranteed Obligations are secured by real property located in
the State of California, such Guarantor shall be liable for the full amount of
the liability hereunder notwithstanding foreclosure on such real property by
trustee sale or any other reason impairing such Guarantor’s or any Secured
Party’s right to proceed against the Borrower or any other guarantor of the
Guaranteed Obligations.
 
(d) Each Guarantor hereby waives, to the fullest extent permitted by applicable
law, all rights and benefits under Sections 580a, 580b, 580d and 726 of the
California Code of Civil Procedure.  Each Guarantor hereby further waives, to
the fullest extent permitted by applicable law, without limiting the generality
of the foregoing or any other provision hereof, all rights and benefits which
might otherwise be available to such Guarantor under Sections 2809, 2810, 2815,
2819, 2821, 2839, 2845, 2846, 2847, 2848, 2849, 2850, 2899 and 3433 of the
California Civil Code.
 
(e) Each Guarantor waives its rights of subrogation and reimbursement and any
other rights and defenses available to such Guarantor by reason of Sections 2787
to 2855, inclusive, of the California Civil Code, including, without limitation,
(1) any defenses such Guarantor may have to this Guaranty by reason of an
election of remedies by the Secured Parties and (2) any rights or defenses such
Guarantor may have by reason of protection afforded to the Borrower pursuant to
the antideficiency or other laws of California limiting or discharging the
Borrower’s indebtedness, including, without limitation, Section 580a, 580b, 580d
and 726 of the California Code of Civil Procedure.  In furtherance of such
provisions, each Guarantor hereby waives all rights and defenses arising out of
an election of remedies of the Secured Parties, even though that election of
remedies, such as a nonjudicial foreclosure destroys such Guarantor’s rights of
subrogation and reimbursement against a Borrower by the operation of Section
580d of the California Code of Civil Procedure or otherwise.
 
(f) Each Guarantor warrants and agrees that each of the waivers set forth above
is made with full knowledge of its significance and consequences and that if any
of such waivers are determined to be contrary to any applicable law or public
policy, such waivers shall be effective only to the maximum extent permitted by
law.
 
Section 4.03.  Administrative Agent’s Fees and Expenses;
Indemnification.  (a)The parties hereto agree that the Administrative Agent
shall be entitled to reimbursement of its expenses incurred hereunder as
provided in Section 10.04 of the Credit Agreement.
 
(b) Without limitation of its indemnification obligations under the other
Secured Credit Documents, each Guarantor jointly and severally agrees to
indemnify the Administrative Agent and the other Indemnitees (as defined in
Section 10.05 of the Credit Agreement) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery,
performance or enforcement of this Agreement or any claim, litigation,
investigation or proceeding relating to any of the foregoing agreements or
instruments contemplated hereby, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by a final
and non-appeasable decision to have resulted from the gross negligence or
willful misconduct of such Indemnitee or of any Affiliate, director, officer,
employee, counsel, agent, trustee, investment advisor or attorney-in-fact of
such Indemnitee.
 
(c) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Collateral
Documents.  The provisions of this Section 4.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Secured Credit Document, the consummation of the transactions contemplated
hereby, the repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Secured
Credit Document, or any investigation made by or on behalf of the Administrative
Agent or any other Secured Party.  All amounts due under this Section 4.03 shall
be payable within ten Business Days of written demand therefor.
 
Section 4.04. Successors and Assigns .  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
 
Section 4.05. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Guaranteed Parties in the Secured Credit Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Secured Credit Document shall be
considered to have been relied upon by the relevant Secured Parties and shall
survive the execution and delivery of the relevant Secured Credit Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any Secured Party or on its behalf and notwithstanding
that the Administrative Agent, any L/C Issuer, any Lender or any other Secured
Party may have had notice or knowledge of any Default or default under any other
Secured Credit Document or any incorrect representation or warranty at the time
any credit is extended under any Secured Credit Document, and shall continue in
full force and effect with respect to each Guarantor until this Agreement is
terminated with respect to such Guarantor or such Guarantor is otherwise
released from its obligations under this Agreement in each case pursuant to
Section 4.13.
 
Section 4.06. Counterparts; Effectiveness; Several Agreement .  This Agreement
may be executed in counterparts, each of which shall constitute an original but
all of which when taken together shall constitute a single contract.  Delivery
of an executed signature page to this Agreement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this
Agreement.  This Agreement shall become effective as to any Loan Party when a
counterpart hereof executed on behalf of such Loan Party shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Loan Party and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, except that no Loan Party shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly contemplated by
this Agreement or the Credit Agreement.  This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
restated, supplemented, waived or released with respect to any Loan Party
without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.
 
Section 4.07. Severability .  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
Section 4.08. Right of Set-Off .  In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Guaranteed
Party, any such notice being waived by the Borrower and each other Guaranteed
Party to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
at any time held by, and other Indebtedness at any time owing by, such Lender
and its Affiliates to or for the credit or the account of the respective Loan
Parties against any and all Guaranteed Obligations owing to such Lender and its
Affiliates hereunder, now or hereafter existing, irrespective of whether or not
such Lender or Affiliate shall have made demand under this Agreement and
although such Guaranteed Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender under this Section 4.08
are in addition to other rights and remedies (including other rights of setoff)
that such Lender may have.
 
Section 4.09. Governing Law; Jurisdiction; Consent to Service of Process
.  (a)This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
 
(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York City and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, any L/C Issuer, any Lender or any other
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Guarantor, or its
properties in the courts of any jurisdiction.
 
(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 4.09.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
Section 4.10. WAIVER OF JURY TRIAL .  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.10.
 
Section 4.11. Headings .  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
Section 4.12. Obligations Absolute .  All rights of the Administrative Agent
hereunder and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any other Secured Hedge Agreement,
any other agreement with respect to any of the Guaranteed Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Guaranteed Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document, any
other Secured Hedge Agreement or any other agreement or instrument, (c) any
release or amendment or waiver of or consent under or departure from any
guarantee guaranteeing all or any portion of the Guaranteed Obligations or (d)
subject to the terms of Section 4.13, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Guarantor in
respect of the Guaranteed Obligations or this Agreement.
 
Section 4.13. Termination or Release .  (a)Subject to Section 2.04, this
Agreement and the Guarantees made herein shall terminate with respect to all
Guaranteed Obligations when all the outstanding Guaranteed Obligations (other
than Guaranteed Obligations in respect of Secured Hedge Agreements and Cash
Management Obligations not yet due and payable (to the extent permitted by the
terms thereof) and contingent indemnification obligations not yet accrued and
payable) have been indefeasibly paid in full and the Lenders have no further
commitment to lend under the Credit Agreement, the L/C Obligations have been
reduced to zero (other than L/C Obligations that have been fully cash
collateralized or supported by a backstop letter of credit in each case in an
amount and on terms reasonably satisfactory to the Administrative Agent and the
L/C Issuer) and the L/C Issuers have no further obligations to issue Letters of
Credit under the Credit Agreement.
 
(b) A Subsidiary Party shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Subsidiary Party ceases to be a Restricted
Subsidiary of the Borrower or becomes an Excluded Subsidiary; provided that the
Required Lenders shall have consented to such transaction (to the extent
required by the Credit Agreement) and the terms of such consent did not provide
otherwise.
 
(c) In connection with any termination or release pursuant to paragraph (a) or
(b), the Administrative Agent shall promptly execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section 4.13 shall be without recourse to
or warranty by the Administrative Agent.
 
(d) At any time that the Borrower desires that the Administrative Agent take any
of the actions described in the immediately preceding clause (c), it shall, upon
request of the Administrative Agent, deliver to the Administrative Agent an
officer’s certificate certifying that the release of the respective Subsidiary
Party is permitted pursuant to paragraph (a) or (b).  The Administrative Agent
shall have no liability whatsoever to any Secured Party as the result of any
release of any Subsidiary Party by it as permitted (or which the Administrative
Agent in good faith believes to be permitted) by this Section 4.13.
 
(e) Notwithstanding anything to the contrary set forth in this Agreement, each
Cash Management Bank and each Hedge Bank by the acceptance of the benefits under
this Agreement hereby acknowledge and agree that (i) the obligations of the
Borrower or any Subsidiary under any Secured Hedge Agreement and the Cash
Management Obligations shall be guaranteed pursuant to this Agreement only to
the extent that, and for so long, the other Guaranteed Obligations are so
guaranteed and (ii) any release of a Guarantor effected in the manner permitted
by this Agreement shall not require the consent of any Hedge Bank or Cash
Management Bank.
 
Section 4.14. Additional Restricted Subsidiaries .  Pursuant to Section 6.11 of
the Credit Agreement, certain Restricted Subsidiaries of the Loan Parties that
were not in existence or not Restricted Subsidiaries on the date of the Credit
Agreement are required to enter in this Agreement as Subsidiary Parties upon
becoming a Restricted Subsidiary.  Upon execution and delivery by the
Administrative Agent and a Restricted Subsidiary of a Guarantee Agreement
Supplement, such Restricted Subsidiary shall become a Subsidiary Party hereunder
with the same force and effect as if originally named as a Subsidiary Party
herein.  The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder.  The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.
 
Section 4.15. Recourse .  This Agreement is made with full recourse to each
Guarantor and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of such Guarantor contained herein, in the
Loan Documents and the other Secured Credit Documents and otherwise in writing
in connection herewith or therewith.
 
Section 4.16. Limitation on Guaranteed Obligations .  Each Guarantor that is a
Subsidiary Party and each Secured Party (by its acceptance of the benefits of
this Agreement) hereby confirms that it is its intention that this Agreement not
constitute a fraudulent transfer or conveyance for purposes of any Debtor Relief
Laws (including the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or
any similar Federal or state law).  To effectuate the foregoing intention, each
Guarantor that is a Subsidiary Party and each Secured Party (by its acceptance
of the benefits of this Agreement) hereby irrevocably agrees that the Guaranteed
Obligations owing by such Guarantor under this Agreement shall be limited to
such amount as will, after giving effect to such amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such Debtor Relief Laws (it being understood that it is the intention of the
parties to this Agreement and the parties to any guaranty of any Junior
Financing that is subordinated to the any of the Guaranteed Obligations, to the
maximum extent permitted under applicable laws, the liabilities in respect of
the guarantees of such Junior Financing shall not be included for the foregoing
purposes and that, if any reduction is required to the amount guaranteed by any
Guarantor hereunder and with respect to such Junior Financing that its guarantee
of amounts owing in respect of such Junior Financing shall first be reduced) and
after giving effect to any rights to contribution and/or subrogation pursuant to
any agreement providing for an equitable contribution and/or subrogation among
such Guarantor and the other Guarantors, result in the Guaranteed Obligations of
such Guarantor in respect of such amount not constituting a fraudulent transfer
or conveyance and the maximum liability of each Guarantor hereunder and under
the Secured Credit Documents shall in no event exceed such
amount..  Notwithstanding the provisions of the two preceding sentences, as
between the Secured Parties and the holders of such Junior Financing, it is
agreed (and the provisions of Junior Financing Documentation shall so provide)
that any diminution (whether pursuant to court decree or otherwise) of any
Guarantor’s obligation to make any distribution or payment pursuant to this
Agreement shall have no force or effect for purposes of the subordination
provisions contained in such Junior Financing Documentation, and that any
payments received in respect of a Guarantor’s obligations with respect to such
Junior Financing shall be turned over to the holders of the “Senior
Indebtedness” (as defined in such Junior Financing Documentation) (or
obligations which would have constituted Senior Indebtedness if same had not
been reduced or disallowed) of such Guarantor (which Senior Indebtedness shall
be calculated as if there were no diminution thereto pursuant to this Section
4.16 or for any other reason other than the indefeasible payment in full in cash
of the respective obligations which would otherwise have constituted Senior
Indebtedness) until all such Senior Indebtedness (or obligations which would
have constituted Senior Indebtedness if same had not been reduced or disallowed)
has been indefeasibly paid in full in cash.
 
*    *    *
 


 



NEWYORK 6154457 v1 (2K)
   



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
 
OSI RESTAURANT PARTNERS, LLC

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
 
 
OSI HOLDCO, INC.

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
 
 
EACH OF THE SUBSIDIARIES

 
 
 
LISTED ON SCHEDULE I HERETO

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 



NEWYORK 6154457 v1 (2K)
   



 
 

--------------------------------------------------------------------------------

 
SCHEDULE I to the
Guarantee Agreement

SUBSIDIARY PARTIES
 



NEWYORK 6154457 v1 (2K)
   



 
 

--------------------------------------------------------------------------------

 
EXHIBIT I to the
Guarantee Agreement

SUPPLEMENT NO. __ dated as of [●], to the Guarantee Agreement dated as of June
14, 2007, among OSI RESTAURANT PARTNERS, LLC (the “Borrower”), OSI HOLDCO, INC.
(“Holdings”), the Subsidiaries of the Borrower identified therein and DEUTSCHE
BANK AG NEW YORK BRANCH, as Administrative Agent.
 
A Reference is made to (i) the Credit Agreement dated as of June 14, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, each Lender from time to time
party thereto, Deutsche Bank AG New York Branch, as Administrative Agent,
Pre-Funded RC Deposit Bank, Swing Line Lender and an L/C Issuer, Bank of
America, N.A., as Syndication Agent, and General Electric Capital Corporation,
SunTrust Bank, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, LaSalle Bank National Association, Wachovia Bank,
National Association and Wells Fargo Bank, National Association, as
Co-Documentation Agents, (ii) each Secured Hedge Agreement (as defined in the
Credit Agreement) and (iii) the Cash Management Obligations (as defined in the
Credit Agreement).
 
B Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement referred to therein.
 
C  The Guarantors have entered into the Guarantee Agreement in order to induce
(x) the Lenders to make Loans and the L/C Issuers to issue Letters of Credit,
(y) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and
(z) the Cash Management Banks to provide Cash Management Services.  Section 4.14
of the Guarantee Agreement provides that additional Restricted Subsidiaries of
the Borrower may become Subsidiary Parties under the Guarantee Agreement by
execution and delivery of an instrument in the form of this Supplement.  The
undersigned Restricted Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Party under the Guarantee Agreement in order to induce the Lenders
to make additional Loans and the L/C Issuers to issue additional Letters of
Credit and as consideration for Loans previously made and Letters of Credit
previously issued.
 
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
 
Section 1.  In accordance with Section 4.14 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and Guarantor under
the Guarantee Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and the New Subsidiary hereby (a) agrees to all
the terms and provisions of the Guarantee Agreement applicable to it as a
Subsidiary Party and Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof.  Each reference to a “Guarantor” in
the Guarantee Agreement shall be deemed to include the New Subsidiary.  The
Guarantee Agreement is hereby incorporated herein by reference.
 
Section 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
 
Section 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
 
Section 4.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
 
Section 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Section 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
Section 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guarantee Agreement.
 
Section 8.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.
 
*    *    *
 


 


 


 





NEWYORK 6154457 v1 (2K)
   



 
 

--------------------------------------------------------------------------------

 
EXHIBIT G

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.
 
 
 
[NAME OF NEW SUBSIDIARY]

 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 
 


 
 


 
 


 

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 

 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 
 


 





3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 

Exhibit G
 




 


[FORM OF]
 
SECURITY AGREEMENT
 
dated as of
 
June 14, 2007
 
among
 
OSI RESTAURANT PARTNERS, LLC,
 
OSI HOLDCO, INC.,
 
THE SUBSIDIARIES OF OSI RESTAURANT PARTNERS, LLC
 
IDENTIFIED HEREIN
 
and
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as Collateral Agent
 



3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 





Table of Contents


Page
 
ARTICLE I Definitions
 

 
 
Section 1.01. Credit Agreement

 
Section 1.02. Other Defined Terms

 
ARTICLE II Pledge of Securities
 

 
 
Section 2.01. Pledge

 
Section 2.02. Delivery of the Pledged Collateral

 
Section 2.03. Representations, Warranties and Covenants

 
Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests

 
Section 2.05. Registration in Nominee Name; Denominations

 
Section 2.06. Voting Rights; Dividends and Interest

 
Section 2.07. Collateral Agent Not a Partner or Limited Liability Company Member

 
ARTICLE III Security Interests in Personal Property
 

 
 
Section 3.01. Security Interest

 
Section 3.02. Representations and Warranties

 
Section 3.03. Covenants

 
Section 3.04. Other Actions

 
ARTICLE IV Certain Provisions Concerning Intellectual Property Collateral
 

 
 
Section 4.01. Grant of License to Use Intellectual Property

 
Section 4.02. Protection of Collateral Agent’s Security

 
Section 4.03. After-Acquired PropertY

 
ARTICLE V Remedies
 

 
 
Section 5.01. Remedies Upon Default

 
Section 5.02. Application of Proceeds

 
ARTICLE VI Indemnity, Subrogation and Subordination
 

 
 
Section 6.01. Indemnity

 
Section 6.02. Contribution and Subrogation

 
Section 6.03. Subordination

 
ARTICLE VII Miscellaneous
 

 
 
Section 7.01. Notices

 
Section 7.02. Waivers; Amendment

 
Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification

 
Section 7.04. Successors and Assigns

 
Section 7.05. Survival of Agreement

Table of Contents
(continued)
Page


 
Section 7.06. Counterparts; Effectiveness; Several Agreement

 
Section 7.07. Severability

 
Section 7.08. Right of Set-Off

 
Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process

 
Section 7.10. WAIVER OF JURY TRIAL

 
Section 7.11. Headings

 
Section 7.12. Security Interest Absolute

 
Section 7.13. Termination or Release

 
Section 7.14. Additional Restricted Subsidiaries

 
Section 7.15. Collateral Agent Appointed Attorney-in-Fact

 
Section 7.16. General Authority of the Collateral Agent

 
Section 7.17. Mortgages

 
Section 7.18. Recourse; Limited Obligations



SCHEDULES
 
Schedule I                      -           Subsidiary Parties
Schedule II                      -           Pledged Equity; Pledged Debt
Schedule III                      -           Commercial Tort Claims
Schedule IV                      -           Copyrights and Copyright
Applications
Schedule V                      -           Domain Names
Schedule VI                      -           Licenses
Schedule VII                      -           Patents and Patent Applications
Schedule VIII                                -           Trademarks and
Trademark Applications


EXHIBITS
 
Exhibit I                      -           Form of Security Agreement Supplement
Exhibit II                      -           Form of Copyright Security Agreement
Exhibit III                      -           Form of Patent Security Agreement
Exhibit IV                      -           Form of Trademark Security Agreement
Exhibit V                      -           Form of Perfection Certificate





3408051_1.DOC



()
NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 

Exhibit G
Page
SECURITY AGREEMENT dated as of June 14, 2007, among OSI RESTAURANT PARTNERS, LLC
(the “Borrower”), OSI HOLDCO, INC. (“Holdings”), the Subsidiaries of the
Borrower identified herein and DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral
Agent for the Secured Parties (as defined below).
 
Reference is made to (i) the Credit Agreement dated as of June 14, 2007 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, each Lender (as defined in
the Credit Agreement) from time to time party thereto, Deutsche Bank AG New York
Branch, as Administrative Agent, Pre-Funded RC Deposit Bank, Swing Line Lender
and an L/C Issuer, Bank of America, N.A., as Syndication Agent, and General
Electric Capital Corporation, SunTrust Bank, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, LaSalle
Bank National Association, Wachovia Bank, National Association and Wells Fargo
Bank, National Association, as Co-Documentation Agents, (ii) each Guaranty (as
defined in the Credit Agreement), (iii) each Secured Hedge Agreement (as defined
in the Credit Agreement) and (iv) the Cash Management Obligations (as defined in
the Credit Agreement).
 
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
enter into and/or maintain one or more Secured Hedge Agreements on the terms and
conditions set forth therein and the Cash Management Banks have agreed to
provide and/or maintain Cash Management Services on the terms and conditions
agreed upon by the Borrower or the respective Restricted Subsidiary and the
respective Cash Management Bank.  The obligations of the Lenders to extend such
credit, the obligation of the Hedge Banks to enter into and/or maintain such
Secured Hedge Agreements and the obligation of the Cash Management Bank to
provide and/or maintain such Cash Management Services are, in each case,
conditioned upon, among other things, the execution and delivery of this
Agreement by each Grantor.  Holdings, the Borrower and the Subsidiary Parties
are affiliates of one another, will derive substantial benefits from (i) the
extensions of credit to the Borrower pursuant to the Credit Agreement, (ii) the
entering into and/or maintaining by the Hedge Banks of Secured Hedge Agreements
with the Borrower and/or one or more of the Restricted Subsidiaries and (iii)
the providing and/or maintaining of Cash Management Services by the Cash
Management Banks to the Borrower and/or one or more of its Restricted
Subsidiaries, and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit, the Hedge Banks to enter into and
maintain such Secured Hedge Agreements and the Cash Management Banks to provide
and/or maintain such Cash Management Services.  Accordingly, the parties hereto
agree as follows:
 
ARTICLE I
 


 
Definitions
 
Section 1.01. Credit Agreement .  (a)Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement.  All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
 
(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.
 
Section 1.02. Other Defined Terms
 
.  As used in this Agreement, the following terms have the meanings specified
below:
 
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
 
“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 4.02(d).
 
“Agreement” means this Security Agreement.
 
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
 
“Bankruptcy Event of Default” shall mean any Event of Default under Section
8.01(f) of the Credit Agreement.
 
“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Parties.
 
“Collateral” means the Article 9 Collateral and the Pledged Collateral.
 
“Controlled” means, with respect to any Intellectual Property right, the
possession (whether by ownership or license, other than pursuant to this
Agreement) by a party of the right to grant to another party an interest as
provided herein under such item or right without violating the terms of any
agreement or other arrangements with any third party existing before or after
the Closing Date.
 
“Copyright License” means any written agreement, now or hereafter in effect, (1)
granting to any third party any right under an Owned Copyright or any Copyright
that a Grantor otherwise has the right to grant a license under, or (2) granting
to any Grantor any right under a Copyright now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.
 
“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit II hereto.
 
“Copyrights” means:  (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether the holder of
such rights is an author, assignee, transferee or otherwise entitled to such
rights, whether registered or unregistered and whether published or unpublished;
(b) all registrations and applications for registration of any such copyright in
the United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office, including those listed on Schedule IV; and (c)
all (i) rights and privileges arising under applicable law with respect to the
use of such copyrights, (ii) reissues, renewals, continuations and extensions or
restorations thereof and amendments thereto, (iii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present of future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest,
including those listed on Schedule V.
 
“General Intangibles” has the meaning provided in Article 9 of the New York UCC
and shall in any event include all chooses in action and causes of action and
all other intangible personal property of every kind and nature now owned or
hereafter acquired by any Grantor, as the case may be, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Contracts
and other agreements), goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor, as the case may be, to secure payment by an
Account Debtor of any of the Accounts.
 
“Grantor” means each of Holdings, the Borrower and each Subsidiary Party.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software,
databases, all other proprietary information, including but not limited to
Domain Names, and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.
 
“Intellectual Property Collateral” means Collateral consisting of Owned
Intellectual Property.
 
“License” means any Patent License, Trademark License, Copyright License, or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule VI.
 
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
“Owned Copyrights” means Copyrights now Controlled by, or that hereafter become
Controlled by Grantor, whether by acquisition, assignment, or an exclusive
license, including those listed on Schedule IV.
 
“Owned Intellectual Property” means Intellectual Property now Controlled by, or
that hereafter becomes Controlled by, any Grantor, whether by acquisition,
assignment, or an exclusive license including, but not limited to, all
Intellectual Property listed on Schedules IV, V and VII.
 
“Owned Patents” means Patents now Controlled by, or that hereafter become
Controlled by, any Grantor whether by acquisition, assignment, or an exclusive
license, including those listed on Schedule VII.
 
“Owned Trademarks” means Trademarks now Controlled by, or that hereafter become
Controlled by, any Grantor, whether by acquisition, assignment, or an exclusive
license, including those listed on Schedule VIII.
 
“Patent License” means any written agreement, now or hereafter in effect, (1)
granting to any third party any right arising under an Owned Patent or any
Patent that a Grantor otherwise has the right to grant a license under, or (2)
granting to any Grantor any right arising under a Patent now or hereafter owned
by any third party; and all rights of any Grantor under any such agreement.
 
“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit III hereto.
 
“Patents” means:  (a) all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule VII; and (b)
(i) rights and privileges arising under applicable law with respect to the use
of any patents, (ii) inventions and improvements described and claimed therein,
(iii) reissues, reexaminations, divisions, continuations, renewals, extensions
or restorations and continuations-in-part thereof and amendments thereto, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the chief financial officer and the
chief legal officer of the Borrower.
 
“Permit” has the meaning provided in the Credit Agreement.
 
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
 
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
 
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
 
“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
Pledged Equity, Pledged Debt and all other certificates, instruments or other
documents representing or evidencing any Pledged Collateral.
 
“Secured Credit Document” means each Loan Document, each Secured Hedge Agreement
and any agreement evidencing any Cash Management Obligations.
 
“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement; it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit Agreement
and all obligations of the Borrower and/or its Restricted Subsidiaries under the
Secured Hedge Agreements and all Cash Management Obligations, in each case,
whether outstanding on the date of this Agreement or extended from time to time
after the date of this Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each L/C Issuer, the Hedge Banks, the Cash Management Banks,
the Pre-Funded RC Deposit Bank, the Supplemental Administrative Agent and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.01(c) or Section 9.01(d) of the Credit Agreement.
 
“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.
 
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
 
“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.
 
“Trademark License” means any written agreement, now or hereafter in effect, (1)
granting to any third party any right to use any Owned Trademark or any
Trademark that a Grantor otherwise has the right to grant a license under, or
(2) granting to any Grantor any right to use any Trademark now or hereafter
owned by any third party, and all rights of any Grantor under any such
agreement.
 
“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit IV hereto.
 
“Trademarks” means: (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, slogans, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, whether registered or unregistered, now
existing or hereafter adopted, acquired or assigned to, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all extensions or renewals thereof, including those listed on
Schedule VIII, together with (b) any and all (i) rights and privileges arising
under applicable law with respect to the use of any trademarks, (ii) reissues,
continuations, extensions and renewals thereof and amendments thereto, (iii)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present and future infringements thereof.
 
ARTICLE II
 


 
Pledge of Securities
 
Section 2.01. Pledge .  As security for the payment or performance, as the case
may be, in full of the Secured Obligations, including each Guaranty, each
Grantor hereby assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under (i) all Equity Interests of the Borrower and of each other
Subsidiary directly owned by such Grantor held by it and listed on Schedule II
and any other Equity Interests of Subsidiaries directly owned in the future by
such Grantor and the certificates representing all such Equity Interests (the
“Pledged Equity”); provided that the Pledged Equity shall not include (A) Equity
Interests of any Employment Participation Subsidiary, (B) more than 65% of the
total issued and outstanding voting Equity Interests of any Foreign Subsidiary
at any time, (C) Equity Interests of Unrestricted Subsidiaries (until such time
as any Unrestricted Subsidiary becomes a Restricted Subsidiary in accordance
with the Credit Agreement, at which time, and without further action, this
clause (C) shall no longer apply to the Equity Interests of such Subsidiary),
(D) Equity Interests of any Subsidiary of a Foreign Subsidiary, (E) Equity
Interests of any Subsidiary acquired pursuant to a Permitted Acquisition
financed with Indebtedness incurred pursuant to Section 7.03(g)(ii) of the
Credit Agreement; provided that the Equity Interests of any such Subsidiary
shall cease to be excluded by this clause (E) if such secured Indebtedness is
repaid or becomes unsecured or if such Subsidiary ceases to Guarantee such
secured Indebtedness, as applicable, (F) specifically identified Equity
Interests of any Subsidiary with respect to which the Administrative Agent has
confirmed in writing to the Borrower its determination that the costs or other
consequences (including adverse tax consequences) of providing a pledge of its
Equity Interests is excessive in view of the benefits to be obtained by the
Lenders and (G) Equity Interests of any non-wholly owned Subsidiary if (but only
to the extent that) the grant of a security interest therein would constitute a
violation of a valid and enforceable restriction in respect of any joint
venture, stockholders or similar agreement governing such Equity Interests,
unless and until all required consents shall have been obtained (for the
avoidance of doubt, the restrictions described herein are not negative pledges
or similar undertakings in favor of a lender or other financial counterparts),
provided however, that the limitation set forth in clause (G) above shall not
affect, limit, restrict or impair the grant by a Grantor of a security interest
pursuant to this Agreement in any such Equity Interests to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable law, including the New York UCC and provided
further that the Proceeds from any such Equity Interests shall not be excluded
from the definition of Article 9 Collateral; (ii) (A) promissory notes and
instruments evidencing indebtedness owned by a Grantor and listed opposite the
name of such Grantor on Schedule II, and (B) any promissory notes and
instruments evidencing indebtedness obtained in the future by such Grantor (the
“Pledged Debt”); (iii) all other property that may be delivered to and held by
the Collateral Agent pursuant to the terms of this Section 2.01; (iv) subject to
Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above; (v) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (i), (ii), (iii) and (iv) above; and (vi) all Proceeds
of, and Security Entitlements in, any of the foregoing (the items referred to in
clauses (i) through (vi) above being collectively referred to as the “Pledged
Collateral”).
 
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
applicable Secured Parties, forever; subject, however, to the terms, covenants
and conditions hereinafter set forth.
 
Section 2.02. Delivery of the Pledged Collateral.  (a)Each Grantor agrees
promptly (but in any event within 30 days after receipt thereof by such Grantor)
to deliver or cause to be delivered to the Collateral Agent, for the benefit of
the applicable Secured Parties, any and all Pledged Securities (other than any
uncertificated securities, but only for so long as such securities remain
uncertificated) to the extent such Pledged Securities, in the case of promissory
notes and instruments evidencing Indebtedness, are required to be delivered
pursuant to paragraph (b) of this Section 2.02.
 
(b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount that is in excess of $5,000,000 owed to such Grantor
by any Person to be evidenced by a duly executed promissory note to be pledged
and delivered to the Collateral Agent, for the benefit of the applicable Secured
Parties, pursuant to the terms hereof.
 
(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment (if appropriate) duly executed
by the applicable Grantor and such other instruments or documents as the
Collateral Agent may reasonably request.  Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities, which schedule
shall be deemed to supplement Schedule II and made a part hereof; provided that
failure to supplement Schedule II hereto shall not affect the validity of such
pledge of such Pledged Securities.  Each schedule so delivered shall supplement
any prior schedules so delivered.
 
Section 2.03. Representations, Warranties and Covenants .  Each of Holdings and
the Borrower jointly and severally represents, warrants and covenants, as to
themselves and the other Grantors, to and with the Collateral Agent, for the
benefit of the Secured Parties, that:
 
(a) Schedule II, or the supplement thereto, as applicable, correctly sets forth,
as of the Closing Date and as of each date on which a supplement to Schedule II
is delivered pursuant to Section 2.02(c), the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity and includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder in order to
satisfy the Collateral and Guarantee Requirement;
 
(b) the Pledged Equity issued by the Borrower or a Subsidiary and Pledged Debt
(solely with respect to Pledged Debt issued by a Person other than Holdings or a
Subsidiary of Holdings, to the best of Holdings’ and the Borrower’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and (i)
in the case of Pledged Equity, are fully paid and nonassessable and (ii) in the
case of Pledged Debt (solely with respect to Pledged Debt issued by a Person
other than Holdings or a Subsidiary of Holdings, to the best of Holdings’ and
the Borrower’s knowledge), are legal, valid and binding obligations of the
issuers thereof;
 
(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantors, (ii)
holds the same free and clear of all Liens, other than (A) Liens created by the
Collateral Documents and (B) Liens expressly permitted pursuant to Section 7.01
of the Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than transfers made in accordance with the
Credit Agreement and (A) Liens created by the Collateral Documents and (B) Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement, and (iv)
will defend its title or interest thereto or therein against any and all Liens
(other than the Liens permitted pursuant to this Section 2.03(c)), however,
arising, of all Persons whomsoever;
 
(d) except for (i) restrictions and limitations imposed by the Loan Documents or
securities laws generally, (ii) in the case of Pledged Equity of Persons that
are not Subsidiaries, transfer restrictions that exist at the time of
acquisition of such Equity Interests and (iii) as described in the Perfection
Certificate, the Pledged Collateral is and will continue to be freely
transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Collateral Agent
of rights and remedies hereunder;
 
(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
 
(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
 
(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
first-priority perfected lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Secured
Obligations, subject only to any Lien permitted pursuant to Section 7.01 of the
Credit Agreement; and
 
(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.
 
Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests .  No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity (x) shall be
represented by a certificate unless (i) the limited liability company agreement
or partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Collateral
Agent in accordance with Section 2.02 or (y) shall be an uncertificated
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction unless a control agreement, in form and substance reasonably
satisfactory to the Collateral Agent, has been executed and delivered by the
relevant Grantor and the issuer of such interests to the Collateral Agent.
 
Section 2.05. Registration in Nominee Name; Denominations .  If an Event of
Default shall occur and be continuing and the Collateral Agent shall give the
Borrower notice of its intent to exercise such rights, (a) the Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent and
each Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement and, in the case of Pledged Securities of persons that are not
Subsidiaries, to the extent permitted by the documentation governing such
Pledged Securities; provided that, notwithstanding the foregoing, if a
Bankruptcy Event of Default shall have occurred and be continuing, the
Collateral Agent shall not be required to give the notice referred to above in
order to exercise the rights described above.
 
Section 2.06. Registration Voting Rights; Dividends and Interest .  (a)Unless
and until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have notified the Borrower that the rights of the
Grantors under this Section 2.06 are being suspended:
 
(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Secured Credit Document or the
ability of the Secured Parties to exercise the same.
 
(ii) The Collateral Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.
 
(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities, to the extent (and only to the extent) that
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the applicable Secured Parties and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary endorsement
reasonably requested by the Collateral Agent).  So long as no Default or Event
of Default has occurred and is continuing, the Collateral Agent shall promptly
deliver to each Grantor any Pledged Securities in its possession if requested to
be delivered to the issuer thereof in connection with any exchange or redemption
of such Pledged Securities in accordance with this Section 2.06(a)(iii).
 
(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent).  Any and all money
and other property paid over to or received by the Collateral Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Collateral Agent
in an account to be established by the Collateral Agent upon receipt of such
money or other property and shall be applied in accordance with the provisions
of Section 5.02.  After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 in the absence of an Event of Default and that remain in such
account.
 
(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights.  After all
Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.06 shall be reinstated.
 
(d) Any notice given by the Collateral Agent to the Borrower suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.  Notwithstanding
anything to the contrary contained in Section 2.06(a), (b) or (c), if a
Bankruptcy Event of Default shall have occurred and be continuing, the
Collateral Agent shall not be required to give any notice referred to in said
Section in order to exercise any of its rights described in such Section, and
the suspension of the rights of each of the Grantors under each such Section
shall be automatic upon the occurrence of such Bankruptcy Event of Default.
 
Section 2.07. Collateral Agent Not a Partner or Limited Liability Company
Member .  Nothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership.  The parties hereto expressly agree that, unless the
Collateral Agent shall become the absolute owner of Pledged Equity consisting of
a limited liability company interest or a partnership interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.
 
ARTICLE III
 


 
Security Interests in Personal Property
 
Section 3.01. Security Interest .  (a)As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
each Guaranty, each Grantor hereby assigns and pledges to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest (the “Security Interest”) in, all
right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):
 
(i) all Accounts;
 
(ii) all Chattel Paper;
 
(iii) all Documents;
 
(iv) all Equipment;
 
(v) all General Intangibles and Permits;
 
(vi) all Instruments;
 
(vii) all Inventory;
 
(viii) all Intellectual Property Collateral;
 
(ix) all Investment Property;
 
(x) all books and records pertaining to the Article 9 Collateral;
 
(xi) all Goods and Fixtures;
 
(xii) all Letter-of-Credit Rights;
 
(xiii) all Commercial Tort Claims described on Schedule III from time to time;
 
(xiv) the Cash Collateral Account (and all cash, securities and other
investments deposited therein);
 
(xv) all Supporting Obligations;
 
(xvi) all Security Entitlements in any or all of the foregoing; and
 
(xvii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
 
provided (i) with respect to any Owned Trademarks, applications in the United
States Patent and Trademark Office to register Owned Trademarks or service marks
on the basis of any Grantor’s “intent to use” such Owned Trademarks or service
marks will not be deemed to be Collateral unless and until a “Statement of Use”
or “Amendment to Allege Use” has been filed and accepted in the United States
Patent and Trademark Office, whereupon such application shall be automatically
subject to the security interest granted herein and deemed to be included in the
Collateral and (ii) that notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute a grant of a security interest in
(A) motor vehicles or other assets subject to certificates of title the
perfection of a security interest in which is excluded from the New York UCC in
the relevant jurisdiction, (B) any Equity Interests other than Pledged Equity,
(C) any Equipment that is subject to a purchase money lien or a capital lease
permitted under the Credit Agreement to the extent the documents relating to
such purchase money lien or capital lease validly prohibits such Equipment to be
subject to the Security Interest created hereby, (D) any specifically identified
asset with respect to which the Administrative Agent has confirmed in writing to
the Borrower its determination that the costs or other consequences (including
adverse tax consequences) of providing a security interest is excessive in view
of the benefits to be obtained by the Lenders, (E) any General Intangible,
Investment Property, Accounts, Intellectual Property Collateral, promissory
notes, chattel paper, Permit or other such rights of a Grantor arising under any
contract, lease, instrument, license, or other document if (but only to the
extent that) the grant of a security interest therein would (x) constitute a
violation of a valid and enforceable restriction in respect of, or result in the
abandonment, invalidation or unenforceability of any right, title or interest of
such Grantor in, such General Intangible, Investment Property, Accounts,
Intellectual Property Collateral, promissory notes, chattel paper, Permit or
other such rights in favor of a third party or under any law, regulation,
permit, order, judgment or decree of any Governmental Authority and such
contractual restriction is otherwise not restricted by the Credit Agreement,
unless and until all required consents shall have been obtained (for the
avoidance of doubt, the restrictions described herein are not negative pledges
or similar undertakings in favor of a lender or other financial counterparty) or
(y) expressly give any other party in respect of any such contract, lease,
instrument, franchise, permit, license or other document relating to any such
General Intangible, Investment Property, Intellectual Property Collateral,
Accounts, promissory notes, chattel paper, Permit or other such rights of a
Grantor or give any other party the right to terminate its obligations or such
Grantor’s rights under such contract, lease, instrument, franchise, permit,
license or other document (whether expressly in such document or otherwise under
applicable law) to the extent that such right is not restricted by the Credit
Agreement, provided however, that the limitation set forth in clause (E)above
shall not affect, limit, restrict or impair the grant by a Grantor of a security
interest pursuant to this Agreement in any such Collateral to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable law, including the New York UCC and provided
further that the Proceeds from any such contract, lease, instrument or other
document shall not be excluded from the definition of Article 9 Collateral or
(G) Margin Stock unless the applicable requirements of Regulations T, U, and X
of the Board of Governors of the Federal Reserve have been satisfied.  Each
Grantor shall, if requested to do so by the Administrative Agent, use
commercially reasonable efforts to obtain any such required consent that is
reasonably obtainable with respect to Collateral which the Administrative Agent
reasonably determines to be material.
 
(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as all assets of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates.  Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.
 
(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.
 
(d) Each Grantor hereby further authorizes the Collateral Agent to file filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office or any similar office in any other country),
including the Trademark Security Agreement, Copyright Security Agreement, and
Patent Security Agreement or other documents as may be necessary or advisable
for the purpose of perfecting, confirming, continuing, enforcing or protecting
the security interest granted by such Grantor hereunder, without the signature
of such Grantor, and naming such Grantor, as debtor, and the Collateral Agent,
as secured party.
 
Section 3.02. Representations and Warranties .  Holdings and the Borrower
jointly and severally represent and warrant, as to themselves and the other
Grantors, to the Collateral Agent and the Secured Parties that:
 
(a) Subject to Liens permitted by Section 7.01 of the Credit Agreement, each
Grantor has good and valid rights in and title to the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.
 
(b) The Perfection Certificate has been duly prepared, completed, executed and
delivered to the Collateral Agent and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete in all
material aspects as of the Closing Date.  The Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in
Schedule 2 to the Perfection Certificate (or specified by notice from the
applicable Grantor to the Collateral Agent after the Closing Date in the case of
filings, recordings or registrations required by Section 6.11 of the Credit
Agreement), are all the filings, recordings and registrations that are necessary
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements.  Each Grantor represents and
warrants that fully executed agreements in the form of Exhibit II, Exhibit III
and Exhibit IV hereof and containing a description of all Collateral consisting
of Intellectual Property with respect to United States Patents and United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights have been
delivered to the Collateral Agent for recording by the United States Patent and
Trademark Office and the United States Copyright Office pursuant to 35 U.S.C. §
261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, and otherwise as may be required pursuant to the laws of any other
necessary jurisdiction, to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Collateral consisting of
Patents, Trademarks and Copyrights in which a security interest may be perfected
by filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Collateral consisting of Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).
 
(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code and (iii) a security interest that shall be perfected in all
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement with the United States Patent and Trademark Office
and the United States Copyright Office, as applicable, within the three month
period (commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15
U.S.C. § 1060 or the one month period (commencing as of the date hereof)
pursuant to 17 U.S.C. § 205 and otherwise as may be required pursuant to the
laws of any other necessary jurisdiction.  The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than (i) any
Lien that is expressly permitted pursuant to Section 7.01 of the Credit
Agreement and has priority as a matter of law and (ii) Liens expressly permitted
pursuant to Section 7.01 of the Credit Agreement.
 
(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement.  None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Collateral with the United States
Patent and Trademark Office or the United States Copyright Office, or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.
 
(e) All Commercial Tort Claims of each Grantor in existence on the date of this
Agreement (or on the date upon which such Grantor becomes a party to this
Agreement) are described on Schedule III hereto.
 
Section 3.03. Covenants .  (a)The Borrower agrees to promptly notify the
Collateral Agent in writing of any change (i) in the legal name of any Grantor,
(ii) in the identity or type of organization or corporate structure of any
Grantor, (iii) in the jurisdiction of organization of any Grantor, (iv) in the
Location of any Grantor or (v) in the organizational identification number of
any Grantor.  In addition, if any Grantor does not have an organizational
identification number on the Closing Date (or the date such Grantor becomes a
party to this Agreement) and later obtains one, the Borrower shall promptly
thereafter notify the Collateral Agent of such organizational identification
number and shall take all actions reasonably satisfactory to the Collateral
Agent to the extent necessary to maintain the security interests (and the
priority thereof) of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.
 
(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement; provided that,
nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is both (x) determined by such Grantor in good faith to be
desirable in the conduct of its business and (y) is permitted by the Credit
Agreement.
 
(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent a certificate
executed by the chief financial officer and the chief legal officer of the
Borrower setting forth the information required pursuant to Schedules 1(a),
1(c), 1(e), 1(f) and 2(b) of the Perfection Certificate or confirming that there
has been no change in such information since the date of such certificate or the
date of the most recent certificate delivered pursuant to this Section 3.03(c).
 
(d) The Borrower agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith.  If any
amount payable under or in connection with any of the Article 9 Collateral that
exceeds $5,000,000 shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be promptly pledged and delivered to
the Collateral Agent, for the benefit of the Secured Parties, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent.
 
(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within 10
days after demand for any payment made or any reasonable expense incurred by the
Collateral Agent pursuant to the foregoing authorization.  Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.
 
(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which exceeds $5,000,000 to
secure payment and performance of an Account, such Grantor shall promptly assign
such security interest to the Collateral Agent for the benefit of the applicable
Secured Parties.  Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other Person granting
the security interest.
 
(g) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.
 
Section 3.04. Other Actions .  In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:
 
(a) Instruments.  If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount in excess of
$5,000,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent for the benefit of the applicable Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.
 
(b) Investment Property.  Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent for the benefit of the applicable Secured Parties, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.  If any securities
now or hereafter acquired by any Grantor are uncertificated and are issued to
such Grantor or its nominee directly by the issuer thereof, upon the Collateral
Agent’s request and following the occurrence of an Event of Default such Grantor
shall promptly notify the Collateral Agent thereof and, at the Collateral
Agent’s reasonable request, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or (ii)
arrange for the Collateral Agent to become the registered owner of the
securities.  If any securities, whether certificated or uncertificated, or other
investment property are held by any Grantor or its nominee through a securities
intermediary or commodity intermediary, upon the Collateral Agent’s request and
following the occurrence of an Event of Default, such Grantor shall immediately
notify the Collateral Agent thereof and at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent shall either (i) cause such securities intermediary or
(as the case may be) commodity intermediary to agree to comply with entitlement
orders or other instructions from the Collateral Agent to such securities
intermediary as to such security entitlements, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Collateral Agent to such commodity intermediary, in each case without further
consent of any Grantor or such nominee, or (ii) in the case of financial assets
or other Investment Property held through a securities intermediary, arrange for
the Collateral Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property.  The Collateral Agent agrees with each of the Grantors that
the Collateral Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing.  The provisions of this paragraph shall not apply to
any financial assets credited to a securities account for which the Collateral
Agent is the securities intermediary.
 
(c) Commercial Tort Claims.  If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $5,000,000 or more, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor and provide
supplements to Schedule III describing the details thereof and shall grant to
the Collateral Agent a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement.
 
(d) Letter of Credit Rights.  If any Grantor is at any time a beneficiary under
a letter of credit with a stated amount of $5,000,000 or more, such Grantor
shall promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its reasonable
best efforts to (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under such letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be applied as provided in this Agreement after the
occurrence and during the continuance of an Event of Default.
 
ARTICLE IV
 


 
Certain Provisions Concerning Intellectual Property Collateral
 
Section 4.01. Grant of License to Use Intellectual Property .  Without limiting
the provision of Section 3.01 hereof or any other rights of the Collateral Agent
as the holder of a Security Interest in any Intellectual Property Collateral,
for the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor shall, upon request
by the Collateral Agent, grant to the Collateral Agent an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to the Grantors and exercisable only after the occurrence and
during the continuation of an Event of Default) to use, license or sublicense
any of the Intellectual Property Collateral now owned or hereafter acquired by
such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.  The use of such license by the Collateral
Agent may be exercised, at the option of the Collateral Agent, during the
continuation of an Event of Default; provided that any license, sublicense or
other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default.
 
Section 4.02. Protection of Collateral Agent’s Security
 
(a) Except to the extent failure to act, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
with respect to registration or pending application of each item of its
Intellectual Property Collateral for which such Grantor has standing to do so,
each Grantor agrees to take, at its expense, all steps, including, without
limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other governmental authority located in the United States, to (i)
maintain the validity and enforceability of any registered Intellectual Property
Collateral and maintain such Intellectual Property Collateral in full force and
effect, and (ii) pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application, now or hereafter included
in such Intellectual Property Collateral of such Grantor, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or other governmental authorities, the filing of applications
for renewal or extension, the filing of affidavits under Sections 8 and 15 of
the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.
 
(b) Except where failure to do so, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, each Grantor
shall take all steps to preserve and protect each item of its Intellectual
Property Collateral, including, without limitation, maintaining the quality of
any and all products or services used or provided in connection with any of the
Trademarks, consistent with the quality of the products and services as of the
date hereof, and taking all steps necessary to ensure that all licensed users of
any of the Trademarks abide by the applicable license’s terms with respect to
the standards of quality.
 
(c) Except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, no Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its Intellectual Property
Collateral may lapse, be terminated, or become invalid or unenforceable or
placed in the public domain (or in case of a trade secret, lose its competitive
value).
 
(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property Collateral after the Closing Date (“After-Acquired
Intellectual Property”), (i) the provisions of this Agreement shall
automatically apply thereto, and (ii) any such After-Acquired Intellectual
Property and, in the case of Trademarks, the goodwill symbolized thereby, shall
automatically become part of the Intellectual Property Collateral subject to the
terms and conditions of this Agreement with respect thereto.
 
(e) Nothing in this Agreement prevents any Grantor from discontinuing the use or
maintenance of any of its Intellectual Property Collateral to the extent
permitted by the Credit Agreement if such Grantor determines in its reasonable
business judgment that such discontinuance is desirable in the conduct of its
business.
 
Section 4.03. After-Acquired Property . Once every fiscal quarter of the
Borrower, with respect to issued or registered Patents (or published
applications therefore) or Trademarks (or applications therefor), and once every
fiscal quarter, with respect to registered Copyrights, each Grantor shall sign
and deliver to the Collateral Agent an appropriate Security Agreement Supplement
and related grant of security interest with respect to all of its applicable
Owned Intellectual Property as of the last day of such period, to the extent
that such Intellectual Property is not covered by any previous Security
Agreement Supplement and related grant of security interest so signed and
delivered by it.  In each case, it will promptly cooperate as reasonably
necessary to enable the Collateral Agent to make any necessary or reasonably
desirable recordations with the U.S. Copyright Office or the U.S. Patent and
Trademark Office, as appropriate.
 
ARTICLE V
 


 
Remedies
 
Section 5.01. Remedies Upon Default .  Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations, as applicable, under the Uniform Commercial
Code or other applicable law, and also may (i) require each Grantor to, and each
Grantor agrees that it will at its expense and upon request of the Collateral
Agent forthwith, assemble all or part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place and
time to be designated by the Collateral Agent that is reasonably convenient to
both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to or promptly after
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise; (iv)
withdraw any and all cash or other Collateral from the Cash Collateral Account
and to apply such cash and other Collateral to the payment of any and all
Secured Obligations in the manner provided in Section 5.02 of this Agreement;
(v) subject to the mandatory requirements of applicable law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate; and (vi)
with respect to any Intellectual Property Collateral, on demand, cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such Intellectual Property Collateral by the applicable Grantors to the
Collateral Agent, or license or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such
Intellectual Property Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine, provided,
however, that such terms shall include all terms and restrictions that
customarily required to ensure the continuing validity and effectiveness of the
Intellectual Property at issue, such as, without limitation, quality control and
inure provisions with regard to Trademarks, patent designation provisions with
regard to patents, and copyright notices and restrictions or decompilation and
reverse engineering of copyrighted software.  The Collateral Agent shall be
authorized at any sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers of such securities to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale the Collateral Agent shall have the right
to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
 
The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale.  At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine.  The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor.  For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full (in which case the
applicable Grantors shall be entitled to the proceeds of any such sale pursuant
to Section 5.02 hereof).  As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court appointed
receiver.  Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.
 
Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Borrower of its
intent to exercise such rights (except in the case of a Bankruptcy Event of
Default, in which case no such notice shall be required), for the purpose of (i)
making, settling and adjusting claims in respect of Article 9 Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies if
insurance, (ii) making all determinations and decisions with respect thereto and
(iii) obtaining or maintaining the policies of insurance required by
Section 6.07 of the Credit Agreement or to pay any premium in whole or in part
relating thereto.  All sums disbursed by the Collateral Agent in connection with
this paragraph, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, within 10 days of demand, by
the Grantors to the Collateral Agent and shall be additional Secured Obligations
secured hereby.
 
Section 5.02. Application of Proceeds .  The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with the provisions of Section 8.04 of the
Credit Agreement.  The Collateral Agent shall have absolute discretion as to the
time of application of any such proceeds, moneys or balances in accordance with
this Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.  It
is understood and agreed that the Grantors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Secured Obligations.
 
ARTICLE VI
 


 
Indemnity, Subrogation and Subordination
 
Section 6.01. Indemnity .  In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 6.03), each Guarantor Party (as defined in the Guaranty) agrees that, in
the event any assets of any Grantor that is a Subsidiary Party shall be sold
pursuant to this Agreement or any other Collateral Document to satisfy in whole
or in part an Obligation owing directly by such Guaranteed Party to any Secured
Party (i.e., other than pursuant to its capacity as a Guarantor under the
Guaranty), such Guaranteed Party shall indemnify such Grantor in an amount equal
to the fair market value of the assets so sold.
 
Section 6.02. Contribution and Subrogation .  At any time a payment by any
Subsidiary Party in respect of the Secured Obligations is made under this
Agreement or any other Collateral Document as a result of a sale of assets by
such Subsidiary Party that shall not have been fully indemnified as provided in
Section 6.01, the right of contribution of each Subsidiary Party against each
other Subsidiary Party shall be determined as provided in the immediately
succeeding sentence, with the right of contribution of each Subsidiary Party to
be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Secured Obligations under this Agreement and not
indemnified pursuant to Section 6.01.  At any time that a Relevant Payment is
made by a Subsidiary Party that results in the aggregate payments made by such
Subsidiary Party in respect of the Secured Obligations to and including the date
of the Relevant Payment exceeding such Subsidiary Party’s Contribution
Percentage (as defined below) of the aggregate payments made by all Subsidiary
Parties in respect of the Secured Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Subsidiary Party shall have a right of contribution against each other
Subsidiary Party who has made payments in respect of the Secured Obligations to
and including the date of the Relevant Payment in an aggregate amount less than
such other Subsidiary Party’s Contribution Percentage of the aggregate payments
made to and including the date of the Relevant Payment by all Subsidiary Parties
in respect of the Secured Obligations (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to (x) a fraction the numerator
of which is the Aggregate Excess Amount of such Subsidiary Party and the
denominator of which is the Aggregate Excess Amount of all Subsidiary Parties
multiplied by (y) the Aggregate Deficit Amount of such other Subsidiary
Party.  A Subsidiary Party’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment to
the time of each computation; provided that the contribution rights of such
Subsidiary Party shall be subject to Section 6.03.  As used in this Section
6.02:  (i) each Subsidiary Party’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Subsidiary Party by (y) the aggregate Adjusted Net Worth of all Subsidiary
Parties; (ii) the “Adjusted Net Worth” of each Subsidiary Party shall mean the
greater of (x) the Net Worth (as defined below) of such Subsidiary Party and (y)
zero; and (iii) the “Net Worth” of each Subsidiary Party shall mean the amount
by which the fair saleable value of such Subsidiary Party’s assets on the date
of any Relevant Payment exceeds its existing debts and other liabilities
(including contingent liabilities, but without giving effect to any Guaranteed
Obligations arising under the Subsidiary Guaranty or any guaranteed obligations
arising under any guaranty of any Junior Financing or any Permitted Refinancing
thereof) on such date.  Notwithstanding anything to the contrary contained
above, any Subsidiary Party that is released from this Agreement pursuant to
Section 7.13 hereof shall thereafter have no contribution obligations, or
rights, pursuant to this Section 6.02, and at the time of any such release, if
the released Subsidiary Party had an Aggregate Excess Amount or an Aggregate
Deficit Amount, same shall be deemed reduced to $0, and the contribution rights
and obligations of the remaining Subsidiary Parties shall be recalculated on the
respective date of release (as otherwise provided above) based on the payments
made hereunder by the remaining Subsidiary Parties.  Each of the Subsidiary
Parties recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution.  In this connection, each Subsidiary Party has the right to waive
its contribution right against any other Subsidiary Party to the extent that
after giving effect to such waiver such Subsidiary Party would remain solvent,
in the determination of the Required Lenders.
 
Section 6.03. Subordination .  Notwithstanding any provision of this Agreement
to the contrary, all rights of the Grantors under Sections 6.01 and 6.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations; provided, that if any amount shall be paid to
such Grantor on account of such subrogation rights at any time prior to the
irrevocable payment in full in cash of all the Secured Obligations, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Collateral Agent to be credited and applied against the
Secured Obligations, whether matured or unmatured, in accordance with Section
5.02 of this Agreement.  No failure on the part of the Borrower or any Grantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Grantor with respect to its obligations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder.
 
ARTICLE VII
 


 
Miscellaneous
 
Section 7.01. Notices .  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.  All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower as provided
in Section 10.02 of the Credit Agreement.
 
Section 7.02. Waivers; Amendment .  (a)No failure or delay by the Collateral
Agent, any L/C Issuer or any Lender in exercising any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, remedy,
power or privilege, or any abandonment or discontinuance of steps to enforce
such a right, remedy, power or privilege, preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  The
rights, remedies, powers and privileges of the Collateral Agent, the L/C Issuers
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, any Lender or any L/C
Issuer may have had notice or knowledge of such Default at the time.  No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.
 
Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification .  (a)The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.
 
(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Grantors jointly and severally agree to indemnify the Collateral
Agent and the other Indemnitees (as defined in Section 10.05 of the Credit
Agreement) against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery, performance or enforcement of this Agreement
or any claim, litigation, investigation or proceeding relating to any of the
foregoing agreement or instrument contemplated hereby, or to the Collateral,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or of any
Affiliate, director, officer, employee, counsel, agent, trustee, investment
advisor or attorney-in-fact of such Indemnitee.
 
(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents.  The
provisions of this Section 7.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party.  All amounts due under this Section 7.03 shall be payable within 10 days
of written demand therefor.
 
Section 7.04. Successors and Assigns .  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
 
Section 7.05. Survival of Agreement .  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf and notwithstanding that the Collateral Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (except if such Letter of Credit is cash collateralized or
subject to a backstop letter of credit in each case in an amount and on terms
reasonably satisfactory to the Administrative Agent and the L/C Issuer) and so
long as the Commitments have not expired or terminated.
 
Section 7.06. Counterparts; Effectiveness; Several Agreement .  This Agreement
may be executed in counterparts, each of which shall constitute an original but
all of which when taken together shall constitute a single contract.  Delivery
of an executed signature page to this Agreement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this
Agreement.  This Agreement shall become effective as to any Loan Party when a
counterpart hereof executed on behalf of such Loan Party shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Loan Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement.  This
Agreement shall be construed as a separate agreement with respect to each Loan
Party and may be amended, modified, supplemented, waived or released with
respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.
 
Section 7.07. Severability .  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
Section 7.08. Right of Set-Off .  In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower and each Loan Party to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender and its Affiliates to
or for the credit or the account of the respective Loan Parties against any and
all obligations owing to such Lender and its Affiliates hereunder, now or
hereafter existing, irrespective of whether or not such Lender or Affiliate
shall have made demand under this Agreement and although such obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness.  Each Lender agrees promptly to notify the
Borrower and the Collateral Agent after any such set off and application made by
such Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Lender under this
Section 7.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.
 
Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process
.  (a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
 
(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York City and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Collateral Agent, any L/C Issuer or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Grantor or its properties in the courts of any
jurisdiction.
 
(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 7.09.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
Section 7.10. WAIVER OF JURY TRIAL .  EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 7.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
Section 7.11. Headings . Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
Section 7.12. Security Interest Absolute .  All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, the Secured
Hedge Agreements, any agreement with respect to any of the Secured Obligations
or any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document, the
Secured Hedge Agreements or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Secured Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.
 
Section 7.13. Termination or Release .  (a)This Agreement, the Security Interest
and all other security interests granted hereby shall terminate when all the
outstanding Secured Obligations (other than Secured Obligations in respect of
Secured Hedge Agreements and Cash Management Obligations not yet due and payable
(to the extent permitted by the terms thereof) and contingent indemnification
obligations not yet accrued and payable) have been indefeasibly paid in full and
the Lenders have no further commitment to lend under the Credit Agreement, the
L/C Obligations have been reduced to zero (except if such Letter of Credit is
fully cash collateralized or supported by a backstop letter of credit in each
case in an amount and on terms reasonably satisfactory to the Administrative
Agent and the L/C Issuer) and the L/C Issuers have no further obligations to
issue Letters of Credit under the Credit Agreement.
 
(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower; provided that the Required Lenders
shall have consented to such transaction (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise.
 
(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.01 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.
 
(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c), the Collateral Agent shall promptly execute and deliver to any Grantor,
at such Grantor’s expense, all documents (including relevant certificates,
securities and other instruments) that such Grantor shall reasonably request to
evidence such termination or release.  Any execution and delivery of documents
pursuant to this Section 7.13 shall be without recourse to or warranty by the
Collateral Agent.
 
(e) At any time that the respective Grantor desires that the Collateral Agent
take any action described in the immediately preceding paragraph (d), it shall,
upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a), (b) or (c).  The Collateral Agent shall
have no liability whatsoever to any Secured Party as the result of any release
of Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Section 7.13.
 
(f) Notwithstanding anything to the contrary set forth in this Agreement, each
Cash Management Bank and each Hedge Bank by the acceptance of the benefits under
this Agreement hereby acknowledge and agree that (i) the obligations of the
Borrower or any Subsidiary under any Secured Hedge Agreement and the Cash
Management Obligations shall be secured pursuant to this Agreement only to the
extent that, and for so long as, the other Secured Obligations are so secured
and (ii) any release of Collateral effected in the manner permitted by this
Agreement shall not require the consent of any Hedge Bank or Cash Management
Bank.
 
Section 7.14 Additional Restricted Subsidiaries .  Pursuant to Section 6.11 of
the Credit Agreement, certain Restricted Subsidiaries of the Loan Parties that
were not in existence or not Restricted Subsidiaries on the date of the Credit
Agreement are required to enter in this Agreement as Subsidiary Parties upon
becoming Restricted Subsidiaries.  Upon execution and delivery by the Collateral
Agent and a Restricted Subsidiary of a Security Agreement Supplement, such
Restricted Subsidiary shall become a Subsidiary Party hereunder with the same
force and effect as if originally named as a Subsidiary Party herein.  The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder.  The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.
 
Section 7.15 Collateral Agent Appointed Attorney-in-Fact .  Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest.  Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and (unless a Bankruptcy Event of Default has
occurred and is continuing) delivery of notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent or the Cash Collateral Account and adjust, settle or
compromise the amount of payment of any Account; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct or that of any of their Affiliates, directors,
officers, employees, counsel, agents or attorneys-in-fact.
 
Section 7.16 General Authority of the Collateral Agent .  By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.
 
Section 7.17 Mortgages .  In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and real estate leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.
 
Section 7.18 Recourse; Limited Obligations .  This Agreement is made with full
recourse to each Grantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Grantor contained
herein, in the Loan Documents and the Secured Hedge Agreements and otherwise in
writing in connection herewith or therewith.  It is the desire and intent of
each Grantor and the Secured Parties that this Agreement shall be enforced
against each Grantor to the fullest extent permissible under the laws applied in
each jurisdiction in which enforcement is sought.  Notwithstanding anything to
the contrary contained herein, and in furtherance of the foregoing, it is noted
that the obligations of each Grantor that is a Subsidiary Party have been
limited as expressly provided in the Subsidiary Guaranty and are limited
hereunder as and to the same extent provided therein.
 
*       *       *
 

 
 

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
 
OSI RESTAURANT PARTNERS, LLC

 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 
 
 
OSI HOLDCO, INC.

 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 
 
 
EACH OF THE SUBSIDIARIES

 
 
 
LISTED ON SCHEDULE I HERETO

 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent

 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 


 

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 

SCHEDULE  to
the Security Agreement


 


 


 
SUBSIDIARY PARTIES
 


 

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 



 
Issuer
Number of
Certificate
Registered
Owner
Number and
Class of
Equity Interest
Percentage
of Equity Interests



 
EQUITY INTERESTS
 


 


 


 
DEBT SECURITIES
 


 
Issuer
Principal
Amount
Date of Note
Maturity Date



 


 

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 

SCHEDULE III to the
Security Agreement


 
COMMERCIAL TORT CLAIMS
 


 

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV
to the
Security Agreement




 
U.S. COPYRIGHTS OWNED BY [NAME OR GRANTOR]
 
[Make a separate page of Schedule IV for each Grantor and state if no copyrights
are owned.  List in numerical order by Registration No.]
 
U.S. Copyright Registrations
 
Title
Reg. No.
Author
                             



















 


 
Title
Author
Class
Date Filed
                                       

Pending U.S. Copyright Applications for Registration
 


 


 


 


 


 


 
Unregistered Copyrights
 




 

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE V
to the
Security Agreement


 


 
DOMAIN NAMES OWNED BY [NAME OF GRANTOR]
 
 [Make a separate page of Schedule IV for each Grantor and state if no Domain
Names are owned.]
 


 
Internet Domain Names
Country
Registration No. (or
other                                               applicable identifier)
                       



 


 


 


 


 


 

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 

SCHEDULE VI
to the
Security Agreement


 
U.S. COPYRIGHTS LICENSES OWNED BY [NAME OR GRANTOR]
 
[Make a separate page of Schedule IV for each Grantor and state if no Copyrights
Licenses are owned. ]
 


 


 


 
PATENTS LICENSES OWNED BY [NAME OF GRANTOR]
 
[Make a separate page of Schedule IV for each Grantor and state if no Patents
Licenses are owned.]
 


 


 


 
TRADEMARK LICENSES OWNED BY [NAME OF GRANTOR]
 
[Make a separate page of Schedule IV for each Grantor and state if no Trademark
Licenses are owned.]
 


 

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE VII
to the
Security Agreement


 


 


 
PATENTS OWNED BY [NAME OF GRANTOR]
 
[Make a separate page of Schedule IV for each Grantor and state if no patents
are owned.  List in numerical order by Patent No./Patent Application No.]
 
U.S. Patent Registrations
 
Patent Numbers
Filing Date
                   



















Patent Numbers
Issue Date
                   

U.S. Patent Applications
 



















3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE VIII
to the
Security Agreement






 


 
TRADEMARK/TRADE NAMES OWNED BY [NAME OF GRANTOR]
 
[Make a separate page of Schedule IV for each Grantor and state if no
trademarks/trade names are owned.  List in numerical order by trademark
registration/application no.]
 
U.S. Trademark Registrations
 
Mark
Reg. Date
Reg. No.
                             



 


 


 


 
U.S. Trademark Applications
 
Mark
Filing Date
Application No.
                       



 


 


 


 


 
Common Law Trademarks
 











3408051_1.DOC

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 

EXHIBIT I to the
Security Agreement


 
SUPPLEMENT NO. __ dated as of [●], to the Security Agreement dated as of June
14, 2007, among OSI RESTAURANT PARTNERS, LLC (the “Borrower”), OSI HOLDCO, INC.
(“Holdings”), the Subsidiaries of the Borrower identified therein and DEUTSCHE
BANK AG NEW YORK BRANCH, as Collateral Agent for the Secured Parties (as defined
below).
 
A Reference is made to (i) the Credit Agreement dated as of June 14, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, each Lender (as defined in
the Credit Agreement) from time to time party thereto, Deutsche Bank AG New York
Branch, as Administrative Agent, Pre-Funded RC Deposit Bank, Swing Line Lender
and an L/C Issuer, Bank of America, N.A., as Syndication Agent, and General
Electric Capital Corporation, SunTrust Bank, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, LaSalle
Bank National Association, Wachovia Bank, National Association and Wells Fargo
Bank, National Association, as Co-Documentation Agents, (ii) the Guaranty (as
defined in the Credit Agreement), (iii) each Secured Hedge Agreement (as defined
in the Credit Agreement) and (vi) the Cash Management Obligations (as defined in
the Credit agreement).
 
B Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.
 
C The Grantors have entered into the Security Agreement in order to induce
(x) the Lenders to make Loans and the L/C Issuers to issue Letters of Credit,
(y) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and
(z) the Cash Management Bank to provide Cash Management Services.  Section 7.14
of the Security Agreement provides that additional Restricted Subsidiaries of
the Borrower may become Subsidiary Parties under the Security Agreement by
execution and delivery of an instrument substantially in the form of this
Supplement.  The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Party under the Security Agreement in order to
induce the Lenders to make additional Loans and the L/C Issuers to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.
 
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
 
Section 1.  In accordance with Section 7.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Grantor) and Grantor under the Security Agreement with the same force
and effect as if originally named therein as a Subsidiary Party and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Subsidiary Party and Grantor thereunder and (b)
represents and warrants that the representations and warranties made by it as a
Grantor thereunder are true and correct on and as of the date hereof.  In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Secured Obligations does hereby create and grant
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Subsidiary.  Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Subsidiary.  The Security Agreement is hereby incorporated herein by
reference.
 
Section 2.  The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
 
Section 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Collateral Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
 
Section 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary and (b) set forth under its
signature hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.
 
Section 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.
 
Section 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Section 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
Section 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement.
 
Section 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.
 
*           *           *
 

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.
 
 
 
[NAME OF NEW SUBSIDIARY]

 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 
Legal Name:
 
Jurisdiction of Formation:
 
Location of Chief Executive Office:
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent

 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I to the
Security Agreement
Page 5


 


 
LOCATION OF COLLATERAL
 
Description
Location



 
EQUITY INTERESTS
 


 
Issuer
Number of
Certificate
Registered
Owner
Number and
Class of
Equity Interest
Percentage
of Equity Interests



 


 


 
DEBT SECURITIES
 


 
Issuer
Principal
Amount
Date of Note
Maturity Date



 


 
 


 
 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit II to
the Security Agreement
[FORM OF]
 
COPYRIGHT SECURITY AGREEMENT
 
COPYRIGHT SECURITY AGREEMENT, dated as of [______ ___], 20[__], made by
[____________________], a [___________] (the “Grantor”), in favor of DEUTSCHE
BANK AG NEW YORK BRANCH, as collateral agent (together with its successors in
such capacity, the “Grantee”) for the Secured Parties referred to in the Credit
Agreement, dated as of June 14, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the OSI
Restaurant Partners, LLC, a Delaware limited liability company, OSI Holdco,
Inc., a Delaware corporation, each Lender (as defined in the Credit Agreement)
from time to time party thereto, the Grantee, as Administrative Agent,
Pre-Funded RC Deposit Bank, Swing Line Lender and an L/C Issuer, Bank of
America, N.A., as Syndication Agent, and General Electric Capital Corporation,
SunTrust Bank, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, LaSalle Bank National Association, Wachovia Bank,
National Association and Wells Fargo Bank, National Association, as
Co-Documentation Agents.
 
WHEREAS, the Grantor is party to a Security Agreement, dated as of June 14, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), in favor of the Grantee pursuant to which the Grantor is
required to execute and deliver this Copyright Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
to induce the Lenders to extend credit under the Credit Agreement, the Grantor
hereby agrees with the Grantee as follows:
 
SECTION 1.                      Defined Terms.  Unless otherwise defined herein,
capitalized terms used herein and not defined have the meaning given to them in
the Security Agreement, or if not defined therein, in the Credit Agreement.
 
SECTION 2.                      Grant of Security Interest in Copyrights.  As
security for the payment and performance in full of the Obligations, including
the Guarantees, the Grantor hereby assigns and pledges to the Grantee, its
successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Grantee, its successors and assigns, for the benefit of the
Secured Parties, a continuing security interest (the “Security Interest”) in,
to, or under all right, title or interest in or to any and all of the Owned
Copyrights, including those listed on Schedule I hereto, and all proceeds of the
Owned Copyrights.
 
SECTION 3.                      Security Agreement.  The Security Interest
granted pursuant to this Copyright Security Agreement is granted in conjunction
with the security interest granted to the Grantee pursuant to the Security
Agreement, and the Grantee and the Grantor hereby acknowledge and affirm that
the rights and remedies of the Grantee with respect to the Security Interest in
the Owned Copyrights made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Copyright Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.
 
SECTION 4.                      Counterparts.  This Copyright Security Agreement
may be executed in any number of counterparts, all of which shall constitute one
and the same instrument, and any party hereto may execute this Copyright
Security Agreement by signing and delivering one or more counterparts.
 
SECTION 5.                      Recordation.  The Grantor authorizes and
requests that the United States Copyright Office record this Agreement.
 
SECTION 6.                      Governing Law.  This Copyright Security
Agreement shall be governed by and construed in accordance with the laws of the
State of New York.
 
[signature page follows]
 


 


 

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
[__________________________],
 
as Grantor
 
 
 
By:____________________________________

 
 
 
Name:

 
 
 
Title:

 
STATE OF                                 )
 
) ss.
 
COUNTY OF                                 )
 
On _________________________, 20[  ], before me ____________________, Notary
Public, personally appeared __________________ personally known to me (or proved
to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity(ies) and that by his/her signature on
the instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.
 
WITNESS my hand and official seal
 
 
Signature_________________________

 
 
Notary Public

 


 

 
 

--------------------------------------------------------------------------------

 

Accepted and Agreed:
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as Grantee
 
 
By:____________________________________

 
 
Name:

 
 
Title:

 
 
By:____________________________________

 
 
Name:

 
 
Title:

 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
to
 
COPYRIGHT SECURITY AGREEMENT
 
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
 
UNITED STATES COPYRIGHTS:
 
U.S. Copyright Registrations


Title
Reg. No.
Author
                             



















Pending U.S. Copyright Applications for Registration
 


 
Title
Author
Date Filed
                             



 


 


 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit III to
the Security Agreement
[FORM OF]
 
PATENT SECURITY AGREEMENT
 
PATENT SECURITY AGREEMENT, dated as of [______ ___], 20[__], made by
[____________________], a [___________] (the “Grantor”), in favor of DEUTSCHE
BANK AG NEW YORK BRANCH, as collateral agent (together with its successors in
such capacity, the “Grantee”) for the Secured Parties referred to in the Credit
Agreement, dated as of June 14, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the OSI
Restaurant Partners, LLC, a Delaware limited liability company, OSI Holdco,
Inc., a Delaware corporation, each Lender (as defined in the Credit Agreement)
from time to time party thereto, the Grantee, as Administrative Agent,
Pre-Funded RC Deposit Bank, Swing Line Lender and an L/C Issuer, Bank of
America, N.A., as Syndication Agent, and General Electric Capital Corporation,
SunTrust Bank, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, LaSalle Bank National Association, Wachovia Bank,
National Association and Wells Fargo Bank, National Association, as
Co-Documentation Agents.
 
WHEREAS, the Grantor is party to a Security Agreement, dated as of June 14, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), in favor of the Grantee pursuant to which the Grantor is
required to execute and deliver this Patent Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
to induce the Lenders to extend credit under the Credit Agreement, the Grantor
hereby agrees with the Grantee as follows:
 
SECTION 1.                      Defined Terms.  Unless otherwise defined herein,
capitalized terms used herein and not defined have the meaning given to them in
the Security Agreement, or if not defined therein, in the Credit Agreement.
 
SECTION 2.                      Grant of Security Interest in Patents.  As
security for the payment and performance in full of the Obligations, including
the Guarantees, the Grantor hereby assigns and pledges to the Grantee, its
successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Grantee, its successors and assigns, for the benefit of the
Secured Parties, a continuing security interest (the “Security Interest”) in,
to, or under all right, title or interest in or to any and all Owned Patents,
including those listed on Schedule I hereto, and all proceeds and products of
the Owned Patents and all causes of action arising prior to or after the date
hereof for infringement or competition regarding the same of any of the Owned
Patents.
 
SECTION 3.                      Security Agreement.  The Security Interest
granted pursuant to this Patent Security Agreement is granted in conjunction
with the security interest granted to the Grantee pursuant to the Security
Agreement, and the Grantee and the Grantor hereby acknowledge and affirm that
the rights and remedies of the Grantee with respect to the Security Interest in
the Owned Patents made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Patent Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.
 
SECTION 4.                      Counterparts.  This Patent Security Agreement
may be executed in any number of counterparts, all of which shall constitute one
and the same instrument, and any party hereto may execute this Patent Security
Agreement by signing and delivering one or more counterparts.
 
SECTION 5.                      Recordation.  The Grantor authorizes and
requests that the Commissioner of Patents and Trademarks record this Agreement.
 
SECTION 6.                      Governing Law.  This Patent Security Agreement
shall be governed by and construed in accordance with the laws of the State of
New York.
 
[signature page follows]
 

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
[__________________________],
 
as Grantor
 
 
 
By:____________________________________

 
 
 
Name:

 
 
 
Title:

 
STATE OF                                 )
 
) ss.
 
COUNTY OF                                 )
 
On _________________________, 20[  ], before me ____________________, Notary
Public, personally appeared __________________ personally known to me (or proved
to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity(ies) and that by his/her signature on
the instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.
 
WITNESS my hand and official seal
 
 
Signature_________________________

 
 
Notary Public

 


 

 
 

--------------------------------------------------------------------------------

 

Accepted and Agreed:
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as Grantee
 
 
By:____________________________________

 
 
Name:

 
 
Title:

 
 
By:____________________________________

 
 
Name:

 
 
Title:

 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
to
 
PATENT SECURITY AGREEMENT
 
PATENT REGISTRATIONS AND PATENT APPLICATIONS
 
UNITED STATES TRADEMARKS:
 
U.S. Patent Registrations


Patent Numbers
Issue Date
                   



















U.S. Patent Applications


 


 
Patent Application No.
Filing Date
                   



 


 


 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 



 
Exhibit IV to
 
the Security Agreement
 
[FORM OF]
 
TRADEMARK SECURITY AGREEMENT
 
TRADEMARK SECURITY AGREEMENT, dated as of [______ ___], 20[__] made by
[________________], a [___________] (the “Grantor”), in favor of DEUTSCHE BANK
AG NEW YORK BRANCH, as collateral agent (together with its successors in such
capacity, the “Grantee”) for the Secured Parties referred to in the Credit
Agreement, dated as of June 14, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the OSI
Restaurant Partners, LLC, a Delaware limited liability company, OSI Holdco,
Inc., a Delaware corporation, each Lender (as defined in the Credit Agreement)
from time to time party thereto, the Grantee, as Administrative Agent,
Pre-Funded RC Deposit Bank, Swing Line Lender and an L/C Issuer, Bank of
America, N.A., as Syndication Agent, and General Electric Capital Corporation,
SunTrust Bank, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, LaSalle Bank National Association, Wachovia Bank,
National Association and Wells Fargo Bank, National Association, as
Co-Documentation Agents.
 
WHEREAS, the Grantor is party to a Security Agreement, dated as of June 14, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), in favor of the Grantee pursuant to which the Grantor is
required to execute and deliver this Trademark Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
to induce the Lenders to extend credit under the Credit Agreement, the Grantor
hereby agrees with the Grantee as follows:
 
SECTION 1.                      Defined Terms.  Unless otherwise defined herein,
capitalized terms used herein and not defined have the meaning given to them in
the Security Agreement, or if not defined therein, in the Credit Agreement.
 
SECTION 2.                      Grant of Security Interest in Trademarks.  As
security for the payment and performance in full of the Obligations, including
the Guarantees, the Grantor hereby assigns and pledges to the Grantee, its
successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Grantee, its successors and assigns, for the benefit of the
Secured Parties, a continuing security interest (the “Security Interest”) in,
to, or under all right, title or interest in or to any and all of the Owned
Trademarks, including those listed on Schedule I hereto, and all proceeds of the
Owned Trademarks, the goodwill of the businesses with which the Owned Trademarks
are associated, and all causes of action arising prior to or after the date
hereof for infringement of any the Owned Trademarks or unfair competition
regarding the same.
 
SECTION 3.                      Security Agreement.  The Security Interest
granted pursuant to this Trademark Security Agreement is granted in conjunction
with the security interest granted to the Grantee pursuant to the Security
Agreement, and the Grantee and the Grantor hereby acknowledge and affirm that
the rights and remedies of the Grantee with respect to the Security Interest in
the Owned Trademark made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Trademark Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.
 
SECTION 4.                      Counterparts.  This Trademark Security Agreement
may be executed in any number of counterparts, all of which shall constitute one
and the same instrument, and any party hereto may execute this Trademark
Security Agreement by signing and delivering one or more counterparts.
 
SECTION 5.                      Recordation.  The Grantor authorizes and
requests that the Commissioner of Patents and Trademarks record this Agreement.
 
SECTION 6.                      Governing Law.  This Trademark Security
Agreement shall be governed by and construed in accordance with the laws of the
State of New York.
 
[signature page follows]
 

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC

3408051_1.DOC



NEWYORK 5896489 v9 (2K)
   



 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
__________________________],
 
as Grantor
 
 
 
By:____________________________________

 
 
 
Name:

 
 
 
Title:

 
STATE OF                                 )
 
) ss.
 
COUNTY OF                                 )
 
On _________________________, 20[  ], before me ____________________, Notary
Public, personally appeared __________________ personally known to me (or proved
to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity(ies) and that by his/her signature on
the instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.
 
WITNESS my hand and official seal
 
 
Signature_________________________

 
 
Notary Public

 

 
 

--------------------------------------------------------------------------------

 

Accepted and Agreed:
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as Grantee
 
 
By:____________________________________

 
 
Name:

 
 
Title:

 
By:____________________________________
 
Name:
 
Title:
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
to
 
TRADEMARK SECURITY AGREEMENT
 
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
 
UNITED STATES TRADEMARKS:
 
U.S. Trademark Registrations
 
Mark
Reg. Date
Reg. No
                             



 


 


 


 


 


 


 
U.S. Trademark Applications
 
Mark
Filing Date
Application No.
                             



 


 


 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit V to
the Security Agreement
FORM OF PERFECTION CERTIFICATE
 
Reference is made to the Credit Agreement dated as of June 14, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among OSI Restaurant Partners, LLC (the “Borrower”), OSI Holdco, Inc., each
Lender from time to time party thereto, Deutsche Bank AG New York Branch, as
Administrative Agent, Pre-Funded RC Deposit Bank, Swing Line Lender and an L/C
Issuer, Bank of America, N.A., as Syndication Agent, and General Electric
Capital Corporation, SunTrust Bank, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, LaSalle
Bank National Association, Wachovia Bank, National Association and Wells Fargo
Bank, National Association, as Co-Documentation Agents.  Capitalized terms used
but not defined herein have the meanings assigned in the Credit Agreement or the
Security Agreement or Guaranty referred to therein, as applicable.
 
The undersigned, the Chief Financial Officer and the Chief Legal Officer,
respectively, of the Borrower, hereby certify to the Administrative Agent and
each other Secured Party as follows:
 
1.           Names.  (a)  The exact legal name of each Guarantor, as such name
appears in its respective certificate of incorporation or formation, is as
follows:
 
(b)  Set forth below is each other legal name each Guarantor has had in the past
five years, together with the date of the relevant change:
 
(c)  Except as set forth in Schedule 1 hereto, to our knowledge, no Guarantor
has changed its identity or corporate structure in any way within the past five
years.  Changes in identity or corporate structure would include mergers,
consolidations and acquisitions, as well as any change in the form, nature or
jurisdiction of organization.  If any such change has occurred, include in
Schedule 1 the information required by Sections 1 and 2 of this certificate as
to each acquiree or constituent party to a merger or consolidation to the extent
such information is available to the Borrower.
 
(d)  To our knowledge, the following is a list of all other names (including
trade names or similar appellations) used by each Guarantor or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years:
 
(e)  Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Guarantor that is a registered
organization:
 
(f)  Set forth below is the Federal Taxpayer Identification Number of each
Guarantor:
 
2.  Current Locations.  (a)  The chief executive office of each Guarantor is
located at the address set forth opposite its name below:


Guarantor
Mailing Address
County
State
       



(b)  The jurisdiction of formation of each Guarantor that is a registered
organization is set forth opposite its name below:
 
Guarantor:                                                                Jurisdiction:
 
(c)  Set forth below opposite the name of each Guarantor are the names and
addresses of all Persons other than such Guarantor that have possession of any
material Collateral of such Guarantor:


Guarantor
Mailing Address
County
State
       



(d)  Set forth below is a list of all real property held by each Guarantor,
whether owned or leased, the name of the Guarantor that owns or leases such real
property, and the fair market value of any such owned or leased real property,
to the extent an appraisal exists with respect to any such owned or leased real
property, or, in the absence of any such appraisal, the book value of any such
owned real property or the current annual rent with respect to any such leased
real property:


Address
Owned/Leased
Guarantor
Book, Market or Rental Value





(e)  Set forth below opposite the name of each Guarantor are all the locations
where such Guarantor maintains any material Collateral and all the places of
business where such Guarantor conducts any material business that are not
identified above:


Guarantor
Mailing Address
County
State
       



3.  Unusual Transactions.  All Accounts have been originated by the Guarantor
and all Inventory has been acquired by the Guarantor in the ordinary course of
business (other than Accounts acquired in connection with a business
acquisition).
 
4.  Schedule of Filings.  Attached hereto as Schedule 4 is a schedule setting
forth the proper Uniform Commercial Code filing office in the jurisdiction in
which each Guarantor is located and, to the extent any of the Collateral is
comprised of fixtures, in the proper local jurisdiction, in each case as set
forth with respect to such Guarantor in Section 2 hereof.
 
5.  Stock Ownership and other Equity Interests.  Attached hereto as Schedule 5
is a true and correct list of all the issued and outstanding Equity Interests of
the Borrower and each Subsidiary and the record and beneficial owners of such
Equity Interests.  Also set forth on Schedule 5 is each Investment of Holdings,
the Borrower or any Subsidiary that represents 50% or less of the Equity
Interests of the Person in which such Investment was made.
 
6.  Debt Instruments.  Attached hereto as Schedule 6 is a true and correct list
of all promissory notes and other evidence of Indebtedness held by Holdings, the
Borrower and each other loan party having a principal amount in excess of
$5,000,000 that are required to be pledged under the Security Agreement,
including all intercompany notes between Loan Parties.
 
7.  Mortgage Filings.  Attached hereto as Schedule 7 is a schedule setting
forth, with respect to each Mortgaged Property, (a) the exact name of the Person
that owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current mortgagor/grantor of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.
 
8.  Intellectual Property.  (a)  Attached hereto as Schedule 8(A) in proper form
for filing with the United States Patent and Trademark Office is a schedule
setting forth all of each Guarantor’s: (i) Patents and Patent Applications,
including the name of the registered owner, type, registration or application
number and the expiration date (if already registered) of each Patent and Patent
Application owned by any Guarantor; and (ii) Trademarks and Trademark
Applications, including the name of the registered owner, the registration or
application number and the expiration date (if already registered) of each
Trademark and Trademark application owned by any Guarantor.
 
(b)  Attached hereto as Schedule 8(B) in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Guarantor’s
Copyrights and Copyright Applications, including the name of the registered
owner, title, the registration number or application number and the expiration
date (if already registered) of each Copyright or Copyright Application owned by
any Guarantor.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[___] day of [________], 2007.
 
OSI RESTAURANT PARTNERS, LLC
 
By                                       
Name:
 
Title:

 






 

 
 

--------------------------------------------------------------------------------

 

Exhibit H








 
[FORM OF]
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
 
FINANCING STATEMENT


 
From
 
[NAME OF MORTGAGOR]
 
To
 
DEUTSCHE BANK AG NEW YORK BRANCH






 
Dated: [ ],20_
 
Premises:[City], [State]
 
County








 
This Mortgage was prepared by
 
and when recorded should be returned to:
 
Leila Rachlin, Esq.
 
White & Case LLP
 
1155 Avenue of the Americas
 
New York, New York 10036
 
(212) 819-8720
 
1111779-1714
































 
NEWYORK 5896500 (2K)




 
THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated as of [ , 20 (this "Mortgage"), by [ ], a [ ], having an office
at [ ] (the "Mortgagor"), to DEUTSCHE BANK AG NEW YORK BRANCH, having an office
at 60 Wall Street, New York, New York 10005 (the "Mortgagee") as Collateral
Agent for the Secured Parties (as such terms are defined below).
 
WITNESSETH THAT:
 
Reference is made to (i) the Credit Agreement dated as of June 14, 2007 (as
amended,
 
restated, supplemented and/or otherwise modified from time to time, the "Credit
Agreement"),
 
among OSI Restaurant Partners, LLC, a Delaware limited liability company (the
"Borrower")
 
OSI Holdco, Inc. ("Holdings"), the lenders from time to time party thereto
(collectively, the
 
"Lenders" and individually, a "Lender"), the Mortgagee, as Administrative Agent,
Pre-Funded
 
RC Deposit Bank, Swing Line Lender and an L/C Issuer, Bank of America, N.A., as
Syndication
 
Agent, and General Electric Capital Corporation, SunTrust Bank, Cooperatieve
Centrale
 
Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New York Branch, LaSalle
Bank
 
National Association, Wachovia Bank, National Association and Wells Fargo Bank,
National
 
Association, as Co-Documentation Agents; (ii) each Guaranty (as defined in the
Credit
 
Agreement); (iii) each Secured Hedge Agreement (as defined in the Credit
Agreement); (iv) the
 
Cash Management Services (as defined in the Credit Agreement) and (v) the
Security Agreement
 
dated as of even date hereof (as amended, supplemented or otherwise modified
from time to
 
time, the "Security Agreement") among Holdings, the Borrower, the subsidiaries
of the
 
Borrower identified therein and the Mortgagee. The Administrative Agent, the
Collateral Agent,
 
the Lenders, each L/C Issuer, the Hedge Banks, the Cash Management Banks, the
Pre-Funded
 
RC Deposit Bank, the Supplemental Administrative Agent and each co-agent or
sub-agent
 
appointed by the Administrative Agent from time to time pursuant to the Credit
Agreement shall
 
be collectively referred to herein as the "Secured Parties". Capitalized terms
used but not
 
defined herein have the meanings given to them in the Credit Agreement.
 
In the Credit Agreement, (i) the Lenders have agreed to make term loans (the
"Term
 
Loans"), working capital revolving loans (the "Working Capital RC Loans") and
pre-funded
 
revolving loans (the "Pre-Funded RC Loans") to the Borrower pursuant to, upon
the terms of,
 
and subject to the conditions specified in, the Credit Agreement, (ii) the
Swingline Lender has
 
agreed to make swingline loans (the "Swingline Loans", together with Term Loans,
Working
 
Capital RC Loans and Pre-Funded RC Loans, the "Loans") to the Borrower pursuant
to, upon the
 
terms of, and subject to the conditions specified in, the Credit Agreement,
(iii) the L/C Issuers
 
have issued or agreed to issue from time to time Letters of Credit for the
account of the Borrower
 
pursuant to, upon the terms of, and subject to the conditions specified in, the
Credit Agreement,
 
(iv) the Hedge Banks have agreed to enter into and/or maintain one or more
Secured Hedge
 
Agreements with the Borrower and/or one or more of its Subsidiaries on the terms
and
 
conditions set forth therein and (v) the Cash Management Banks have agreed to
provide and/or
 
maintain Cash Management Services, on the terms and conditions agreed upon by
the Borrower
 
or the respective Restricted Subsidiary and the respective Cash Management Bank.
Amounts
 
paid in respect of Term Loans may not be reborrowed. Subject to the terms of the
Credit
 
Agreement, the Borrower may borrow, prepay and reborrow the Working Capital RC
Loans and
 
the Pre-Funded RC Loans and may issue Letters of Credit from time to time. The
Credit
 
NEWYORK 5896500 (2K)
 
Agreement provides that the sum of the principal amount of the Loans and the
Letters of Credit from time to time outstanding and secured hereby shall not
exceed $1,330,000,000.
 
The Mortgagor [is a wholly owned Subsidiary of the Borrower] [is the Borrower]
and will
 
derive substantial benefits from the (i) the extensions of credit to the
Borrower pursuant to the
 
Credit Agreement, (ii) the entering into and/or maintaining by the Hedge Banks
of Secured
 
Hedge Agreements with the Borrower and/or one or more of its Restricted
Subsidiaries and (iii)
 
the providing and/or maintaining of Cash Management Services by the Cash
Management Banks
 
to the Borrower and/or one or more of its Restricted Subsidiaries. In order to
induce the Lenders
 
to extend credit to the Borrower and the Hedge Banks to enter into and maintain
such Secured
 
Hedge Agreements with the Borrower and/or one or more of its Subsidiaries and
the Cash
 
Management Banks to provide and/or maintain such Cash Management Services with
the
 
Borrower and/or one or more of its Subsidiaries, the Mortgagor has agreed to
guarantee, among
 
other things, the due and punctual payment and performance of all of the
obligations of the
 
Borrower under the Credit Agreement.
 
The obligations of the Lenders to make Loans, of the L/C Issuers to issue
Letters of Credit, the Hedge Banks to enter into and/or maintain Secured Hedge
Agreements, and the Cash Management Banks to provide and/or maintain Cash
Management Services are conditioned upon, among other things, the execution and
delivery by the Mortgagor of this Mortgage in the form hereof to secure the
"Obligations" as defined in the Credit Agreement; it being acknowledged and
agreed, as used in this Mortgage, the term "Secured Obligations' shall include
each extension of credit under the Credit Agreement and the obligations of the
Borrower and/or its Restricted Subsidiaries under the Secured Hedge Agreements
and all Cash Management Obligations, in each case whether outstanding on the
date of this Mortgage or extended from time to time after the date of this
Mortgage.
 
Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Secured Obligations. The Credit Agreement may also require the
granting by other Loan Parties of mortgages, deeds of trust and/or deeds to
secure debt (the "Other Mortgages") which will create liens on and security
interests in certain real and personal property other than the Mortgaged
Property to secure the performance of the Secured Obligations.
 
Granting Clauses
 
NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure
 
the due and punctual payment and performance of the Secured Obligations for the
benefit of the
 
Secured Parties, the Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the
 
Mortgagee, all of the Mortgagor's right, title, and interest in and to, all the
following described
 
property (the "Mortgaged Propert y") whether now owned or held or hereafter
acquired:
 
(1) the land more particularly described on Exhibit A hereto (the "Land"),
 
together with all rights appurtenant thereto, including the easements over
certain other
 
adjoining land granted by any easement agreements, covenant or restrictive
agreements
 
and all air rights, mineral rights, water rights, oil and gas rights and
development rights, if


 
NEWYORK 5896500 (2K)

 
 

--------------------------------------------------------------------------------

 



 
any, relating thereto, and also together with all of the other easements,
rights, privileges, interests, hereditaments and appurtenances thereunto
belonging or in any way appertaining and all of the estate, right, title,
interest, claim or demand whatsoever of Mortgagor therein and in the streets and
ways adjacent thereto, either in law or in equity, in possession or expectancy,
now or hereafter acquired (the "Premises");
 
(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the "Improvements");
 
(3) subject to the terms of the Security Agreement, all apparatus, movable
 
appliances, building materials, equipment, fittings, furnishings, furniture,
machinery and
 
other articles of tangible personal property of every kind and nature, and
replacements
 
thereof, now or at any time hereafter placed upon or used in any way in
connection with
 
the use, enjoyment, occupancy or operation of the Improvements or the Premises,
 
including all of Mortgagor's books and records relating thereto and including
all pumps,
 
tanks, goods, machinery, tools, equipment, lifts (including fire sprinklers and
alarm
 
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating,
 
boilers, refrigerating, electronic monitoring, water, loading, unloading,
lighting, power,
 
sanitation, waste removal, entertainment, communications, computers,
recreational,
 
window or structural, maintenance, truck or car repair and all other equipment
of every
 
kind), restaurant, bar and all other indoor or outdoor furniture (including
tables, chairs,
 
booths, serving stands, planters, desks, sofas, racks, shelves, lockers and
cabinets), bar
 
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items,
 
furnishings, appliances, supplies, inventory, rugs, carpets and other floor
coverings,
 
draperies, drapery rods and brackets, awnings, venetian blinds, partitions,
chandeliers and
 
other lighting fixtures, freezers, refrigerators, walk-in coolers, signs (indoor
and outdoor),
 
computer systems, cash registers and inventory control systems, and all other
apparatus,
 
equipment, furniture, furnishings, and articles used in connection with the use
or
 
operation of the Improvements or the Premises, it being understood that the
enumeration
 
of any specific articles of property shall in no way result in or be held to
exclude any
 
items of property not specifically mentioned (the property referred to in this
subparagraph (3), the "Personal Property");
 
(4) subject to the terms of the Security Agreement, all general intangibles
owned
 
by the Mortgagor and relating to design, development, operation, management and
use of
 
the Premises or the Improvements, all certificates of occupancy, zoning
variances,
 
building, use or other permits, approvals, authorizations and consents obtained
from and
 
all materials prepared for filing or filed with any governmental agency in
connection with
 
the development, use, operation or management of the Premises and Improvements,
all
 
construction, service, engineering, consulting, leasing, architectural and other
similar
 
contracts concerning the design, construction, management, operation, occupancy
and/or
 
use of the Premises and Improvements, all architectural drawings, plans,
specifications,
 
soil tests, feasibility studies, appraisals, environmental studies, engineering
reports and
 
similar materials relating to any portion of or all of the Premises and
Improvements, and




 
all payment and performance bonds or warranties or guarantees relating to the
Premises
 
or the Improvements, all to the extent assignable (the "Permits, Plans and
Warranties");
 
(5) all now or hereafter existing leases or licenses (under which the Mortgagor
is
 
landlord or licensor) and subleases (under which the Mortgagor is sublandlord),
 
concession, management, mineral or other agreements of a similar kind that
permit the
 
use or occupancy of the Premises or the Improvements for any purpose in return
for any
 
payment, or the extraction or taking of any gas, oil, water or other minerals
from the
 
Premises in return for payment of any fee, rent or royalty (collectively,
"Leases"), and all
 
agreements or contracts for the sale or other disposition of all or any part of
the Premises
 
or the Improvements, now or hereafter entered into by the Mortgagor, together
with all
 
charges, fees, income, issues, profits, receipts, rents, revenues or royalties
payable
 
thereunder ("Rents");
 
(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
 
involuntary, of any of the Mortgaged Property into cash or liquidated claims
 
("Proceeds"), including Proceeds of insurance maintained by the Mortgagor and
 
condemnation awards, any awards that may become due by reason of the taking by
 
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or
 
Improvements or any rights appurtenant thereto, and any awards for change of
grade of
 
streets, together with any and all moneys now or hereafter on deposit for the
payment of
 
real estate taxes, assessments or common area charges levied against the
Mortgaged
 
Property, unearned premiums on policies of fire and other insurance maintained
by the
 
Mortgagor covering any interest in the Mortgaged Property or required by the
Credit
 
Agreement; and
 
(7) all extensions, improvements, betterments, renewals, substitutes and
 
replacements of and all additions and appurtenances to, the Land, the Premises,
the
 
Improvements, the Personal Property, the Permits, Plans and Warranties and the
Leases,
 
hereinafter acquired by or released to the Mortgagor or constructed, assembled
or placed
 
by the Mortgagor on the Land, the Premises or the Improvements, and all
conversions of
 
the security constituted thereby, immediately upon such acquisition, release,
construction,
 
assembling, placement or conversion, as the case may be, and in each such case,
without
 
any further mortgage, deed of trust, conveyance, assignment or other act by the
 
Mortgagor, all of which shall become subject to the lien and security interest
of this
 
Mortgage as fully and completely, and with the same effect, as though now owned
by the
 
Mortgagor and specifically described herein.
 
provided that notwithstanding anything to the contrary in this Mortgage, this
Mortgage shall not
 
constitute a grant of a security interest in any General Intangible (as defined
in the Security
 
Agreement), Investment Property (as defined in the Security Agreement) or other
such rights of
 
the Mortgagor arising under any contract, lease, instrument, license or other
document if and for
 
so long as (but only to the extent that) the grant of a security interest
therein would (x) constitute
 
a violation of a valid and enforceable restriction in respect of such general
intangible, investment
 
property or other such rights in favor of a third party or under any law,
regulation, permit, order
 
or decree of any Governmental Authority, unless and until all required consents
shall have been
 
obtained (for the avoidance of doubt, the restrictions described herein are not
negative pledges or




 
NEWYORK 5896500 (2K)
 
similar undertakings in favor of a lender or other financial counterparty) or
(y) expressly give
 
any other party in respect of any such contract, lease, instrument, license or
other document, the
 
right to terminate its obligations thereunder, provided however, that the
limitation set forth above
 
shall not affect, limit, restrict or impair the grant by the Mortgagor of a
security interest pursuant
 
to this Mortgage in any such Mortgaged Property to the extent that an otherwise
applicable
 
prohibition or restriction on such grant is rendered ineffective by any
applicable law, including
 
the UCC. The Mortgagor shall, if requested to do so by the Mortgagee, use
commercially
 
reasonable efforts to obtain any such required consent that is reasonably
obtainable with respect
 
to the Mortgaged Property which the Mortgagee reasonably determines to be
material.
 
TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to permitted encumbrances pursuant to Section 7.01 of the Credit Agreement
("Permitted Encumbrances") and to satisfaction and release as provided in
Section 3.04 hereof.


 
ARTICLE I
 
Representations, Warranties and Covenants of the Mortgagor


 
The Mortgagor agrees, covenants, represents and/or warrants as follows:


 
Section 1.01. Title, Mortgage Lien. (a) The Mortgagor has good and marketable
fee
 
simple title to the Mortgaged Property, subject only to Permitted Encumbrances.
 
(b) This Mortgage and the Uniform Commercial Code Financing Statements described
in
 
Section 1.09 of this Mortgage, when duly recorded in the public records
identified in the
 
Perfection Certificate (as defined in the Security Agreement) will create a
valid, perfected and
 
enforceable first priority lien upon and security interest in all of the
Mortgaged Property to the
 
extent perfection can be obtained by filing uniform commercial code financing
statements.
 
(c) The Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of the Mortgagee therein under this Mortgage and the
validity and priority of the lien of this Mortgage thereon against the claims of
all persons and parties except those having rights under Permitted Encumbrances
to the extent of those rights.
 
Section 1.02. Credit Agreement. This Mortgage is given pursuant to the Credit
Agreement. The Mortgagor expressly covenants and agrees to pay when due, and to
timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Secured Obligations in accordance with the terms of the
Credit Documents, each Secured Hedge Agreement and any agreement evidencing any
Cash Management Obligations (collectively, the "Secured Credit Documents" and
individually, a "Secured Credit Document").
 
Section 1.03. Maintenance of Mortgaged Property. The Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.
 
Section 1.04. Insurance. If any portion of Improvements constituting part of the
 
Mortgaged Property is located in an area identified as a special flood hazard
area by Federal
 
Emergency Management Agency or other applicable agency, Mortgagor will purchase
flood
 
insurance in an amount satisfactory to the Mortgagee, but in no event less than
the maximum limit of coverage available under the National Flood Insurance Act
of 1968, as amended.
 
Section 1.05. Casualty Condemnation/Eminent Domain. The Mortgagor shall give the
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement. Any Net Cash Proceeds received by or on
behalf of the Mortgagor in respect of any such casualty, damage or taking shall
be applied or reinvested in accordance with the Credit Agreement.


 
Section 1.06. Assignment of Leases and Rents. (a) The Mortgagor hereby
irrevocably
 
and absolutely grants, transfers and assigns all of its right, title and
interest in all Leases, together with any and all extensions and renewals
thereof for purposes of securing and discharging the performance by the
Mortgagor of the Secured Obligations. The Mortgagor has not assigned or executed
any assignment of, and will not assign or execute any assignment of, any Leases
or the Rents payable thereunder to anyone other than the Mortgagee.
 
(b) All Leases shall be subordinate to the lien of this Mortgage. The Mortgagor
will not enter into, modify or amend any Lease if such Lease, as entered into,
modified or amended, will not be subordinate to the lien of this Mortgage.
 
(c) Subject to Section 1.07(d), the Mortgagor has assigned and transferred to
the
 
Mortgagee all of the Mortgagor's right, title and interest in and to the Rents
now or hereafter
 
arising from each Lease heretofore or hereafter made or agreed to by the
Mortgagor, it being
 
intended that this assignment establish, subject to Section 1.07(d), an absolute
transfer and
 
assignment of all Rents and all Leases to the Mortgagee and not merely to grant
a security
 
interest therein. Subject to Section 1.07(d), the Mortgagee may in the
Mortgagor's name and
 
stead (with or without first taking possession of any of the Mortgaged Property
personally or by
 
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any
 
portion of any of the Mortgaged Property to any party or parties at such rental
and upon such
 
terms as the Mortgagee shall, in its sole discretion, determine, and may collect
and have the
 
benefit of all of said Rents arising from or accruing at any time thereafter or
that may thereafter
 
become due under any Lease.
 
(d) So long as an Event of Default shall not have occurred and be continuing,
the
 
Mortgagee will not exercise any of its rights under Section 1.07(c), and the
Mortgagor shall
 
receive and collect the Rents accruing under any Lease; but after the happening
and during the
 
continuance of any Event of Default, the Mortgagee may, at its option, receive
and collect all
 
Rents and enter upon the Premises and Improvements through its officers, agents,
employees or
 
attorneys for such purpose and for the operation and maintenance thereof.
Notwithstanding the
 
preceding sentence, the Mortgagor's right to receive and collect the rents
accruing under any
 
Lease shall automatically be reinstated once the Event of Default is no longer
continuing. The
 
Mortgagor hereby irrevocably authorizes and directs each tenant, if any, and
each successor, if
 
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a
 
claimed Event of Default sent by the Mortgagee to any such tenant or any of such
tenant's
 
successors in interest, and thereafter to pay Rents to the Mortgagee without any
obligation or


 
right to inquire as to whether an Event of Default actually exists and even if
some notice to the
 
contrary is received from the Mortgagor, who shall have no right or claim
against any such
 
tenant or successor in interest for any such Rents so paid to the Mortgagee.
Each tenant or any
 
of such tenant's successors in interest from whom the Mortgagee or any officer,
agent, attorney
 
or employee of the Mortgagee shall have collected any Rents, shall be authorized
to pay Rents to
 
the Mortgagor only after such tenant or any of their successors in interest
shall have received
 
written notice from the Mortgagee that the Event of Default is no longer
continuing, unless and
 
until a further notice of an Event of Default is given by the Mortgagee to such
tenant or any of its
 
successors in interest.
 
(e) The Mortgagee will not become a mortgagee in possession so long as it does
not enter and take actual possession of the Mortgaged Property. In addition, the
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.
 
(f) The Mortgagor shall furnish to the Mortgagee, within thirty days after a
request by the Mortgagee to do so, a written statement containing the names of
all tenants, subtenants and concessionaires of the Premises or Improvements, the
terms of any Lease, the space occupied and the rentals and/or other amounts
payable thereunder.
 
Section 1.07. Security Agreement. This Mortgage is both a mortgage of real
property
 
and a grant of a security interest in personal property, and shall constitute
and serve as a
 
"Security Agreement" within the meaning of the uniform commercial code as
adopted in the
 
state wherein the Premises are located ("UCC"). The Mortgagor has hereby granted
unto the
 
Mortgagee a security interest in and to all the Mortgaged Property described in
this Mortgage
 
that is not real property, and simultaneously with the recording of this
Mortgage, the Mortgagor
 
has filed or will file UCC financing statements, and will file continuation
statements prior to the
 
lapse thereof, at the appropriate offices in the jurisdiction of formation of
the Mortgagor to
 
perfect the security interest granted by this Mortgage in all the Mortgaged
Property that is not
 
real property to the extent perfection can be obtained by the filing of UCC
financing statements.
 
The Mortgagor hereby appoints the Mortgagee as its true and lawful
attorney-in-fact and agent,
 
for the Mortgagor and in its name, place and stead, in any and all capacities,
and to file the same
 
in the appropriate offices (to the extent it may lawfully do so), and to perform
each and every act
 
and thing reasonably requisite and necessary to be done to perfect the security
interest
 
contemplated by the preceding sentence. The Mortgagee shall have all rights with
respect to the
 
part of the Mortgaged Property that is the subject of a security interest
afforded by the UCC in
 
addition to, but not in limitation of, the other rights afforded the Mortgagee
hereunder and under
 
the Guarantee and Security Agreement.
 
Section 1.08. Filing and Recording. Mortgagor will cause this Mortgage, the UCC
 
financing statements referred to in Section 1.07, any other security instrument
creating a security
 
interest in or evidencing the lien hereof upon the Mortgaged Property and each
UCC
 
continuation statement and instrument of further assurance to be filed,
registered or recorded
 
and, if necessary, refiled, rerecorded and reregistered, in such manner and in
such places as may
 
be required by any present or future law in order to publish notice of and fully
to perfect the lien


 
hereof upon, and the security interest of the Mortgagee in, the Mortgaged
Property until this
 
Mortgage is terminated and released in full in accordance with Section 3.04
hereof. The
 
Mortgagor will pay all filing, registration and recording fees, all Federal,
state, county and
 
municipal recording, documentary or intangible taxes and other taxes, duties,
imposts,
 
assessments and charges, and all reasonable expenses incidental to or arising
out of or in
 
connection with the execution, delivery and recording of this Mortgage, UCC
continuation
 
statements any mortgage supplemental hereto, any security instrument with
respect to the
 
Personal Property, Permits, Plans and Warranties and Proceeds or any instrument
of further
 
assurance.
 
Section 1.09. Further Assurances. Upon request by the Mortgagee, the Mortgagor
will,
 
at the cost of the Mortgagor and without expense to the Mortgagee, do, execute,
acknowledge
 
and deliver all such further acts, deeds, conveyances, mortgages, assignments,
notices of
 
assignment, transfers and assurances as the Mortgagee shall from time to time
reasonably require
 
for the better assuring, conveying, assigning, transferring and confirming unto
the Mortgagee the
 
property and rights hereby conveyed or assigned or intended now or hereafter so
to be, or which
 
the Mortgagor may be or may hereafter become bound to convey or assign to the
Mortgagee, or
 
for carrying out the intention or facilitating the performance of the terms of
this Mortgage, or for
 
filing, registering or recording this Mortgage, and on demand, the Mortgagor
will also execute
 
and deliver and hereby appoints the Mortgagee as its true and lawful
attorney-in-fact and agent,
 
for the Mortgagor and in its name, place and stead, in any and all capacities,
to file to the extent
 
it may lawfully do so, one or more financing statements, chattel mortgages or
comparable
 
security instruments reasonably requested by the Mortgagee to evidence more
effectively the lien
 
hereof upon and security interest in and to the Mortgaged Property and to
perform each and
 
every act and thing reasonably requested to be done to accomplish the same.
 
Section 1.10. Additions to Mortgaged Propert y. All right, title and interest of
the
 
Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutes and
 
replacements of, and all additions and appurtenances to, the Mortgaged Property
hereafter
 
acquired by or released to the Mortgagor or constructed, assembled or placed by
the Mortgagor
 
upon the Premises or the Improvements, and all conversions of the security
constituted thereby,
 
immediately upon such acquisition, release, construction, assembling, placement
or conversion,
 
as the case may be, and in each such case without any further mortgage,
conveyance, assignment
 
or other act by the Mortgagor, shall become subject to the lien and security
interest of this
 
Mortgage as fully and completely and with the same effect as though now owned by
the
 
Mortgagor and specifically described in the grant of the Mortgaged Property
above, but at any
 
and all times the Mortgagor will execute and deliver to the Mortgagee any and
all such further
 
assurances, mortgages, conveyances or assignments thereof as the Mortgagee may
reasonably
 
require for the purpose of expressly and specifically subjecting the same to the
lien and security
 
interest of this Mortgage.
 
Section 1.11. No Claims Against Mortgagee. Nothing contained in this Mortgage
shall
 
constitute any consent or request by the Mortgagee, express or implied, for the
performance of
 
any labor or services or the furnishing of any materials or other property in
respect of the
 
Mortgaged Property or any part thereof, nor as giving the Mortgagor any right,
power or
 
authority to contract for or permit the performance of any labor or services or
the furnishing of






 
any materials or other property in such fashion as would permit the making of
any claim against the Mortgagee in respect thereof.


 
Section 1.12. Fixture Filing. (a) Certain portions of the Mortgaged Property are
or will
 
become "fixtures" (as that term is defined in the UCC) on the Land or the
Improvements, and this Mortgage, upon being filed for record in the real estate
records of the county wherein such fixtures are situated, shall operate also as
a financing statement filed as a fixture filing in accordance with the
applicable provisions of said UCC upon such portions of the Mortgaged Property
that are or become fixtures.
 
(b) The real property to which the fixtures relate is described in Exhibit A
attached
 
hereto. The record owner of the real property described in Exhibit A attached
hereto is the
 
Mortgagor. The name, type of organization and jurisdiction of organization of
the debtor for
 
purposes of this financing statement are the name, type of organization and
jurisdiction of
 
organization of the Mortgagor set forth in the first paragraph of this Mortgage,
and the name of
 
the secured party for purposes of this financing statement is the name of the
Mortgagee set forth
 
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the
 
address of the Mortgagor set forth in the first paragraph of this Mortgage. The
mailing address
 
of the Mortgagee/secured party from which information concerning the security
interest
 
hereunder may be obtained is the address of the Mortgagee set forth in the first
paragraph of this
 
Mortgage. Mortgagor's organizational identification number is [1.1
 
Section 1.13. Transfers. Except as otherwise permitted by the Credit Agreement,
no part of the Mortgaged Property can, or any legal or beneficial interest in
the Mortgaged Property shall, be sold, assigned, conveyed, leased, transferred
or otherwise disposed of (whether voluntarily or involuntarily, directly or
indirectly, by sale of stock or any interest in the Mortgagor, or by operation
of law or otherwise).


 
ARTICLE II


 
Defaults and Remedies
 
Section 2.01. Events of Default. Any Event of Default under the Credit Agreement
(as such term is defined therein) shall constitute an Event of Default under
this Mortgage.


 
Section 2.02. Demand for PaymentIf an Event of Default shall occur and be
 
continuing, then the Mortgagor will pay to the Mortgagee all amounts due and
payable by the
 
Mortgagor hereunder and under the Credit Agreement, and the other Secured Credit
Documents
 
and such further amount as shall be sufficient to cover the costs and expenses
of collection,
 
including reasonable attorneys' fees, disbursements and expenses incurred by the
Mortgagee,
 
and the Mortgagee shall be entitled and empowered to institute an action or
proceedings at law or
 
in equity for the collection of the sums so due and unpaid, to prosecute any
such action or
 
proceedings to judgment or final decree, to enforce any such judgment or final
decree against the
 
Mortgagor and to collect, in any manner provided by law, all moneys adjudged or
decreed to be
 
payable.


 
1             Mortgagor's organizational i.d. number must be inserted.


 
Section 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If an
 
Event of Default shall occur and be continuing, the Mortgagor shall, upon demand
of the
 
Mortgagee, forthwith surrender to the Mortgagee actual possession of the
Mortgaged Property
 
and, if and to the extent not prohibited by applicable law, the Mortgagee
itself, or by such
 
officers or agents as it may appoint, may then enter and take possession of all
the Mortgaged
 
Property without the appointment of a receiver or an application therefor,
exclude the Mortgagor
 
and its agents and employees wholly therefrom, and have access to the books,
papers and
 
accounts of the Mortgagor.
 
(b) If the Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by the Mortgagee, the
Mortgagee may to the extent not prohibited by applicable law, obtain a judgment
or decree conferring upon the Mortgagee the right to immediate possession or
requiring Mortgagor to deliver immediate possession of the Mortgaged Property to
the Mortgagee, to the entry of which judgment or decree the Mortgagor hereby
specifically consents. The Mortgagor will pay to the Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to the Mortgagee's attorneys and agents; and all such expenses and
compensation shall, until paid, be secured by this Mortgage.
 
(c) Upon every such entry or taking of possession, the Mortgagee may, to the
extent not
 
prohibited by applicable law, hold, store, use, operate, manage and control the
Mortgaged
 
Property, conduct the business thereof and, from time to time, (i) make all
necessary and proper
 
maintenance, repairs, renewals, replacements, additions, betterments and
improvements thereto
 
and thereon, (ii) purchase or otherwise acquire additional fixtures, personalty
and other property,
 
(iii) insure or keep the Mortgaged Property insured, (iv) manage and operate the
Mortgaged
 
Property and exercise all the rights and powers of Mortgagor to the same extent
as the Mortgagor
 
could in its own name or otherwise with respect to the same or (v) enter into
any and all
 
agreements with respect to the exercise by others of any of the powers herein
granted the
 
Mortgagee, all as may from time to time be directed or determined by Mortgagee
to be in its best
 
interest and the Mortgagor hereby appoints the Mortgagee as its true and lawful
attorney-in-fact
 
and agent, for the Mortgagor and in its name, place and stead, in any and all
capacities, to
 
perform any of the foregoing acts. The Mortgagee may collect and receive all the
Rents, issues,
 
profits and revenues from the Mortgaged Property, including those past due as
well as those
 
accruing thereafter, and, after deducting (i) all expenses of taking, holding,
managing and
 
operating the Mortgaged Property (including reasonable compensation for the
services of all
 
persons employed for such purposes), (ii) the costs of all such maintenance,
repairs, renewals,
 
replacements, additions, betterments, improvements, purchases and acquisitions,
(iii) the costs of
 
insurance, (iv) such taxes, assessments and other similar charges as the
Mortgagee may at its
 
option pay, (v) other proper charges upon the Mortgaged Property or any part
thereof and (vi) the
 
reasonable compensation, expenses and disbursements of the attorneys and agents
of the
 
Mortgagee, the Mortgagee shall apply the remainder of the moneys and proceeds so
received
 
pursuant to Section 2.08.
 
(d) Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Secured
 
Obligations that are then due shall have been paid and all Events of Default
fully cured, the
 
Mortgagee will surrender possession of the Mortgaged Property back to the
Mortgagor, its
 
successors or assigns without recourse and without representation and warranty.
The same right


 
of taking possession shall, however, arise again if any subsequent Event of
Default shall occur and be continuing.
 
Section 2.04. Right To Cure Mortgagor's Failure to Perform. Should the Mortgagor
fail
 
in the payment, performance or observance of any term, covenant or condition
required by this
 
Mortgage or the Credit Agreement (with respect to the Mortgaged Property), the
Mortgagee may
 
with notice to the Mortgagor pay, perform or observe the same, and all payments
made or costs
 
or expenses incurred by the Mortgagee in connection therewith shall be secured
hereby and shall
 
be, within ten days of written demand, repaid by the Mortgagor to the Mortgagee
and if not so
 
repaid shall accrue interest at the Default Rate. The Mortgagee shall be the
judge using
 
reasonable discretion of the necessity for any such actions and of the amounts
to be paid. The
 
Mortgagee is hereby empowered to enter and to authorize others to enter upon the
Premises or
 
the Improvements or any part thereof for the purpose of performing or observing
any such
 
defaulted term, covenant or condition without having any obligation to so
perform or observe
 
and without thereby becoming liable to the Mortgagor, to any person in
possession holding under
 
the Mortgagor or to any other person.
 
Section 2.05. Right to a Receiver. If an Event of Default shall occur and be
continuing,
 
the Mortgagee, upon application to a court of competent jurisdiction, shall be
entitled as a matter
 
of right and without notice to the Mortgagor to the appointment of a receiver to
take possession
 
of and to operate the Mortgaged Property and to collect and apply the Rents. The
receiver shall
 
have all of the rights and powers permitted under the laws of the state wherein
the Mortgaged
 
Property is located. The Mortgagor shall pay to the Mortgagee within ten days of
written
 
demand all reasonable expenses, including receiver's fees, reasonable attorney's
fees and
 
disbursements, costs and agent's compensation incurred pursuant to the
provisions of this
 
Section 2.05; and all such expenses shall be secured by this Mortgage and shall
be within ten
 
days of written demand repaid by the Mortgagor to the Mortgagee and if not so
repaid shall
 
accrue interest at the Default Rate.
 
Section 2.06. Foreclosure and Sale. (a)  If an Event of Default shall occur and
be
 
continuing, the Mortgagee may, upon ten Business Days written notice to the
Mortgagor, elect to
 
sell the Mortgaged Property or any part of the Mortgaged Property by exercise of
the power of
 
foreclosure or of sale granted to the Mortgagee by applicable law or this
Mortgage. In such case,
 
the Mortgagee may commence a civil action to foreclose this Mortgage, or it may
proceed and
 
sell the Mortgaged Property to satisfy any Secured Obligation. The Mortgagee or
an officer
 
appointed by a judgment of foreclosure to sell the Mortgaged Property, may sell
all or such parts
 
of the Mortgaged Property as may be chosen by the Mortgagee at the time and
place of sale fixed
 
by it in a notice of sale, either as a whole or in separate lots, parcels or
items as the Mortgagee
 
shall deem expedient, and in such order as it may determine, at public auction
to the highest
 
bidder. The Mortgagee or an officer appointed by a judgment of foreclosure to
sell the
 
Mortgaged Property may postpone any foreclosure or other sale of all or any
portion of the
 
Mortgaged Property by public announcement at such time and place of sale, and
from time to
 
time thereafter may postpone such sale by public announcement or subsequently
noticed sale.
 
Without further notice, the Mortgagee or an officer appointed to sell the
Mortgaged Property
 
may make such sale at the time fixed by the last postponement, or may, in its
discretion, give a
 
new notice of sale. Any person, including the Mortgagor or the Mortgagee or any
designee or
 
affiliate thereof, may purchase at such sale.
 
 (b) The Mortgaged Property may be sold subject to unpaid taxes not yet due or
payable and Permitted Encumbrances, and, after deducting all costs, fees and
expenses of the Mortgagee (including costs of evidence of title in connection
with the sale), the Mortgagee or an officer that makes any sale shall apply the
proceeds of sale in the manner set forth in Section 2.08.
 
(c) Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Secured Obligations have been satisfied, or the
entirety of the Mortgaged Property has been sold.
 
(d) If an Event of Default shall occur and be continuing, the Mortgagee may
instead of,
 
or in addition to, exercising the rights described in Section 2.06(a) above and
either with or
 
without entry or taking possession as herein permitted, proceed by a suit or
suits in law or in
 
equity or by any other appropriate proceeding or remedy (i) to specifically
enforce payment of
 
some or all of the Secured Obligations, or the performance of any term,
covenant, condition or
 
agreement of this Mortgage or any other Secured Credit Document or any other
right or (ii) to
 
pursue any other remedy available to the Mortgagee, all as the Mortgagee shall
determine most
 
effectual for such purposes.


 
Section 2.07. Other Remedies.(a)In case an Event of Default shall occur and be
 
continuing, the Mortgagee may also exercise, to the extent not prohibited by
law, any or all of
 
the remedies available to a secured party under the UCC.
 
(b) In connection with a sale of the Mortgaged Property or any Personal Property
and the application of the proceeds of sale as provided in Section 2.08, to the
extent permitted by applicable law the Mortgagee shall be entitled to enforce
payment of and to receive up to the principal amount of the Secured Obligations,
plus all other charges, payments and costs due under this Mortgage, and to
recover a deficiency judgment for any portion of the aggregate principal amount
of the Secured Obligations remaining unpaid, with interest.
 
Section 2.08. Application of Sale Proceeds and Rents. After any foreclosure sale
of all
 
or any of the Mortgaged Property, the Mortgagee shall receive and apply the
proceeds of the sale
 
together with any Rents that may have been collected and any other sums that
then may be held
 
by the Mortgagee under this Mortgage in accordance with Section 8.04 of the
Credit Agreement.
 
The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds,
 
moneys or balances in accordance with the Security Agreement. Upon any sale of
the
 
Mortgaged Property by the Mortgagee (including pursuant to a power of sale
granted by statute
 
or under a judicial proceeding), the receipt of the Mortgagee or of the officer
making the sale
 
shall be a sufficient discharge to the purchaser or purchasers of the Mortgaged
Property so sold
 
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the
 
purchase money paid over to the Mortgagee or such officer or be answerable in
any way for the
 
misapplication thereof.
 
Section 2.09. The Mortgagor as Tenant Holding Over. If the Mortgagor remains in
 
possession of any of the Mortgaged Property after any foreclosure sale by the
Mortgagee, at the
 
Mortgagee's election the Mortgagor shall be deemed a tenant holding over and
shall forthwith


 
surrender possession to the purchaser or purchasers at such sale or be summarily
dispossessed or evicted according to provisions of law applicable to tenants
holding over.
 
Section 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
 
Laws. The Mortgagor waives, to the extent not prohibited by law, (i) the benefit
of all laws now
 
existing or that hereafter may be enacted (x) providing for any appraisement or
valuation of any
 
portion of the Mortgaged Property and/or (y) in any way extending the time for
the enforcement
 
or the collection of amounts due under any of the Secured Obligations or
creating or extending a
 
period of redemption from any sale made in collecting said debt or any other
amounts due the
 
Mortgagee, (ii) any right to at any time insist upon, plead, claim or take the
benefit or advantage
 
of any law now or hereafter in force providing for any homestead exemption,
stay, statute of
 
limitations, extension or redemption, or sale of the Mortgaged Property as
separate tracts, units
 
or estates or as a single parcel in the event of foreclosure or notice of
deficiency and (iii) all
 
rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or
 
declare due the whole of or each of the Secured Obligations and marshaling in
the event of
 
foreclosure of this Mortgage.
 
Section 2.11. Discontinuance of Proceedings. In case the Mortgagee shall proceed
to enforce any right, power or remedy under this Mortgage by foreclosure, entry
or otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to the Mortgagee, then and in every
such case the Mortgagor and the Mortgagee shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of the
Mortgagee shall continue as if no such proceeding had been taken.


 
Section 2.12. Suits To Protect the Mortgaged Propert y. The Mortgagee shall have
power
 
(a) to institute and maintain suits and proceedings to prevent any impairment of
the Mortgaged Property by any acts that may be unlawful or in violation of this
Mortgage, (b) to preserve or protect its interest in the Mortgaged Property and
in the Rents arising therefrom and (c) to restrain the enforcement of or
compliance with any legislation or other governmental enactment, rule or order
that may be unconstitutional or otherwise invalid if the enforcement of or
compliance with such enactment, rule or order would impair the security or be
prejudicial to the interest of the Mortgagee hereunder.
 
Section 2.13. Filing Proofs of Claim. In case of any receivership, insolvency,
 
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting
 
the Mortgagor, the Mortgagee shall, to the extent permitted by law, be entitled
to file such proofs
 
of claim and other documents as may be necessary or advisable in order to have
the claims of the
 
Mortgagee allowed in such proceedings for the Secured Obligations secured by
this Mortgage at
 
the date of the institution of such proceedings and for any interest accrued,
late charges and
 
additional interest or other amounts due or that may become due and payable
hereunder after
 
such date.
 
Section 2.14. Possession by Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of the Mortgagor, any of its property or the
Mortgaged Property, the Mortgagee shall be entitled, to the extent not
prohibited by law, to remain in possession and control of all parts of the
Mortgaged Property now or hereafter granted under this Mortgage to the Mortgagee
in accordance with the terms hereof and applicable law.


 
Section 2.15. Waiver.(a) No delay or failure by the Mortgagee, any L/C Issuer,
any
 
Lender, any Hedge Bank or any Cash Management Bank to exercise any right, power,
remedy or
 
privilege accruing upon any breach or Event of Default shall exhaust or impair
any such right,
 
power, remedy or privilege or be construed to be a waiver of any such breach or
Event of Default
 
or acquiescence therein; and every right, power, remedy and privilege given by
this Mortgage to
 
the Mortgagee may be exercised from time to time and as often as may be deemed
expedient by
 
the Mortgagee. No consent or waiver by the Mortgagee to or of any breach or
Event of Default
 
by the Mortgagor in the performance of the Secured Obligations shall be deemed
or construed to
 
be a consent or waiver to or of any other breach or Event of Default in the
performance of the
 
same or of any other Secured Obligations by the Mortgagor hereunder. No failure
on the part of
 
the Mortgagee to complain of any act or failure to act or to declare an Event of
Default,
 
irrespective of how long such failure continues, shall constitute a waiver by
the Mortgagee of its
 
rights hereunder or impair any rights, powers or remedies consequent on any
future Event of
 
Default by the Mortgagor.
 
(b) Even if the Mortgagee (i) grants some forbearance or an extension of time
for the
 
payment of any sums secured hereby, (ii) takes other or additional security for
the payment of
 
any sums secured hereby, (iii) waives or does not exercise some right granted
herein or under the
 
Secured Credit Documents, (iv) releases a part of the Mortgaged Property from
this Mortgage,
(v) agrees to change some of the terms, covenants, conditions or agreements of
any of the
Secured Credit Documents, (vi) consents to the filing of a map, plat or replat
affecting the
Premises, (vii) consents to the granting of an easement or other right affecting
the Premises or
(viii) makes or consents to an agreement subordinating the Mortgagee's lien on
the Mortgaged
Property hereunder; no such act or omission shall preclude the Mortgagee from
exercising any
other right, power or privilege herein granted or intended to be granted in the
event of any breach
or Event of Default then made or of any subsequent default; nor, except as
otherwise expressly
provided in an instrument executed by the Mortgagee, shall this Mortgage be
altered thereby. In
the event of the sale or transfer by operation of law or otherwise of all or
part of the Mortgaged
Property, the Mortgagee is hereby authorized and empowered to deal with any
vendee or
transferee with reference to the Mortgaged Property secured hereby, or with
reference to any of
the terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might
deal with the original parties hereto and without in any way releasing or
discharging any
liabilities, obligations or undertakings.
 
Section 2.16. WAIVER OF JURY TRIAL. THE MORTGAGOR AND THE
 
MORTGAGEE EACH WAIVE, TO THE FULLEST EXTENT PERMITTED BY
 
APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY
 
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
 
TO THIS MORTGAGE, ANY OTHER SECURED CREDIT DOCUMENT OR THE
 
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
 
TORT OR ANY OTHER THEORY). EACH OF THE MORTGAGOR AND THE
 
MORTGAGEE (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
 
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
 
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
 
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE
 
OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS






 
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 2.16.
 
Section 2.17. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to the Mortgagee by this Mortgage is intended to be exclusive of any
other right, power or remedy, and each and every such right, power and remedy
shall be cumulative and concurrent and in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.


 
Section 2.18. Collateral Agent's Fees and Expenses; Indemnification.
 
(a) The Mortgagor agrees that the Mortgagee shall be entitled to reimbursement
of its expenses incurred hereunder as provided in Section 10.04 of the Credit
Agreement.
 
(b) Without limitation of its indemnification obligations under the other
Secured Credit
 
Documents, the Mortgagor agrees to indemnify the Mortgagee and the other
Indemnitees (as
 
defined in Section 10.05 of the Credit Agreement) against, and hold each
Indemnitee harmless
 
from, any and all losses, claims, damages, liabilities and related expenses,
including the
 
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or
 
asserted against any Indemnitee arising out of, in connection with, or as a
result of, the
 
execution, delivery, performance or enforcement of this Mortgage or any claim,
litigation,
 
investigation or proceeding relating to any of the foregoing agreement or
instrument
 
contemplated hereby, or to the Mortgaged Property, whether or not any Indemnitee
is a party
 
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent
 
that such losses, claims, damages, liabilities or related expenses are
determined by a court of
 
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross
 
negligence or willful misconduct of such Indemnitee or of any Affiliate,
director, officer,
 
employee, counsel, agent or attorney-in-fact of such Indemnitee.
 
(c) Any such amounts payable as provided hereunder shall be additional Secured
 
Obligations secured hereby and by the other Collateral Documents. The provisions
of this
 
Section 2.18 shall remain operative and in full force and effect regardless of
the termination of
 
this Mortgage or any other Secured Credit Document, the consummation of the
transactions
 
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or
 
unenforceability of any term or provision of this Mortgage or any other Secured
Credit
 
Document, or any investigation made by or on behalf of the Mortgagee or any
other Secured
 
Party. All amounts due under this Section 2.18 shall be payable within ten days
of written
 
demand therefore.


 
ARTICLE III


 
Miscellaneous
 
Section 3.01. Partial Invalidity. In the event any one or more of the provisions
contained
 
in this Mortgage shall for any reason be held to be invalid, illegal or
unenforceable in any
 
respect, such validity, illegality or unenforceability shall, at the option of
the Mortgagee, not








 
affect any other provision of this Mortgage, and this Mortgage shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein or therein.


 
Section 3.02. Notices. All communications and notices hereunder shall (except as
 
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower as provided
in Section 10.02 of the Credit Agreement.
 
Section 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of the Mortgagor and the successors and assigns of the
Mortgagee.
 
Section 3.04. Satisfaction and Cancelation. (a) The conveyance to the Mortgagee
of
 
the Mortgaged Property as security created and consummated by this Mortgage
shall be null and
 
void when all the Credit Agreement Obligations have been indefeasibly paid in
full in
 
accordance with the terms of the Loan Documents and the Lenders have no further
commitment
 
to lend under the Credit Agreement, the L/C Obligations have been reduced to
zero and the L/C
 
Issuers have no further obligations to issue Letters of Credit under the Credit
Agreement.
 
(b) Upon a sale or financing by the Mortgagor of all or any portion of the
Mortgaged Property that is permitted by the Credit Agreement, the lien of this
Mortgage shall be automatically released from the applicable portion of the
Mortgaged Property.
 
(c) In connection with any termination or release pursuant to paragraph (a), the
Mortgage shall be marked "satisfied" by the Mortgagee, and this Mortgage shall
be canceled of record at the request and at the expense of the Mortgagor. The
Mortgagee shall execute any documents (without recourse, representation or
warranty) reasonably requested by the Mortgagor to accomplish the foregoing or
to accomplish any release contemplated by this Section 3.04 and the Mortgagor
will pay all reasonable costs and expenses, including reasonable attorneys'
fees, disbursements and other charges, incurred by the Mortgagee in connection
with the preparation and execution of such documents.
 
(d) At any time the Mortgagor desires the Mortgaged Property or any portion
thereof be
 
released as provided in this Section 3.04, the Mortgagor shall, upon request by
the Mortgagee,
 
deliver to the Mortgagee an officer's certificate certifying the release of the
Mortgaged Property
 
(or the portion thereof, as applicable) is permitted pursuant to the Credit
Agreement. The
 
Mortgagee shall have no liability whatsoever to any Secured Party as the result
of any release of
 
the Mortgaged Property or any portion thereof by it as permitted (or which the
Mortgagee in
 
good faith believes to be permitted) by this Section 3.04 and the Credit
Agreement.
 
(e) Notwithstanding anything to the contrary set forth in this Mortgage, each
Cash
 
Management Bank and each Hedge Bank by the acceptance of benefits under this
Mortgage
 
hereby acknowledge and agree that (i) the obligations of the Borrower or any
Subsidiary under
 
any Secured Hedge Agreement and the Cash Management Obligations shall be secured
pursuant
 
to this Mortgage only to the extent that, and for so long as, the other Secured
Obligations are so
 
secured and (ii) any release of all or any portion of the Mortgaged Property
effected in the


 
manner permitted by this Mortgage shall not require the consent of any Hedge
Bank or Cash Management Bank.
 
Section 3.05. Definitions. As used in this Mortgage, the singular shall include
the plural
 
as the context requires and the following words and phrases shall have the
following meanings:
 
(a) "including" shall mean "including but not limited to"; (b) "provisions"
shall mean
 
"provisions, terms, covenants and/or conditions"; (c) "lien" shall mean "lien,
charge,
 
encumbrance, security interest, mortgage or deed of trust"; (d) "obligation"
shall mean
 
"obligation, duty, covenant and/or condition"; and (e) "any of the Mortgaged
Property" shall mean "the Mortgaged Property or any part thereof or interest
therein". Any act that the Mortgagee is permitted to perform hereunder may be
performed at any time and from time to time by the Mortgagee or any person or
entity designated by the Mortgagee. Any act that is prohibited to the Mortgagor
hereunder is also prohibited to all lessees of any of the Mortgaged Property.
Each appointment of the Mortgagee as attorney-in-fact for the Mortgagor under
the Mortgage is irrevocable, with power of substitution and coupled with an
interest. Subject to the applicable provisions hereof, the Mortgagee has the
right to refuse to grant its consent, approval or acceptance or to indicate its
satisfaction, in its sole discretion, whenever such consent, approval,
acceptance or satisfaction is required hereunder.
 
Section 3.06. Multisite Real Estate Transaction. The Mortgagor acknowledges that
this
 
Mortgage may be one of a number of Other Mortgages and Collateral Documents that
secure the
 
Secured Obligations. The Mortgagor agrees that the lien of this Mortgage shall
be absolute and
 
unconditional and shall not in any manner be affected or impaired by any acts or
omissions
 
whatsoever of the Mortgagee, and without limiting the generality of the
foregoing, the lien
 
hereof shall not be impaired by any acceptance by the Mortgagee of any security
for or
 
guarantees of any of the Secured Obligations hereby secured, or by any failure,
neglect or
 
omission on the part of the Mortgagee to realize upon or protect any Secured
Obligation or
 
indebtedness hereby secured or any collateral security therefor including the
Other Mortgages
 
and other Collateral Documents. The lien hereof shall not in any manner be
impaired or affected
 
by any release (except as to the property released), sale, pledge, surrender,
compromise,
 
settlement, renewal, extension, indulgence, alteration, changing, modification
or disposition of
 
any of the Secured Obligations secured or of any of the collateral security
therefor, including the
 
Other Mortgages and other Collateral Documents or of any guarantee thereof, and
the Mortgagee
 
may at its discretion foreclose, exercise any power of sale, or exercise any
other remedy
 
available to it under any or all of the Other Mortgages and other Collateral
Documents without
 
first exercising or enforcing any of its rights and remedies hereunder. Such
exercise of the
 
Mortgagee's rights and remedies under any or all of the Other Mortgages and
other Collateral
 
Documents shall not in any manner impair the indebtedness hereby secured or the
lien of this
 
Mortgage and any exercise of the rights or remedies of the Mortgagee hereunder
shall not impair
 
the lien of any of the Other Mortgages and other Collateral Documents or any of
the Mortgagee's
 
rights and remedies thereunder. The Mortgagor specifically consents and agrees
that the
 
Mortgagee may exercise its rights and remedies hereunder and under the Other
Mortgages and
 
other Collateral Documents separately or concurrently and in any order that it
may deem
 
appropriate and waives any rights of subrogation.
 
Section 3.07. No Oral Modification. This Mortgage may not be changed or
terminated
 
orally. Any agreement made by the Mortgagor and the Mortgagee after the date of
this
 
Mortgage relating to this Mortgage shall be superior to the rights of the holder
of any intervening or subordinate Mortgage, lien or encumbrance.
 
Section 3.08. Jurisdiction; Consent to Service of Process. (a) The Mortgagor
hereby
 
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive
 
jurisdiction of the Supreme Court of the State of New York sitting in New York
City and of the
 
United States District Court of the Southern District of New York, and any
appellate court from
 
any thereof, in any action or proceeding arising out of or relating to this
Mortgage or any other
 
Secured Credit Document, or for recognition or enforcement of any judgment, and
each of the
 
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any
 
such action or proceeding may be heard and determined in such New York State or,
to the extent
 
permitted by law, in such Federal court. The Mortgagor hereto agrees that a
final judgment in
 
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by
 
suit on the judgment or in any other manner provided by law. Nothing in this
Mortgage or any
 
other Secured Credit Document shall affect any right that the Mortgagee, any L/C
Issuer, any
 
Lender, any Hedge Bank or any Cash Management Bank may otherwise have to bring
any action
 
or proceeding relating to this Mortgage or any other Secured Credit Document
against the
 
Mortgagor in the courts of any jurisdiction, including but not limited to the
courts of the State in
 
which the Mortgaged Property is located.
 
(b) The Mortgagor hereby irrevocably and unconditionally waives, to the fullest
extent it
 
may legally and effectively do so, any objection which it may now or hereafter
have to the laying
 
of venue of any suit, action or proceeding arising out of or relating to this
Mortgage or any other
 
Secured Credit Document in any court referred to in paragraph (a) of this
Section 3.08. The
 
Mortgagor hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense
 
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(c) The Mortgagor irrevocably consents to service of process in the manner
provided for notices in Section 3.02 of this Mortgage. Nothing in this Mortgage
or any other Secured Credit Document will affect the right of any Secured Party
to serve process in any other manner permitted by law.
 
Section 3.09. Recourse. This Mortgage is made with full recourse to the
Mortgagor and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of the Mortgagor contained herein, in the
Loan Documents and the Secured Hedge Agreements and otherwise in writing in
connection herewith or therewith.
 
Section 3.10. Reduction of Secured Amount. In the event that the maximum
principal
 
amount secured by this Mortgage is less than the aggregate of the Secured
Obligations, then the
 
amount secured hereby shall be reduced only by the last and final sums that the
Mortgagor or
 
any other Loan Party repays with respect to the Secured Obligations and shall
not be reduced by
 
any intervening repayments of the Secured Obligations. So long as the balance of
the Secured
 
Obligations exceeds the amount secured hereby, any payments of the Secured
Obligations shall
 
not be deemed to be applied against, or to reduce, the portion of the Secured
Obligations secured
 
by this Mortgage.




 
Section 3.11. Future Advances. This Mortgage is given to secure the Secured
 
Obligations under, or in respect of, the Secured Credit Documents and shall
secure not only
 
obligations with respect to presently existing indebtedness under the foregoing
documents and
 
agreements but also any and all other indebtedness which may hereafter be owing
to the Secured
 
Parties under the Secured Credit Documents, however incurred, whether interest,
discount or
 
otherwise, and whether the same shall be deferred, accrued or capitalized,
including future
 
advances and re-advances, pursuant to the Credit Agreement or the other Secured
Credit
 
Documents, whether such advances are obligatory or to be made at the option of
the Secured
 
Parties, or otherwise, to the same extent as if such future advances were made
on the date of the
 
execution of this Mortgage. The Lien of this Mortgage shall be valid as to all
indebtedness
 
secured hereby, including future advances, from the time of its filing for
record in the recorder's
 
office of the county in which the Mortgaged Property is located. This Mortgage
is intended to
 
and shall be valid and have priority over all subsequent Liens and encumbrances,
including
 
statutory Liens, excepting solely taxes and assessments levied on the real
estate, to the extent of
 
the maximum amount secured hereby, and Permitted Encumbrances related thereto.
Although
 
this Mortgage is given to secure all future advances made by the Mortgagee
and/or the other
 
Secured Parties to or for the benefit of the Borrower, the Mortgagor and/or the
Mortgaged
 
Property, whether obligatory or optional, the Mortgagor and the Mortgagee hereby
acknowledge
 
and agree that the Mortgagee and the other Secured Parties are obligated by the
terms of the
 
Secured Credit Documents to make certain future advances, including advances of
a revolving
 
nature, subject to the fulfillment of the relevant conditions set forth in the
Secured Credit
 
Documents.
ARTICLE IV
 


 
Particular Provisions
 
This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:
 
Section 4.01. Applicable Law; Certain Particular Provisions. This Mortgage shall
be
 
governed by and construed in accordance with the internal law of the state where
the Mortgaged
 
Property is located, except that the Mortgagor expressly acknowledges that by
their terms, the
 
Credit Agreement and other Secured Credit Documents (aside from those Other
Mortgages to be
 
recorded outside New York) shall be governed by the internal law of the State of
New York,
 
without regard to principles of conflict of law. The Mortgagor and the Mortgagee
agree to
 
submit to jurisdiction and the laying of venue for any suit on this Mortgage in
the state where the
 
Mortgaged Property is located. The terms and provisions set forth in Appendix A
attached
 
hereto are hereby incorporated by reference as though fully set forth herein. In
the event of any
 
conflict between the terms and provisions contained in the body of this Mortgage
and the terms
 
and provisions set forth in Appendix A, the terms and provisions set forth in
this Article IV shall
 
govern and control.
 
Section 4.02. General Authority of the Mortgagee. By acceptance of the benefits
of this
 
Mortgage, each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably
 
(a) to consent to the appointment of the Mortgagee as its agent hereunder, (b)
to confirm that the
 
Mortgagee shall have the authority to act as the exclusive agent of such Secured
Party for the


 
enforcement of any provisions of this Mortgage against Mortgagor, the exercise
of remedies
 
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or
 
thereunder relating to any Mortgaged Property or Mortgagor's obligations with
respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Mortgage against the Mortgagor, to exercise any remedy hereunder or thereunder
or to give any consents or approvals hereunder or thereunder except as expressly
provided in this Mortgage and (d) to agree to be bound by the terms of this
Mortgage.


 
[add local law provisions]












































































































































 



 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to the
Mortgagee by the Mortgagor and is effective as of the date first above written.


 
[NAME OF MORTGAGOR], a [I
 
corporation,




 
By:
 
Name:
 
Title:




 
 
[ADD LOCAL FORM OF ACKNOWLEDGMENT]





 
 
EXHIBIT A
 
to Mortgage
 
Description of the Land




 


 
APPENDIX A
 
to Mortgage


 
Local Law Provisions
NEWYORK 5896500 (2K)

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I   
Form of Opinion Matters - Counsel to Loan Parties

 
Based upon and subject to the foregoing and subject to the additional
qualifications set forth below, we are of the opinion that:


1,           Holdings (a) is a corporation validly existing and in good standing
under the laws
of the State of Delaware and (b) has the corporate power and authority to
conduct the business in
which it is engaged and to execute, deliver and perform its obligations under
each of the Credit
Documents to which it is a party. Each of the Delaware Corporate Subsidiary
Guarantors (a) is a
corporation validly existing and in good standing under the laws of the
jurisdiction of its
organization and (b) has the corporate power and authority to conduct the
business in which it is
engaged and to execute, deliver and perform its obligations under each of the
Credit Documents
to which it is a party. The Company and each of the Delaware LLC Subsidiary
Guarantors (a) is
a limited liability company legally existing and in good standing under the laws
of the State of
Delaware and (b) has the power and authority wider its limited liability company
agreement and
the Delaware Limited Liability Company Act to conduct the business in which it
is engaged and
to execute, deliver and perform its obligations under each of the Credit
Documents to which it is
a party.


2.           The execution, delivery and performance of each of the Credit
Documents to
which each of the Company and the Covered Guarantors is a party have been duly
authorized by
all requisite corporate action under the Delaware General Corporation Law or
limited liability
company action under the Delaware Limited Liability Company Act, as the case may
be, on the
part of the Company or such Covered Guarantor. -Hach of the Company and the
Covered
Guarantors has duly executed and delivered each of the Credit Documents to which
it is a party.


3.           Each of the Credit Documents to which each of the Loan Parties is a
party
constitutes the valid and binding obligation of each such person as is party
thereto and is
enforceable against each such person in accordance with its terms.


4.           The execution and delivery by each of the Company and the Covered
Guarantors
of the Credit Documents to which such person is party and the performance by
such person of its
obligations thereunder will not violate the certificate of incorporation,
certificate of formation,
by-laws, or limited liability company agreement, as applicable, of such person.
The execution
and delivery by each of the Loan Parties of the Credit Documents to which such
person is party
and the performance by such person of its obligations thereunder (a) will not
violate any Covered
Laws and (b) will not result in a breach or violation of, or constitute a
default or result in the
creation of a Lien under, any of the agreements listed on Schedule III hereto.


5.           Except as may be required in order to perfect the Liens
contemplated by the
Collateral Documents, under the Covered Laws, no consent, approval, license or
exemption by,
 or order or authorization of, or filing, recording or registration with, any
governmental authority
 is required to be obtained by the Loan Parties in connection with the execution
and delivery of
the Credit Documents to which each such person is party or the performance by
each such person
 of its obligations thereunder.


6.           We are not representing any of the Loan Parties in any pending
litigation in which
it is a named defendant that challenges the validity or enforceability of, or
seeks to enjoin the
performance of, the Credit Documents.


7.           None of the Loan Parties is an "investment company" within the
meaning of the
Investment Company Act of 1940, as amended.


8.           Neither the making of the loans under the Credit Agreement nor the
application of
the proceeds thereof on the date hereof as provided in the Credit Agreement will
violate
Regulations T, U or X of the Board of Governors of the Federal Reserve System as
in effect on
the date hereof.


9.           Each of the Security Agreement and the Capital Expenditures Account
Security
Agreement creates a security interest in favor of the Collateral Agent for the
benefit of the
Secured Parties in the Collateral described therein to the extent that a
security interest is such
Collateral (the "Article 9 Collateral") can be created under Article 9 of the
New York Uniform
Commercial Code ("New York Article 9").


10.           Upon the proper filing of the financing statements attached as
Schedule IV
(collectively, the "Delaware Financing Statements") in the office of the
Secretary of State of the
State of Delaware (the "Delaware Filing Office"), the security interest in the
Article 9 Collateral
granted by Holdings, the Company, the Delaware Corporate Subsidiary Guarantors
and the
Delaware LLC Subsidiary Guarantors under the Security Agreement will be
perfected to the
extent a security interest in such Article 9 Collateral can be perfected under
Delaware Article 9
by the filing of a financing statement in the Delaware Filing Office.


11.           Upon the delivery and assuming continuous possession in the State
of New York
to the Collateral Agent of the certificates representing the Pledged Equity
listed on Schedule V
(the "Certificated Pledged Equity") and the related stock powers pursuant to the
Security
Agreement and assuming that neither the Collateral Agent nor any of the Secured
Parties have
"notice of an adverse claim" (within the meaning of Section 8-105 of the New
York Uniform
Commercial Code) with respect to such Certificated Pledged Equity at the time
such Certificated
Pledged Equity is delivered to the Collateral Agent, the respective security
interests in such
Certificated Pledged Equity created in favor of the Collateral Agent for the
benefit of the
Secured Parties under the Security Agreement will constitute perfected security
interests in such
Certificated Pledged Equity, free of any "adverse claim" (as defined in the New
York Uniform
Commercial Code).


12.           Assuming (i) the due execution and delivery of the Capital
Expenditures Account
Security Agreement by the Collateral Agent and the Account Custodian (as defined
in the
Capital Expenditures Account Security Agreement), (ii) that the Account
Custodian is a "bank"
and that Account 59171 maintained by the Company at the Account Custodian's
office as set
forth in Section 2.01 of the Capital Expenditures Account Security Agreement
(the "Capital
Expenditures Account") subject to the Capital Expenditures Account Security
Agreement is a
"deposit account" (as those terms are defined in the New York Uniform Commercial
Code) and
(iii) other than the Capital Expenditures Account Security Agreement, that there
is no other
agreement or understanding which governs the rights and obligations of the
parties to the Capital
Expenditures Account Security Agreement with respect to the Capital Expenditures
Account, the
security interest in such Capital Expenditures Account in favor of the
Collateral Agent for the
benefit of the Secured Parties under the Capital Expenditures Account Security
Agreement
constitutes a perfected security interest.






 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT J
 
[FORM OF]


 
REQUEST FOR RELEASE OF CAPITAL EXPENDITURE FUNDS
 
To:           Deutsche Bank AG New York Branch,
 
as Administrative Agent
 
60 Wall Street
 
MS NYC60-0208
 
New York, NY 1005
 
Attention: Scottye Lindsey


 
With a copy to:
 
Deutsche Bank AG New York Branch,
 
as Account Custodian
 
60 Wall Street
 
MS NYC60-2710
 
New York, NY 1005
 
Attention: Manager Escrow Team
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of June 14, 2007 (as amended,
 
supplemented, restated and/or otherwise modified from time to time, the "Credit
Agreement"),
 
among OSI Restaurant Partners, LLC, OSI Holdco, Inc., the lenders from time to
time party
 
thereto (the "Lenders"), Deutsche Bank AG New York Branch, as Administrative
Agent (in such
 
capacity, the "Administrative Agent"), Pre-Funded RC Deposit Bank, Swing Line
Lender and an
 
L/C Issuer, Bank of America, N.A., as Syndication Agent, and General Electric
Capital
 
Corporation, SunTrust Bank, Cooperatieve Centrale Raiffeisen-Boerenleenbank
B.A.,
 
"Rabobank Nederland", New York Branch, LaSalle Bank National Association,
Wachovia Bank,
 
National Association and Wells Fargo Bank, National Association, as
Co-Documentation
 
Agents. Capitalized terms used herein and not otherwise defined herein shall
have the meanings
 
assigned to such terms in the Credit Agreement. The undersigned Borrower hereby
gives you
 
notice pursuant to Section 4.03(d) of the Credit Agreement that it requests the
Administrative
 
Agent to release funds on deposit in the Capital Expenditures Account to the
Borrower, and in
 
that connection sets forth below the terms on which such Request for Release of
Capital
 
Expenditure Funds is to be made:
 
(A) Amount to be
 
Released
 
(B) Date of Release
 
(which is a Business Day)


 
(C) The Funds requested to
be Released shall be used
on the Date of such Release

 
 

--------------------------------------------------------------------------------

 



 
Exhibit J
 
Page 2
 
for1


 
The above request has been made to the Administrative Agent by telephone at [(_)
___-_____ ].




 
The undersigned Borrower hereby certifies that all of the funds requested to be
released
 
pursuant to this Request for Release of Capital Expenditure Funds will be used
on the date hereof
 
solely to fund Capital Expenditures permitted pursuant to the terms of the
Credit Agreement or
 
for other uses as, and to the extent, expressly permitted pursuant to the terms
of the Credit
 
Agreement.
 
The undersigned Borrower hereby represents and warrants to the Administrative
Agent
 
and the Lenders that, on the date of this Request for Release of Capital
Expenditure Funds and
 
on the date of the related release of funds from the Capital Expenditures
Account, the conditions
 
to such release specified in paragraphs (a), (b) and (c) of Section 4.03 of the
Credit Agreement
 
have been satisfied.




 
OSI RESTAURANT PARTNERS, LLC






 
By:
 
Name:
 
Title:








































 
1 Insert intended use of Funds, as (and to the extent) permitted by the Credit
Agreement.




 
NEWYORK 5933339 (2K)

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT K
 
[FORM OF] INTERCOMPANY NOTE
 
New York, New York
June[ ], 2007
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower
from time to time from any other entity listed on the signature page hereto
(each, in such
capacity, a "Payor"), hereby promises to pay on demand to the order of such
other entity listed
below (each, in such capacity, a "Payee"), in lawful money of the United States
of America in
immediately available funds, at such location in the United States of America as
a Payee shall
from time to time designate, the unpaid principal amount of all loans and
advances made by such
Payee to such Payor. Each Payor promises also to pay interest on the unpaid
principal amount of
all such loans and advances in like money at said location from the date of such
loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such
Payor and such Payee.
 
This note ("Note") is the Intercompany Note referred to in the Credit Agreement,
 
dated as of June 14, 2007 (the "Credit Agreement"), among OSI Restaurant
Partners, LLC, OSI
 
Holdco, Inc., the lenders from time to time party thereto (collectively, the
"Lenders" and
 
individually, a "Lender"), Deutsche Bank AG New York Branch, as Administrative
Agent (in
 
such capacity, the "Administrative Agent"), Pre-Funded RC Deposit Bank, Swing
Line Lender
 
and an L/C Issuer, Bank of America, N.A., as Syndication Agent, and General
Electric Capital
 
Corporation, SunTrust Bank, Cooperatieve Centrale Raiffeisen-Boerenleenbank
B.A.,
 
"Rabobank Nederland", New York Branch, LaSalle Bank National Association,
Wachovia Bank,
 
National Association and Wells Fargo Bank, National Association, as
Co-Documentation
 
Agents. Unless otherwise specified, capitalized terms used but not defined
herein shall have the
 
meanings assigned to such terms in the Credit Agreement. Each Payee hereby
acknowledges
 
and agrees that the Administrative Agent and the Collateral Agent may exercise
all rights
 
provided in the Credit Agreement and the Collateral Documents with respect to
this Note.
 
Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced
 
by this Note owed by any Payor that is (i) a Guarantor to any Payee (other than
a Loan Party) or
 
(ii) the Borrower to any Payee, shall, in each case, be subordinate and junior
in right of payment,
 
to the extent and in the manner hereinafter set forth, to all Obligations,
including, without
 
limitation, where applicable, under such Payor's guarantee of the Guaranteed
Obligations under
 
(and as defined) in the Guaranty (such Obligations and other indebtedness and
obligations in
 
connection with any renewal, refunding, restructuring or refinancing thereof,
including interest
 
thereon accruing after the commencement of any proceedings referred to in clause
(i) below at
 
the rate provided for in the respective documentation for such Obligations,
whether or not such
 
interest is an allowed claim in such proceeding, being hereinafter collectively
referred to as "Senior Indebtedness"):
 
(i) In the event of any insolvency or bankruptcy proceedings, and any
 
receivership, liquidation, reorganization or other similar proceedings in
connection
 
therewith, relative to any Payor or to its creditors, as such, or to its
property, and in the
 
event of any proceedings for voluntary liquidation, dissolution or other winding
up of
 
such Payor, whether or not involving insolvency or bankruptcy, then (x) the
holders of


 
Senior Indebtedness shall be paid in full in cash in respect of all amounts
constituting
 
Senior Indebtedness before any Payee is entitled to receive (whether directly or
 
indirectly), or make any demands for, any payment or distribution of any kind or
 
character on account of this Note (whether in cash, property, securities or
otherwise) and
 
(y) until the holders of Senior Indebtedness are paid in full in cash in respect
of all amounts constituting Senior Indebtedness, any payment or distribution of
any kind or character to which such Payee would otherwise be entitled shall be
made to the holders of Senior Indebtedness.
 


 
(ii) In the event that any Event of Default then exists or would result
 
therefrom, no payment by any Payor, or demand by any Payee, shall be made on
account
 
of any amount owing in respect of the Note (including, without limitation, any
payment pursuant to Section 7.13(a) of the Credit Agreement).
 


 
(iii) If any payment or distribution of any kind or character (whether in cash,
 
securities or other property) in respect of this Note shall (despite these
subordination
 
provisions) be received by any Payee in violation of clause (i) or (ii) above
before all Senior Indebtedness shall have been paid in full in cash, such
payment or distribution shall be held in trust for the benefit of, and shall be
paid over or delivered to, the holders of Senior Indebtedness (or their
representatives), ratably according to the respective aggregate amounts
remaining unpaid thereon, to the extent necessary to pay all Senior Indebtedness
of the relevant Payor in full in cash.
 


 
To the fullest extent permitted by law, no present or future holder of Senior
 
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act
 
or failure to act on the part of any Payor or by any act or failure to act on
the part of such holder
 
or any trustee or agent for such holder. Each Payee and each Payor hereby agrees
that the
 
subordination of this Note is for the benefit of the Collateral Agent and the
other Secured Parties,
 
the Collateral Agent and the other Secured Parties are obligees under this Note
to the same extent
 
as if their names were written herein as such and the Administrative Agent
and/or the Collateral
 
Agent may, on behalf of itself and the other Secured Parties, proceed to enforce
the
 
subordination provisions herein.
 


 
If a Payee does not file a proper claim or proof of debt in the form required in
any proceeding or other action referred to in clause (i) of the second preceding
paragraph prior to 30 days before the expiration of the time to file such claim
or claims, then any of the holders of the Senior Indebtedness (or their
representative) is hereby authorized to file an appropriate claim for and on
behalf of such Payee.
 


 
Subject to the prior payment in full in cash of all Senior Indebtedness, each
Payee
 
shall be subrogated to the rights of the holders of Senior Indebtedness to
receive payments or
 
distributions of assets of the respective Payor applicable to the Senior
Indebtedness until all
 
amounts owing on the Note shall be paid in full, and for the purpose of such
subrogation no
 
payments or distributions to the holders of the Senior Indebtedness by or on
behalf of a Payor or
 
by or on behalf of the holder of the Note which otherwise would have been made
to the holder of
 
the Note shall, as between such Payor, its creditors other than the holders of
Senior Indebtedness,

 
 

--------------------------------------------------------------------------------

 



 
and the holder of the Note, be deemed to be payment by such Payor to or on
account of the Senior Indebtedness,
 


The holders of the Senior Indebtedness may, without in any way affecting the
obligations of any Payee with respect thereto, at any time or from time to time
and in their
absolute discretion, change the manner, place or terms of payment of, change or
extend the time
of payment of, or renew or alter, any Senior Indebtedness, or amend, modify or
supplement any
agreement or instrument governing or evidencing such Senior Indebtedness or any
other
document referred to therein, or exercise or refrain from exercising any other
of their rights
under the Senior Indebtedness including, without limitation, the waiver of
default thereunder and
the release of any collateral securing such Senior Indebtedness, all without
notice to or assent
from any Payee.


If any Payee shall acquire by indemnification, subrogation or otherwise, any
lien,
estate, right or other interest in any of the assets or properties of any Payor,
that lien, estate, right
or other interest shall be subordinate in right of payment to the Senior
Indebtedness and the lien
of the Senior Indebtedness as provided herein, and each Payee hereby waives any
and all rights it
may acquire by subrogation or otherwise to any lien of the Senior Indebtedness
or any portion
thereof until such time as all Senior Indebtedness has been indefeasibly repaid
in full in cash.


If, at any time, all or part of any payment with respect to Senior Indebtedness
theretofore made (whether by any other Loan Party or any other Person or
enforcement of any
right of setoff or otherwise) is rescinded or must otherwise be returned by the
holders of Senior
Indebtedness for any reason whatsoever (including, without limitation, the
insolvency,


bankruptcy or reorganization of any other Loan Party or such other Persons), the
subordination provisions set forth herein shall continue to be effective or be
reinstated, as the case may be, all as though such payment had not been made.


The indebtedness evidenced by this Note owed by any Payor that is neither a
Guarantor nor the Borrower shall not be subordinated to, and shall rank pari
passu in right of payment with, any other obligation of such Payor.


Nothing contained in the subordination provisions set forth above is intended to
or
will impair, as between each Payor and each Payee, the obligations of such
Payor, which are
absolute and unconditional, to pay to such Payee the principal of and interest
on this Note as and
when due and payable in accordance with its terms, or is intended to or will
affect the relative
rights of such Payee and other creditors of such Payor other than the holders of
Senior
Indebtedness.


Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to any Payor (all of which shall be evidenced by this Note),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein.
 
Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

 
 

--------------------------------------------------------------------------------

 

 THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.






 
[Name of each Loan Party],
 
as Payee






 
By:
 
Name:
 
Title:




 
[Name of each Loan Party]
 
as Payor






 
By:
 
Name:
 
Title:



























 
 

--------------------------------------------------------------------------------

 



Exhibit L
























 
[FORM OF]
 
CAPITAL EXPENDITURES ACCOUNT SECURITY AGREEMENT
 
dated as of
June 14, 2007
among
OSI RESTAURANT PARTNERS, LLC,
as Grantor
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Account Custodian
 
and
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as Collateral Agent


























 
NEWYORK 5933401 (2K)

 
 

--------------------------------------------------------------------------------

 



 
Table of Contents
 
Page


 
ARTICLE I Definitions
...                                                                                                                                         1
 
Section 1.01. Credit Agreement
...                                                                                                                              .1
 
Section 1.02. Other Defined Terms
...                                                                                                                              .2


 
ARTICLE II Establishment Of Account, Etc
...                                                                                                                                        .3
 
Section 2.01. Establishment of Account
...                                                                                                                            ...3
 
Section 2.02. Deposits to the Account; Withdrawals from the Account
...                                                                                                                             ..3
 
Section 2.03. Investment of Funds Deposited in the Account
...                                                                                                                            ...4


 
ARTICLE III Security Interests
...                                                                                                                                        .5
 
Section 3.01. Grant of Security Interest, etc
...                                                                                                                            ...5
 
Section 3.02. Further Assurances
...                                                                                                                             ..5
 
Section 3.03. Appointment as Attorney-In-Fact
...                                                                                                                            ...5


 
ARTICLE IV Remedies
...                                                                                                                                        .6
 
Section 4.01. Exercise of Remedies Upon Event of Default
...                                                                                                                             ..6
 
Section 4.02. Application of Proceeds
...                                                                                                                            ...6


 
ARTICLE V Release And Termination
...                                                                                                                                        .7
 
Section 5.01. Release of Funds Deposited in Account
...                                                                                                                             ..7
 
Section 5.02. Conditions Precedent to Release, etc
...                                                                                                                              .7
 
Section 5.03. Termination; Certificate of Release
...                                                                                                                            ...8


 
ARTICLE VI Representations And Warranties
...                                                                                                                                       ...8
 
Section
6.01.                                                                                                                           8


 
ARTICLE VII Responsibilities of the Account Custodian
...                                                                                                                                        ..9
 
Section 7.01. Responsibilities of the Account Custodian
...                                                                                                                              .9


 
ARTICLE VIII Indemnity
...                                                                                                                                       .12
 
Section 8.01. Indemnity
...                                                                                                                           ..12


 
ARTICLE IX Miscellaneous
...                                                                                                                                        13
 
Section 9.01. Notices
...                                                                                                                          ...13
 
Section 9.02. Waivers; Amendment
...                                                                                                                             13
 
Section 9.03. Successors and Assigns
...                                                                                                                           ..14
 
Section 9.04. Survival of Agreement
...                                                                                                                          ...14
 
Section 9.05. Counterparts; Effectiveness; Several Agreement
...                                                                                                                            .14
 
Section 9.06. Severability
...                                                                                                                           ..14
 
Section 9.07. Governing Law; Jurisdiction; Consent to Service of Process
...                                                                                                                             15
 
Section 9.08. WAIVER OF JURY TRIAL
...                                                                                                                          ...15
 
Section 9.09. Headings
...                                                                                                                          ...16
 
Section 9.10. Security Interest Absolute
...                                                                                                                            .16
 
c)
 
NEWYORK 5933401 (2K)

 
 

--------------------------------------------------------------------------------

 



 
Table of Contents
 
(continued)
 
Page


 
Section 9.11. General Authority of the Collateral Agent
...                                                                                                                          ...16
 
Section 9.12. Recourse
...                                                                                                                            .16
 
Section 9.13. USA Patriot Act
...                                                                                                                             17
 
Section 9.14. Instructions
...                                                                                                                          ...17




















































































 
cl)
 
NEWYORK 5933401 (2K)

 
 

--------------------------------------------------------------------------------

 



 
CAPITAL EXPENDITURES ACCOUNT SECURITY AGREEMENT dated as of June 14, 2007, among
OSI RESTAURANT PARTNERS, LLC (the "Grantor"), DEUTSCHE BANK TRUST COMPANY
AMERICAS, in its individual capacity, as account custodian (in such capacity,
the "Account Custodian") and DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral
Agent for the Secured Parties (as defined below).
 
Reference is made to (i) the Credit Agreement dated as of June 14, 2007 (as
 
amended, restated, supplemented and/or otherwise modified from time to time, the
"Credit
 
Agreement"), among the Grantor, OSI Holdco, Inc., ("Holdings"), each Lender (as
defined in the
 
Credit Agreement) from time to time party thereto, Deutsche Bank AG New York
Branch, as
 
Administrative Agent, Pre-Funded RC Deposit Bank, Swing Line Lender and an L/C
Issuer,
 
Bank of America, N.A., as Syndication Agent, and General Electric Capital
Corporation,
 
SunTrust Bank, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank
Nederland",
 
New York Branch, LaSalle Bank National Association, Wachovia Bank, National
Association
 
and Wells Fargo Bank, National Association, as Co-Documentation Agents, as
Documentation
 
Agent, (ii) the Borrower Guaranty (as defined in the Credit Agreement), (iii)
each Secured
 
Hedge Agreement (as defined in the Credit Agreement) and (iv) the Cash
Management
 
Obligations (as defined in the Credit Agreement).
 
The Lenders have agreed to extend credit to the Grantor subject to the terms and
 
conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
enter into and/or
 
maintain one or more Secured Hedge Agreements on the terms and conditions set
forth therein
 
and the Cash Management Banks have agreed to provide and/or maintain Cash
Management
 
Services on the terms and conditions agreed upon by the Grantor or the
respective Restricted
 
Subsidiary and the respective Cash Management Bank. The obligations of the
Lenders to extend
 
such credit, the obligation of the Hedge Banks to enter into and/or maintain
such Secured Hedge
 
Agreements and the obligation of the Cash Management Bank to provide and/or
maintain Cash
 
Management Services are, in each case, conditioned upon, among other things, the
execution and
 
delivery of this Agreement by the Grantor. The Grantor will derive substantial
benefits from (i)
 
the extensions of credit to the Grantor pursuant to the Credit Agreement, (ii)
the entering into
 
and/or maintaining by the Hedge Banks of Secured Hedge Agreements with the
Grantor and/or
 
one or more of its Restricted Subsidiaries and (iii) the providing and/or
maintaining of Cash
 
Management Services by the Cash Management Banks to the Grantor and/or one or
more of its
 
Restricted Subsidiaries, and is willing to execute and deliver this Agreement in
order to induce
 
the Lenders to extend such credit, the Hedge Banks to enter into and maintain
such Secured
 
Hedge Agreements and the Cash Management Banks to provide and/or maintain such
Cash
 
Management Services. Accordingly, the parties hereto agree as follows:


 
ARTICLE I


 
Definitions


 
Section 1.01. Credit
Agreement.                                                       Capitalized
terms used in this
 
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement. All terms defined in the New York UCC (as defined herein) and
not defined in this Agreement have the meanings specified therein; the term
"instrument" shall have the meaning specified in Article 9 of the New York UCC.



 
 

--------------------------------------------------------------------------------

 



 
Exhibit L
 
Page 2
 
Section 1.02. Other Defined Terms. As used in this Agreement, the
 
following terms have the meanings specified below:
 
"Account Proceeds" shall mean any and all assets of whatever type or kind
 
deposited in (or credited to) the Account, whether now owned or hereafter
acquired, including all
 
moneys, checks, drafts, instruments, securities or interests therein of any type
or nature deposited
 
in (or credited to) the Account and all investments and all certificates and
other instruments from
 
time to time representing or evidencing the same, and all interest,
distributions, cash and other
 
property from time to time received, receivable or otherwise distributed in
respect of or in
 
exchange for any or all of the foregoing and all Proceeds of any or all of the
foregoing.


 
"Account" has the meaning assigned to such term in Section 2.01.
 
"Account Custodian" has the meaning assigned to such term in the preliminary
statement of this Agreement.


 
"Agreement" means this Capital Expenditures Account Security Agreement.
 
"Business Day" means any day other than a Saturday or Sunday or a day on which
commercial bank institutions in New York City, New York are authorized or
required by law, regulation or executive order to be closed.
 
"Collateral" means and includes the Account and all Account Proceeds.
 
"Collateral Agent" has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
"Credit Agreement" has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
"Grantor" has the meaning assigned to such term in the preliminary statement of
this Agreement.
 
"New York UCC" means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
"Secured Obligations" means the "Obligations" as defined in the Credit
 
Agreement; it being acknowledged and agreed that the term "Secured Obligations"
as used
 
herein shall include each extension of credit under the Credit Agreement and all
obligations of
 
the Grantor under the Secured Hedge Agreements and all Cash Management
Obligations, in each
 
case, whether outstanding on the date of this Agreement or extended from time to
time after the
 
date of this Agreement.
 
"Secured Parties" means, collectively, the Administrative Agent, the Collateral
Agent, the Pre-Funded R/C Deposit Bank, the Lenders, each L/C Issuer, the Hedge
Banks, the Cash Management Banks, the Supplemental Administrative Agent and each
co-agent or subagent appointed by the Administrative Agent from time to time
pursuant to Section 9.01(c) or Section (d) of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 



 
Exhibit L
 
Page 3
 
"Security Interest" has the meaning assigned to such term in Section 3.01(a).
 
ARTICLE II
 
Establishment Of Account, Etc.


 
Section 2.01. Establishment of
Account.                                                                       (a)
On the date hereof, the
 
Account Custodian has established in the name of the Grantor and, subject to the
terms and
 
conditions set forth herein, for the benefit of the Collateral Agent (on behalf
of the Secured
 
Parties), Account 59171 (the "Account"), for purposes of this Agreement and the
Credit
 
Agreement, which Account is maintained at the Account Custodian's office located
at 60 Wall
 
Street, 27th Floor, New York, New York 10005. The Account is the Capital
Expenditures
 
Account referred to in the Credit Agreement. The Account shall be maintained by
the Account Custodian, and shall be under the sole dominion and control of the
Collateral Agent. The Collateral Agent shall have the sole right to make and
authorize withdrawals from the Account and to exercise all rights with respect
to the Account Proceeds from time to time therein pursuant to, and in accordance
with the terms of, this Agreement. All Account Proceeds delivered to or held by
the Account Custodian for the benefit of the Collateral Agent pursuant hereto
shall be held in the Account in accordance with the provisions hereof.
 
(b)           The Collateral Agent hereby appoints Deutsche Bank Trust Company
 
Americas to act as its custodian with respect to any Account Proceeds at any
time deposited, held or maintained in or credited to the Account and to take
such actions as the Collateral Agent may direct. Deutsche Bank Trust Company
Americas hereby accepts such appointment and agrees to act as Account Custodian
upon the express terms and conditions contained herein.


 
(c)           The Account Custodian shall hold all Account Proceeds in the
Account
 
pursuant to this Agreement and shall take all such actions with respect to the
Account and all
 
Account Proceeds as instructed in writing by the Collateral Agent in accordance
with this
 
Agreement. The Account Custodian hereby agrees to comply, strictly and promptly,
with any
 
and all instructions directing disposition of funds, Entitlement Orders,
directions and
 
notifications communicated from time to time to the Account Custodian and
originated by the
 
Collateral Agent, directing the transfer or redemption of, or the exercise of
any rights with
 
respect to, the Account or any of the Account Proceeds, or otherwise relating to
the Account or
 
any of the Account Proceeds, without further consent by any other Person
(including the
 
Grantor), and not to comply with any instructions directing disposition of
funds, Entitlement
 
Orders, directions or notifications originated by any Person (including the
Grantor) other than the
 
Collateral Agent or a court of competent jurisdiction. It is understood and
agreed that the
 
Account Custodian's duty to comply with instructions and orders originated from
the Collateral
 
Agent is absolute, and the Account Custodian shall be under no duty or
obligation nor shall have
 
the authority to inquire or determine whether or not such instructions or orders
have been made
 
in accordance with this Agreement, nor seek confirmation thereof from the
Grantor or any other
 
Person.


 
Section 2.02. Deposits to the Account; Withdrawals from the Account.
 
(a)(i) On the date hereof and substantially simultaneously with the consummation
of the Equity
 
Contribution, the Grantor shall have delivered to the Account Custodian, for
deposit directly into

 
 

--------------------------------------------------------------------------------

 



 
Exhibit L
 
Page 4
the Account, $100,000,000 in cash. Upon the deposit of such cash as provided
above, such cash shall constitute Collateral subject to the terms of this
Agreement. The Account Custodian shall have no duty to solicit the cash deposit
or the Collateral.
 
(ii)           From time to time after the date hereof and in accordance with
the terms
 
of the Credit Agreement, the Grantor shall notify and deliver additional cash to
the Account Custodian for deposit directly into the Account.


 
(b)           Withdrawals from the Account shall be permitted only to the extent
 
provided for in Articles IV and V hereof.


 
(c)           Settlement of transactions and other activities with respect to
the Account
 
shall occur only on Business Days. Whenever any release or disbursement is to be
made pursuant hereto on a day which is not a Business Day, such release or
disbursement shall be made on the following Business Day, whether or not
expressly provided therefor herein without additional interest on the amount to
be paid.


 
Section 2.03. Investment of Funds Deposited in the Account. The
 
Account Custodian will from time to time invest funds on deposit in the Account
in Cash
 
Equivalents selected by the Collateral Agent at the written direction of the
Grantor (although if
 
an Event of Default exists and is continuing, such decision shall be made solely
by the Collateral
 
Agent). All investments made pursuant to this Section 2.03 (and any instruments
evidencing
 
same), and all Proceeds thereof, shall be held in the Account as part of the
Account Proceeds.
 
All such investments shall be made in the name of the Account Custodian and
shall be subject to
 
the security interest of the Collateral Agent (on behalf of the Secured Parties)
hereunder. Under
 
no circumstances shall the Account Custodian or the Collateral Agent be liable
or accountable to
 
the Grantor, any Secured Party or any other Person for any decrease in the value
of the Account
 
or for any loss, expense or other liability resulting from the investment of the
funds deposited
 
therein. The Account Custodian shall have no responsibility to determine whether
such
 
investments directed by the Collateral Agent constitute Cash Equivalents.
 
The Account Custodian shall have no obligation to invest or reinvest the cash
 
deposit if deposited with the Account Custodian after 11:00 a.m. New York time
on such day of
 
deposit. Instructions received after 11:00 a.m. New York time will be treated as
if received on
 
the following business day. The Account Custodian shall have no responsibility
for any
 
investment losses resulting from the investment, reinvestment or liquidation of
the cash deposit.
 
Any interest or other income received on such investment and reinvestment of the
cash deposit
 
shall become part of the Account and any losses incurred on such investment and
reinvestment
 
of the cash deposit shall be debited against the Account. If a selection is not
made and a written
 
direction not given to the Account Custodian, the cash deposit shall remain
uninvested with no
 
liability for interest therein. It is agreed and understood that the entity
serving as Account
 
Custodian may earn fees associated with the investments outlined above in
accordance with the
 
terms of such investments. Notwithstanding the foregoing, the Account Custodian
shall have the
 
power to sell or liquidate the foregoing investments whenever the Account
Custodian shall be
 
required to release all or any portion of the cash deposit pursuant to Article V
hereof. In no
 
event shall the Account Custodian be deemed an investment manager or adviser in
respect of any
 
selection of investments hereunder. It is understood and agreed that the Account
Custodian or its

 
 

--------------------------------------------------------------------------------

 

Exhibit L
Page 5
affiliates are permitted subject to mutual agreement with the Grantor to receive
additional
compensation that could be deemed to be in the Account Custodian's economic
self-interest for
(1) serving as investment adviser, administrator, shareholder servicing agent,
custodian or subcustodian with respect to certain of the investments, (2) using
affiliates to effect transactions in certain investments and (3) effecting
transactions in investments.


 
Section 2.04. Investment of Funds Deposited in the Account. The
Account Custodian represents and warrants for the benefit of the Collateral
Agent that (a) the Account is a deposit account for purposes of the New York
UCC, and (b) the Account Custodian is a bank for purposes of the New York UCC
and the Grantor is the Account Custodian's customer with respect of the Account.


 
ARTICLE III


 
Security Interests


 
Section 3.01. Grant of Security Interest, etc. The Grantor does hereby
 
assign and transfer unto the Collateral Agent (including its successors and
assigns) for the benefit
 
of the Secured Parties, and does hereby pledge and grant to the Collateral Agent
(including its
 
successors and assigns) for the benefit of the Secured Parties, in each case as
security for the
 
payment or performance, as the case may be, in full of the Secured Obligations,
including the
 
Borrower Guaranty, a continuing security interest (the "Security Interest") in
any and all of the
 
right, title and interest of the Grantor in, to and under the Account and the
Account Proceeds, or
 
in which or to which the Grantor has any rights. The Grantor hereby irrevocably
orders, directs
 
and instructs the Account Custodian, and the Account Custodian hereby agrees, to
comply,
 
strictly and promptly, with any and all instructions, orders, directions and
notifications
 
communicated from time to time to the Account Custodian and originated by the
Collateral
 
Agent, directing the transfer or redemption of, or the exercise of any rights
with respect to, any
 
or all of the Collateral, or otherwise relating to any of the Collateral,
without further consent by
 
the Grantor or any other Person, and not to comply with any instructions,
orders, directions or
 
notifications originated by any Person other than the Collateral Agent or a
court of competent
 
jurisdiction.
 
Section 3.02. Further Assurances. The Grantor agrees that it will, at
 
any time and from time to time, at its expense, promptly execute and deliver all
further
 
agreements, instruments and other documents and take all further action that the
Collateral Agent
 
may reasonably request in order to perfect and protect the first priority
security interest purported
 
to be created hereby or otherwise to enable the Collateral Agent to exercise and
enforce its rights
 
and remedies hereunder (including, without limitation, any filings of financing
or continuation
 
statements under the New York UCC and any action as may be reasonably requested
from time
 
to time by the Collateral Agent so that "control" (as defined in Section 8-106
of the New York
 
UCC on the date hereof) of the Account and the Account Proceeds is maintained).


 
Section 3.03. Appointment as Attorney-In-Fact. The Grantor hereby
 
irrevocably appoints the Collateral Agent its attorney-in-fact, with full
authority in the place and
 
stead of the Grantor and in the name of the Grantor or otherwise, from time to
time upon the



 
 

--------------------------------------------------------------------------------

 



 
Exhibit L
 
Page 6
 
occurrence and during the continuation of an Event of Default in the Collateral
Agent's sole
 
discretion to execute any instrument and to take any other action which the
Collateral Agent may
 
deem reasonably necessary or advisable to accomplish the purposes of this
Agreement or to
 
facilitate the assignment or other transfer by the Collateral Agent of any or
all of its rights
 
hereunder, including, without limitation, (i) to receive, endorse and collect
all instruments made
 
payable to the Grantor and representing any interest payment or other
distribution in respect of
 
the Collateral and to give full discharge for the same, and (ii) to execute and
deliver any and all
 
instruments and other documents that the Collateral Agent may reasonably request
in connection
 
with the exercise by the Collateral Agent of any or all of its rights hereunder.


 
ARTICLE IV


 
Remedies
 
Section 4.01. Exercise of Remedies Upon Event of
Default.                                                                                                       (a)
Upon
 
the occurrence and during the continuance of any Event of Default, the
Collateral Agent may (i)
 
exercise in respect of all or any portion of the Collateral, in addition to all
other rights and
 
remedies provided for herein or otherwise available to it under applicable law,
all of the rights
 
and remedies of a secured party on default under the New York UCC, (ii) without
notice except
 
as specified below, direct the Account Custodian to sell or liquidate any or all
of the non-cash
 
Collateral in one or more parcels at public or private sale, at any exchange,
broker's board or at
 
any of the Account Custodian's offices or elsewhere, for cash, on credit or for
future delivery,
 
and at such price or prices and upon such other terms as the Collateral Agent in
its sole discretion
 
may deem commercially reasonable, (iii) direct the Account Custodian to withdraw
any
 
Collateral from the Account and transfer the same to the Collateral Agent, and
(iv) apply the
 
same to the Obligations. The Grantor agrees that, to the extent notice of sale
shall be required by
 
law, at least 10 days' written notice to the Grantor of the time and place of
any public sale or the
 
time after which any private sale or other disposition is to be made shall
constitute reasonable
 
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral
 
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or
 
private sale from time to time (by announcement, in the case of any public sale,
at the time and
 
place fixed therefore), and such sale may, without further notice, be made at
the time and place
 
to which it was so adjourned.


 
(b)           All moneys collected by the Collateral Agent upon any sale or
other
disposition of the Collateral, together with all other moneys on deposit in the
Account or
otherwise received by the Collateral Agent hereunder which constitute
Collateral, shall be
 
applied in accordance with the terms of Section 4.02 hereof.
 
Section 4.02. Application of Proceeds. The Collateral Agent shall
 
apply the Account Proceeds and/or the proceeds of any collection or sale of
Collateral, including
 
any Collateral consisting of cash, in accordance with Section 8.04 of the Credit
Agreement. The
 
Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds,
 
moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the
 
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial
 
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a

 
 

--------------------------------------------------------------------------------

 

Exhibit L
Page 7


sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. It
is understood and agreed that the Grantor shall remain liable to the extent of
any deficiency between the amount of the Account Proceeds and/or the proceeds of
the Collateral and the aggregate amount of the Secured Obligations.


 
ARTICLE V


 
Release And Termination
 
Section 5.01. Release of Funds Deposited in
Account.                                                                                            (a)
So long as
 
no Default or Event of Default has occurred and is continuing (except to the
extent provided for
 
in Section 8.05(a)(y) of the Credit Agreement), and subject to the fulfillment
of the conditions
 
precedent referred to in Section 5.02(a) hereof, the Collateral Agent will
authorize the Account
 
Custodian to release from the Account, and to deliver to the Grantor upon
request, in each case,
 
in accordance with Section 5.02(a) hereof, funds from the Account to the extent
otherwise
 
permitted herein and in the Credit Agreement. Nothing in this Agreement shall
obligate the
 
Account Custodian or the Collateral Agent to release any funds, Account Proceeds
or Collateral
 
in excess of the amount held in the Account from time to time. Such funds shall
only be
 
available to the Grantor in amounts set forth in the Request for Release of
Capital Expenditure
 
Funds and as otherwise provided herein.
 
(b)           For greater certainty, from and after the occurrence and during
the
 
continuance of any Default or Event of Default, the Grantor shall not be
entitled to receive any
 
amounts then held or thereafter deposited in the Account (although funds may be
released to the
 
Administrative Agent at the request of the Grantor as, and to the extent,
provided in Section
8.05 (a)(y) of the Credit Agreement). From and after the occurrence and during
the continuance of any Event of Default, any amounts then held or thereafter
deposited in the Account, may be applied in accordance with Section 4.01 hereof.
 
Section 5.02. Conditions Precedent to Release,
etc.                                                                                  (a)
The Collateral
Agent shall not be obligated to authorize the release of any funds to the
Grantor from the Account under Section 5.01 hereof unless:
 
(i) the conditions to the release of such funds set forth in Section 4.02 of the
Credit Agreement have been satisfied; and
 
(ii)         the Account Custodian and the Collateral Agent shall have received
a
 
Request for Release of Capital Expenditure Funds from the Grantor prior to 12:00
noon.
 
(New York time) on the date of the proposed release (which date shall be a
Business
 
Day);


 
(b)           The Account Custodian and the Collateral Agent shall be entitled
to rely
 
upon each Request for Release of Capital Expenditure Funds believed by it to be
genuine.
 
Neither the Collateral Agent nor the Account Custodian shall have or incur any
liability to any
 
Secured Party as a result of its good faith authorization of the release of
funds from the Account


 



 
 

--------------------------------------------------------------------------------

 

Exhibit L
Page 8


in accordance with the Request for Release of Capital Expenditure Funds as
contemplated by this Article V.


 
Section 5.03. Termination; Certificate of
Release.                                                                                    (a)       (i)
This
 
Agreement, the Security Interest and all other security interests granted hereby
shall terminate
 
with respect to all Secured Obligations when all outstanding Secured Obligations
(other than
 
Secured Obligations in respect of Secured Hedge Agreements or Cash Management
Obligations
 
not yet due and payable (to the extent permitted by the terms thereof) and
contingent
indemnification obligations not yet accrued and payable) have been indefeasibly
paid in full and the Lenders have no further commitment to lend under the Credit
Agreement, the L/C Obligations have been reduced to zero (except if such Letter
of Credit is fully cash collateralized or supported by a backstop letter of
credit in each case in an amount and on terms reasonably satisfactory to the
Administrative Agent and the L/C Issuer) and the L/C Issuers have no further
obligations to issue Letters of Credit under the Credit Agreement.
 
(b)           In connection with any termination pursuant to preceding paragraph
(a),
the Collateral Agent shall promptly execute and deliver to the Grantor, at the
Grantor's expense, all documents that the Grantor shall reasonably request to
evidence such termination. Any execution and delivery of documents pursuant to
this Section 5.03 shall be without recourse to or warranty by the Collateral
Agent and the Account Custodian.


 
(c)           At any time that the Grantor desires that the Collateral Agent
take any
 
action described in the immediately preceding paragraph (b), it shall, upon
request of the
 
Collateral Agent, deliver to the Collateral Agent an officer's certificate
certifying that the release
 
of the respective Account Proceeds or Collateral is permitted pursuant to
paragraph (a) or (b).
 
Neither the Collateral Agent nor the Account Custodian shall have any liability
whatsoever to
 
any Secured Party as the result of any release of Account Proceeds or Collateral
by it as
 
permitted (or which the Collateral Agent in good faith believes to be permitted)
by this Section
 
5.03.


 
(d)           Notwithstanding anything to the contrary set forth in this
Agreement, each
 
Cash Management Bank and each Hedge Bank by the acceptance of the benefits under
this Agreement hereby acknowledge and agree that (i) the obligations of the
Borrower under any Secured Hedge Agreement and the Cash Management Obligations
shall be secured pursuant to this Agreement only to the extent that, and for so
long as, the other Secured Obligations are so secured and (ii) any release of
Collateral effected in the manner permitted by this Agreement shall not require
the consent of any Hedge Bank or Cash Management Bank.


 
ARTICLE VI


 
Representations And Warranties


 
The Grantor represents and warrants
that:                                                                        (a)
this Agreement has been duly
 
authorized, executed and delivered by the Grantor and constitutes a legal, valid
and binding
 
obligation of the Grantor enforceable in accordance with its terms, except as
the enforceability
 
hereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other
 
similar laws now or hereafter in effect relating to or affecting creditors'
rights generally and

 
 

--------------------------------------------------------------------------------

 



 
Exhibit L
 
Page 9
 
subject to the limitations imposed by general equitable principals (regardless
of whether such
 
enforceability is considered in a proceeding at law or in equity); and (b) the
pledges, assignments
 
and grants of security interests in the Account pursuant to this Agreement
creates, and upon the
 
deposit in the Account of any other Collateral pursuant to this Agreement will
create, valid and
 
perfected first priority security interests in all of the Grantor's right, title
and interest (if any) in
 
and to the Account and the Collateral so deposited, as the case may be, and the
Proceeds thereof,
 
subject to no other lien or encumbrance or to any other agreement purporting to
grant any third
 
party a lien or encumbrance on property or assets of the Grantor which would
include the
 
Collateral. The Grantor covenants and agrees that it will defend the Collateral
Agent's and
 
Account Custodian's right, title and interest in and to the Account and the
Account Proceeds (or
 
the Collateral Agent's and Account Custodian's right, title and security
interest in and to the
 
Collateral and the proceeds thereof) against the claims and demands of all
Persons whomsoever.


 
ARTICLE VII


 
Responsibilities of the Account Custodian
 
Section 7.01. Responsibilities of the Account
Custodian:                                                                                              (a)       (i)
 
Notwithstanding any provision contained herein or in any other document or
instrument to the
 
contrary, neither the Account Custodian nor any of its directors, officers,
agents, employees,
 
affiliates or representatives shall be liable for (i) following the instruction
of the Collateral Agent
 
or complying with orders or other directives originated by the Collateral Agent
or (ii) any action
 
taken or not taken by it (or them) under or in connection with this Agreement,
except for the
 
Account Custodian's (or their) own gross negligence or willful misconduct (as
determined by a
 
court of competent jurisdiction in a final and non-appealable decision). The
Collateral Agent
 
and the Grantor (in each case, for itself or any Person and/or entity claiming
through it) hereby
 
releases, warrants, discharges, exculpates and covenants not to sue the Account
Custodian for
 
any action taken or omitted to be taken under this Agreement, except to the
extent caused by the
 
Account Custodian's gross negligence or willful misconduct (as determined by a
court of
 
competent jurisdiction in a final and non-appealable decision). In no event
shall the Account
 
Custodian be liable for indirect, special or consequential damages of any kind
whatsoever
 
(including lost profits and lost business opportunity) even if it is advised of
the possibility of
 
such damages and regardless of the form of action in which any such damages may
be claimed.
 
Without limiting the foregoing, and notwithstanding any provision to the
contrary elsewhere, the
 
Account Custodian and its directors, officers, agents, employees, affiliates and
representatives:
 
(A) shall have no responsibilities, obligations or duties other than those
 
expressly set forth in this Agreement;


 
(B)           may in any instance where the Account Custodian determines that it
lacks
 
or is uncertain as to its authority to take or refrain from taking certain
action, or as to the requirements of this Agreement under any circumstance
before it, delay or refrain from taking action unless and until it has received
instructions from the Collateral Agent or advice from legal counsel (or other
appropriate advisor), as the case may be;

 
 

--------------------------------------------------------------------------------

 



 
Exhibit L
 
Page 10


 
(C)           so long as it and they shall have acted (or refrained from acting)
in good
 
faith, shall not be liable for any error of judgment in any action taken,
 
suffered or omitted by, or for any act done or step taken, suffered or
 
omitted by, or for any mistake of fact or law, unless such action
 
constitutes gross negligence or willful misconduct on its (or their) part (as
 
determined by a court of competent jurisdiction in a final and non-
 
appealable decision);


 
(D)           may consult with legal counsel selected by it (or other experts
for the
 
Collateral Agent or the Grantor), and shall not be liable for any action taken
or not taken by it or them in good faith in accordance with the advice of such
experts;
 
(E)           will not incur any liability by acting or not acting in reliance
upon any
 
notice, consent, certificate, statement or other instrument or writing believed
in good faith by it (or them) to be genuine and signed or sent by the proper
party or parties;
 
(F)           will not incur liability for any notice, consent, certificate,
statement, wire
 
instruction, telecopy, or other writing which is delayed, canceled or charged
without the knowledge of the Account Custodian;


 
(G)           shall not be deemed to have or be charged with notice or knowledge
of
 
any fact or matter unless a written notice thereof has been received by the
Account Custodian at the address and to the Person designated in (or as
subsequently designated pursuant to) this Agreement;
 
(H)           shall not be obligated or required by any provision of this
Agreement to
 
expend or risk the Account Custodian's own funds, or to take any action
 
(including but not limited to the institution or defense of legal
 
proceedings) which in its or their judgment may cause it or them to incur
 
or suffer any expense or liability; provided, however, if the Account
 
Custodian elects to take any such action it shall be entitled to security or
 
indemnity by the Grantor for the payment of the costs, expenses (including
 
but not limited to reasonable attorneys' fees) and liabilities which may be
 
incurred therein or thereby, reasonably satisfactory to the Account
 
Custodian; and


 
(I)           shall not be liable for any delay or failure to act as may be
required
 
hereunder when such delay or failure is due to any act of God, interruption or
other circumstances beyond its control.


 
(ii)           The Account Custodian has no interest in the Account Proceeds (or
any
 
Collateral which may be deemed to exist) deposited hereunder but is serving as
Account Custodian only and has only possession thereof.







 
 

--------------------------------------------------------------------------------

 



 
Exhibit L
 
Page 11


 
(iii)           The Account Custodian makes no representation as to the
validity, value,
 
genuineness or collectibility of any security or other document or instrument
held by or delivered
 
to it.
 
(b)           Resignation.                      (i) The Account Custodian may at
any time resign and be
 
discharged by giving written notice thereof to the Grantor and the Collateral
Agent. Before such
 
resignation shall become effective, the Collateral Agent shall appoint (with the
consent of the
 
Grantor, except upon the occurrence and during the continuation of an Event of
Default under
 
Section 8.01(f) or 8.01(g) of the Credit Agreement, not to be unreasonably
withheld or delayed)
 
a successor Account Custodian by written instrument, one copy of which
instrument shall be
 
delivered to each of the resigning Account Custodian, the Grantor and the
successor Account
 
Custodian. If no successor Account Custodian shall have been so appointed and
have accepted
 
appointment within thirty (30) days after the giving of the notice of
resignation, the resigning
 
Account Custodian may petition any court of competent jurisdiction for the
appointment of a
 
successor Account Custodian. Each such successor Account Custodian shall be
knowledgeable
 
and experienced in the performance of the duties and obligations required of the
Account
 
Custodian under this Agreement and shall have a minimum of $250,000,000 in
capital and
 
surplus.


 
(ii)           Any resignation of the Account Custodian and appointment of a
successor
Account Custodian pursuant to any of the provisions of this Section 7.01(b)
shall not become effective until acceptance of appointment by the successor
Account Custodian as provided in Section 7.01(c) below.
 
(c)           Successor Account
Custodian.                                                      (i) Any
successor Account Custodian
 
appointed as provided above shall execute, acknowledge and deliver to the
Grantor, the
 
Collateral Agent and its predecessor Account Custodian an instrument accepting
such
 
appointment under this Agreement, and thereupon the resignation of the
predecessor Account
 
Custodian shall become effective and such successor Account Custodian without
any further act,
 
deed or conveyance, shall become fully vested with all the rights, powers,
duties and obligations
 
of its predecessor under this Agreement, and with like effect as if originally
named as Account
 
Custodian. The predecessor Account Custodian shall deliver or cause to be
delivered to the
 
successor Account Custodian or its designee any Account Proceeds (and any
Collateral) in its
 
possession and any related agreements, documents and statements held by it, and
the Grantor, the
 
Collateral Agent and the predecessor Account Custodian shall execute and deliver
such
 
instruments and do such other things as may reasonably be required for fully and
certainly
 
vesting and confirming in the successor Account Custodian all such rights,
powers, duties and
 
obligations.


 
(ii)           No successor Account Custodian shall accept appointment as
provided in
 
this Section 7.01(c) unless at the time of such acceptance such successor
Account Custodian is eligible under the provisions of Section 7.01(b)(i) above.


 
(d)           Merger or Consolidation of Account Custodian. Without the
execution or
 
filing of any paper or any further act on the part of any of the parties hereto,
any corporation or
 
banking association into which the Account Custodian may be merged or converted
or with
 
which it may be consolidated, or any corporation or banking association
resulting from any

 
 

--------------------------------------------------------------------------------

 



 
Exhibit L
 
Page 12
 
merger, conversion or consolidation to which the Account Custodian shall be a
party, or any
 
corporation or banking association succeeding to substantially all of the
corporate trust business
 
of the Account Custodian shall be the successor of the Account Custodian
hereunder, if and only
 
if such corporation or banking association shall be eligible under the
provisions of Section
 
7.01 (b)(i) above.


 
The Account Custodian shall be bound only by the terms of this Agreement and
 
shall not be bound by or incur liability with respect to the Credit Agreement or
any other agreement or understanding between the Grantor and the Collateral
Agent to which the Account Custodian is not a party. The Account Custodian shall
not have any duties hereunder except those specifically set forth herein.
 
ARTICLE VIII


 
Indemnity


 
Section 8.01. Indemnity.                                                  (a)The
parties hereto agree that the Collateral
Agent shall be entitled to reimbursement of its expenses incurred hereunder as
provided in Section 10.04 of the Credit Agreement.
 
(b)           Without limitation of its indemnification obligations under the
other Loan
 
Documents, the Grantor agrees to indemnify the Collateral Agent, the Account
Custodian and
 
the other Indemnitees (as defined in Section 10.05 of the Credit Agreement but,
for purposes
 
hereof, also shall include the Account Custodian) against, and hold each
Indemnitee harmless
 
from, any and all losses, claims, damages, liabilities and related expenses,
including the
 
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or
 
asserted against any Indemnitee arising out of, in connection with, or as a
result of, the
 
execution, delivery, performance or enforcement of this Agreement or any claim,
litigation,
 
investigation or proceeding relating to any of the foregoing agreement or
instrument
 
contemplated hereby, or to the Account Proceeds or Collateral, whether or not
any Indemnitee is
 
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the
 
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court
 
of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross
 
negligence or willful misconduct of such Indemnitee or of any Affiliate,
director, officer,
 
employee, counsel, agent, trustee, investment advisor or attorney-in-fact of
such Indemnitee.


 
(c)           Any such amounts payable as provided hereunder shall be additional
 
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of
 
this Section 8.01 shall remain operative and in full force and effect regardless
of the termination
 
of this Agreement or any other Loan Document, the consummation of the
transactions
 
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or
 
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any
 
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All
 
amounts due under this Section 8.01 shall be payable within 10 days of written
demand therefor.


 
(d)           Without limiting the application of the foregoing provisions of
this Section
 
8.01           (a), the Grantor agrees, to pay or reimburse the Account
Custodian within 10 Business Days
 



 
 

--------------------------------------------------------------------------------

 



 
Exhibit L
 
Page 13
 
of its written demand therefor, for any and all fees and out of pocket costs and
expenses of whatever kind or nature incurred in connection with the
establishment, maintenance and operation of the Account and the creation,
preservation or protection of the Account Proceeds and the Collateral Agent's
interest in the Account Proceeds, including, without limitation, all fees and
taxes in connection with the recording or filing of instruments and documents in
public offices, payment or discharge of any taxes or Liens upon or in respect of
the Account, the Account Proceeds or any Collateral and all other fees, costs
and expenses in connection with protecting or maintaining the Account, the
Account Proceeds and the Collateral Agent's interest therein and protecting,
maintaining or preserving the Account Proceeds and the Collateral and the
Collateral Agent's interest therein, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions, suits or proceedings
arising out of or relating to the Account, the Account Proceeds and the
Collateral.
 
The provisions of this Article VIII shall survive the termination of this
Agreement or the earlier resignation or removal of the Account Custodian.


 
ARTICLE IX


 
Miscellaneous


 
Section 9.01. Notices. All communications and notices hereunder shall
 
(except as otherwise expressly permitted herein) be in writing and given as
provided in
 
Section 10.02 of the Credit Agreement; provided that all communications and
notices hereunder shall be address as follows: (a) if to the Account Custodian,
to Deutsche Bank Trust Company Americas, 60 Wall Street, 27th Floor, MS:
NYC60-2710, New York, New York 10005,
 
Attention: Manager, Escrow Team, Facsimile: (732) 578-4593, (b) if to the
Collateral Agent, to Deutsche Bank AG New York Branch, 60 Wall Street, MS
NYC60-0208, New York, NY 10005, Attention: Scottye Lindsey, Facsimile: (212) 797
5692 and (c) if to the Grantor, to OSI
 
Restaurant Partners, LLC, 2202 N. West Shore Boulevard, 5th Floor, Tampa, FL
33607,
 
Attention: Joe Kadow, Facsimile: (813) 281-2114.


 
Section 9.02. Waivers;
Amendment.                                                             (a) No
failure or delay by the
 
Collateral Agent, the Account Custodian, any L/C Issuer, any Lender, any Hedge
Bank or any
 
Cash Management Bank in exercising any right, remedy, power or privilege
hereunder or under
 
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial
 
exercise of any such right, remedy, power or privilege or any abandonment or
discontinuance of
 
steps to enforce such a right, remedy, power or privilege preclude any other or
further exercise
 
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies,
 
powers and privileges of the Collateral Agent, the Account Custodian, the L/C
Issuers, the
 
Lenders, the Hedge Banks and the Cash Management Banks hereunder and under the
other Loan
 
Documents are cumulative and are not exclusive of any rights or remedies that
they would
 
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by
 
the Grantor therefrom shall in any event be effective unless the same shall be
permitted by
 
paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the
 
specific instance and for the purpose for which given. Without limiting the
generality of the
 
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a





 
 

--------------------------------------------------------------------------------

 

Exhibit L
Page 14
waiver of any Default, regardless of whether the Collateral Agent, the Account
Custodian, any Lender or any L/C Issuer may have had notice or knowledge of such
Default at the time. No notice or demand on the Grantor in any case shall
entitle the Grantor to any other or further notice or demand in similar or other
circumstances.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Collateral Agent, the Account Custodian and the Grantor, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.


 
Section 9.03. Successors and Assigns. Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf
of the Grantor, the Collateral Agent or the Account Custodian that are contained
in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.
 
Section 9.04. Survival of Agreement. All covenants, agreements,
 
representations and warranties made by the Grantor in the Loan Documents and in
the
 
certificates or other instruments prepared or delivered in connection with or
pursuant to this
 
Agreement or any other Loan Document shall be considered to have been relied
upon by the
 
Lenders and shall survive the execution and delivery of the Loan Documents and
the making of
 
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any
 
Lender or on its behalf and notwithstanding that the Collateral Agent, the
Account Custodian,
 
any L/C Issuer or any Lender may have had notice or knowledge of any Default or
incorrect
 
representation or warranty at the time any credit is extended under the Credit
Agreement, and
 
shall continue in full force and effect as long as the principal of or any
accrued interest on any
 
Loan or any fee or any other amount payable under any Loan Document is
outstanding and
 
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired
 
or terminated.


 
Section 9.05. Counterparts; Effectiveness, Several Agreement. This
 
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement. This Agreement shall become effective as to the Grantor when
a counterpart hereof executed on behalf of the Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent and the Account Custodian, and thereafter shall
be binding upon the Grantor, the Collateral Agent and the Account Custodian and
their respective permitted successors and assigns, and shall inure to the
benefit of the Grantor, the Collateral Agent, the Account Custodian and the
other Secured Parties and their respective successors and assigns, except that
the Grantor shall not have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement.


 
Section 9.06. Severability. Any provision of this Agreement held to be
 
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to



 
 

--------------------------------------------------------------------------------

 



 
Exhibit L
 
Page 15
 
the extent of such invalidity, illegality or unenforceability without affecting
the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
Section 9.07. Governing Law; Jurisdiction; Consent to Service of
 
Process. (a) This Agreement shall be construed in accordance with and governed
by
the law of the State of New York. Regardless of any provisions in any other
agreement, for the purposes of the New York UCC, New York is the Account
Custodian's jurisdiction and the Account shall be governed by the laws of the
State of New York.


 
(b)           The Grantor hereby irrevocably and unconditionally submits, for
itself and
 
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York
 
sitting in New York City and of the United States District Court of the Southern
District of New
 
York, and any appellate court from any thereof, in any action or proceeding
arising out of or
 
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any
 
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all
 
claims in respect of any such action or proceeding may be heard and determined
in such New
 
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto
 
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be
 
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Collateral
 
Agent, the Account Custodian, any L/C Issuer, any Lender, any Hedge Bank or any
Cash
 
Management Bank may otherwise have to bring any action or proceeding relating to
this
 
Agreement or any other Loan Document against the Grantor or its properties in
the courts of any
 
jurisdiction.


 
(c)           The Grantor hereby irrevocably and unconditionally waives, to the
fullest
 
extent it may legally and effectively do so, any objection which it may now or
hereafter have to
 
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement
 
or any other Loan Document in any court referred to in paragraph (b) of this
Section 9.07. Each
 
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the
 
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such
 
court.


 
(d)           Each party to this Agreement irrevocably consents to service of
process in
 
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
Section 9.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO
 
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
 
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR
 
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
 
OF THE PARTIES HERETO WHETHER NOW EXISTING OR HEREAFTER ARISING,

 
 

--------------------------------------------------------------------------------

 



 
Exhibit L
 
Page 16
 
AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9.08 WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.


 
Section 9.09. Headings. Article and Section headings and the Table of
 
Contents used herein are for convenience of reference only, are not part of this
Agreement and
 
are not to affect the construction of, or to be taken into consideration in
interpreting, this
 
Agreement.


 
Section 9.10. Security Interest Absolute. All rights of the Collateral
 
Agent and the Account Custodian hereunder, the Security Interest, the grant of a
security interest
 
in the Collateral and all obligations of the Grantor hereunder shall be absolute
and unconditional
 
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan
 
Document, the Secured Hedge Agreements, any agreement with respect to any of the
Secured
 
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change
 
in the time, manner or place of payment of, or in any other term of, all or any
of the Secured
 
Obligations, or any other amendment or waiver of or any consent to any departure
from the
 
Credit Agreement, any other Loan Document, the Secured Hedge Agreements or any
other
 
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other
 
collateral, or any release or amendment or waiver of or consent under or
departure from any
 
guarantee, securing or guaranteeing all or any of the Secured Obligations or (d)
any other
 
circumstance that might otherwise constitute a defense available to, or a
discharge of, the
 
Grantor in respect of the Secured Obligations or this Agreement.
 
Section 9.11. General Authority of the Collateral
Agent.                                                                                                   By
 
acceptance of the benefits of this Agreement and any other Collateral Documents,
each Secured
 
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the
 
appointment of the Collateral Agent as its agent hereunder and under such other
Collateral
 
Documents, (b) to confirm that the Collateral Agent shall have the authority to
act as the
 
exclusive agent of such Secured Party for the enforcement of any provisions of
this Agreement
 
and such other Collateral Documents against the Grantor, the exercise of
remedies hereunder or
 
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder
 
relating to any Collateral or the Grantor's obligations with respect thereto,
(c) to agree that it
 
shall not take any action to enforce any provisions of this Agreement or any
other Collateral
 
Document against the Grantor, to exercise any remedy hereunder or thereunder or
to give any
 
consents or approvals hereunder or thereunder except as expressly provided in
this Agreement or
 
any other Collateral Document and (d) to agree to be bound by the terms of this
Agreement and
 
any other Collateral Documents.
 
Section 9.12. Recourse. This Agreement is made with full recourse to
 
the Grantor and pursuant to and upon all the warranties, representations,
covenants and
 
agreements on the part of the Grantor contained herein, in the Loan Documents
and the Secured
 
Hedge Agreements and otherwise in writing in connection herewith or therewith.
It is the desire

 
 

--------------------------------------------------------------------------------

 



 
Exhibit L
 
Page 17
 
and intent of the Grantor and the Secured Parties that this Agreement shall be
enforced against the Grantor to the fullest extent permissible under the laws
applied in each jurisdiction in which enforcement is sought.


 
Section 9.13. USA Patriot Act. The parties hereto acknowledge that in
 
accordance with Section 326 of the USA Patriot Act the Account Custodian, like
all financial
 
institutions and in order to help fight the funding of terrorism and money
laundering, is required
 
to obtain, verify, and record information that identifies each person or legal
entity that establishes
 
a relationship or opens an account with Deutsche Bank Trust Company Americas.
The parties to
 
this Agreement agree that they will provide the Account Custodian with such
information as it
 
may request in order for the Account Custodian to satisfy the requirements of
the USA Patriot
 
Act.


 
Section 9.14. Instructions. For purposes of sending and receiving
 
instructions or directions hereunder, all such instructions or directions shall
be, and the Account Custodian may conclusively rely upon such instructions or
directions, delivered, and executed by representatives of the Grantor and/or the
Collateral Agent designated on Schedule I attached hereto and made a part hereof
(each such representative, an "Authorized Person") which such designation shall
include specimen signatures of such representatives, as such Schedule I may be
updated from time to time.


































































































 



 
 

--------------------------------------------------------------------------------

 





 
Exhibit L
 
Page 18


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




 
OSI RESTAURANT PARTNERS, LLC




 
By:
 
Name:
 
Title:




 
DEUTSCHE BANK AG NEW YORK
 
BRANCH, as Collateral Agent




 
By:
 
Name:
 
Title:




 
By:
 
Name:
 
Title:




 
DEUTSCHE BANK TRUST COMPANY
 
AMERICAS, as Account Custodian




 
By:
 
Name:
 
Title:




 
By:
 
Name:
 
Title:













 
 

--------------------------------------------------------------------------------

 





 
SCHEDULE I to
 
the Capital Expenditures Account Security Agreement








 
Authorized Representatives of the Grantor


 
Name                                  Title                                            Specimen
Signature




























 
Authorized Representatives of the Agent


 
Name                                  Title                                            Specimen
Signature













































 
 

--------------------------------------------------------------------------------

 

Schedule 1.01B
Certain Security Interests and Guarantees


1.  
Security Agreement, dated as of the Closing Date, among OSI Restaurant Partners,
LLC, OSI HoldCo, Inc., the subsidiaries of OSI Restaurant Partners, LLC
identified therein, and Deutsche Bank AG New York Branch, as collateral agent.



2.  
Guarantee Agreement, dated as of the Closing Date, among OSI Restaurant
Partners, LLC, OSI HoldCo, Inc., the subsidiaries of OSI Restaurant Partners,
LLC identified therein, and Deutsche Bank AG New York Branch, as administrative
agent.



3.  
Capital Expenditures Account Security Agreement, dated as of the Closing Date,
among OSI Restaurant Partners, LLC, Deutsche Bank AG New York Branch, as
Custodian, and Deutsche Bank AG New York Branch, as Collateral Agent.



4.  
Unit Kun-Pledge Agreement, dated as of the Closing Date, by and among Outback
Steakhouse International, L.P., Outback Steakhouse Korea Ltd., the banks and
financial institutions listed therein, and Deutsche Bank AG New York Branch.



5.  
Trademark Security Agreement, dated as of the Closing Date, by Carrabba’s
Italian Grill, Inc., as grantor, in favor of Deutsche Bank AG New York Branch,
as collateral agent.



6.  
Trademark Security Agreement, dated as of the Closing Date, by Outback Catering,
Inc., as grantor, in favor of Deutsche Bank AG New York Branch, as collateral
agent.



7.  
Trademark Security Agreement, dated as of the Closing Date, by OS Asset, Inc.,
as grantor, in favor of Deutsche Bank AG New York Branch, as collateral agent.



8.  
Trademark Security Agreement, dated as of the Closing Date, by Outback
Steakhouse of Florida, Inc., as grantor, in favor of Deutsche Bank AG New York
Branch, as collateral agent.



9.  
Copyright Security Agreement, dated as of the Closing Date, by Outback
Steakhouse of Florida, Inc., as grantor, in favor of Deutsche Bank AG New York
Branch, as collateral agent.






 
 

--------------------------------------------------------------------------------

 



 
Schedule 1.01E
Existing Letters of Credit


No.
L/C Issuer
Issuance Date
Expiry Date
Beneficiary
Amount
LC870-116646
Wachovia Bank, National Association
January 3, 2000
January 1, 2008 (automatic one year extension unless otherwise terminated)
 
The Travelers Indemnity Company
$23,040,000
SM206305W
Wachovia Bank, National Association
December 22, 2003
January 1, 2008 (automatic one year extension unless otherwise terminated)
The Travelers Indemnity Company
$2,000,000




 
 

--------------------------------------------------------------------------------

 



 
Schedule 1.01G
Excluded Subsidiary






1.  
Outback Billings, Inc.

 
·  
Outback Billings, Inc. will remain on Schedule 1.01G so long as it engages in no
material business activities, has no material assets other than the liquor
license to be transferred in good faith by the Borrower, and, subsequent to the
transfer of such liquor license, the Borrower shall in good faith be diligently
pursuing the process of dissolving such subsidiary.

 


2.  
OS Investments, Inc.

 
·  
It is the good faith intention of the Borrower to dissolve OS Investments, Inc.
and as of the Closing Date all necessary filings and payments have been made to
the Department of Revenue of the State of California to dissolve this entity.

 



 
 

--------------------------------------------------------------------------------

 



 
Schedule 1.01H
Foreign Subsidiary




Entity Name
Jurisdiction
Bloomin Canada Inc.
Canada
Bloomin Hong Kong Ltd.
Hong Kong
Bloomin’ Korea Holding Co.
Korea
Bloomin’ Puerto Rico, L.P.
Cayman Islands
Outback Philippines Development Holdings Corp.
Philippines
Outback Steakhouse International Investments Co.
Cayman Islands
Outback Steakhouse Japan KK
Japan
Outback Steakhouse Korea Ltd.
Korea
PGS Consultario e Servicos, Ltd.
Brazil
OS Kanto Limited
Japan




 
 

--------------------------------------------------------------------------------

 



 
Schedule 1.01I
Certain Restaurant LPs


Bonefish/Carolinas, Limited Partnership
Bonefish/Gulf Coast, Limited Partnership
Bonefish/Southern, Limited Partnership
Bonefish/Virginia, Limited Partnership
Bonefish/Columbus-I, Limited Partnership
Bonefish/Southern Virginia, Limited Partnership
Bonefish/Desert Ridge, Limited Partnership
Carrabba’s/Crestview Hills, Limited Partnership
Carrabba’s/Bobby Pasta, Limited Partnership
Outback/Hampton, Limited Partnership
Selmon’s/Florida-I, Limited Partnership



 
 

--------------------------------------------------------------------------------

 



 
 
Schedule 2.01
 
Commitments

       
Pre-Funded
     
Term Loan
 
RC
 
Lender
Commitment
Commitment   RC Commitment
Working Capital
Deutsche Bank AG New York Branch
$1,310,000,000
$100,000,000
$7,500,000
Bank of America, N.A.
---
---
$7,500,000
SunTrust Bank
---
---
$12,000,000
Wells Fargo Bank, N.A.
---
---
$12,000,000
Rabobank Nederland, New York Branch
---
---
$12,500,000
General Electric Capital Corporation
---
---
$12,000,000
LaSalle Bank, N.A. (ABN Amro)
---
---
$12,000,000
Credit Industriel et Commercial
---
---
$10,000,000
Fifth Third Bank
---
---
$11,500,000
Keystone Nazareth Bank & Trust Co.
---
---
$5,000,000
1st Farm Credit Services, PCA
---
---
$4,500,000
Wachovia Bank, N.A.
---
---
$12,000,000
North Fork Bank
---
---
$5,000,000
United Overseas Bank Limited, New York
     
Agency
---
---
$8,000,000
Sovereign Bank
---
---
$8,000,000
Carolina First Bank
---
---
$8,000,000
Natixis
---
---
$2,500,000
Total
$1,310,000,000
$100,000,000
$150,000,000

 


 



 
 

--------------------------------------------------------------------------------

 

Schedule 5.01
Existence, Qualification and Power


None.

 
 

--------------------------------------------------------------------------------

 



 
Schedule 5.06
Litigation


In April 2007, the Borrower was served with a putative class action complaint
captioned Gerald D. Wells, Jr. et al. v. OSI Restaurant Partners, Inc., Case No.
07-1431, that was filed in the United States District Court for the District of
Pennsylvania alleging violations of the Fair and Accurate Credit Transactions
Act, or FACTA. In addition, the Borrower had previously been provided with a
copy of a putative class action complaint captioned Saunders v. Roy’s Family of
Restaurants, Inc., Case No. SACV07-164 CJC (ANx), that was filed in the United
States District Court for the Central District of California also alleging
violations of FACTA, but have not yet been formally served in the suit. FACTA
restricts, among other things, the credit and debit card data that may be
included on the electronically printed receipts provided to retail customers at
the point of sale. The suits allege that the defendants violated a provision of
FACTA by including more information on the electronically printed credit and
debit card receipts provided to customers than is permitted under FACTA. Both
complaints seek monetary damages, including statutory damages, punitive damages,
attorneys’ fees and injunctive relief. These lawsuits are among a number of
lawsuits with similar allegations that have been filed recently against large
retailers and foodservice operators, among others, as a result of the
implementation of FACTA, which became fully effective as of December 4, 2006.


The Borrower is currently examining information relating to the allegations in
these complaints and is evaluating developing judicial interpretations of the
statute. While the Borrower intends to vigorously defend against these actions,
both of these cases are in the preliminary stages of litigation, and as a
result, the ultimate outcome of these cases and their potential financial impact
on us are not determinable at this time. However, based on facts, events and
circumstances known to the Borrower as of the Closing Date, the Borrower does
not believe that it is likely that any such monetary damages, including
statutory damages, punitive damages, attorneys’ fees and injunctive relief,
arising out of the foregoing, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  This Schedule 5.06
does not limit the representations and warranties set forth in Section 5.06 with
respect to any facts, events or circumstances arising after the Closing Date or
any changes in facts, events or circumstances from those known to the Borrower
as of the Closing Date.



 
 

--------------------------------------------------------------------------------

 



 
Schedule 5.12
Subsidiaries and Other Equity Investments


A. Pledged Subsidiaries with Equity Interests


1.
Issuer
Jurisdiction
 
Number of Certificate
Registered
Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by the Borrower or a
Guarantor1
% of Total Issued Interests Pledged2
1) 
 
A La Carte Event Pavilion, Ltd.
FL
N/A
· Outback Catering, Inc.
 
· Outback Catering Designated Partner, LLC
 
N/A
100%
100%
2) 
 
Annapolis Outback, Inc.
MD
4
Outback Steakhouse of Florida, Inc.
4000 shares of common stock, no par value
99.925%
99.925%
3) 
 
Bel Air Outback, Inc.
MD
5
Outback Steakhouse of Florida, Inc.
90 shares of common stock, no par value
90%
90%
4) 
 
Billabong Beverage Company, Inc.
TX
1
Outback Steakhouse of Florida, Inc.
1000 shares of common stock, $0.01 par value
100%
100%
5) 
 
Bloomin Canada, Inc.
Canada
C-3
Outback Steakhouse International, L.P.
65 shares of common stock, no par value
100%
65%
6) 
 
Bonefish Grill, Inc.
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
7) 
 
Boomerang Air, Inc.
FL
3
Outback Steakhouse of Florida, Inc.
100 shares of common stock, $0.01 par value
100%
100%
8) 
 
Carrabba’s Designated Partner, LLC
 
DE
N/A
Carrabba’s Italian Grill, Inc.
N/A
100%
100%
9) 
 
Carrabba’s Italian Grill of Howard County, Inc.
MD
1
Carrabba’s Italian Grill, Inc.
90 shares of Class A Common, no par value
90%
90%
10) 
 
Carrabba’s Italian Grill, Inc.
FL
2
OSI Restaurant Partners, LLC
1,000,000 shares of common stock, $0.01 par value
100%
100%
11) 
 
Carrabba’s Kansas Designated Partner, LLC
DE
N/A
Carrabba’s Kansas, Inc.
N/A
100%
100%
12) 
 
Carrabba’s Kansas, Inc.
KS
1
Carrabba’s Italian Grill, Inc.
100 shares of common stock, $0.01 par value
100%
100%
13) 
 
Carrabba’s Midwest Designated Partner, LLC
DE
N/A
Carrabba’s Midwest, Inc.
N/A
100%
100%
14) 
 
Carrabba’s Midwest, Inc.
 
KS
1
Carrabba’s Italian Grill, Inc.
100 shares of common stock, no par value
100%
100%
15) 
 
Carrabba’s of Baton Rouge, LLC
FL
N/A
Carrabba’s/Gulf Coast-I, Limited Partnership
N/A
100%
100%
16) 
 
Carrabba’s of Bowie, LLC
MD
N/A
Carrabba’s/DC-I, Limited Partnership
N/A
100%
100%
17) 
 
Carrabba’s of Germantown, Inc.
MD
1
Carrabba’s Italian Grill, Inc.
810 shares of common stock, $1.00 par value
90%
90%
18) 
 
Carrabba’s of Ocean City, Inc.
MD
3
Carrabba’s/DC-I, Limited Partnership
98 shares of common stock, no par value
98%
98%
19) 
 
Carrabba’s of Waldorf, Inc.
MD
1
Carrabba’s Italian Grill, Inc.
600 shares of common stock, no par value
60%
60%
20) 
 
Carrabba’s Shreveport, LLC
FL
N/A
Carrabba’s/Dallas-I, Limited Partnership
N/A
100%
100%
21) 
 
Carrabba’s/Arizona-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
22) 
 
Carrabba’s/Birchwood, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
23) f
 
Carrabba’s/Bobby Pasta, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
24) 
 
Carrabba’s/Crestview Hills, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
25) 
 
Carrabba’s/Broken Arrow, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
26) 
 
Carrabba’s/Canton, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
27) 
 
Carrabba’s/Carolina-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
28) 
 
Carrabba’s/Central Florida-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
29) 
 
Carrabba’s/Chicago, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
30) 
 
Carrabba’s/Colorado-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
31) 
 
Carrabba’s/Dallas-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
32) 
 
Carrabba’s/DC-I, Limited Partnership
 
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
33) 
 
Carrabba’s/First Coast, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
34) 
 
Carrabba’s/Georgia-I, Limited Partnership
GA
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
35) 
 
Carrabba’s/Great Lakes-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
36) 
 
Carrabba’s/Gulf Coast-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
37) 
 
Carrabba’s/Heartland-I, Limited Partnership
 
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
38) 
 
Carrabba’s/Kansas Two-I, Limited Partnership
KS
N/A
· Carrabba’s Kansas, Inc.
 
· Carrabba’s Kansas Designated Partner, LLC
 
N/A
100%
100%
39) 
 
Carrabba’s/Kansas-I, Limited Partnership
 
KS
N/A
· Carrabba’s Kansas, Inc.
 
· Carrabba’s Kansas Designated Partner, LLC
 
N/A
100%
100%
40) 
 
Carrabba’s/Mid Atlantic-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
41) 
 
Carrabba’s/Mid East, Limited Partnership
 
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
42) 
 
Carrabba’s/Midwest-I, Limited Partnership
KS
N/A
· Carrabba’s Midwest, Inc.
 
· Carrabba’s Midwest Designated Partner, LLC
 
N/A
100%
100%
43) 
 
Carrabba’s/New England, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
44) 
 
Carrabba’s/Ohio, Limited Partnership
 
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
45) 
 
Carrabba’s/Outback, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
46) 
 
Carrabba’s/Pensacola, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
47) 
 
Carrabba’s/Second Coast, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
48) 
 
Carrabba’s/South Florida-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
49) 
 
Carrabba’s/South Texas-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
50) 
 
Carrabba’s/Sun Coast, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
51) 
 
Carrabba’s/Texas, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
52) 
 
Carrabba’s/Tri State-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
53) 
 
Carrabba’s/Tropical Coast, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
54) 
 
Carrabba’s/Virginia, Limited Partnership
 
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
55) 
 
Carrabba’s/West Florida-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
56) 
 
Carrabba’s/Z Team Two-I, Limited Partnership
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
57) 
 
Carrabba’s/Z Team-I, Limited Partnership
 
FL
N/A
· Carrabba’s Italian Grill, Inc.
 
· Carrabba’s Designated Partner, LLC
 
N/A
100%
100%
58) 
 
Cheeseburger Designated Partner, LLC
 
DE
N/A
Cheeseburger in Paradise, LLC
N/A
100%
100%
59) 
 
Cheeseburger in Paradise of Kansas, Inc.
KS
1
Cheeseburger in Paradise, LLC
100 shares of common stock, $0.01 par value
100%
100%
60) 
 
Cheeseburger in Paradise of St. Mary’s, LLC
MD
N/A
Cheeseburger-Maryland, Limited Partnership
N/A
99%
99%
61) 
 
Cheeseburger in Paradise, LLC
DE
N/A
OS Tropical, Inc.
N/A
100%
100%
62) 
 
Cheeseburger Kansas Designated Partner, LLC
DE
N/A
Cheeseburger in Paradise of Kansas, Inc.
N/A
100%
100%
63) 
 
Cheeseburger-Buckeye, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
64) 
 
Cheeseburger-Downer’s Grove, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
65) 
 
Cheeseburger-Illinois, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
66) 
 
Cheeseburger-Kansas, Limited Partnership
FL
N/A
· Cheeseburger in Paradise of Kansas, Inc.
 
· Cheeseburger Kansas Designated Partner, LLC
 
N/A
100%
100%
67) 
 
Cheeseburger-Maryland, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
68) 
 
Cheeseburger-Michigan, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
69) 
 
Cheeseburger-Nebraska, Limited Partnership
 
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
70) 
 
Cheeseburger-Northern New Jersey, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
71) 
 
Cheeseburger-Northern Virginia, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
72) 
 
Cheeseburger-Ohio, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
73) 
 
Cheeseburger-South Carolina, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
74) 
 
Cheeseburger-South Eastern Pennsylvania, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
75) 
 
Cheeseburger-South Florida, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
76) 
 
Cheeseburger-Southern NY, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
77) 
 
Cheeseburger-West Nyack, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
78) 
 
Cheeseburger-Wisconsin, Limited Partnership
FL
N/A
· Cheeseburger in Paradise, LLC
 
· Cheeseburger Designated Partner, LLC
 
N/A
100%
100%
79) 
CIGI Alabama Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
80) 
CIGI Arizona Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
81) 
CIGI Arkansas Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
82) 
 
CIGI Beverages of Texas, Inc.
TX
3
CIGI Holdings, Inc.
1000 shares of common stock, $0.01 par value
100%
100%
83) 
CIGI Colorado Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
84) 
CIGI Connecticut Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
85) 
CIGI Florida Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
86) 
CIGI Georgia Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
87) 
 
CIGI Holdings, Inc.
TX
1
Carrabba’s Italian Grill, Inc.
1000 shares of common stock, $0.01 par value
100%
100%
88) 
CIGI Idaho Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
89) 
CIGI Illinois Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
90) 
CIGI Indiana Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
91) 
CIGI Kansas Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
92) 
CIGI Kentucky Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
93) 
CIGI Louisiana Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
94) 
CIGI Maryland Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
95) 
CIGI Massachusetts Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
96) 
CIGI Michigan Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
97) 
CIGI Missouri Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
98) 
CIGI Nebraska Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
99) 
CIGI Nevada Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
100) 
CIGI New Hampshire Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
101) 
CIGI New Jersey Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
102) 
CIGI New Mexico Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
103) 
CIGI New York Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
104) 
CIGI North Carolina Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
105) 
CIGI Ohio Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
106) 
CIGI Oklahoma Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
107) 
CIGI Pennsylvania Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
108) 
CIGI Rhode Island Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
109) 
CIGI South Carolina Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
110) 
CIGI Tennessee Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
111) 
CIGI Texas Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
112) 
CIGI Utah Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
113) 
CIGI Virginia Services, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
114) 
CIGI Wisconsin Services, LTD
FL
N/A
Carrabba’s Italian Grill, Inc.
N/A
*
*
115) 
CIP Delaware Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
116) 
CIP Florida Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
117) 
CIP Georgia Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
118) 
CIP Illinois Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
119) 
CIP Indiana Services, Limited Partnership
FL
N/A
OS Tropical, Inc.
N/A
*
*
120) 
CIP Kansas Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
121) 
CIP Maryland Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
122) 
CIP Michigan Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
123) 
CIP Nebraska Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
124) 
CIP New Jersey Services, Limited Partnership
FL
N/A
OS Tropical, Inc.
N/A
*
*
125) 
CIP New York Services, Limited Partnership
FL
N/A
OS Tropical, Inc.
N/A
*
*
126) 
CIP North Carolina Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
127) 
CIP Ohio Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
128) 
CIP Oklahoma Services, Limited Partnership
FL
N/A
OS Tropical, Inc.
N/A
*
*
129) 
CIP Pennsylvania Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
130) 
CIP South Carolina Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
131) 
CIP Virginia Services, Limited Partnership
FL
N/A
OS Tropical, Inc.
N/A
*
*
132) 
CIP Wisconsin Services, LTD
FL
N/A
OS Tropical, Inc.
N/A
*
*
133) 
 
Frederick Outback, Inc.
MD
1
Outback Steakhouse of Florida, Inc.
1000 shares of common stock, $1.00 par value
100%
100%
134) 
 
Hagerstown Outback, Inc.
MD
3
Outback Steakhouse of Florida, Inc.
4000 shares of common stock, no par value
99%
99%
135) 
 
Heartland Outback, Inc.
KS
1
Outback Steakhouse of Florida, Inc.
1000 shares of common stock, no par value
100%
100%
136) 
 
Heartland Outback-I, Limited Partnership
 
KS
N/A
· Heartland Outback, Inc.
 
· Outback Kansas Designated Partner, LLC
 
N/A
100%
100%
137) 
 
Heartland Outback-II, Limited Partnership
KS
N/A
· Heartland Outback, Inc.
 
· Outback Kansas Designated Partner, LLC
 
N/A
100%
100%
138) 
OCC Florida (a la Catering) Services, LTD
FL
N/A
Outback Catering, Inc.
N/A
*
*
139) 
OCC Pennsylvania Services, LTD
FL
N/A
Outback Catering, Inc.
N/A
*
*
140) 
 
Ocean City Outback, Inc.
MD
8
Outback Steakhouse of Florida, Inc.
99 shares of common stock, no par
97%
97%
141) 
 
OS Asset, Inc.
 
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
142) 
 
OS Capital, Inc.
DE
3
OSI Restaurant Partners, LLC
1,000 shares of common stock, $0.01 par value
100%
100%
143) 
 
OS Cathay, Inc.
 
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
144) 
 
OS Developers, LLC
 
FL
N/A
OS Realty, Inc.
N/A
100%
100%
145) 
 
OS Management, Inc.
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
146) 
 
OS Mortgage Holdings, Inc.
 
DE
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
147) 
 
OS Pacific, Inc.
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
148) 
 
OS Prime, Inc.
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
149) 
 
OS Realty, Inc.
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
150) 
 
OS Restaurant Services, Inc.
DE
2
Outback Steakhouse of Florida, Inc.
100 shares of common stock, $0.01 par value
100%
100%
151) 
 
OS Southern, Inc.
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
152) 
 
OS Speedway, LLC
FL
N/A
Outback Catering, Inc.
N/A
100%
100%
153) 
 
OS Tropical, Inc.
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
154) 
 
OS USSF, Inc.
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
155) 
OSF Alabama Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
156) 
OSF Arizona Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
157) 
OSF Arkansas Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
158) 
OSF Colorado Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
159) 
OSF Connecticut Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
160) 
OSF Delaware Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
161) 
OSF Florida Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
162) 
OSF Georgia Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
163) 
OSF Illinois Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
164) 
OSF Indiana Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
165) 
OSF Iowa Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
166) 
OSF Kansas Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
167) 
OSF Kentucky Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
168) 
OSF Louisiana Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
169) 
OSF Maine Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
170) 
OSF Maryland Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
171) 
OSF Massachusetts Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
172) 
OSF Michigan Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
173) 
OSF Minnesota Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
174) 
OSF Missouri Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
175) 
OSF Montana Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
176) 
OSF Nebraska Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
177) 
OSF Nevada Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
178) 
OSF New Hampshire Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
179) 
OSF New Jersey Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
180) 
 
OSF New Mexico Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
181) 
 
OSF New York Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
182) 
 
OSF North Carolina Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
183) 
 
OSF North Dakota Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
184) 
 
OSF Ohio Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
185) 
 
OSF Oklahoma Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
186) 
 
OSF Pennsylvania Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
187) 
 
OSF Rhode Island Services Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
188) 
 
OSF South Carolina Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
189) 
 
OSF South Dakota Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
190) 
 
OSF Tennessee Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
191) 
 
OSF Texas Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
192) 
 
OSF Utah Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
193) 
 
OSF Vermont Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
194) 
 
OSF Virginia Services, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
195) 
 
OSF West Virginia Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
196) 
 
OSF Wisconsin Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
197) 
 
OSF Wyoming Services, LTD
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
198) 
 
OSF/CIGI of Evesham Partnership
FL
N/A
· Carrabba’s/Mid Atlantic-I, Limited Partnership
 
· Outback/Mid Atlantic-I, Limited Partnership
 
N/A
100%
100%
199) 
 
OSI Co-Issuer, Inc.
DE
1
OSI Restaurant Partners, LLC
1000 shares of common stock, $0.01 par value
100%
100%
200) 
 
OSI International, Inc.
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
201) 
 
OSI Restaurant Partners, LLC
DE
1
OSI HoldCo, Inc.
100 units
100%
100%
202) 
 
OSIN Hawaii Services, LTD
FL
N/A
Outback Steakhouse International, L.P.
N/A
*
*
203) 
 
OSSIVT, LLC
VT
N/A
Outback/Empire-I, Limited Partnership
N/A
98%
98%
204) 
 
Outback & Carrabba’s of New Mexico, Inc.
NM
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
205) 
 
Outback Alabama, Inc.
AL
1
Outback/Alabama-I, Limited Partnership
10 shares of common stock, $0.01 par value
100%
100%
206) 
 
Outback Beverages of North Texas, Inc.
TX
5
Outback Steakhouse of Florida, Inc.
10,000 shares of common stock, no par value
100%
100%
207) 
 
Outback Beverages of West Texas, L.L.C.
TX
N/A
Outback Steakhouse of Florida, Inc.
N/A
100%
100%
208) 
 
Outback Catering Company, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
209) 
 
Outback Catering Company-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
210) 
 
Outback Catering Designated Partner, LLC
DE
N/A
Outback Catering, Inc.
N/A
100%
100%
211) 
 
Outback Catering of Pittsburgh, Ltd.
FL
N/A
· Outback Catering, Inc.
 
· Outback Catering Designated Partner, LLC
 
N/A
100%
100%
212) 
 
Outback Catering, Inc.
FL
1
Outback Steakhouse of Florida, Inc.
100 shares of common stock, no par value
100%
100%
213) 
 
Outback Designated Partner, LLC
DE
N/A
Outback Steakhouse of Florida, Inc.
N/A
100%
100%
214) 
 
Outback International Designated Partner, LLC
DE
N/A
Outback Steakhouse International, L.P.
N/A
100%
100%
215) 
 
Outback Kansas Designated Partner, LLC
DE
N/A
Heartland Outback, Inc.
N/A
100%
100%
216) 
 
Outback of Calvert County, Inc.
MD
1
Outback/Stone-II, Limited Partnership
4000 common shares, no par value
94%
94%
217) 
 
Outback of Waldorf, Inc.
MD
1
Outback Steakhouse of Florida, Inc.
1000 shares of common stock, no par value
100%
100%
218) 
 
Outback Sports, LLC
DE
N/A
OSI Restaurant Partners, LLC
N/A
100%
100%
219) 
 
Outback Steakhouse International Investments Co.
Cayman Islands
002
Outback Steakhouse International, L.P.
65 shares of ordinary stock, no par value
100%
65%
220) 
 
Outback Steakhouse International, Inc.
FL
4
OSI Restaurant Partners, LLC
1,000 shares of common stock, $0.01 par value
100%
100%
221) 
 
Outback Steakhouse International, L.P.
GA
N/A
· OSI International, Inc.
 
· Outback Steakhouse International, Inc.
 
N/A
100%
100%
222) 
 
Outback Steakhouse Japan KK
Japan
N/A
Outback Steakhouse International, L.P.
N/A
80%
65%
223) 
 
Outback Steakhouse Korea Ltd.
Korea
N/A
Outback Steakhouse International, L.P.
249,951 units
100%
65%
224) 
 
Outback Steakhouse of Canton, Inc.
MD
3
Outback Steakhouse of Florida, Inc.
4000 shares of common stock, no par value
99.95%
99.95%
225) 
 
Outback Steakhouse of Central Florida, Ltd.
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
226) 
 
Outback Steakhouse of Central Florida-II, Ltd.
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
227) 
 
Outback Steakhouse of Dallas-I, Ltd.
TX
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
228) 
 
Outback Steakhouse of Dallas-II, Ltd.
TX
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
229) 
 
Outback Steakhouse of Florida, Inc.
FL
3
OSI Restaurant Partners, LLC
935,000 shares of common stock, $0.01 par value
100%
100%
230) 
 
Outback Steakhouse of Houston-I, Ltd.
TX
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
231) 
 
Outback Steakhouse of Houston-II, Ltd.
TX
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
232) 
 
Outback Steakhouse of Howard County, Inc.
MD
1
Outback Steakhouse of Florida, Inc.
90 shares Class A Common Stock, no par value
90%
90%
233) 
 
Outback Steakhouse of Indianapolis, Ltd.
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
234) 
 
Outback Steakhouse of Kentucky, Ltd.
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
235) 
 
Outback Steakhouse of North Georgia-I, L.P.
GA
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
236) 
 
Outback Steakhouse of North Georgia-II, L.P.
GA
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
237) 
 
Outback Steakhouse of South Carolina, Inc.
SC
1
Outback Steakhouse of Florida, Inc.
10 shares of common stock, no par value
100%
100%
238) 
 
Outback Steakhouse of South Florida, Ltd.
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
239) 
 
Outback Steakhouse of South Georgia-I, L.P.
GA
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
240) 
 
Outback Steakhouse of South Georgia-II, L.P.
GA
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
241) 
 
Outback Steakhouse of St. Mary’s County, Inc.
MD
4
Outback Steakhouse of Florida, Inc.
83 shares of common stock, no par value
83%
83%
242) 
 
Outback Steakhouse of Washington, D.C., Ltd.
 
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
243) 
 
Outback Steakhouse West Virginia, Inc.
WV
1
Outback Steakhouse of Florida, Inc.
100 shares of common stock, $1.00 par value
100%
100%
244) 
 
Outback Steakhouse-NYC, Ltd.
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
245) 
 
Outback/Alabama-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
246) 
 
Outback/Alabama-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
247) 
 
Outback/Bayou-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
248) 
 
Outback/Bayou-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
249) 
 
Outback/Billings, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
250) 
 
Outback/Bluegrass-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
251) 
 
Outback/Bluegrass-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
252) 
 
Outback/Buckeye-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
253) 
 
Outback/Buckeye-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
254) 
 
Outback/Carrabba’s Partnership
FL
N/A
· Outback/Mid Atlantic-I, Limited Partnership
 
· Carrabba’s/Mid Atlantic-I, Limited Partnership
 
N/A
100%
100%
255) 
 
Outback/Central Mass, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
256) 
 
Outback/Charlotte-I, Limited Partnership
 
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
257) 
 
Outback/Chicago-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
258) 
 
Outback/Cleveland-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
259) 
 
Outback/Cleveland-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
260) 
 
Outback/DC, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
261) 
 
Outback/Denver-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
262) 
 
Outback/Detroit-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
263) 
 
Outback/East Michigan, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
264) 
 
Outback/Empire-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
265) 
 
Outback/Hampton, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, Inc.
N/A
*
*
266) 
 
Outback/Hawaii-I, Limited Partnership
FL
N/A
· Outback Steakhouse International, L.P.
 
· Outback International Designated Partner, LLC
 
N/A
100%
100%
267) 
 
Outback/Heartland-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
268) 
 
Outback/Heartland-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
269) 
 
Outback/Indianapolis-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
270) 
 
Outback/Islamorada Restaurant, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
*
*
271) 
 
Outback/Maryland-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
*
*
272) 
 
Outback/Memphis, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
*
*
273) 
 
Outback/Metropolis-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
274) 
 
Outback/Mid Atlantic-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
275) 
 
Outback/Midwest-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
276) 
 
Outback/Missouri-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
277) 
 
Outback/Missouri-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
278) 
 
Outback/Nevada-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
279) 
 
Outback/Nevada-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
280) 
 
Outback/New England-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
281) 
 
Outback/New England-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
282) 
 
Outback/New York, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
283) 
 
Outback/North Florida-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
284) 
 
Outback/North Florida-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
285) 
 
Outback/Phoenix-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
286) 
 
Outback/Phoenix-II, Limited Partnership
 
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
287) 
 
Outback/Shenandoah-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
288) 
 
Outback/Shenandoah-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
289) 
 
Outback/South Florida-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
290) 
 
Outback/Southfield, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
*
*
291) 
 
Outback/Southwest Georgia, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
292) 
 
Outback/SRI Joint Venture
MD
N/A
Outback Steakhouse of Washington, D.C., Ltd.
N/A
50%
50%
293) 
 
Outback/Stone-II, Limited Partnership
 
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
294) 
 
Outback/Utah-I, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
295) 
 
Outback/Virginia, Limited Partnership
 
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
296) 
 
Outback/West Florida-I, Limited Partnership
 
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
297) 
 
Outback/West Florida-II, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
298) 
 
Outback/West Penn, Limited Partnership
FL
N/A
· Outback Steakhouse of Florida, Inc.
 
· Outback Designated Partner, LLC
 
N/A
100%
100%
299) 
 
Outback-Carrabba’s of Hunt Valley, Inc.
MD
1
Outback Steakhouse of Florida, Inc.
 
49 shares of common stock, no par value
49%
 
49%
 
 
Outback-Carrabba’s of Hunt Valley, Inc.
MD
2
Carrabba’s Italian Grill, Inc.
49 shares of common stock, no par value
49%
49%
300) 
 
Owings Mills Incorporated
MD
3
Outback/Stone-II, Limited Partnership
 
49 shares of common stock, no par value
49.5%
49.5%
301) 
 
Perry Hall Outback, Inc.
MD
1
Outback Steakhouse of Florida, Inc.
4,950 shares of common stock, no par value
99%
99%
302) 
 
Private Restaurant Master Lessee, LLC
DE
N/A
OSI Restaurant Partners, LLC
N/A
100%
100%





B. Unpledged Subsidiaries



 
Name of Entity
Jurisdiction
Percentage Owned3
1. 
Aramark/Outback Restaurant Services Joint Venture
PA
50%
2. 
BC California Services, Limited Partnership
FL
*
3. 
BFG Alabama Services, LTD
FL
*
4. 
BFG Arizona Services, Limited Partnership
FL
*
5. 
BFG Arkansas Services, LTD
FL
*
6. 
BFG Colorado Services, LTD
FL
*
7. 
BFG Connecticut Services, Limited Partnership
FL
*
8. 
BFG Florida Services, LTD
FL
*
9. 
BFG Georgia Services, LTD
FL
*
10. 
BFG Illinois Services, LTD
FL
*
11. 
BFG Indiana Services, Limited Partnership
FL
*
12. 
BFG Iowa Services, Limited Partnership
FL
*
13. 
BFG Kansas Services, LTD
FL
*
14. 
BFG Kentucky Services, LTD
FL
*
15. 
BFG Louisiana Services, LTD
FL
*
16. 
BFG Maryland Services, LTD
FL
*
17. 
BFG Michigan Services, LTD
FL
*
18. 
BFG Mississippi Services, Limited Partnership
FL
*
19. 
BFG Missouri Services, Limited Partnership
FL
*
20. 
BFG Nebraska Services, LTD
FL
*
21. 
BFG Nevada Services, Limited Partnership
FL
*
22. 
BFG New Jersey Services, Limited Partnership
FL
*
23. 
BFG New York Services, Limited Partnership
FL
*
24. 
BFG North Carolina Services, LTD
FL
*
25. 
BFG Ohio Services, LTD
FL
*
26. 
BFG Oklahoma Services, Limited Partnership
FL
*
27. 
BFG Pennsylvania Services, LTD
FL
*
28. 
BFG South Carolina Services, LTD
FL
*
29. 
BFG Tennessee Services, LTD
FL
*
30. 
BFG Virginia Services, Limited Partnership
FL
*
31. 
BFG Wisconsin Services, LTD
FL
*
32. 
Bloom No. 1 Limited
Hong Kong
100% (by Bloomin Hong Kong Ltd.)
33. 
Bloom No. 2 Limited
Hong Kong
100% (by Bloomin Hong Kong Ltd.)
34. 
Bloomin Hong Kong Ltd.
Hong Kong
99.999%
35. 
Bloomin Puerto Rico, LP
Cayman Islands
100%
36. 
Bloomin’ Korea Holding Co.
Korea
100%
37. 
Blue Coral Designated Partner, LLC
Delaware
100% (by Blue Coral Seafood and Spirits, LLC)
38. 
Blue Coral Seafood and Spirits, LLC
FL
75%
39. 
Blue Coral/La Jolla, Limited Partnership
FL
*
40. 
Blue Coral/Southwest, Limited Partnership
FL
*
41. 
Bonefish Designated Partner, LLC
DE
100%
42. 
Bonefish Grill of Florida Designated Partner, LLC
DE
100% (by Bonefish Grill of Florida, LLC)
43. 
Bonefish Grill of Florida, LLC
FL
75%
44. 
Bonefish Kansas Designated Partner, LLC
DE
100%
45. 
Bonefish Kansas, Inc.
KS
100%
46. 
Bonefish/Ashville, Limited Partnership
FL
*
47. 
Bonefish/Carolinas, Limited Partnership
FL
*
48. 
Bonefish/Central Florida-I, Limited Partnership
FL
*
49. 
Bonefish/Centreville, Limited Partnership
FL
*
50. 
Bonefish/Colorado, Limited Partnership
FL
100%
51. 
Bonefish/Columbus-I, Limited Partnership
FL
*
52. 
Bonefish/Crescent Springs, Limited Partnership
FL
*
53. 
Bonefish/Desert Ridge, Limited Partnership
FL
*
54. 
Bonefish/East Central Florida, Limited Partnership
FL
*
55. 
Bonefish/Fredericksburg, Limited Partnership
FL
*
56. 
Bonefish/Greensboro, Limited Partnership
FL
*
57. 
Bonefish/Gulf Coast, Limited Partnership
FL
*
58. 
Bonefish/Hyde Park, Limited Partnership
FL
*
59. 
Bonefish/Jersey-Long Island, Limited Partnership
FL
100%
60. 
Bonefish/Kansas-I, Limited Partnership
KS
100%
61. 
Bonefish/Michigan, Limited Partnership
FL
100%
62. 
Bonefish/Mid-Atlantic, Limited Partnership
FL
100%
63. 
Bonefish/Midwest-II, Limited Partnership
FL
100%
64. 
Bonefish/Newport News, Limited Partnership
FL
*
65. 
Bonefish/North Florida-I, Limited Partnership
FL
*
66. 
Bonefish/Northeast, Limited Partnership
FL
100%
67. 
Bonefish/Plains, Limited Partnership
FL
100%
68. 
Bonefish/Richmond, Limited Partnership
FL
*
69. 
Bonefish/South Florida-I, Limited Partnership
FL
*
70. 
Bonefish/Southern Virginia, Limited Partnership
FL
*
71. 
Bonefish/Southern, Limited Partnership
FL
*
72. 
Bonefish/Tallahassee, Limited Partnership
FL
*
73. 
Bonefish/Trio-I, Limited Partnership
FL
*
74. 
Bonefish/Virginia, Limited Partnership
FL
*
75. 
Bonefish/West Florida-I, Limited Partnership
FL
*
76. 
Carrabba’s/Birmingham 280, Limited Partnership
FL
*
77. 
Carrabba’s/Cool Springs, Limited Partnership
FL
*
78. 
Carrabba’s/Deerfield Township, Limited Partnership
FL
*
79. 
Carrabba’s/Green Hills, Limited Partnership
FL
*
80. 
Carrabba’s/Lexington, Limited Partnership
FL
*
81. 
Carrabba’s/Louisville, Limited Partnership
FL
*
82. 
Carrabba’s/Metro, Limited Partnership
FL
*
83. 
Carrabba’s/Miami Beach, Limited Partnership
FL
*
84. 
Carrabba’s/Michigan, Limited Partnership
FL
*
85. 
Carrabba’s/Mid America, Limited Partnership
FL
*
86. 
Carrabba’s/Montgomery, Limited Partnership
FL
*
87. 
Carrabba’s/Rocky Top, Limited Partnership
FL
*
88. 
Fleming’s/Boston, Limited Partnership
FL
100%
89. 
Fleming’s/Calione, Limited Partnership
FL
*
90. 
Fleming’s/Calitwo, Limited Partnership
FL
*
91. 
Fleming’s/Fresno, Limited Partnership
FL
*
92. 
Fleming’s/Great Lakes-I, Limited Partnership
FL
*
93. 
Fleming’s/Nashville, Limited Partnership
FL
100%
94. 
Fleming’s/Northeast-I, Limited Partnership
FL
*
95. 
Fleming’s/Northwest-I, Limited Partnership
FL
*
96. 
Fleming’s/Pasadena, Limited Partnership
FL
*
97. 
Fleming’s/Prime Ranch-I, Limited Partnership
FL
*
98. 
Fleming’s/Rancho Cucamongo-I, Limited Partnership
FL
*
99. 
Fleming’s/San Diego, Limited Partnership
FL
*
100. 
Fleming’s/Southeast-I, Limited Partnership
FL
*
101. 
Fleming’s/Southmidwest-I, Limited Partnership
FL
*
102. 
Fleming’s/Walnut Creek, Limited Partnership
FL
*
103. 
Fleming’s/Westcoast-I, Limited Partnership
FL
*
104. 
Fleming’s/Woodland Hills-I, Limited Partnership
FL
*
105. 
FPS Alabama Services, LTD
FL
*
106. 
FPS Arizona Services, Limited Partnership
FL
*
107. 
FPS California Services, Limited Partnership
FL
*
108. 
FPS Colorado Services, LTD
FL
*
109. 
FPS Florida Services, LTD
FL
*
110. 
FPS Georgia Services, LTD
FL
*
111. 
FPS Illinois Services, LTD
FL
*
112. 
FPS Indiana Services, Limited Partnership
FL
*
113. 
FPS Iowa Services, Limited Partnership
FL
*
114. 
FPS Louisiana Services, LTD
FL
*
115. 
FPS Maryland Services, LTD
FL
*
116. 
FPS Massachusetts Services, LTD
FL
*
117. 
FPS Michigan Services, LTD
FL
*
118. 
FPS Missouri Services, Limited Partnership
FL
*
119. 
FPS Nebraska Services, LTD
FL
*
120. 
FPS Nevada Services, Limited Partnership
FL
*
121. 
FPS New Jersey Services, Limited Partnership
FL
*
122. 
FPS North Carolina Services, LTD
FL
*
123. 
FPS Ohio Services, LTD
FL
*
124. 
FPS Oklahoma Services, LTD
FL
*
125. 
FPS Pennsylvania Services, LTD
FL
*
126. 
FPS Rhode Island Services, Limited Partnership
FL
*
127. 
FPS Tennessee Services, LTD
FL
*
128. 
FPS Texas Services, LTD
FL
*
129. 
FPS Utah Services, LTD
FL
*
130. 
FPS Virginia Services, Limited Partnership
FL
*
131. 
FPS Wisconsin Services, LTD
FL
*
132. 
LRS Florida Services, LTD
FL
*
133. 
OS Kanto Limited
Japan
100%
134. 
OS Prime-I, Limited Partnership
FL
100%
135. 
OS/USSF-I, Limited Partnership
FL
*
136. 
OSIN Puerto Rico Services Ltd
FL
*
137. 
Outback Philippines Development Holdings Corp.
Philippines
100%
138. 
Outback Puerto Rico Designated Partner, LLC
DE
100%
139. 
Outback/Fleming’s Designated Partner, LLC
DE
100% (owned by Outback/Fleming’s, LLC)
140. 
Outback/Fleming’s, LLC
DE
90%
141. 
Pacific Designated Partner, LLC
DE
100%
142. 
PACIFIC Texas Services, LTD
FL
*
143. 
Prime Designated Partner, LLC
DE
100%
144. 
Roy’s/Buckhead, Limited Partnership
FL
*
145. 
Roy’s/Calione, Limited Partnership
FL
*
146. 
Roy’s/Calithree, Limited Partnership
FL
*
147. 
Roy’s/Calitwo, Limited Partnership
FL
*
148. 
Roy’s/Chicago, Limited Partnership
FL
100%
149. 
Roy’s/Desert Ridge, Limited Partnership
FL
*
150. 
Roy’s/East Atlantic-I, Limited Partnership
FL
*
151. 
Roy’s/Newport Beach, Limited Partnership
FL
100%
152. 
Roy’s/Outback Designated Partner, LLC
DE
100% (by Roy’s/Outback Joint Venture)
153. 
Roy’s/Outback Joint Venture
FL
50%
154. 
 
Roy’s/Pasadena-I, Limited Partnership
FL
*
155. 
Roy’s/Scottsdale, Limited Partnership
FL
100%
156. 
Roy’s/South Florida-I, Limited Partnership
FL
100%
157. 
Roy’s/Southmidwest-I, Limited Partnership
FL
*
158. 
Roy’s/West Florida-I, Limited Partnership
FL
*
159. 
Roy’s/Westcoast-I, Limited Partnership
FL
*
160. 
Roy’s/Woodland Hills, Limited Partnership
FL
*
161. 
Roys Arizona Services, Limited Partnership
FL
*
162. 
Roys California Services, Limited Partnership
FL
*
163. 
Roys Florida Services, LTD
FL
*
164. 
Roys Georgia Services, LTD
FL
*
165. 
Roys Illinois Services, LTD
FL
*
166. 
Roys Maryland Services, LTD
FL
*
167. 
Roys Nevada Services, Limited Partnership
FL
*
168. 
Roys Pennsylvania Services, LTD
FL
*
169. 
Selmons/Florida-I, Limited Partnership
FL
*
170. 
Southern Designated Partner, LLC
DE
100%





C. Other Equity Interests



 
Name of Entity
Jurisdiction
Percentage Owned4
1. 
PGS Consultario e Servicos, Ltd.
Brazil
50%






--------------------------------------------------------------------------------

 
1 An asterisk denotes a non-wholly owned Restaurant LP or Employee Participation
Subsidiary.
 
2 An asterisk denotes a non-wholly owned Restaurant LP or Employee Participation
Subsidiary.
 
3 An asterisk denotes a non-wholly owned Restaurant LP or Employee Participation
Subsidiary.
 
4 A non-controlled 50/50 joint venture.

 
 

--------------------------------------------------------------------------------

 



 
Schedule 7.01(b)
Existing Liens


Debtor
State
Jurisdiction
UCC
Original File Date – No.
Secured Party
Related Filings
Collateral Description
Outback Steakhouse of Florida, Inc.
FL
FL
1
2/28/2002
Wells Fargo Financial
200200485170
Cappuccino Machine
Outback Steakhouse of Florida, Inc.
FL
FL
1
3/13/2003
Wells Fargo Financial Leasing, Inc.
200303479297
2 6330 Kyocera Mita Systems
Outback Steakhouse of Florida, Inc.
FL
FL
1
6/6/2003
Ervin Leasing Company
200304144663
Equipment: Nobles 2000 Heavy Duty Buffer
Bonefish Grill, Inc.
FL
FL
1
11/20/2003
Wells Fargo Financial Leasing, Inc.
200305499694
1 Camera Lease System






 
 

--------------------------------------------------------------------------------

 



 
Schedule 7.02(f)
Existing Investments




1.  
See Schedule 5.12.

 
2.  
The guarantee of an uncollateralized line of credit that permits borrowing up to
a maximum of $35.0 million by T-Bird Nevada, LLC, the borrower, pursuant to the
Second Amended and Restated Unconditional Guaranty Agreement, dated as of
December 31, 2004, by Outback Steakhouse, Inc. to and for the benefit of Bank of
America, N.A.

 
3.  
The guarantee of a line of credit that permits borrowing up to a maximum of
$24.5 million pursuant to Credit and Guaranty Agreement, dated as of October 31,
2000, between RY-8, Inc., the borrower, the Guarantors (as defined therein) and
Wachovia Bank, N.A., as amended.

 
4.  
The guarantee of an aggregate maximum of $68.0 million in bonds issued by
Kentucky Speedway, LLC, pursuant to the Amended and Restated Limited Guarantee,
dated as of June 30, 2006, by and among The Huntington National Bank; Fifth
Third Bank; PNC Bank, National Association; The Huntington National Bank,
Trustee; OSI Restaurant Partners, Inc.; Richard L. Duchossois; Jerry L. Carroll;
Richard T. Farmer; John R. Lindahl; John R. Lindahl, Trustee of the Blue Water
Trust and Larry T. Thrailkill, Trustee of the Deepwater Trust.

 
5.  
Agreement, dated as of February 28, 2005 and amended August 2006, between Aussie
Chung Ltd., Hana Bank Kang Nam Corporate Branch, Joon Suh Cho, and Myung Hui
Chang.

 
6.  
Agreement, dated as of February 6, 2006, between Aussie Chung Ltd., Hana Bank
Kang Nam Corporate Branch, Sang Soo Chung, Sean Taesup Kim, Myung Hui Chang and
Kyung Min Lim.

 
7.  
Loans to each Restaurant LP by such Restaurant LP’s general partner pursuant to
such Restaurant LP’s limited partnership agreement entered into in the ordinary
course of business consistent with past practice in existence on the Closing
Date.

 



 
 

--------------------------------------------------------------------------------

 



 
Schedule 7.03(b)
Existing Indebtedness


1.  
A principal amount of $4.925 million of indebtedness in connection with the
sale-leaseback transaction as evidenced by (A) the Contract for Sale and
Purchase, dated June 24, 2005, between OS Realty, Inc., as seller, and The Anz
Company, the buyer, and (B)(i) the Lease, effective as of August 22, 2005,
between BV Development El Paso, L.L.C. and Outback/Detroit-I, Limited
Partnership, (ii) the Lease, effective as of August 22, 2005, between BV
Development Superstition KK, L.L.C. and Cheeseburger-South Eastern Pennsylvania,
Limited Partnership, (iii) the Lease, effective as of August 22, 2005, between
BV Development Superstition RR, L.L.C. and Cheeseburger-South Eastern
Pennsylvania, Limited Partnership, and (iv) the Lease, effective as of August
31, 2005, between BV Development Gilbert, LLC and Cheeseburger-Buckeye, Limited
Partnership.



2.  
The guarantee of an uncollateralized line of credit that permits borrowing up to
a maximum of $35.0 million by T-Bird Nevada, LLC, the borrower, pursuant to the
Second Amended and Restated Unconditional Guaranty Agreement, dated as of
December 31, 2004, by Outback Steakhouse, Inc. to and for the benefit of Bank of
America, N.A.

 
3.  
The guarantee of a line of credit that permits borrowing up to a maximum of
$24.5 million pursuant to Credit and Guaranty Agreement, dated as of October 31,
2000, between RY-8, Inc., the borrower, the Guarantors (as defined therein) and
Wachovia Bank, N.A., as amended.

 
4.  
The guarantee of an aggregate maximum of $68.0 million in bonds issued by
Kentucky Speedway, LLC, pursuant to the Amended and Restated Limited Guarantee,
dated as of June 30, 2006, by and among The Huntington National Bank; Fifth
Third Bank; PNC Bank, National Association; The Huntington National Bank,
Trustee; OSI Restaurant Partners, Inc.; Richard L. Duchossois; Jerry L. Carroll;
Richard T. Farmer; John R. Lindahl; John R. Lindahl, Trustee of the Blue Water
Trust and Larry T. Thrailkill, Trustee of the Deepwater Trust.

 
5.  
Agreement, dated as of August 2006, between Aussie Chung Ltd., Hana Bank Kang
Nam Corporate Branch, Joon Suh Cho, and Myung Hui Chang.

 
6.  
Loan for KRW 72,950,000,000 pursuant to the Loan Agreement, dated March 27,
2007, between Outback Steakhouse International, L.P. and Outback Steakhouse
Korea Ltd.

 
7.  
Loan for JPY2,080,954,467 pursuant to the Loan Agreement, dated March 30, 2007,
between Outback Steakhouse International, L.P. and Outback Steakhouse Japan KK.

 
8.  
Loan in Korean won for approximately US$30,000,000, consisting of a one-year
overdraft line and a one-year line of credit, pursuant to the Loan Agreement,
between Outback Steakhouse Korea Ltd. and Citi Bank Korea, Inc. The Hong Kong
and Shanghai Banking Corporation, Ltd., Seoul Branch, and Woori Bank.

 
9.  
Capitalized Leases set forth on Schedule 7.01(b).

 
10.  
Notes existing on the Closing Date in an aggregate principal amount not
exceeding $10.0 million issued primarily for buyouts of general manager and chef
interests in the cash flows of Restaurant LPs and payable over five years.

 



 
 

--------------------------------------------------------------------------------

 



 
Schedule 7.05(l)
Dispositions


1.  
All or any portion of the existing restaurant concept related to OS Tropical,
Inc. and its direct or indirect subsidiaries, including any assets related to
the business of OS Tropical, Inc. and its direct or indirect subsidiaries.



2.  
All or any portion of the existing restaurant concept related to OS Pacific,
Inc. and its direct or indirect subsidiaries, including any assets related to
the business of OS Pacific, Inc. and its direct or indirect subsidiaries.

 
3.  
3685 W. Flamingo, Las Vegas, NV 89103

 
4.  
7834 Reynolds Road, Mentor, OH 44060-5324

 
5.  
2455 Brice Road, Columbus, OH

 
6.  
7201 McKnight Road, Pittsburgh, PA 15237-3509

 
7.  
713 E. Huntland Drive, Austin, TX 78752

 
8.  
2225 Connector, Dallas, TX 75220

 
9.  
316 S. Meridian, Oklahoma City, OK 73108

 
10.  
Lot 10 Dallas Parkway, Plano, TX 75093

 
11.  
Two of the three lots owned by OS Realty, Inc. at Falkenburg Road, Brandon, FL
33619

 



 
 

--------------------------------------------------------------------------------

 



 
Schedule 7.08
Transactions with Affiliates


1.  
On October 12, 2006, the Company acquired three joint venture restaurants from
limited partnerships in which Paul E. Avery and Benjamin P. Novello had
ownership interests.  The approximate amounts received by Messrs. Avery and
Novello as a result of their ownership interest in those joint ventures were
$35,000 and $45,700 respectively.



2.  
On June 30, 2006, the Company acquired one joint venture restaurant from a
limited partnership in which Steven T. Shlemon had an ownership interest.  The
approximate amount received by Mr. Shlemon as a result of his ownership interest
in this joint venture was $56,340.



3.  
Guaranty, dated as of the June 14, 2007, made by OSI Restaurant Partners, LLC to
and for the benefit of Private Restaurant Properties, LLC.



4.  
Subordination, Non-Disturbance and Attornment Agreement, dated as of June 14,
2007, between German American Capital Corporation and Bank of America, N.A., as
lenders and mortgagees, and Private Restaurant Master Lessee, LLC, as tenant, as
consented to by Private Restaurant Properties, LLC, as landlord.



5.  
Environmental Indemnity, dated June 14, 2007, between Holdings, German American
Capital Corporation and Bank of America, N.A.



6.  
Environmental Indemnity (First Mezzanine), dated June 14, 2007, between
Holdings, German American Capital Corporation and Bank of America, N.A.



7.  
Environmental Indemnity (Second Mezzanine), dated June 14, 2007, between
Holdings, German American Capital Corporation and Bank of America, N.A.



8.  
Environmental Indemnity (Third Mezzanine), dated June 14, 2007, between
Holdings, German American Capital Corporation and Bank of America, N.A.



9.  
Environmental Indemnity (Fourth Mezzanine), dated June 14, 2007, between
Holdings, German American Capital Corporation and Bank of America, N.A.



10.  
Environmental Indemnity, dated June 14, 2007, between PRP Holdings, LLC, German
American Capital Corporation and Bank of America, N.A.



11.  
Environmental Indemnity (First Mezzanine), dated June 14, 2007, between PRP
Holdings, LLC, German American Capital Corporation and Bank of America, N.A.



12.  
Environmental Indemnity (Second Mezzanine), dated June 14, 2007, between PRP
Holdings, LLC, German American Capital Corporation and Bank of America, N.A.



13.  
Environmental Indemnity (Third Mezzanine), dated June 14, 2007, between PRP
Holdings, LLC, German American Capital Corporation and Bank of America, N.A.



14.  
Environmental Indemnity (Fourth Mezzanine), dated June 14, 2007, between PRP
Holdings, LLC, German American Capital Corporation and Bank of America, N.A.



15.  
Environmental Indemnity, dated June 14, 2007, between Private Restaurant Master
Lessee, LLC, German American Capital Corporation and Bank of America, N.A.



16.  
Environmental Indemnity (First Mezzanine), dated June 14, 2007, between Private
Restaurant Master Lessee, LLC, German American Capital Corporation and Bank of
America, N.A.



17.  
Environmental Indemnity (Second Mezzanine) , dated June 14, 2007, between
Private Restaurant Master Lessee, LLC, German American Capital Corporation and
Bank of America, N.A.



18.  
Environmental Indemnity (Third Mezzanine), dated June 14, 2007, between Private
Restaurant Master Lessee, LLC, German American Capital Corporation and Bank of
America, N.A.



19.  
Environmental Indemnity (Fourth Mezzanine), dated June 14, 2007, between Private
Restaurant Master Lessee, LLC, German American Capital Corporation and Bank of
America, N.A.



20.  
Guaranty of Recourse Obligations, dated June 14, 2007, between OSI HoldCo, Inc.,
German American Capital Corporation and Bank of America, N.A.



21.  
Guaranty of Recourse Obligations (First Mezzanine), dated June 14, 2007, between
OSI HoldCo, Inc., German American Capital Corporation and Bank of America, N.A.



22.  
Guaranty of Recourse Obligations (Second Mezzanine), dated June 14, 2007,
between OSI HoldCo, Inc., German American Capital Corporation and Bank of
America, N.A.



23.  
Guaranty of Recourse Obligations (Third Mezzanine), dated June 14, 2007, between
OSI HoldCo, Inc., German American Capital Corporation and Bank of America, N.A.



24.  
Guaranty of Recourse Obligations (Fourth Mezzanine), dated June 14, 2007,
between OSI HoldCo, Inc., German American Capital Corporation and Bank of
America, N.A.




 
 

--------------------------------------------------------------------------------

 



 
 
Schedule 7.09

Existing Restrictions




1.  
Indenture, dated June 14, 2007, between the Borrower, OSI Co-Issuer, Inc., the
Guarantors named on the signature pages thereto, and Wells Fargo Bank, National
Association, as Trustee.



2.  
Master Lease Agreement, dated as of June 14, 2007, between Private Restaurant
Properties, LLC, as Landlord, and Private Restaurant Master Lessee, LLC, as
Tenant.




 
 

--------------------------------------------------------------------------------

 



 
Schedule 10.02
Administrative Agent’s Office, Certain Addresses for Notices


Administrative Agent:


Deutsche Bank AG New York Branch
60 Wall Street
MS NYC 60-0208
New York, NY 10005
Attention: Scottye Lindsey
Facsimile: (212) 797 – 5692


Borrower:


OSI Restaurant Partners, LLC
2202 North West Shore Blvd., Suite 500
Tampa, FL 33607
Attention: Chief Financial Officer
Phone and Fax: (813) 282 – 1225


Lenders:


Deutsche Bank AG New York Branch
60 Wall Street
MS NYC 60-0208
New York, NY 10005
Attention: Scottye Lindsey
Facsimile: (212) 797 – 5692


Bank of America, N.A.
100 North Tryon St.
NC1-007-17-15
Charlotte, NC 28255
Attention: Alysa Trakas
Facsimile: (704) 409 – 0938


LaSalle Bank, N.A.
401 East Jackson St., Suite 2450
Tampa, FL 33602
Attention: David Austin
Facsimile: (813) 202 – 7890


GE Corporate Financial Services
500 West Monroe St.
Chicago, IL 60661-3671
Attention: William McCarthy
Facsimile: (312) 441 – 7920


SunTrust Bank, Inc.
303 Peachtree St. NE, 3rd Floor
Atlanta, GA 30308
Attention: Jean-Paul Purdy
Facsimile: (404) 588 – 1518


Rabobank International – Atlanta LPO
1180 Peachtree St., Suite 2200
Atlanta, GA 30309
Attention: Dana Hall
Facsimile: (404) 870 – 8025


Wells Fargo Bank, N.A.
5938 Priestly Dr., Suite 200
Carlsbad, CA 92008
Attention: Alexandra Burke
Facsimile: (617) 261 – 1064


Sovereign Bank
75 State St., 4th Floor
Boston, MA 02109
Attention: Ravi Kacker
Facsimile: (617) 346 – 7330


Credit Industriel et Commercial
520 Madison Avenue, 37th Floor
New York, NY 10022
Attention: Brian O’Leary
Facsimile: (212) 715 – 4535


United Overseas Bank Limited, New York Agency
592 Fifth Avenue, 10th Floor
New York, NY 10036
Attention: George Lim
Facsimile: (212) 382 – 1881


Fifth Third Bank
201 East Kennedy Blvd.
Tampa, FL 33602
Attention: John A. Marian
Facsimile: (813) 306 – 2530










Carolina First Bank
104 S. Main St.
Greenville, SC 29601
Attention: Charles Chamberlain
Facsimile: (864) 255 – 8920


North Fork Bank
710 Route 46 East
Fairfield, NJ 07004
Attention: Craig Trauterein
Facsimile: (973) 882 – 5017


Keystone Nazareth Bank & Trust Co.
90 Highland Ave.
Bethlehem, PA 18017
Attention: Edwin C. Detwiler
Facsimile: (610) 861 – 7956


Wachovia Bank, N.A.
100 S. Ashley Dr., Suite 1000
Tampa, FL 33602
Attention: Lynn E. Culbreth
Facsimile: (813) 276 – 9700


1st Farm Credit Services, PCA
2000 Jacobson Dr.
Normal, IL 61761
Attention: Dale A. Richardson
Facsimile: (630) 527 – 9459


Natixis
New York Branch
1251 Avenue of the Americas, 34th Floor
New York, NY 10020
Attention: Tefta Ghilaga
Facsimile: (212) 354 – 9106


Web Address for Financial Information:
 
OSI Restaurant Partners, LLC
http://investors.osirestaurantpartners.com/

 